A=COM REEC

Abour Energy Company Wind Farm
Abour, Governorate of Tafila - Jordan

Environmental and Social Impact
Assessment Report

Prepared by:

AECOM Turkey Consulting and Engineering Ltd. Co.
and
Al Rawabi Environment & Energy Consultancies Co.

With contributions from:

National Research Projects Ltd.

and

Interdisciplinary Research Consultants

December 2016
A=COM REEC

Overall Project Management:
AECOM Turkey Consulting and Engineering Ltd. Co.

Local Project Management:
Al-Rawabi Environment and Energy Consultancies Co.

Contributors to the report:
National Research Projects Ltd.
Interdisciplinary Research Consultants

Project Developer:
Abour Energy Company PSC.

Confidentiality and Disclaimer

This report has been prepared by AECOM Turkey Consulting and Engineering Ltd. Co.
and Al-Rawabi Environment and Energy Consultancies Co., with contributions from
National Research Projects Ltd. and Interdisciplinary Research Consultants. The contents
of this report are confidential and shall not be copied or published without the express
written confirmation of Abour Energy Company PSC.

The companies preparing this report and individual authors have used reasonable skill and
diligence on behalf of Abour Energy Company to prepare this report. AECOM Turkey
Consulting and Engineering, Al-Rawabi Engineering and Consultancies, National
Research Projects and Interdisciplinary Research Consultants have partly relied on
information provided by the third parties and cannot guarantee the accuracy of such
information and accept no responsibility in the event that the information provided by the
third parties turns out to have been inaccurate or incomplete.

Under no circumstances shall neither Abour Energy Company PSC nor AECOM Turkey
Consulting and Engineering, Al-Rawabi Engineering and Consultancies, National
Research Projects and Interdisciplinary Research Consultants, be liable for any damage
or loss suffered as result of the statements made in this report.
A=COM REEC
ReEC

Al RAWABI Environment & Energy Consultancies
AGU 9 Ady Gly Lay Cal yt

ElA/Reports 15-28 :,3!)
2016/10/10 :& 3)

Coe finall Aagll 6155 /saLall

Pay coll SY) putt Aud ja] & a gall
(Bly as 50) Cl Ale de 5a € 5 pia
AL gb Abilas . gle

sey ist
Fab de yo gs pha colcin ls cull AY) audi Al 9 9 8 yo Ay 9SI das ple SOU, AB yy Gad UDG Ab GH yo
Abjbl) Abilas — 5 gle dibie .§ Abour Energy Company 4S 4) eit! Li lee 50 3 ae cll

FAL yall ali yng AEM lel yal dad cial UV call 8M) audi Auge ¢ cla auld Lal jo ils yy ll Lae Gat
Sigel Lastall Ll pall ¢y S65 Jal yall oka quan gal

AUIS SASL 152358 Y Allie) Cle glee sf GI jLadiol fl} dala Ue (8
coal eV! Gib J sds | shud 5

Ea tall Gud ce Ail

a oe

— fa

Aa jloall ule a
ABU y Aig) OILS Goal gpl! AS di = plat! jusall

Al-Ferdoos Bld. King Abdullah /Medical City St. Opposite to Alhuwarah Rest
Tel/Fax: (009626) 5347332 Mobile: (00962) 777425839
Web site : www.reec.co Email: reec@reec.co
A=COM REEC

egg Gadtall

Es siall cinay =

deste 4-4

Ce GSI Aen) hes (2020 gd YO10 Aaasis cemmeal Ail jg Sl AGL a gi (98 Sonia) ABLLII os Bal je GON) a Je
(251 ze 600) Spool! ABA! y (Lal re 1200) cll MBLs ye MBL ode

rales Lantus AS p28 Rpatlell Air YI ASLeall Gui gS yous Ad gall Jue) UAE Ye 2013 ple syle Hib AS yb Cals
(V117 3.3 MW) cst & 55 oe Li 15 Ge SG clay Key jo & 5 phe Ruy ADLal yy gla ga AS pill Gane
oka Gyo Sal gall Ayghull Avh ygSI) AaULI) jadi Alabll Abdlas Gas joie Ai Q§ ad Li tae 49 als dlls! 3 sis,
Aah sl el eS S55 Ge lh shS 132 is ASA Alas gl} ch jl Bey jo day ply pines LI axe 152 = Abad

Espiall hisses = 24

regllll Oe & 5 pall O Ste

bls ee 3,3 Gey si US 8 ahs Ustad & i Oe cht Glin gi lly 15

oli) gill GULL e

Sapolls At Ines Gobo

Eg pial Aye jill Abaaall (gl) chy pl bias) gay) GoW! Cin CDUIS pladinl Alalo Sub Gs LS 33 o

cols Aly gS Meal) LRA lie UALS 132/33*2 Gee cacy Ey pal de pd Ahad
(Clonal) Ladbe Salen y <Cuilall y ail pally LAS y

Esrull aig 3-1

AML lly Clad gy pall ya Cs le any «Glee Leneall Casio S140 ay cle Ey pall ads
Ea wal ahye Ge Sod 088.3 ay (le aii Alubll tal) e

Es ptiall Bye Ge Gin 84,2 ae le a sl ull In

Espa Be 2k $8 liga we cle gli iclinall calls

ebeia y rill AM audi dul jal Awa yall Gail -2

AMG Ayala Gls all cle Asal 15Y 3 jlal y auiy Uileig hy ped cle gelatin Yl y inl) YN audi Aal j O58 5
Adalldacall

Adiga LLM; dacall e

lull ples «

Aclday, ApLes¥l Gs ble

Me
REEC

gall esill
sly Gohl

Ag Leia y Azali) iy I)

ce sli dla | dla | day Ayal)
Eda | att | SLkayN

v v v Gab

v v v eal bul)

v v v eal) GY Leia!

v v Jee YI Glas 3)

v v v Aged 4nd) (le Lecall

v eal yw Dual

v fall gle AVI

olyall jolie

cw slgGY) dla Alay Alay ayzali
Egsdall | adil | eLkayl

v v v Gio, Abul 4 al (le ue! AL yb SEY!

v v v A gall oluall le La iis Aaakall clrall yo Galaill

v v v Aya bal y 4d gall oluall de Adal Glalalli

v v Ag) GALS

v v Sua!

Ala! Aanall

Ce slg) dla Alay Alay ayzali
Egsdall | adil | eLkayl

v v v Sa gall bs

v v (Dall) elgall Le 53

v v v axel

v Jill Gass

v esl

v as 4a gall 45)

y Tugba, yy GY, CYL

REEC

v v Aji) Aes sliall
v v 4g) jal Galea) Gall
v Fala ADL!
Aigall Ladbudly dauall
cw slgGY) dla Alay Alay ayzali
Esta) aaa | Lacy
v v v wall gull Saal Ga)
v v v Dell Ls ll
v v v Gud Sho da
v v (a) clad Res
v v v zeal
v v v Sagal 5S
v ial Gas
v Tal
v SM Asal LA
v Tugba, yy GY, CYL
v v Apes dal! Glee
v v iso) shall Aba A
Y
PLY) Ala ys EEWRT
v ee TRErA)
v Aad! EYL ad
gol ¢ sill
ce SQN) Ala ye Aas ECagy Gaui
Esta) aaa | Lacy
v v v GLa le 8)
v v v Aza shal) le Stall
v v v Syalgall gall Qle Aid)
v v v il gall le Stall

REEC

Jsvally Jail!
& ogni Usp) aap] dap aaa
Essa | eat) okay!
v CLE peg Glaedl JS
i v v gos pall
“|” v tall; GLI le JS

igh UhY! 3
Adal) ald Auth gl ley pat) 1-3
Coil git!

(2006/52) asl Alaa 98

(2002/64) pall cl jeSt y sd

(2015/2) all ue 9 Saas! ABU gy 98
(2008/49) sll oss

(2008/47) stall daca « 38

43085 (1988/21) 89) usd
(2003/89) ail «88

(2015/13) 413) 3155 oss
(1953/16) ctetinalls Gall us
43485 (1996/8) fy Jeu! 588
45548 5 (1999/18) _piaall elas 9d
42435 5 (1988/18) sell abe Gd
(1968/8) Sestall jslucal) 955 pat 5 9d
(1987/8) Saud! y sls

(1987) cassaill 98

CONE)

(2005/37) cies 39) padi als

(2012/73) WeieliS Cyesndy MBLULal apd ji Silay y lel yal aslasi alas
(2007/6) el Y) Slaxiaal plats sss

(2005/29) 4b gil be jtiall 5 Ass) Glyeoe! ola

(2005/25) 4 sill Ales alas

(2005/27) Asal) abla) 3 Jo) alas
A=COM REEC

(2005/28) ell! Alan alls
(2002/85) a8 sal) clzall Al yo pls

Ayal Al) Cabin! gall

(2006 /893) datuaical) A pial! cave!) Ua poll alee Ain VI Ayulall diol yall
(2008/286) — pail clad 483 91 4asLall 4a gall

(2006/1140) Jassall elsell Ae glia Sula dial yall w

2003 abel (34/5) aly hades lye SSW) 5 Vrasce ailatty Aa yl OUI gia lly) guball lea Glakd «
(2012) Asta) lad Ales Slab

(2014) tel sais Mlgiacall sy jl) 5a) Clyde

(2003) qarwall (yo 4fS gly sal) labs

(2013/1) Atbeal) cilesoill ASN Cla gl ye Aaplill dyaecall o JSall Cs gta aie lakes

Fags gil sstuall

Uy shea) cS aa A Aaghlinay Sy Sugblidl Jodally liye Ge pill Ge soll San cl abil
VLA! 6 sid Ge (48 5 2/6) osatall

2006 yi «apt she line Leal ge sl saledl

Ag gall jyleal) 2-3
Adal 5 Acct YI Lala) (28 clo juleey dal gall Up geil diye dala
Relay) 5 Al poled y EY) 5 yobs au 1 sla lal
ADLeall s Seal! Hig 9:2 slo Sued om
Ss still he g 2) gall alata BeliS 33 SI Sled)
CAMs Read hacall caciol 4 slo! Sued! om
4s ual! Gab gill sale} y gael YI Daal 5 SAY Sleall
Asal) Aeaball 2 1) gall Alicea! 3 Jol 5 gsuall ¢ still Bis 26 SIV Sled)
2012 ale «cube lull :7 sla sled!
Al Sag yall 28 IV lel
AS gall Js gail) Guu gad ALE YI Uaadtdll e
2007 Aid Leal y Aarcall celal! Aig Ad gall Jp geill Lae gal agus sill gall
2007 Aid cl pl Ae y Aacell celal! Aull

vi
A=COM REEC

(2013 Chass deal ys) 1998 Jal coy cll asd (OPA.01) Aa sall do gtll Raja bt All
(2013 Chass deal ys) 1998 8 cB Aaastall Ji gall (QPA,O4) Hal gall do atl Aaa SL Aa Aa

Agild oll lel pal y Apsluctifl » ue Lain) iy Jill att

4

Ayub) Ciba gleall 4-4.
le gladly ALLall ld Alo) 5 Qycleiay! GULyl Ladle AploBYly clea) a, pl ALY) Glas ig
heme Sl

Es peal) Mabie os JY Sally egal sll Aca) Lal Abies 1g 5 pial! Miia ye Ail dad

Roald dicey Al pall Mabie s cele JS Ga VI 4d SLadlly Glad nL AS all

Aadaiall 26 Ayarall Sle! Gil poy Hite ye bts) sual le jlisvall

(og sell CLBY 5 Jaralaall Ge glsil) del jl ald G8 Le pal YI plasiul blal, Lbs / pal Vi plsial
Agelicall GLiiall 5

AS eB) COYLE 5 «Gasally dnssll Asay Gobi!) Jelly Argh Ghargall cgolety) Elsa
(ge tical 5 42015 3M lathe, Giabs sil)

JEY! aut 2-4

pias Epa) Uetiy cLisyl Ala yo JUS Mibaiall (pf Aleins Apslaily dcleial Ug 5 hall OS ol eb shall ces
TEV! quit Ladle Sl J saa

¢ %e
Fes } ef s| =
o . = 7 G
4 eel] Els Wy wl El ¢ %
ee ee | le} Seg tly bid bag ole| ab
I lal sal
Agee Nea) 4 ad cle] ld bust Log) buf Log -
sn
4 -/+ aq busy | tle pe} Lu sig err err err etal VY) Gbalasi|
hata 4 ap as {ee El be bal ig Sees)
| Tad Ga) je Leal
Ayglas gM lela) 4 ad La id oth bugd bogd bogd bog
sn
7 4 Le 18 joes er) er) J eal oyl Dial
| er) | 7 Ae J J Ji dali cle SY
Hyad) jules
Es pall ga gh ote ald Alda s1a¥1
Pall weal ee Y esl
ye Tabs shoal 5 Bye os Asai
SD) patadly Jat Ua ya JIE Grae lle ELEY Ula yo pb Sian cha gh Lge Seal) § Sosa: AaB) 5 ait
ay pe tlle Sasa g Sag sae sia Bg fy dates Vd iaay!

vii
A=COM REEC

Ayilgl Asay 3-4

abs 1-3-4

Sis & 5 pally Aabeiall ASLEY) Lec YI Gunns Sait Gula gall uulaall Gul fdall Sys) 5! cllacy By dejar ag 0
gyal alae}

Ewell 5 Asal) ye 5 Asal GU gl gle ull 28 Gla gall Guill GlSull Aah Vl ole Y SS dau ag 0

Balj y Aga 5 ja Gyn Sal Ge gaat I S lial y 5 slaall LS Gye (pilill Cy pall yy golanall oy glalall aad GI aye
Ailaial) (75 Althes (5 yl ube (98 (yleinall JLaall ginile

due asi) 2-3-4

Cs (As am Gl) sll chy Cihyy pally plablly all ys pgilalas ¢ 5 phall sila yey Ube ay 5 ol_ ay 0
Adal jalidll

5 Hall Sal je Quem DDS Aglaall GUS pall Sila sips pladtnl pay ©

ell bevel Aes a gic bed gh Sey (gill Beall ay dial! Aaldy all Avledll Wee Vols) ait Gayo
Aad pal) Cbead 5 Abagsaall Lilneall s Gye ie & 5 pall Ghbec

Ago) 4a) je bial) 3-3-4
Asp LAN Aalstall Ghat le jaa 20 sas ol UY gg pall Je (8 Guild le aslll e
Ch Ae yj Slaves ALLY! a) gall DELS y SLisLall dlls Lys C pameall GY peal jy pre

Biya) 4-4

AMI AyeSN) Apsley Gelatin Y) Gl po gall cle JOY) Aaja y Al jo gle pile Mlb AS 55 Janis
(Aaa sll & shy Az silly SG) / 5983 cue Aiincon) Atnell Alledll

Es pial 6 saul AS tise

Cab sill Bale} 8 pgiaelios Cid aginh gi acl Cyll Gals / ul °

Bagdall GI Leal y Gy yall Gb gies w

3A Cals oe

Saysod) Apainall Ayailll gs ee

glad Jaa A Sigil w

Es pall Abas pall ol jaleall ys Sail 5 prall Saal! ALLY) w

Clalit! y Adal) GUY) 5-4

Halas) (palin y Laide g 5 yhall Midaiall gala, jelsia yl ava ll gle dgsall [VI aie

viii
A=COM REEC

OSS BAB Gyo pe gM cle shill Ala yo DIS 538 gl Guay Gl Gus Alaall Clasinall gle gy pall 52 Y
wage ob UE ey BLS 8S Los GI AG & 5 pall dilate (98 das ll sled A bb Gags

SI leall (s shee aby gd Aol Gla) obs Gan alld gl Se 5 pile Mlb 4S po 9 gi Cus GhLdl ye are dla e
Aula) didaiall gle gill a yay Cages gill & 5 pall gf eal glaall ecinall cu tis

olsall palaces Lagls tally Lasloell -5

Ayala! be gleall 4-5

Boe sl Ge etl) jah Lal pall Male jet AI e hl

col) Asin sq slit La sie 5 Cas) Car shea! go Lasead oly eltidiy Juels y Abb (ys dala Ailes 8 ¢ 5 pall ad pe ais 1eLiall
ine Ue

Malai 8 A LM) LUG cg all casts SN pecan Go gegen eel cys Lash pall Allain (8 Ap y pdecll 55 ll cle gl pal
ae i) ge Aba po An UII AIS pall pSnell ey

AB ye ole sh) Ang | ellis Asabaull y AB yall olyall Lad (yp ptnens Cpe Aasl pall Milas (98 AsLall_olueall (9S soll plone
5 all bye 0 Ay sill Milaiall 8

Ey pall Malate (gh Adele Aun gh gh y y0 Cl jue cal si Abad g yan aa gi Y AMI SI

JEM aul 2-5

JEM Gash Sarg Sal dla jo Gyo Vas gy pial eLISYT Ala po UDI Sins olrall jolene gle Aaa I OI Atl Gy)
Topll sal le LUBY) Als po A Ad gall y Apa slaall line cle @ sill & 5 piiall (yo ded sill

4g) jiall Aeslell oliall

Aleall Glial) e

4 yhadll ual gli

Gay Ale

algal polaens le Asal) $8 AI Coast of Qh shall yo Quah till da po JS

Ayigl Asay 3-5

Cl ppl plasial esky 6 Tey Ligy Rial May play AQcLl G pra lye 3 yhal Ssliall le Gurls ol! aye Dw
cpm) GE peal hye Ralleal Adams Gl gl) lal! obs JB (Casa yall) algal Al ia S28 yal

lal) paccll GG pall alge alles Maas coll al gall ¢ 1S Uli alge cy) Abas! oe Aqctll Laakall slid qua @

Ales GUUS aul gi Gist ¢ 5 dial! ad ge US 9 SV Gis eels (SUI 8 GLS pally GYY) Ulne oS ula e
AdLo|

Lal Se Gl MI (gy 59 Sa Melis eel Gb ls 8 west Gl Gay Shell (ye at (aN) Ad jell Ala UU
Agel
A=COM REEC

eh (Lelie AS GIS 13) QB gall G8 pa alge plod Sey uals Sake y clip cad gall alae! yo Agctll AL laa
Aaball Udall So Gs Bl oll Lely Apa gl ye Nagas neal Skah 8 Ball eam ps Gun
Ag pal) inal gall JIS qakall (iLadlly Qi yall 5 4d pall (le ly cuca Sis) chill alge al SI phd ola
eal gall 28 C2585 Glaus Ques (gb eal ys Sts ASL! a) gall GUISAS! CHS Gob Uae Ge
(IK Ga Gl et) plas Uli Uy
Lad ag DY gall G pba AN 3} DS Apa) 8 y gacany coliall Sylee oldBl Asal yo AyS Gyo list
Band) GI rated) cle clill iat on
lead! Hala gle si glad Gof Ge 594 ill Yo Glaree cla]
Aastuull 4 ill all cUaill le] Glace
Asgall ode ola 4alsU) 4 3) Gil jas cle 3 plauall USL arene 8

Agigall Aedtaall g Aacallg Aalet! danall -6

cilyall Geuall Gals 1-6

daynall elggldc si 1-1-6

oe Bill DA Lay ce pte Sud (TSP, P10, PM2.5) Saye gall 581 sll joinue JS 5 pt AB) yo asl 2 Gaal
Adal yall go Ai liallys qiltill Cla By Ase! yj Cosa Spo shy gy phall pals cine col 4 2014/4/30-11
Aal pall 8 $8 DDS Ley semua a gta Oj sled I Saas al aul (2006/1140) lanai! ol sell Ge si 40 YI Ayal

Gmc 2-1-6
ail 68 2014/4/20-13 oe 8 sll INS g sul Sad 2AM jlae le jones Sty gupcll Cy gines AB) yo Lal ys Cues
Faas ge Gibbet pile ll Cilgdaill ge Cilyginuall ode Abbe aie y yelp jl Copal JS po gy Es pall Uptle ie

TAM amy Ad gall gail

asad y ((i) Samed 55) Aad gall Ce gail Aa gal 4s ¢ ganuall aa) yo Ll CUS Aaldall ly sisal JS Ay gall Cy siaall
((V) dass 65) 52541 qencall G2 A sly aa

CF (I) Dipes 45) Aah sal a paill aa yal sc peneall all Gye ii GS Aalid LM Sb ginal) Canes AGLI Sb ginal
Aso polueey 4) pails os BG Al yall uaetall Shy sinus Gf jel GLU ave jl gilts

Jal uany 3-1-6
Gp LY 8 Ba ge gall the Sins Aden e) UI See GMb Ge all G pl LS G4 Gans JBI Gases yf Ley
woacall qupecall Sinus Audi gh (py & 5 pall bye Cpe Gh pill gly Siiacall IS Go) gman gi ab gy pall af gal oy il
A=COM REEC

JEY! aut 2-6

i)

ei

ctl

cerry
Aducay)
Tn
se oF
Tote
Haj 5p
Asa
Sued)
Abial sug

AY
= = ial Fi
Apple 488 elgaYl | lke | a | de Fass | HE | begin | Lan gin *
Ale Ase Ioelay | alk fas [beg [ ose | ote | ule | le [bia | UB Ad judl Ghad SU
Ayle Ase Ile | ok fas [Le] ose [ote [le [ le | ue ony Ad juall Sasha) aleall
4g sls Ani II lel pay! L au [lege tle | bugis | Lugs Jou gh Jou gh (ed) ol sell Ae gi
Wages 48) lel ay L pai [angie pe [ioe [log [is Plog eel
4g sls Ani II lel pay! L au [lege tle | bugis | Lugs La La ‘Ji 3
we we sey
Ay glee A8E Miele) | du | pd [dass di | UB | bugs | UB
oS oS DNs Aygall SN
Ay glee A8E Miele) | du | pd [dass di | UB | bugs | UB
Bes Bes GDL, 5 GLAST
Ayla M8 lela! | gle | ps age Lassie | Lege | Luge | Luge oe?
Se | tle Alaina y gS
oe oe Akal ADL
Fy gle ABE el yal | giles | pad | leu sin daa sie | Luge | Luge | Ju
Riese | gat fae [de [os [ote [de [ae [ae [ oe 2a, eae
Aliso | sal fa fle | os | ode | oe | de [ de | Ee [ResdouGis Bg
- ctl | | le | he | oe ] le |] le | Ge | ee wi gall abs ag
Aya) ules
Esrtal bye eR ees Sg rae sie Ey pall bye bags Lib il aa) aay
Date La a hts Go) Se slau ye all easll oe y Foal
Saul jal Bll ews kage TG aaaly ys
ELEY la yo pb Stay slau he \ IN i Saal Agia 3) 5 all
Ses oI Beg she se BM g fy Laing Yo Aguaay

Ayigl Asay 3-6

Gulgall Jas 1-3-6

cone sil B gL AI y Gaal JSl2 LIVI AS pa ye Cll s 85 55M) Clif Gain GUE 68 Gland Jill Jacl aLiill e

Saal gall Bh 0 aL Ley C pamsall Ae pull a gae.g sual Oy slb «gall gle AadLall GlaLE ks al jy! Guill Glee
Gohl gle

Rays pall Ready yelp all Suga & 5 poball de DU HOLE YI GLLEY Go sib yy ee

Sale gl ge dy de BAY! HULL a peal! Gill Gl OS ole e

wqgitall ¢ Gall Gli y GLylets alle

xi
A=COM REEC

(a)) lege si — 2-3-6

ApS 8) Gyo aad olyally Least! G yey cL! GhLis Gul fy ay 0

etal) Glas! gual al gall @ LS} Js GS sills cLSY! 58 JMS Ashu) a yall JES (II OLS pall gee Lab
(Eel) pe oo L585 oH GN) cLEBY! 5 He 5D) Leena yo iy Je yl ts

ede Ay Ja UGLY aE) (5 5 59 SS CLS yall ne

aga) Aad Le DUI julaills alle

ual SI i sl A) 8 ol yo SU Agel Ghd y Jel! Gllid poy GL Mle GS oI ao

Eee) 3.3.6

OF Sue coll Chal de jo Lass yee oi lye! Maaidl Gailed Gb etna! gavel 86 Ye sal Jal Ye
Sz gai Raeayag Ayia V) CiLegbedll (8 Ley Casall LU s Ap sleill a gaat cy 52 gh Aad giall Cay y gill uacall Gy gine
weet RSS sl Ch Ys « gl sall hid / A all

J any 4-3-6

Als LES SVL Gye Als sh (8 cll de jo UES UD Gal YI ad ode GAS ol OSI «pithy ) Cais Ul Cth al
lll Gases Ys gle HY Dei! Ge

THs AEN casey Gye lil & 5 pall JRE aie Lily Glel ya! le) GSe 4b TEI cares Ye gle ji! Alle GA
Aainall lad) Ns) A) 8 Bizall Sling silly 3 Abad) OLS Gar Le aS Ge aja del) Ge Asli sll lel ay!
BRS AN SEN Gaye 9) Sill Aaah, li) gill ayy Glee p jtiky Le gu SY) Gilel yal Gey Slidell
ares Led Crass cil ually a sll Go CBM yal 55 Lesh Sey Dall Gee gh All il sal US Lalas a gill Shia) sil
lial tual (4 all

sad! 5-3-6
ASI aay Ge ASSN le Bath GSS ages silly alall ge EAST) Glase cle pl Glin) 5 Ye lid sre Jagat che
etal cy ahs lll By sleall ch Glin) § Cay 5 ata

Aygo dart = 6-3-6

Ol spall ol petals hissy sll juga gine

Ryuplinas 4S CI LGY) — 7-3-6
ASL 5 4SLM SVL Labasly gl yball i jlaly ae (abbieay SII GSI gl} cl Glin yg Shaye gayi
SYA clo ye gle si cla palin s eS il ool iY al ec ube! al gall ye Anite cll hin) 5 GIs
Fag MBS Gf US 6g 5 pial Bye ed ch pl Shin yh Ge US Ye 5 ysS Ailve allie Gd alld gay & 5 pall QB pe Go lls

xii
A=COM REEC

A clay og 5 pliall QB gal 8p sloall Miiall (64 GI paball GI jlaly aah Y LSS gy pall aliye oyae Sues Y Cus oll ow
Aabaiall (8 ASLOU 5 ASL CYL) dabil ee ye bed Vg 5 pall

Aalall dadtull 8-3-6

Cla Ae jad Asc penll ue Spasll ais dal coe & 5 phball Guetill y Li) ils yo UL eK ol gl aa gi ine
Th MI Clie) SS Gad cay coltll Ala yo cys el gi) ate alld (QI) AdLaley Adkell Jo Ge Ap dll cll Glin ysis
we 2.5 phd Geely a2 070 Spl claw

Ayedal) Aral) Glee 9-3-6
bgilalginY Wy Jaall DU ApeadSll 5 IN) Ldad y LeDLall Cul gil y Calaeall ylalall guaal pail gy) AS lll gle casks

ema ualilly Apaucll Ale! 10-3-6

pglleal Ayhall AyLadill LAY! Ala yo JMS gy pall 8 Uyslalall ys) sal Jags ol aye

AE shall gb alalall grea A gh yy 59 Glee gad acy ee J penall Sle pally lye Lily porall quill yds
Jsutill dla ye

AED Sgr gally BVI -7

JM Gull 1-7
Sue sonal ISA) yo Giaill gil yall gant ALi pladiul y albiiall Sl sail DS Gye gy pall Mihail cilasall casall g yal
6&9 pial) Milas (98 Alauue Ah ll ye May sed ai Ga) Liye Gil Sacll ye Baeluery cL pl! Clin yg) OS 8 ane
AS 0 Glin y sill og) Baste all ge Chil y cll dey js Lah (4 pbaill Sale} 5 GlaLicll oda Grind 4S pl 2Dle| ai aly
2014 sects 20 - Aaiiall ail sell OY) G28 N55 clyll de 5 ps Laghess 4 bail! Sule} Gud UY) elle Ge Gd

Ape yo qiliill cls y

Alig! Gieay! 2-7

QSxs Gane Wiles lassall A SY al gall gle 5 pbleall GSI Yo aall gil ye Gd Speagll Goby Clin sill aay oi
Cs piual

SAS a Sb Y Milly Aa dll Clin ill il go Lae G8 gatas Gay GLMe ol aah Y als AY quel Gills ats
OY Ladll obs gb GSS ahs

ch BES 5 yg yuce Agle Le sits all MALY g (ysl sll y Labels J glial! ang 55 cLIBYI dla yo Audit cll» Gaal ll ye

Bila p gi ADAM ode Sie (8g ecial 5S yo Gl gh Aalell EY) 3 pila DU 5 ADU ail go Gf AaB Glide 4h gga Us
ARES AL BY) gil gall Ses Ylael 4a DU) Glel ya'Y! SL LEY!

xiii
A=COM REEC

gol gsi -8
Aad pall 485 25 egg pall Qige QS nl yall Glecinally CULal laud! cual Glhy le yg gall ¢ sill Lule GS)
hy All 5 pil Lalas Logs 50.5 Lila Ley 40 gel 8 sill 2013 still ow po -g) a ie.y 2013 Sule IS) till DS

oli 1-8
4a) pal) Gllidll aad al yall GUase fads Shey po SSSs cael IS Cue Ay pall GUL] bates ail ge eae aie
Aalaidl) (4 4 pall

Cases La oUbaall gh baa gly (pane gall Les) bes 9) 40 gi) ye apsall a iy Ali a ball cy dey je Main @
wCpclaall ISI JE Ge GAS Gens Gall Sila ge ll

AgbLall ce oll a yall cy pation Gulnall sally Cue 5) jall (yo aac alin 5 cai gall yo Guill oJ CUE toy Yo

Aap ot Leu sidll Gay! pall CUULS ya alall Uigall

se 40-30 (oll ned Cel hy Le fll I ual Ge all Lasll G S

wall clans sinus GA jhe 1400 ELS lau giall Gap! Jal Al ghall Asi pV! Adlaiall Gants gy poll ads

seed oS Cue alaiall haa y 8 Apes gall GbLeall Gs ilasall cosa By QS Land Gi AS lhe lle YS e
SUI yall GLdke 5 8 y8 jell GULLIT Es!

Ag) gall Glacigall 2-8
ile 1-2-8
Mish Alas GS al Gibsle ll of Adda (ol) ALL Al pall Milas 8 dad ple ye GLb tl

sis 2-2-8
coke Mig y el) cya) he) pe pall UD Clay lyst y gall ee ee yl filly Gis yl Al ll Calas
Es peall Ailes 68 2013 dll s aur clad DIS asl s 5 ye le 19 ued Sg genall (nest Gob Usb

Ugh 5 yslaall Glial s

abl 3-2-8

ssdall que 1-3-2-8

CBB eS eanall Ly egal goal UL Miata y Lae Ayan gpl Lane yo GH yl Ladll ll gy pall Milas it
MeL B yslare Sy Aagall pall Us Malate (ya le ja Coal g 5 pall Mile

tas 2014 Gedy ays 2013 Grids ey) Ered) GA iyat pulps 5 dad Gilusell quel Chk Gal
(2015

Aal je ALB 4 18/05/2013 » 22/03/2013 cw obi 8 32d 2013 a ecu goal

Aa yall Sb nai le 01/11/2013 5 28/08/2013 cw pli 8 2d 2013 Grd Gd eel goals 0

xiv
A=COM

REEC

dads lS Ley AI yo ALK 8 14/04/2014 5 21/03/2014 cw Les 13 Baal 2014 Quy cd euall Goals
ASAD Bl yall AL QB gs jas oy ALAN AGN Gyo Lge G1,Y AS jal
ABI yall SLB G8 5 01/11/2014 5 05/09/2014 ow Ley 15 Bad 2014 nd i mull Gly @

Gelade gall

31/05/2015 5 03/04/2015 ox Lex 58 sa 2015 ax dou cals ©

201452013 pul gal gual As yal ary! caval! ltd 2-3-2-8

Tse Hay yi DDS Lal aay 2 pb saad a os ye pales

AUIS AY cpus DNS Gl pall 3 Gd fa O2 saad 6 oy ye alee
2014 Lin ene

He cpeall DUS byw 28 i la 42 Ganado iS Gu fide ub
Sell ope DS

HY Cc peal) DS be 17 a 1a Ad 26 ined 5 Se I yy ye pales

Cosel DS Lye 12 Gd bad 20 eed iS GE ye alee

’a yl
Fa Yc geal DS Ly 59 Gt ld 124 ed Bs sales

Tonal DIS Lys 60 fd od 65 dined i plas ilSie Ue fide he

’a yl

aks gay cote DE Le 7 Gb LD aed glans oy pe alee
2014

Fa Nc peuall DUS Lye 75 cd lat 354 ina od glans oye sales

Coed DS be 17 dk 71 eed iS eye alee
Jali Gay A) aul po YI

Fa VI ceed) DS be 12 1 16 died Sse alee

Teal DUS bo 14 a bh 14 ined 9 CIS tpg pe alee

’a yl

xv

Black Stork

White Stork

Griffon Vulture

Egyptian Vulture

Lesser Spotted Eagle

Steppe Eagle

Short-toed Eagle

Booted Eagle

Black Kite

Western Marsh Harrier

Montagu’s Harrier

Pallid Harrier
A=COM
Ba YI cual AS Lye 70 ADA 78 sae ai cle aide yb
Fa VIC yunall US Loy 215 of bout 2764 Und Sales
AW) c pueall DA Lye 53 gt a 438 ies ob 5 ye alee

Cosel) DE Glyul 6 Gd iad 22 ded BIS Ge ye alee

’a yl
2014 a all ease SS Gr oe Gi ad 3 ued a oye pales
Aa YC peuall DUS Laps 67 od Lk 77 Usa i casiny 95 ys pales

eat ab AL 3 AS bye 27 Gh L258 3B raed 05 ili 55 y2 Gales
2014

Hac pueall DR One bad 2 eet ose sales

Aalide all 3 DE GI al 3 Lal 3 Us

REEC

Long-legged Buzzard
Steppe Buzzard
Honey Buzzard

Eurasian Sparrow hawk

Levant Sparrow hawk
Common Kestrel

Lesser Kestrel

Red-footed Falcon

Unidentified Eagle Species

Callie (ue gt DR Gs dal 7 died i Unidentified Buzzard Species

Abid a) y ys gd als 2b ed

cam gi aid dies

Unidentified Harrier Species

Unidentified Falcon

2015 gull amped rsulall AS jal cual! @ilii 3-3-2-8

Lo 26 (bb 8 153 saad aS yy 50 pales
hol 6 tld 7 ded se sales

Chl Gli 5 8 ys elalane dy wel dae je el ps
Chl Gli 5 8 ys elalane dy wel dae je el ps
Loy 23 (dio b 26 ead

Csilin iba gl

Baal y duulie (i bas J

xvi

Honey Buzzard
Black Kite
Egyptian Vulture
Griffon Vulture
Short-toed Eagle
Marsh Harrier

Pallid Harrier
A=COM

slau SLi alsa
ulie Bd Abia

Abid as) 2 ad 5

PUL Alea ol

tw 53 DE 1 59 Jet
{oye 20 JMS [a8 22 Aare
Gal 3 DS iyi 4 dase
Laghiaad ai Gh es

Jali baal s dale (babes 65 pl Gb Sd ale
lal 3 dade 2

CLS abaes (gi Alaeeall ¢1 pI isi
tals ee Aba

daly Gs Absa dbs ai

REEC

Montagu’s Harrier
Eurasian Sparrow hawk
Levant Sparrowhawk
Steppe Buzzard
Long-legged Buzzard
Steppe Eagle

Eastern Imperial Eagle
Booted Eagle

Osprey

Lesser Kestrol
Common Kestrel
Red-footed Falcon

White Stork

galall labial jblas audi 4.3-2-8

ext ygiball plan cy sill od I gall EL! cle pall pales Lani Laid easy chy pll Glin si ge) gual plana! obs
AGN shill Alls daly asd bad Gg Ye oi Sl sh Shell Gis DL Lhd uss slaill Ie Gist Glo

pala iss

CAgliiad) 5-3-2-8

AS Visite Goal gg pial age Gl al) Creal 5 og 5 pital dpe Gd Ga pal All le pucall Gye aul ge Arad] IORI #

bop

ams chy Re yhoo Y hab cl Shin 8 15 Ge GSE A cyl de 5 jo ape y Cig y gill Laglass 3 jill e
ally ga lead 8 5 pall C1 DDS pall as Ue te
Hig hey 55 gf Sie ee yaad ¢g pall Lagnall 5 > pall Legal! La iain cd gy (Sao dafill yyell oy3h

xvii

Boy slaall Milaiall 8 Suulia
A=COM REEC

woghe Clay Mey ja gh denis Gy 5 Cais) I pe! 8s Ul gall glad 3 Atl a giall Go

Cyst 4-2-8
2013 ay lls ay sll clifl Gla sacall UE Gyo Gyalll (yo Le 9h 15 de pane Le Junad al

ML 5-2-8
ah dee abl 10 46 pane Le 02 2013 sects cin y abe 20 ce Still Gd Gy pall ye 8 ASU Cla ga Ged
coe Aertel bye Ge stall Gl) SB any gle UBL Ge gs aad Oy cgipall A (talus A Ai Jas

Jaye

Ursus penal! GhUiall 3-8

Asepbl) Ue dpene Cus Mdlicall |) gilall Aegall Lis dibies debi) Lie dynes 2 gs pial aye ol) Ghlidl il
stall Bg 5 all bye Ge AS 7.5 ll ge te cle 5 ppball Angell Lis dilate aii ue Gb S11 lle & 5 ptiall ages
ell

JEM aud 4.8
cl te LN 1-4-8

cell gall gle EVI oka Gaal Lary
Aebull sila)

AML, dell GL e

OGL justi

Ui gall de UY 2-4-8

“gli! gail gle JEN) abe Gali Kary
Bi gall UIE

Sh gall Jose ye

wil gall Ab jad oe

quelle

5H Saye pall

AVL), ual CLUS

tall JS je ell

xviii
A=COM REEC

Ag gl Glelayl) 5-8
PLAN Ala yo JO Ayilh gl Glelay) 1-5-8

Adsl WLsailly Slats Lag Al y pases | gf pets! Jlaall le de je AME) Uo by Atal! juleall WUE
See ae cell (ol! Sagtell G pall ane 5 AuS Gun / pra

Byglaall Gbabiall (l cli afl go oa all Ay ll Sid Ae SULA del 5 bale}

Ag]! Cag phall baletal 5 48 yall eeaill Ghlis Jali sale}

Ago ILM: Qi gall del js Lee alld GIS Leia yall ail ye Gd Quali ALatal yo aa

plea) elk ell yo of Lebo Galil 5 dilee Gy sla gb Atlas Athe «oltaill JS eas

One sill Od sad Quer le 2 yi of Leas! Guay (sll Aad 6100 15014001 ste YI Gace eal Gay
Dall gle 5 playall 4ySLiall Gy pl lat Lani gill gil i Oy 585 SL Aas

CY Rey 50 ah ge od oS cli! Abas Gye aa

wpalall (ol) dala! aie Lgsladin! sale] y Aold all ge (od Amal Ay ll oy 985

Byslaall GbaLal gl Lill ell po Go GlMeally Ayell a lly Aalall SLAI Uy gad

Assit) Ada ye US Ap gI GleLay! —- 2-5-8

pala GealSill gil go 8 Lele Galil y Milas Cily gle (g8 cllibury dul iLlaill JS aan
Ageasi ll Ailwall Jbeel ol ya} can 3 15) Y} LS yall eo Slaiall dail yy G phil dl ss ha
Bis Ae sill al go Dee: 5 anal G0 Ulead gin

SLY)
Gaps dls
Cliele om

AME ORCS

See ae (cisl (ol) LS yall AS ja alts

GRAY) Lace

SAY yah al ts

wosshall cle & 5 pall UY Aatiall Gases el yal

(bee SIS GI!) Isabel peal dial ja

(cuskg Geen I Gulu SIN) Gn lly (gle Gate in yb Sl N) quel Gd yall Al yo Ui hall

ae) a Sl gas 3 baad ali pal tery opal cle cht dey jo Gye AG shall JOY) las y 3 pall aul go DMS

seal Ga yeiall og seal gaa pu oll

3 baad aly anny cll Jaa Ga Magall yll (Gabel gh Sig ll ole Alf) Gueall df 5 Al pall oll
cea Go jul salle pall cal eb ol ob Gis

xix
A=COM REEC

spall pull cla! ab ol as Sipe 3 dad quliy sary Ards pyubal Ubi cle DEM SS sis» eas
coeall je jell og sal

DIRS sal y Espel 58 DE Gan Slly gull glad 8 5 eel aul'ye DA Cl pall ita Ge Cua Ckee cla!
One sul 2a) oll» Cauca

Agaprecill lel pa Y aaa y Cia el yal y Aegh sil y gule Ld sl /y Cin sla) ally yy Gide

daily ssl! -9
bbidl uuall 1-9
gs paeall Ge slall jue & 5 pall eb pe sl Aika olive ye & 5 pttall a SOU) lava SiS pia

Sta aii 2-9

ENG Led Sons SRN Ala yo Gl Cus gb Alb pe 5 pty LEY A po DDE gy pial Gea I BY 9S Ol istall Go
wslBY) Ala yo JK Ale GUIS Lee 8S: il

oe Gad SUS clase Bae ye Sng ue USE: Lebel A Cg gh panel Ga pball ue QS Glaed iil au II Gy phall
vagal 586 cel Ga phil Ida le & 5 pall Act) Canad | ad sill

Aylagl GleLay! 3-9
Si) J GUISail 4h Gig as JSS Blake GLiSLall (28 A dial LEBY) ol ye OS GI e

Les C gameall Ay) gall AU goal) Las! ol gay Clara AI SisLall jl Yi

Tikal & 5 all dilay Jules -10
BAUM 5 lpg SB Gye & 9 pall gS pe Sete Sy 6G peal!" aos Silda "Ey yoba YY CIS gg pall Sql bla hla ae
5 Hall 5 glans Agaeall 8 5 sill s

ce BL ad gd Lis Da call gy pl) hes Sas "Eg te ge Ves See Sb hell cil gy ll da be

only galled! LY! Gi LS cbast 4a) Gy say Aa Len gl SS ated Gill's ec ly) All ie Saagie pales Ge GY!
(Badge) poluall ye Lea gd a gis AaLUall a gl

XX
A=COM REEC

EXECUTIVE SUMMARY

1. PROJECT DESCRIPTION

1.1 Introduction

Jordan is committed to increasing the share of Renewable Energies (RE) in generation of
electricity to 10% by 2020. Major share of RE is to come from Wind Power (1,200 MW)
and Solar Power (600 MW).

Abour Energy Company (“AEC”) was established in 2013 by Xenel International under the
laws of The Hashemite Kingdom of Jordan as a Private Shareholding Company. The
purpose of AEC is to develop, own and operate a wind farm project comprising of 15
Vestas V117 / 3.3 MW turbines, having a total installed capacity of 49.5 MW, to be located
in the Village of Abour in the Governorate of Tafila. The annual electrical energy to be
generated by the wind farm is estimated at 152 GWh. The wind farm will be connected to

the 132 kV transmission grid system of National Electric Power Company (“NEPCO’).

1.2 Project Components

The Project will comprise:

e 15x Vestas V117- 3.3 MW wind turbine generators;

e Turbine foundations;

e Existing and new onsite access roads;

e A 33 kV internal grid network using underground cables to connect the 15 wind
turbines to the Project substation;

e A Project substation incorporating 2 x 33/132 kV step-up transformers, switchgear,
electrical protection, metering, communications and monitoring, and weather and

safety protection equipment.

1.3 Project Location

The Project site is located 140 km south of Amman. Communities that are located in the
vicinity of the Project site include:

- Town of Tafila: about (8.3) km northwest of the Project site;

- Village of Umm Sarab: about (4.2) km southwest of the Project site; and

- Village of Alayn Al-Byyda: about (8) km west of the Project site.

xxi
A=COM REEC

2. ESIA TERMS OF REFERENCE

The Environmental and Social Impact Assessment (“ESIA”) has focused on identifying,
analyzing, assessing, and mitigating impacts on the following Valued Environmental
Components (“VECs’):

e Public health;

e Occupational health and safety;

e Water resources;

e Socio-economic conditions;

e Archaeology;

e Biodiversity; and

¢ Traffic.

Socio-economic Conditions

Construction | Operation Decommissioning

Issue phase phase phase
Employment V V V
Landscape and visual | V V V

impact and aesthetics

Land use V V V
Business prosperity v V

Stress on infrastructure V V V
Land acquisition and | V

Resettlement

Impact on tourism V

Water Resources

Construction | Operation | Decommissioning

Issue phase phase phase
Long term impacts on] |

; : V V V
topsoil and erosion
Wastewater disposal and
its impact on groundwater | V V V

resources

xxii
A=COM

REEC

Solid waste and its impact

on surface and ground | Vv V
water resources

Water Requirements v V

Floods and rainfall V V

Public Health
Construction | Operation | Decommissioning

Issue phase phase phase
Accidents risks V V V
Ambient air quality (dust) | V V
Noise V V V
Shadow flickering V
Icing/ Ice throw V
Aviation & radar V
Telecommunication / EMI J
links
Domestic wastewater V V V
Domestic solid waste V V V
Public Safety V V

Occupational Health and Safety

Construction | Operation | Decommissioning

Issue phase phase phase
Medical care and health] | ' /
Insurance ’ ’ .
Domestic wastewater V V V
Domestic solid waste V V V
Ambient air quality (dust) | V V
Noise V V V
Accidents impact V V V

xxiii
A=COM

REEC

Shadow flickering

Icing/ Ice throw

Aviation & radar

Telecommunication / EMI

links

Personal Protection

Equipment (PPE)

Availability of Emergency
Plan

Archaeology

Issues Construction phase
Remaining archaeology V
List of monuments / remains recorded V
Biodiversity
Construction | Operation | Decommissioning
Issue phase phase phase
mpact on flora V V V
impact on Wildlife V V V
mpact on Migratory Birds | V V V
impact on habitats V V V
Traffic
Issues Construction | Operation Decommissioning
phase phase phase
Transportation of | ¥
equipment & construction
materials
Traffic volume V V V
Impact on roads and |v V V

xxiv

A=COM

REEC

transportation infrastructure

3. RELEVANT LEGAL FRAMEWORK
3.1 Relevant National Legislation
Laws

The Environment Protection Law No. 52 Year 2006.

Renewable Energy and Energy Efficiency Law No. 2 Year 2015.
General Electricity Law Temporary Law No. 64 Year 2002.

Traffic Law No. 49 Year 2008.
General Health Law No. 47 Year 2008.

The Antiquities Law No. 21, Year 1988 and its amendments.

Transportation Law (89/2003)
Agricultural Law No. 13 Year 2015.

Trade, Industry and Occupation Safety Law No. 16 Year 1953.

Civil Defense Law No. 18 Year 1999.

Labour Law No. 8 Year 1996 and its amendments.

Water Authority Law and its amendments No. 18 Year 1988.

The Organization of the Natural Resources Affairs Law No. 12 Year 1968.

Acquisition Law No. 12 Year 1987.

Compensation Law Year 1987.

Regulations

The Environmental Impact Assessment Regulation No. 37 Year 2005.

The Bylaw on Regulating Procedures and Means of Conserving Energy and

Improving its Efficiency No. 73 Year 20

Land use planning Regulation No. 6 Year 2007.

12.

Natural Reserves and National Parks Regulation No. 29 Year 2005.

Soil Protection Regulation No. 25 Year 2005.

Regulation of Solid Waste Management No. 27 Year 2005.
Air Protection Regulation No. 28 Year 2005.

Groundwater Control Regulation No. 85 Year 2002

XXV
A=COM REEC

Standards

e Jordanian Standard for reclaimed domestic wastewater (JS 893/2006).
e Jordanian Standard for drinking water (JS 286/2008).

e Jordanian Standard for Ambient Air Quality (JS 1140/2006).

Instructions

e Instructions for Protection of Birds and Wildlife and rules covering their hunting No.34
Year 2003.

e Instructions on the Protection of water Resources Year 2012.

¢ Instructions for Recycling and Handling of Consumed Oils Year 2014.

¢ Instructions for the Limitation and Control of Noise Year 2003.

e Instructions No. 1 Year 2013 for the prevention of occupational hazards related to

health hazards resulting from labour housing units' onsite.

Guidelines

¢ Guidelines for limiting exposure to time-varying Electric, Magnetic and
Electromagnetic fields, issued in accordance to articles (6/b and 48) of the
Telecommunication Law.

e Drinking Water Resources Protection Guideline, July 2006.

3.2 International Standards
e IFC Policy and Performance Standards on Social and Environmental Sustainability:
= IFC Performance Standard 1: Assessment and Management of Environmental
and Social Risks and Impacts.
= IFC Performance Standard 2: Labour and Working Conditions.
= IFC Performance Standard 3: Resource Efficiency and Pollution Prevention.
= _ IFC Performance Standard 4: Community, Health, Safety and Security.
= IFC Performance Standard 5: Land Acquisition and Involuntary Resettlement.
= IFC Performance Standard 6: Biodiversity Conservation and Sustainable
Management of Living Natural Resources.
= IFC Performance Standard 7: Indigenous People, Year 2012.
= _ IFC Performance Standard 8: Cultural Heritage.
e IFC Guidance Notes:

xxvi
A=COM REEC

= IFC General Environmental, Health and Safety Guidelines, Year 2007.
= IFC General Environmental, Health and Safety Guidelines for Wind, Year 2007.

e IFC Operational Policy OP 4.01 Environmental Assessment, October 1998 (Revised
April 2013).

e IFC Operational Policy OP 4.04 Natural Habitats, November 1998 (Revised April
2013).

4. SOCIOECONOMIC ASSESSMENT AND MITIGATION PLAN

41 Baseline

The baseline socio-economic conditions provide a summary of the relevant socio-

economic data and information collected.

e Overview of Project Area: Tafila Governorate, districts, sub-districts, and the
administrative structure of Project area;

« Demographics: Population and housing for Jordan in general, and the focus area in
particular;

e Medical Provisions: Statistics on hospitals and health care facilities in the area;

e Land use/land use plans and patterns: Including agriculture (types of crops and
annual productions), and industrial facilities; and

e Economic Activity: Educational institutions, transportation (road, rail, air),
communication and overall economy (i.e. employment and revenue for agriculture

and industry).

4.2 Evaluation of Impact
The AEC wind farm Project is expected to have potential socio-economic impacts on the
area during its construction and operation phase. The table below provides a summary of

the impacts assessment:

xxvii
A=COM

REEC

=
2 i)
Fy 2
w = ic
i] x >
By ~
2 > _ 8 ry os < 3 [Remarks
a els|/Q> |/2£38/8 ro
s 6 jg} 58 o fe |e >
> o/s | So 2 5 = |e Fd
© = zo |<
8 f/f |j5)/ £5 |3s ¥z jo | 3
Impact o b}su ja as a a a a
Employment H M|M M|D R H Yes | + Mitigation measures are required
Landscape and visual oo .
. . M|M M|D IR H Yes | - Mitigation measures are required
impact and aesthetics
Land Use L LIL M | ID - M_ | Yes | -/+ -
Business prosperity |M M|M H | ID - M Yes | + Mitigation measures are required
Stress on infrastructur¢ M M|M M|D IR Ms] Yes | - Mitigation measures are required
Land acquisition
L LIL L }ID - L No |+ -
and Resettlement
Impact on tourism L LIL H |- - L No -
Significance criteria:
Geographical Extent: L: Limited to project site. M: May reach outside the project site. H: — Will reach outside the project site.
Level: L: Will not change existing level M: Will change existing level slightly. H: — Will change existing level severely.
Frequency: L: Occurs only once / rarely. M: — Occurs during abnormal conditions. H: — Occurs continuously.
Duration: L: During specific activity. M: During construction phase. H: — During operational phase continuously.
Likelihood: L: Impacts not likely to occur. M: May occur. H: — Will occur.

4.3 Mitigation Measures

4.3.1

Employment

e It is highly recommended to give priority to qualified local contractors to execute

some of the construction works related to the Project such as site preparation.

e It is highly recommended to give priority to qualified local people in recruitment for

skilled and non-skilled jobs in the Project.

e Local staff should undergo technical training by the developer and the EPC

contractor in order to improve their technical capacity, and

increase their

attractiveness as potential workers on other similar projects in the region.

4.3.2 Business prosperity

e It is recommended that the Project workers and related staff get supplies, food,

beverages and spare parts (to the extent available) from local stores.

xxviii

A=COM REEC

e It is recommended to use local vehicle maintenance workshops during all phases of
the Project.

e It is recommended to encourage local young entrepreneurs to establish small
businesses that could be awarded small service contracts during operations such as

security, simple maintenance and janitorial services.

4.3.3 Stress on Infrastructure

¢ Strict instruction shall be given to the drivers in this Project to comply with the rules
of road traffic (internal and external).

¢ To protect the roads, trucks used for construction and transportation of wind farm

equipment shall have a gross weight within the axial permissible load.

4.4 Monitoring

AEC will track and monitor the impact on the following quantitative socio-economic
indicators:

e Local employment (disaggregated by male/female, village origin, and type of post);

e Bedouin participation in Project;

e Households/persons resettled and assisted in the resettlement;

e New training and skill levels;

e Traffic accidents;

« New community development projects;

e Changes in local incomes; and

e New income generation activities and initiatives associated with the Project.

4.5 Residual Impacts and Conclusions

« The residual impacts on the socio-economic status of the Project area are
considered to be low or mostly positive.

¢ The Project will have no impacts on the local communities as no displacement will
occur throughout the construction phase. Nonetheless minimum impacts to the rural
way of life in the Project area may be witnessed as sheep herding activity in Abour

may be disrupted.

xxix
A=COM REEC

« There are a number of areas where AEC could address some of these needs
especially in the upgrade of skills and training of local community to work in the

Project which will in return benefit the local area.

5. GEOLOGY, HYDROLOGY & WATER RESOURCES

5.1 Baseline Data

Topography: The study area is characterized by a rough topography variation.

Climate: The Project site is located in a hilly area of Tafila and is characterized by
relatively cold winters with occasional rain and snow fall, and mild to hot summers.
Geology: The bed rock outcropping in the investigated area is of sedimentary origin of
Upper Cretaceous (Campanian to early Tertiary). An igneous activity in the area is
appearing as basaltic volcanic rocks associated with sedimentation.

Water Resources: Water resources in the study area consist of two sources namely,
groundwater and surface water resources. There are four groundwater wells in close
vicinity of the Project site.

Seismicity: No active faults or any active morphological features were found in the Project

area.

5.2 Impact Assessment

The principal impacts to water resources will be during the construction phase rather than
the operation phase. The expected impacts of the proposed Project on the surface water
and groundwater of the Project in the construction phase can be summarized as following:
« Domestic wastewater;

e Solid wastes;

e Storm water runoff; and

e Erosion.

During the operation phase, no residual water resources and quality impacts are expected

to occur.

5.3 Mitigation Measures

e During the construction phase, the contractor shall manage the generated domestic
wastewater in an environmentally safe manner. This might include using temporary
movable water closets (toilets) and transporting of the resulting domestic wastewater

to the nearest wastewater treatment plant.

XXX
A=COM REEC

e All wastewater generated by the construction activities will be trucked off site to the
local wastewater treatment plant.

e Maintenance of machinery and vehicles must be in special places and shall not be
within the Project site to avoid generating additional liquid waste.

« Domestic solid wastes that result from workers must be collected in special
containers and transported periodically to the nearest solid wastes landfill.

¢ Solid waste resulting from site preparation, construction and rehabilitation can be
used as fill material in the site (if appropriate), while the remaining will be collected in
special places far from wadis and transported to the nearest solid waste landfill.

¢ Open stockpiles of construction materials (e.g. aggregates and sand) at the site shall
be covered with tarpaulin or similar fabric during rainstorms.

e Spill clean-up procedures must be clearly displayed in all construction materials
storage areas.

¢ The risk of serious erosion can be reduced by:
= Minimizing the amount of earth disturbed during construction, principally by

eliminating unnecessary roads;

= Avoiding construction on steep slopes;
= Allowing buffers of undisturbed soil near drainages and at the edge of plateaus;
= Assuring re-vegetation of disturbed soils; and

= Designing erosion-control structures adequate for the task.

6. PUBLIC HEALTH AND OCCUPATIONAL HEALTH & SAFETY

6.1 Baseline studies

6.1.1. Ambient Air Quality

Continuous dust monitoring study of the existing ambient air concentrations of TSP, PM10
and PM2.5 for 20 days between 11 April 2014 and 30 April 2014 was conducted at the

closest occupied building is the is the office of Agricultural Research Center.

The results were compared to Jordanian ambient air quality standard (JS1140/2006) and

no exceedances to JS1140/2006 were observed throughout the monitoring period.

6.1.2 Noise
Background noise monitoring studies were undertaken at the closest occupied building

which is the office of Agricultural Research Center in the east of the Project site for a week

XXxi
A=COM REEC

between April 13, 2014 and April 20, 2014 continuously measured for 24 hours and the

levels were logged for 10-minute sampling intervals.

Daytime: all background noise levels at NSR were below the IFC/WB daytime noise level
limit of 55 dBA and Jordanian noise regulation limit of 65 dBA.

Nighttime: half of the measured nighttime background noise levels at the NSR were below
the IFCWB limit value of 45 dB(A). The nighttime baseline noise monitoring results show
that the monitored noise levels were influenced constantly by extraneous sources.

6.1.3. Shadow Flickering

Since shadow flickering occurs in east-west direction, potential shadow receptors which

are occupied buildings in east-west direction to the Project site were surveyed. The

shadow receptor, which is also determined as noise sensitive receptor, is located to the
east of the Project site.
6.2 Impacts Evaluation
5 o
& Le %
8 | |» ar sl,|- |2
& | /§\|sP se ee) |8 g
Impact 3 ig g E B 5 3 3 5 3 E
6 Sir (65 er EN |o |e fd
Accidents risks M M{L M {ID IR L Yes Mitigation measures are required
Domestic Solid wastes L M\H HH [D R M Yes Mitigation measures are required
Domestic Wastewater L L|H H DP R M Yes Mitigation measures are required
Air quality (dust) M MM M |D R M |Yes Mitigation measures are required
Noise M MMM |D R M Yes Mitigation measures are required
Shadow flickering M MMM |D R M Yes Mitigation measures are required
Icing/ Ice throw L ML LL {ID IR M Yes Mitigation measures are required
Aviation & radar L ML LL {ID IR M Yes Mitigation measures are required
Telecommunication/EMI links M MMM {ID IR M Yes Mitigation measures are required
Public safety and access L MMM {ID IR M Yes Mitigation measures are required
Medical care IH H|H HH DP R H Yes # Mitigation measures are required
Personal Protection Equipment M HH HH |D R IH |Yes Mitigation measures are required

Xxxii

A=COM REEC

Availability of Emergency Plan M H|H HH DP R H Yes # F

Significance criteria:

Geographical Extent: —_L: Limited to project site. M: — May reach outside the project site. H: Will reach outside the project site.
Level: L: Will not change existing level M: Will change existing level slightly. H: Will change existing level severely.
Frequency: L: Occurs only once / rarely. M: — Ocours during abnormal conditions. H: — Occurs continuously.

Duration: L: During specific activity. M: — During construction phase. H: During operational phase continuously.
Likelihood: L: Impact is not likely to occur. M: — May occur. H: Will occur.

6.3 Mitigation Measures

6.3.1 Accidents Risk

¢ Transportation of equipment shall be carried out during such periods as to avoid
peak times, and to minimize the movement of machinery within the cities and
obeying traffic laws.

e Drivers should be instructed to follow safety instructions, the traffic law and to abide
with the road speed limits.

e The need for traffic signs for the Project to facilitate compliance with traffic safety
matters.

e Drivers must have knowledge of first aid in the event of any accident.

¢ Compliance with instructions and the requirements of civil defence.

6.3.2 Air Quality (Dust)

The construction contractors shall take sufficient precautionary measures to limit dust

generation. Such measures are outlined below:

« Water trucks should be employed periodically to douse the construction areas and
site roads to minimize dust emissions;

¢ All vehicles carrying bulk materials into or out of the site shall be covered to prevent
dust emission;

e Any storage on site of aggregate or fine materials shall be properly enclosed and
screened so that dust cannot escape from the site;

e All vehicles shall be properly maintained to reduce air emissions;

¢ Good housekeeping arrangements shall be employed so that the site is kept as
clean as possible; and

¢ There should be daily inspections of the working areas and immediate surrounding
areas to ensure that any dust accumulation or spillages are removed / cleaned up as

soon as possible.

Xxxili
A=COM REEC

6.3.3 Noise

In order to minimize the potential noise impact at the surrounding properties, the layout of
the proposed wind farm was optimized. As the predicted turbine noise levels at the NSR
are below the local Jordanian noise regulation and IFC/(WB Guideline daytime and

nighttime noise limits, no routine mitigation is proposed.

6.3.4 Shadow Flickering
No routine mitigation is proposed; this will however be kept under review during the
operation of the wind farm in case particular combinations of circumstances arise that

increase the potential for nuisance.

Where nuisance arises, mitigation measures can be incorporated into the operation of the
wind farm to reduce the instance of shadow flicker. Mitigation measures range from
planting tree belts between the affected receptors and the responsible turbine(s) and/or
installing blinds at the affected buildings. A more common measure entails ensuring the
turbines are fitted with shadow flicker control systems that automatically shut down
individual turbines during periods when shadow flicker could theoretically occur, i.e., when
the wind speed and direction coincides with sufficient sun for shadows to form. It can also

coincide the time of day and year that shadow flicker occurs at a particular property.

6.3.5 Ice Throw
A representative number of wind turbines will be equipped with Ice Detection sensors
which will be capable of detecting the presence of ice build-up and stop the neighbouring

wind turbines thus preventing ice throw.

6.3.6 Aviation
The turbines will be equipped with aviation lights.

6.3.7 Electromagnetic Interference Problems

Wind turbine generators could lead to electromagnetic interference with aviation radars
and telecommunication systems. The blades of the proposed wind turbines are made of
synthetic material which produces no electromagnetic impact. There are two

telecommunication towers near the Project site, however, (i) they are at considerable

XXxiv
A=COM REEC

distance from all of the wind turbines at the Project site; and (ii) the line of sight between
the towers does not cross the overall boundary of the Project. There are no aviation
radars in the vicinity of the Project site and consequently the Project will not interfere

with the telecommunication systems in the area.

6.3.8 Public Safety and Access

Security personnel will be employed during the construction and operations phases of
the Project in order to prevent unauthorized access by the public to the wind farm and
individual wind turbines. In addition at the completion of the construction phase, each

wind turbine will be fenced off with a 70m radius and 2.5-m high metal fencing.

6.3.9 Personal Protection Equipment
The company should provide all workers with the personal protective equipment and

safety tools and instructions required for the work and according to their needs.

6.3.10 Medical Care and Health Insurance

¢ Contractors working on the construction of the Project should provide their workers
with the necessary medical coverage.

« Employees and personnel in operation phase will be provided with medical insurance
according to the laws and regulations of Jordan and will be also subject to primary

and periodical medical check-ups.

7. ARCHAEOLOGY & CULTURAL HERITAGE

7.1 Archaeological Survey

A systematic walkthrough survey of the Project area was carried out. GPS was used to
verify the exact location where the 15 wind turbines will be installed. With the aid of Mega
Jordan database, four registered archaeological sites were identified in the Project area.
Abour Energy Company was notified to avoid these areas and to revise the wind farm
layout. New locations for these wind turbines were suggested by the archaeological team.
Abour Energy proceeded to revise the wind farm layout and the archaeology team visited

the revised site layout on 20 September 2014 with satisfactory results.

XXXV
A=COM REEC

7.2 Mitigation Measures

The turbines and access roads have been positioned in locations to minimize direct
impacts on previously recorded archaeological sites within the Project site.

The results of the archaeological survey suggest that there are no features in the vicinity of
the proposed turbine locations that must be avoided. Mitigation measures in these areas

are therefore not required.

It is essential during the construction phase to provide strict instructions to the contractors
to suspend construction activity upon discovery of any antiquities or archaeological items.
Such discoveries should be reported to the Director of Department of Antiquities or to the
nearest Public Security Center. The Department of Antiquities may recommend certain

measures to protect the found items.

8. BIODIVERSITY

The biodiversity study focused on the baseline data of flora and fauna (reptilia, mamaliia,
aves, amphibia) at the Project site in Abour area in Tafila. The study was conducted during
March — May 2013 and June - November 2013. For the spring period, a total of 40 field
days and for the fall period 50 field days were spent at the Project site.

8.1 Flora

¢ Quadrates and linear specific sites were surveyed for terrestrial flora at the
observation stations to define the bio-geographical zones of the area.

¢ The area of the proposed wind farm is hilly with several wadis (seasonal river
valleys) crossing the site. The vegetation is degraded due to overgrazing, plowing
nd wood collection by local people.

a
¢ There is no forest at or near the site. A number of farmers and local nomads use the

o

ite for livestock grazing.
¢ The general habitat structure is typical of Mediterranean non-forest vegetation.
¢ The vegetation is composed of dwarf shrubs like cushions and the vegetation heights

are up to 30-40 cm.

¢ The Project site lies within the Irano-Turanian eco-zone and Mediterranean, at an

attitude of about 1,400 m above sea level.

XXxxvi
A=COM REEC

¢ There was relatively rich vegetation cover at the time of field survey due to seasonal
floods in the wadis of the area, where more flowering plants and animal signs were
recorded.

8.2 Fauna
8.2.1. Amphibians
No amphibians were expected in the study area in addition to the fact that amphibians

have never been recorded previously.

8.2.2 Reptiles

Reptiles were surveyed in conjunction with bird and mammal surveys. Incidental
observations were recorded (e.g. live and dead snakes along access roads). In total 19
species of reptilians were recorded during spring and fall 2013 in the Project area and its

vicinity.

8.2.3 Birds

8.2.3.1 Birds Surveys

The Project area is located to the northeast of the Dana Biosphere Reserve and Dana
Important Bird Area. According to the literature survey, the Project area is not a part of the
IBA, but is adjacent to the IBA.

Field surveys were conducted for 5 migration seasons in total (spring and autumn 2013,
spring and autumn 2014, and spring 2015):

¢ The spring 2013 survey was conducted for total of 8 days between 22.03.2013 and
18.05.2013 on two vantage points.

The autumn 2013 survey was conducted for 8 days between 28.08.2013 and
01.11.2013 on the same two vantage points.

The spring 2014 survey was conducted for 13 days between 21.03.2014 and
14.04.2014 on two vantage points. While one vantage point remained the same as
the previous year, location of the second vantage point was changed.

¢ The autumn 2014 survey was conducted for 15 days between 05.09.2014 and

01.11.2014 on the same two vantage points of the previous season.

¢ The spring migration 2015 was undertaken by Natural Research Projects for 58 days
between 03.04.2015 and 31.05.2015.

XXxvii
A=COM

REEC

Survey Season Survey Period Days of Survey
Spring 2013 22.03.2013 - 18.05.2013 8
Autumn 2013 28.08.2013 - 01.11.2013 8
Spring 2014 21.03.2014 - 14.04.2014 13
Autumn 2014 05.09.2014 - 01.11.2014 15
Spring 2015 03.04.2015 - 31.05.2015 58

8.2.3.2 Overall Results of the Bird Movements in the Project Area for 5 Seasons

Scientific Name of the Common Name of the Number of Number of
Species Species Flights Birds Recorded
Ciconia nigra Black Stork 1 1
Ciconia ciconia White Stork 4 93
Gyps fulvus** Griffon Vulture 30 44
Neophron percnopterus* Egyptian Vulture 19 28
Aquila heliacal* Eastern Imperial Eagle 3 4
Clanga pomarina Lesser Spotted Eagle 12 20
Aquila nipalensis* Steppe Eagle 79 146
Circaetus gallicus*/** Short-toed Snake Eagle 78 91
Hieraaetus pennatus* Booted Eagle 9 1
Pandion heliaetus Osprey 1 1
Milvus migrans Black Kite 56 238
Circus aeruginosus Western Marsh Harrier 19 73
Circus pygargus Montagu’s Harrier 13 17
Circus macrourus Pallid Harrier 15 15
Buteo rufinus** Long-legged Buzzard 123 167
Buteo buteo vulpinus Steppe Buzzard 215 2847
Pernis apivorus Honey Buzzard 66 484
Accipiter nisus Eurasian Sparrowhawk 24 30
Accipiter brevipes Levant Sparrowhawk 3 4
Falco tinnunculus Common Kestrel 178 188
Falco naumanni*/** Lesser Kestrel 30 41
Falco vespertinus Red-footed Falcon 3 3
Aquila spp. Eagle Species 3 3

: Buzzard Species 2 7
Circus spp. Harrier Species 1 1
Falco spp. Falcon Species 2 4

All the species recorded 989 4561

The highlighted species are amongst the Priority raptors identified by the TRWPP CEA.
*shows the Migratory Soaring Birds
** shows the Resident/Summer breeding

Xxxviil

A=COM REEC

8.2.3.3 Bird Collision Risk Assessment

The risk of collision of birds with the wind turbines exists only when a bird is flying at
rotor swept height. Most birds do take avoiding action: they may detect either an entire
wind farm array, or an entire wind turbine, and alter their flight lines such as to avoid the
structures; or they may at close quarters see an oncoming blade and take emergency
avoiding action.

The Band collision risk model (Band et al., 2007) (CRM) was used during pre-
construction surveys to predict the number of bird collisions that might be caused by the
Project. The CRM requires input parameters describing species-specific information on
biometrics, flight characteristics and the expected amount of flight activity; and turbine-
specific information on blade size, blade pitch, rotor rotation period and the anticipated
proportion of time that turbines will be operational.

The CRM is used to estimate the the number of bird transits (per annum) through the
rotors of the windfarm for the Migratory Soaring Birds (MSBs) and breeding raptors.
Collision risk estimates results for migratory soaring birds and other collision vulnerable
species are reported as low across each of the individual surveys. With the exception of
Steppe Buzzard all results suggest a species-specific fatality rate of below 1 individual
per year. It is likely that this is a reasonable estimate for migratory species passing
through the site during spring and autumn migration as the surveys were targeted for
these migratory periods. However, for summer breeding and resident species, surveys
would have needed to have been conducted for the whole period when birds were
present to provide reasonable collision risk estimates. Assuming these species use the
site during the period they are present in the area, then collision risk estimates presented
in the report are likely to be underestimates. Therefore, for Griffon Vulture, Short-toed
Eagle, Long-legged Buzzard, Lesser Kestrel and Common Kestrel a higher annual
collision rate than those given would be expected. Given the high regional conservation
status of some of these species populations, a comprehensive monitoring and mitigation
strategy is required to reduce collision likelihood and minimize any adverse effects of the

development on these populations.

8.2.3.4 Conclusions
© 8 of 11 of the Priority raptors identified by the TRWPP CEA were recorded during the
3 years’ pre-construction survey at the Project site. These species (see table)are

Egyptian Vulture, Eastern Imperial Eagle, Booted Eagle, Steppe Eagle (belonging to

XXxix
A=COM REEC

CEA Priority Bird VECs: Migratory Soaring Birds)and. Short-toed Snake-eagle,
Griffon Vulture, Golden Eagle, Long-legged Buzzard, Lesser Kestrel (belonging to
Resident/Summer breeding raptors).

Considering the five seasons of VP surveys have been conducted at the Project site,
it is concluded that the Project site is not a busy migration corridor. According to
BirdLife International, at least 2 million migratory soaring birds pass along the Rift
Valley-Red Sea flyway twice a year. However, during the 5 seasons of surveys in the
Project area before construction, 4561 MSBs from 22 target species were recorded
as also some of the records belong to the resident / breeding birds.

Considering the size of the Abour wind farm consisting of only 15 wind turbines and
the layout of the turbines as the pre-construction survey data showing that the
majority of the flight action occurs within the valleys in between and surrounding the
hills that the turbines are located on especially for the autumn surveys (see Annex II
a), the micro-siting and layout of wind farm is considered to be suitable. Moreover,

the wind farm is not considered to cause a major barrier effect for birds during spring

and autumn migration periods. However, these conclusions should be reviewed
following the results of post-construction bird monitoring and carcass search surveys.
Displacement of resident birds is possible. However, Dana Important Bird Area and
Biosphere Reserve within it can serve as the suitable habitat in the vicinity.

The impact in terms of habitat loss and damage impact is anticipated to be low in the
AEC wind Farm.

8.2.4 Mammals

A total of 15 mammalian species were recorded through observations during spring and

fall 2013.

8.2.5 Bats

The bat surveys covered the Project site from the period of 20" of June and until
September 2013 with a total of 10 field working days. No bat activities were recorded at

the site; however, a species of bat was recorded 8 km south of the Project location in Ein

Garandal.

8.3 Naturally Protected Areas

xl
A=COM REEC

The closest areas to the Project site are Dana Biosphere Reserve and Dana Important
Bird Area (IBA). The distance between Dana Biosphere Reserve and the Project site is
about 11 km whereas Dana IBA is situated around 7.5 km away from the Project site in

southwest.

8.4 Impact Assessment

8.4.1. Impacts on Flora

These impacts can be summarized as following:
e Removal of topsoil;

e Solid and liquid waste; and

¢ Destruction of flora.

8.4.2 Impacts on Fauna

These impacts can be summarized as following:
e Habitat loss;

e Habitat Alteration;

e Habitat Fragmentation

e Noise;

e Light and Traffic;

e Solid and liquid wastes;

e Hunting by workers.

8.5 Mitigation Measures

8.5.1 Mitigation Measures during Construction Phase

¢ Comply with environmental standards and strictly control workers to behave
responsibly with respect to environmental issues;

e Reduce / optimize amount and size of new roads as much as possible;

e Replant natural vegetation and transfer rich soil of the construction sites to nearby
areas;

« Decommission temporary assembly areas and restore to the original conditions;

e Limit decommissioning activities to the excavation site where possible and replant

site with native plants;

xli
A=COM REEC

¢ Collect all wastes, solid and liquid, in sealed containers to be disposed in proper

disposal sites;

¢ Work shall be under ISO14001 accreditation for environmental management which

shall also be imposed on all the subcontractors;

« Cover each spot where excavated material is stored when climate conditions

requires to effect dust control by usage of dust suppression substances;

e Limit construction activities within the wind farm site;

e Store the natural soil at special sites and reuse it when back-fill activities are needed;

and

e Shift natural vegetation and nutrient rich soil of the construction sites to nearby

areas.

As displacement is one of the most possible and important impacts towards fauna during

t

t

(

t

he construction periods, it is found to be more important for the birds using the site to

breed or forage. Displacement of resident birds such as larks, wheatears, warblers,
serins, bulbuls, Palestine sunbirds and other passerines is possible. However, Dana

Important Bird Area and Biosphere Reserve within it can serve as the suitable habitat in

he vicinity. Therefore, displacement due to the construction period of the Project is not

considered as a major impact also for the Priority Bird VECs including non-raptors

Syrian Serin and European Goldfinch).

Finally, the impact in terms of habitat loss and damage impact is anticipated to be low in

he Project area as the habitat is already fragmented and is not representing a vital and

very special habitat that cannot be replaced since the area is heavily disturbed by local

r

esident people and roads.

8.5.2 Mitigation Measures for the Operation Phase

¢ Collect all wastes in sealed containers to be disposed in proper disposal sites;

e Prohibit leaving the roads and crane pads with vehicles unless major maintenance

works will have to be performed;

Prohibit workers from hunting and produce awareness materials such as:
= Signs

= Training manuals and material.

= Posters.

= Brochures.

xiii
A=COM REEC

Reduce vehicle movements to a minimum;

Reduce footprint as much as possible;

Minimize intervention as much as possible;

Conduct follow-up researches on the effects of the Project on the avifauna;
Synchronize aviation lights (if practical);

Post construction bird mortality monitoring should be undertaken in order to identify
short-term and long-term impacts of the wind farm and appropriate mitigations which
satisfactorily address these impacts. Recommended minimum requirements for
during and post construction monitoring effort and timing are as follows:

© Flight-activity monitoring conducted throughout the year with an increased
level of monitoring effort during the spring and autumn migration periods.

o Implementation of an observer-led shutdown on demand system to mitigate
for collision between turbine rotors and high conservation status/collision
vulnerable bird species.

© Conducting of ‘carcass search surveys’ to assess bird collision fatalities

o Conducting of ‘bias correction trials’ to calibrate carcass search surveys for
searcher efficiency and carcasses removal rates.

o Monitoring of livestock movements within the site to help identify elevated
risks to Griffon Vulture and other scavenging bird species that may be
attracted to the site by the periodic presence of livestock on site.

All mitigation activities listed above about the birds should be conducted initially for
the first 3-years of operation. These mitigation measures then should be reviewed
and subsequent mitigation measures should be confirmed.

All mitigation measures described above should follow protocols detailed ESMMP
and developed before the start of post-construction monitoring.

A reporting schedule described in detail in ESMMP will be followed. This should
include:

o Immediate reporting of fatalities.

o Monthly review of carcass search results and

o 6 monthly review of all mitigation measures as part of adaptive

management process.

TRAFFIC AND TRANSPORT

Planned route

xliii
A=COM REEC

Transportation of the equipment required for the Project from Port of Aqaba to the

Project site will be via the Desert Highway.

9.2 Impact Assessment

The main impact of the Project is expected to be during construction phase (temporary
period). While the operation phase will have much smaller impact than during
construction phase.

The main route for equipment transportation will be via Desert Highway which is well-
developed and consists of several lanes. Therefore, no additional impact is expected to

affect this route.

9.3 Mitigation Measures

¢ Construction materials should be well-sealed in the trucks to prevent spill during
transportation.

e Trucks delivering construction materials should have a gross weight that is within the

axial permissible load.

10. | ANALYSIS OF PROPOSED PROJECT ALTERNATIVES
The analysis for this Project contains options/alternatives which are the “No Project”
versus “Project” alternative; however, the Project location is selected by MEMR and the

Project developer.

Going forward with the proposed Project alternative is considered the best possible
option as opposed to “No Project” since the proposed Project is considered a green and
environmental solution for energy generation in Jordan as the wind energy considered
as renewable clean technology with no emissions as well as the global and local trend

for energy generation.

xliv
A=COM REEC

Table of Contents

EXECUTIVE SUMMARY .........c:cccscssssesesesesesessecscseseseeeesnsesesescscscssssesssisieseseeeeeeneeseseseseseseees xxi

1. PROJECT DESCRIPTION ...

xxi

1. PROJECT DESCRIPTION .........c.ccccccecesesesssssseeeeeeeeesesesesescsescssssesssssseseseeeeeeeeeeesesesesesets 1
V1 IMRFODUCTION 0. eseeeecceccsceestesesesestesessesessesessesesnssesnsssssssesuesesussesussesnssssusnsssnssnsnesneneseneaes 1
1.2 Proposed Project .
1.3 Electricity Generation in Jordan ........cccccececsesescscscscscsesceceeesesesesesesessetseseseeeeeenenenenee 2
1.4 Project BaCkground.........ccccccccescecesecesecesesesesesescscscscsseeeeeesesesesesestesstecsesceeeeeneenenee 3
1.5 Project COMPONENES «0.0.0... cece ceeeseseeeteesesesescsssescecseecesesesesesesesestesececsesseeeeeneeneneee 8
1.5.1. Wind Turbine Generator.
1.5.2 Balance of Plan'
1.6 — Project LoCatiON oo... cece cs cscs cseesesesesesessscscecscsssceseseceeesesesesssseseeeceseeeceeeneenenees 13
2. SCOPING AND ESIA TERMS OF REFERENCE............cccccccccccesesssseseeeseeeeeeeseseseseseee 18
2.1 INBFODUCTION ........cesesccseesestesestesesesessesessesesuesesuesesussesuesssesnssesnssenesceneseenesesnsseeneseeneseenees 18
2.2 Scoping
2.2.1. Objectives.
2.2.2 — Methodology .........c.cccscccccscscscsseceseneseesssescscsescsceeeeeesesesesesssssseeseseeeeeeneneneee 18
2.2.3 SCOPING SESSION .........sccccsesccsessestesestetsseseseeseseeneseeneseeneseeneseenesesnesesnsseeneseenee 19
2.3 ESIA Scope Of Work ......scsccscscesessestesesseseseeseseeseseesesesnestenssesnsseensseenssesneseensscensseeneaeenees 22
2.4 ESIA Valued Environmental Component ...........c:ccccssessssesseseeseseeteseetsseeeseeneseensaeenees 22
2.5 Scope of Work of the Components Studies ............cccccccssesseseeseseeteseeteseeteseeneseeeseenees 25

2.5.1 Water Resources...

2.5.2 — SOCIO-ECONOMIC COndItIONS ..........cescccesesseseesesteeseeteseeeseeteseensseeeseseseeeseenes

2.5.3 Resettlement Policy Framework and Plan .
2.5.4 Archaeology
2.5.5 — BiOIVEISIty..... eee cscs cece cece eeeesesesesesescsesesceeeeeeseseseseseseensseteteeeeeeeenenees
2.5.6
2.5.7
2.5.8 — Air Quality (dust)

xlv
A=COM

2.5.9 _ Landscape and Visual Impact
2.5.10 Shadow Flickerin,

2.6
27

2.7.1 LAWS. esceccscscestesessesestesestesestesessesssesssussssesssusssscenssesnssesnsseenssesnsseenssesneseeneseenes 31

2.7.2 Regulations

2.7.3 Standards.

2.7.4 Instructions.

2.7.5 — GUIGEMINES «se eeeeececcecesceseseesesteseseeneseeneseeneseeseseensseeneseensseenssesusseenesesnsseeneseenee 32
2.8 _ International Standards.

3 RELEVANT LEGAL FRAMEWORK............ccccccccscssssssseseseseeeeeeeesessesesessseeeeeeeeneeeeaeseseaeee 34

3.1. Renewable Energy and Energy Efficiency

3.1.1. Policies and Regulations

3.1.2 National Energy Efficiency Strategy ............ccccesesseseeseeteseseeseetesesteseeneseenes 34
3.2 Relevant National Legislation..

3.2.1

3.2.2 — REQUIALIONS oo... cece cece cs cece ce cenesesesesesescscsesceeeeeeseseseseseseesetetsteeeneneenenees 36

B.2.3 — StANdArds......eececccccscccesceeseesesteseseseseenssessssesssseensseenssesnssesnssesnsseeesesnssesneseenes 36

3.2.4 INSHFUCTIONS........ccececesceseetesteestescseesesessesesnesesssseenesesnssesnssesnesesnssesneseensseensseenes 37

3.2.5 — GUIGEMINES ..... eee cecceccscecescesesteeseeneseeneseeneseeseseeneseenssesnsseenesesneseenesesnsseensseenee 37
3.3. Regional and International Agreements and Protocols ...........c:cccssecseseeseseeneseeteseenees 37
3.4 International Standards ..........cccccscccsesessesssesteseeseseeseseesssesnesteseseenesesnssesnsseensseenesenees 38

4 SOCIOECONOMIC ASSESSMENT AND MITIGATION PLAN ...........::ceeeseeeseseseseseee 40

4.1 Methodology oo... ccececeseseceecscscscscscssecsesssessssscsescesscecsceseeeseeseseesssssnetecenseeeee 40
4.2 Socio-Economic Conditions Baseline

4.2.1 Overview of Project Area ....

4.2.2 Demographics of the Area ........cccecceceseeescsescseecseeteneesesesessseseeteeeeeeeneneneee

4.2.3 Medical Provision ...........ccccccscssssssssssesssesssseeseseesseenssesnsseenssesnssessseensseeeseenes 48

4.2.4 Land Use

4.2.5 ECONOMIC Activity... cece cece ceseeseeesesesesesesceeeceeeeseseseseseesseetsteeeneeeenenees 53
4.3 Evaluation of Impact oo... ccc cece cscsescscecseecenenesesesesesssesssceceeeseesesesesssseseteneeeeeees 64

4.3.1 Employment... ccc ccc cece cecenesesesssescsesescecececeesesesesessesssesseseeneeeeneneee 64
A=COM REEC

4.3.2 Land use

4.3.3 Business Prosperity and New Busines:

4.3.4 Stress on infrastructure

4.3.5 Visual IMPacts.......c.c ccc cece ceeesececeseesesescscsescsceceeeeseseseseseessssestseeeenenenenee 67
4.3.5.1 Methodology....ccccccccccscceccssscescssscscssseescsseescsssecscsesecesseecesseeeassesecasseseeaseeeeees 67
4.3.5.3 Impact ASSESSMENT... cece ceseeseescecsesesesceeeeeceesesesesessesecetsteeeeeneenenee 70

4.3.5.7 Mitigation Measures .
4.3.6 Impact on Tourism.

4.3.7 Land Acquisition and Resettlemen

4.4 Mitigation Measures...

4.4.1. Employment.

4.4.2 Business prosperity

4.4.3 Stress On IMfrastrUCtUre.........ccesccccsesseseseseeseseeteseeeseesseeesesteseeeseeeseeeseeees 82
4.5 MOMItOLING ooo. cece cececeeeeseseseecscscscscsceesesessseseseseseecesececsceceeesesesesesesessssetecseseeees 82
4.6 Residual Impacts and Conclusions... csesesesesceeseeeeseseeeseseseseeeseeeeeee 83

5 GEOLOGY, HYDROLOGY & WATER RESOURCES ..........c:ccccccscssssssseeeeeeeeeeeeseneseseee 84

5.1 Methodology ........ccccceccsccscscsceseseesesessescscscscssscesessesesesesessssesscececeseeeeeneneneseseeeenetees 84
5.2 Baseline Data........ccecceccscscesseessesestesessesssesssssessssssusscssnssesnssessssesnsseenssesnsseensseeneseenees 84

5.2.1 TOPOQrAPHY...... cece cscs cs cece ceeeeeseesesesescscsesceeeceeesesesesesessscseetstseeeeneeneeee 84

5.2.2 Climate..

5.2.3 Geology.

5.2.4 Tectonic Setups .

5.2.5 Water RESOUICES ........scsccsesceseeescesesteseseesssesseseeneseenssesnsseenssesnesesuesesnsseensseenes 93

5.2.6 — S@ISMICIY ......eeeeseecesesseseeestesesteseseeneseeneseensseessseeneseenssesnsseenssesnssesuesesnsseeneseenes 97
5.3 IMpact ASSESSMENL........ eee ceceseseeesetesesescsescecececesesesesesesessscecseeceeeneneneneeneeeenanees 101
5.4 — Mitigation MeaSUreS........ cece ccecesesesesesesesesesesceceeeceesesesesesessscseecsceeeeeneneeneneeeenenees 101

6 PUBLIC HEALTH AND OCCUPATIONAL HEALTH & SAFETY .........:ceceseeseeseseee 103

6.1 Methodology ........c cece cs cscsceceseseesescscscscscsceceseessseseesesessssssecsceneeeeeneeneneeeeeeeanees 103
6.2 Baseline studies and Impacts Evaluation............0.ccccccccececeseseeseseeeeeeeeteneneneteneeeeeees 104

6.2.1 Domestic Solid Waste and Wastewater ............cccccscssesseestsestesesteseeneseenes 105

6.2.2 Accidents Risk....
6.2.3. Ambient Air Quality

xlvii
6.2.5 Shadow Flickerin,
6.2.6 Electromagnetic Interference Problems
6.2.7 CO THPOW oo eseescscssesesessesessesessesesnesessssesuesesuesesussesuesesuesesussesussesnsseensseeneseenes
6.2.8 AVIATION eee eeceecccccccccesesesessesceseseesesessesessesesssseesssesuesesuesesnesesnesesnsseeneseeneneenes
6.2.9 Public Safety ANd ACCESS.........c.cccccscssescssesesestesesteseseseseseseseseseeeseeeseenes
6.2.10 Medical Care and Health Insurance.

6.2.11 Personal Protection Equipment
6.2.12 Availability of Emergency Plan

6.3 Mitigation Measures...

6.3.1 Accidents Risk.

6.3.2 Air Quality (Dust)

6.3.3 NOISC oe ecceccccccscesestesessesessesessesessesessssessssessssessssesussesuesesnssesussesneseensseeneseenes

6.3.4 — Shadow FIICKErING..........ceccsscscssesteseseseseeseseesesesesesesesesesessseseseeeseeneseenes 135

6.3.5 ICO THPOW coe ceesecscssescesessesessesessesessesesuesesuesesussesuesesussesuesesnesesussesnesesneseeneseenes 135

6.3.6 Aviation

6.3.7 Electromagnetic Interference Problems - 136

6.3.8 Public Safety and Access

6.3.9 Personal Protection Equipment..............ccccccseseeeseseseeeeeeeeseteneneeeeeeeees 136

6.3.10 Medical Care and Health INSUrance...........ccccccceseeseseeestesestesestesesteseeteseenes 136

7 ARCHAEOLOGY & CULTURAL HERITAGE. .........cccccccceceeeessseseeeeeeneneeeeeeseseseee 137
7.1 Methodology ........ccccsceccc cscs cececeeesesessssscscscscsseseesssesesesesessscseecsceseeeeeneneeneseeeeeenees 137
7.2 Archaeological BACkQrOUNd ..........c ccc cscs cecscseeceeeseesesesesesescscseseeseneneeneneseenenees 137
7.3 Archaeological SUVey .........cccccccccesessesesessseesesesesssesssesnssesnssesneseenssesnsseeneseeneseenees 138
7.4 Impact ASSESSMENL........ eee ceseseteeseesesesesescecececeeseseseseseessesceceeeeeneneeneeneeseeatens 142
7.5 — Mitigation M@ASUreS........ cece ceceseseeseseesesescscecececeesesesesesessscecscseeneeeneeneneneeeenenees 144
8 BIODIVERSITY... ee eeceessecseseseeesesesescscscscssssssssssscseseeeeeeeeeeesesesessseseeeeeneeeeneseseaees 145

8.1 IMrOAUCTION 0... eeeeesessesceseesesesseseeseseesesesssssesssuesssuessscsuesesussesnssesneseensseensseensseeneaeenees 145
8.2 Objectives.
BB GUIDANCE oo... eeeecccecccesesteseeseseeseseeseseeseseesssssssusssssesesesussesuesesussesnsseensseensseensseensaeenees 146
B.A StUY TOA oo .eececsceccssescesessesesseseeseseessseessseesssssssussssusussesussesussesnsseensseensseensseensseenees 146
B.5 FLOP eceecsessesesessesesseseesesessssesssscesessssssussssussssesnssesnssesussesussesnssesnsseensseeneseensseeneseenees 146

x\viii
A=COM

8.5.1 Flora Literature Review...

8.5.2 Flora Survey Methodology
8.5.3 Floristic Analysis

8.5.4 Phytogeographical region ...........ccccesceceseseseeseeeseseseseseeeeeeeeneneneneeeeeeeeees 151
8.5.5 Flora Survey ReSuIts.........c.ccccsccscesesseseseseseeseseesesnssestesesesesesessseseseeeseenes 153
B.6 FAUNA. eceecsecececseesteseesnesneenecseesecseeseeseeenssnesnessesnssneensensenecnecueeanesesuseueeneeneeneeneeneenee 157
8.6.1 Field SUVEYS 0... ees eeseeseessecsecsessteseesecstesecueeneeneenecnecuecneeseesesneeusenseneeneeneenses 157
8.6.2 Fauna Literature REVIOW ..........cccccccccescesesesestesesteseetesesnesestesestesesneseeeseenes 158
8.6.3 AMPhiDIANS oo. ececceeeees cece cscs cece eeeeenesesesesesescseeesesteeeeeeseeneneseeeenenees 159

8.6.4 — Reptilians .
8.6.5 Birds
8.6.6 Mammals.

8.7 Naturally Protected Areas
8.7.1. Dana Biosphere Reserve.
8.7.2 Dana Important Bird Area

8.8 Impact Assessment.

8.8.1. Impacts on Flora
8.8.2 — IMpactS ON FAUNA... cece cscs ee cecetenetesesesesesescseseseeeeeeneneeeeseseenenees 211

8.9 Mitigation Measures

8.9.1 Mitigation Measures during Construction Phase

8.9.2 Mitigation Measures for the Operation Phase .............cscccccsseseeesteeseeseeees
9 TRAFFIC AND TRANSPORT.........:cccccceccsesesescsesescseseseseseeeeeeeeseesesssessseceeeeseeeeeeeeseseaeae 216
9.1 GUIDANCE oo... eeeeccccecccesesesesseseeseseeseseeseseesssussssuesssuesesesussesussesnssesnsseensseenssesnsseeneaeenees 216

9.2 Planned Routes ..

9.3 Impact ASSESSMENL........ ccc cc ceseseseescsesesesesesceceeeceesesesesesessecsesceeeeeeeneneneeneeeeeatans 216

9.4 — Mitigation MeASUreS....... eee ceceseseseesesesescseececececeesesesesesesescscsceceeeeeneeneeneeeenanees 218
10 ANALYSIS OF PROPOSED PROJECT ALTERNATIVES. .......c:ccccscsseeeeseeeeeeeees 221

10.1 The “Project” vs. the “No Project” Alternative .......0...ccccccececeseseeseseseeeeeeeeeeneeneee 221
ANNEXES

Annex |: List of attendees at the Scoping SeSSION ...........ccccssesesseeeteseeteseeteseenees 228

Annex II: Project Team CVS ......ccccecscssesecscscscscscseseeceneesesesessscscscseesseeneneeeeneenenees 228
A=COM REEC

Tal

Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal

Annex III: AECOM Ornithology Report for Abour Wind Farm Based on Field
Studies Conducted During Spring and Autumn 2013 and 2014 Migration Periods... 228

Annex Illa: Appendices to AECOM’s Ornithology Report. 228

Annex IV: NRP’s Report on Bird Flight Activity Survey in Abour Wind Farm during

spring 2015 Migration Period .........cccccccccsesseseeenenesesesesescsesescsceceeeneneneneeeeeenenees 228
Annex IVa: — Figures of NRP’s Report ........cccccccceseseseseescsesescsescseeceneneesesesessetecenseeeeees 228
Annex V: Shadow Flicker Modelling R@SUItS ..............ccccsccsesesesestesesteseeteseeteseeeseenees 228
Annex VI: Visual Impact ASSCSSMEN..........ccccccseesescsesseseseeeseeneseenesessseeesesnsseseneenes 228

Annex VII: Measurements Instruments Details

Annex Vill: Archaeological Survey Photographic Documentation .............ccscseeeeeees 228
Annex IX: Environmental and Social Management Mitigation Plans ............:0csc 228

bles

ble 1-1 Wind Measurement Mast Coordinates (WGS84).........:cccssseseeeeeeeeseeeeseeeeees 4

ble 1-2 Overall Boundary Coordinates of the Project Area ...........:csscseeeeeeeeeees 14

ble 1-3 Wind Turbine Coordinates ...........ccccccccccssesesesesesesesesessssssssseseseeeeeeeseseesesesesetees 14

ble 2-1 Socio-economic Conditions ............ccccccececesesesesesesesesessssssssseseeeeeeeeeeeeesesesesetees 22

ble 2-2 Water RESOUICES ..........c:cccceceesssssssseeeeeeeesesesesescscscscesssssssiciceceeeeeneseesesesesecees 23

ble 2-3 PUbIIC Health ..........cccsccececesesesesssseseeseeeeeeeesesesesescscscssssssssisicicececeeeneeeesesesesesees 23

ble 2-4 Occupational Health and Safety..........ccccccesescseseseseesessssseeeeeeeeeeeseeseseseseeees 23

ble 2-5 ArchaeOlogy .......ccccc cece cece cece cecs eens ceenscseeseensceeeseseesesenesneeeneeee 24

ble 2-6 BiOdiversity............:cscccceceesesesssssseeeeeeeeeeesesesesescscscssessssssssceeeceeeeeneeeesesesesecees 24

ble 2-7 Traffic

ble 4-1 Communities Adjacent to the Project Site

ble 4-2 Population, Area and Population Density in Tafila and Jordan.............::ccc 43

ble 4-3 Population of Tafila’s 3 Districts in 2015... cece reece eeneeee 43

ble 4-4 Population of Tafila Governorate by Locality, (DOS, 2015)........cccccceeeseeees 45

ble 4-5 Relative Distribution of Employed Jordanians ...........cccccssscseseeeeeeseseseeeeeeeeees 46

ble 4-6 Unemployment Rates Among Jordan’s Workforce 2013/2014 ......cceeeeee 47

A=COM REEC

Table 4-7 Distribution of Housing Units in Tafila Governorate in 2004 and 2015.............. 48
Table 4-8 Distribution of Medical Facilities in Jordan and Tafila...........c.ccccccceceeseeneeeeee 49
Table 4-9 Medical Human Resources at MOH in Jordan and Tafila.........0.ccccceseseseseeee 49
Table 4-10 Comparison of Green Land Use in Tafila and Jordan in 2014 ........cccceseeeee 50
Table 4-11 Distribution of Planted Areas in Jordan and Tafila in 2014 .......c.ccecceeseteseeeee 50
Table 4-12 Industrial Activities in Tafila Governorate..............::cceceseseseseseseseseeseeeeeeee 52

Table 4-13 Education Indicators in Jordan for the Years 2012-2013.

Table 4-14 Schools in Tafila Governorate According to Gender ..........:c:cccccsesesessseieteeeeeee 56
Table 4-15 Schools in Tafila Governorate by District, Level and Gender ...........0ccce 56
Table 4-16 Teachers in Tafila Governorate by District, Level and Gender...........ccc 56

Table 4-17 Students in Tafila Governorate by District, Level and Gender...

Table 4-18 Airport Traffic During 2014 ..........ccccceeesessseseeeeeeeeeeeesesesescsesessesesesseeeeeeeee 58
Table 4-19 Jordanian Goods and Transit Movement via Port of Aqaba ..........cccsseeeee 59
Table 4-20 Length of Roads in Jordan and Tafila.............cccccesesesesesesesesesesesessseeeneeeee 59
Table 4-21 Number and Type of Vehicles in Tafila..............:ccccceceesesesesesesesesesseeeeeeee 60
Table 4-22 Main Economic Indicators...........cccccccccceesssseseeeeeeeesesesesesesesessesessieeeeeee 62
Table 4-23 Average Growth Rates in Fixed PriceS............:cccccceesesesesesesesesesessseeeeeeee 62

Table 4-24 Impact Assessment and Significance During Construction and Operation .....64

Table 4-25 Significance Rating Matrix with Significance Colour Scale for Negative Ratings

cee eeeeeeceeecaeceaceeceeeceacaessasseseeeceacaessaseesesecsassesceaseeeseseuseseeesosesesuseeseseseucseseeseeseseseueesees 69
Table 4-26 Representative Viewpoint Information ............:::ccccceesesesesesesesesesesseeeeeeee 74
Table 4-27 Visual Impact AsSeSSMent...........cccccccceceessssseeeeeeeeeesesesesescsesessesesesseeeeeeeee 81

Table 5-1 Coordinates of Meteorological Station.

Table 5-2 Long Term Monthly Averages for Tafila Station (1985-2011) ........cccsseseeee 88
Table 5-3 Details of Wells around the Project Site .............cccceeseseseseseseseseseeseseeeeeneee 97
Table 6-1 Limit Concentrations for TSP, PMio ANd PMo5.........:cceseeeeeseeeeeteeeeeeeeeeeeeeeeee 105

Table 6-2 Daily Average of TSP, PMio and PMp 5.

Table 6-3 National noise regulation limit ValUES .............ccccscceceeeeeseseseseseseseeeeseseeseeeeeeeee 112

Table 6-4 IFC/WB Guideline Noise Limits..............:cccccscscssssceeeeeeeseseseseseseseesesesseneeeeeee 112
A=COM

Table 6-5 Coordinates of Noise Sensitive Receptor

Table 6-6 Average Background Noise Levels ............::c:cscccssceseeesesesesesesesesessssesseeeeeeeee 118
Table 6-7 Sound Power Levels at each Wind Speed from 3 to 13 M/S ......ccececeeeseseeeeeee 118
Table 6-8 Predicted Wind Farm Noise Levels at the NSR............:ccscscsescseeeeeeeeeneeee 120
Table 6-9 Noise Limits and Guidelines Applicable to the Project ...........:cccccssesenereeeee 123

Table 6-10 Daytime and Night-time Predicted Turbine and Background Noise Levels... 123

Table 6-11 Shadow Receptor Coordinates ...

Table 6-12 Shadow Modelling RESUIts..............cccccccccessssesseeeeeeeeeeseseseseseseesesesseneeeeeee 128
Table 7-1 Mega Jordan Database Sites at the Project Area ..........cccscseseeseeeeeeteneeee 139
Table 7-2 Details of Registered Archaeological Sites ..............cccceseseeseeseeeeeeeeeeee 141

Table 7-3 Archaeological Survey Results of Turbine Locations ..

Table 8-1 Observation locations for the flora SUPVEYS...........:cceeseseseseseseseeeeeseeeeeeneee 148
Table 8-2 Surveys in days and locations, 2013 ..........:ccscscsseeeeeeeeseseseseseseseeteseseeeneeeee 150
Table 8-3 Flora Species Found in the Project Area in Spring and Fall 2013 ............00 153
Table 8-4 Field Visits in Spring and Fall 2013 for Fauna SurveyS.........:.ccccccceeseseseeeeeeee 157
Table 8-5 Reptile Species List of the Project Area ............:cccceceesesesesesesesesseeeeeeneee 160
Table 8-6 Vantage Points Coordinates and Elevations ............c:cccccseseeseeeeeeeeeneeee 165
Table 8-7 Recording Effort during 5 Seasons Of SUrveyS ..........:cccccseseseseseeeeseeeeeneeeee 169
Table 8-8 Target Bird Species in the Study Area ............:ccccecesesesesesesesesesesssseseseeeeneee 174

Table 8-9 Non-target Species in and the Vicinity of the Project Area

Table 8-10 Number of Flights and Number of Individuals of Target Species for 5 Seasons

Table 8-11 Total Flight Times Recorded and at RSH of Target Species for 5 Seasons.. 183

Table 8-12 Expected Number of Birds Colliding per Survey Season .........:.cccceeeeeeeee 197
Table 8-13 Expected Number of Birds Colliding for Spring 2015 .........:.cccccceseseseseteneeeee 198
Table 8-14 Mammalian species of the Project Area ............:cccceseseseseseseseseseeseseneeeeee 201

Table 8-15 Bat Surveys Date and Field Days ..

Figures

Figure 1-1 Jordan’s Energy Strategy for 2020..
A=COM

Figure 1-2 Electricity Peak Demand in Jordan

Figure 1-3 Schematic of Wind Measurement Mast Installed at the Project Site.................. 5
Figure 1-4 Views of the Wind Measurement Mast............:c:ccccseesessseeeeeeeeeseeeeseseseseeees 6
Figure 1-5 Wind Turbine LocationS............cccccccccssesessesesesesesesesesesessessssssescseseeeeseeeesesesesesees 7
Figure 1-6 Vestas V117 Wind Turbine .............ccccccceseseseseseseseseseseseesesssseseseeeeeeeeeesesesesesees 8
Figure 1-7 Location of AEC Project Area ...........cccccscssssssesseseseeesesesesesesesesesessesesisseesieeeeeee 15

Figure 1-8 General Layout of the AEC Wind Farm..

Figure 2-1 Scoping SeSSION ...........ccccsscscscseeeeeeeeseesssssesecseeeeeeneeeesesesesescscssssesesesisesieeeeeee 20
Figure 2-2 Scoping SeSSION ...........ccccssscseseeeeeeeeseesssscesecseeeeeeeeeeeesesesesesescscssesesesiseeieneeeee 21
Figure 2-3 MoEnv Representatives ...........ccccccceecssessssssesseeeesesesesescsesescssssesesesiseeeeeeeeee 21

Figure 4-1 Tafila Governorate Districts

Figure 4-2 Tafila District, Municipality and AEC’s Project Area Boundaries.............0.000. 42
Figure 4-3 Schools According to Supervising Authority ............ccccccscseseseseseeeeeeeeeee 54
Figure 4-4 Teachers According to Education Level .............::cccceceseseeseseseeesseissteeneeee 55
Figure 4-5 Photographs of Project SurroundingS ............::cceceesesesesesesesesesessseseeeeeeee 66
Figure 4-6 Hub Height ZTV Diagrams and Representative Viewpoints.............:s0scee 72
Figure 4-7 Locations of Representative ViewpoOints..............:cccccceseeseseseseeeesseeeeeeee 73
Figure 5-1 Topographic Map of the Project Site .............cccceesesesesesesesesesesssssseseeeeeeeee 85
Figure 5-2 Meteorology Stations around the Project Site .............:ccccscseseseeeeeeeeeteneeee 87

Figure 5-3 Geological Map of the Project Site..
Figure 5-4 Hydrological Map of the Project Site ..............ccccceeseseseseseseseseseseesssseeneneeeee 95

Figure 5-5 Groundwater wells around the Project Site

Figure 5-6 Seismicity map of the Dead Sea rift region during the period 1983-2008........ 99
Figure 5-7 Seismic Hazard Distribution Map of Jordan............:cccseseseseseseseeesesieeneneeee 100
Figure 6-1 Dust Monitoring Location ............:ccccccceesessseeeeeeeeeeesesesesesescsessssesesieseeeeeeeee 107
Figure 6-2 View of the Monitoring POINt...........:.:ccscscssssseseeeeeeeeeesesesesesesesessssesesseneeeeeeeee 108
Figure 6-3 Hourly TSP Concentrations ............cccccscscsssssseeeeeeeeeeeesesesesesesesessssesesssneeeeeeeee 108
Figure 6-4 Hourly PMio Concentrations... cece eee cere teeeceeeteeeceeneeneeeeeeee 109

Figure 6-5 Hourly PM2.5 Concentrations.
A=COM

Figure 6-6 Location of Noise Sensitive Receptor

Figure 6-7 Daytime Background Noise Measurement Results ..........:.cccccccecesesssesereeeeeee 115
Figure 6-8 Night-time Background Noise Measurement ReSults............:ccccccecesereeeeees 116
Figure 6-9 Noise Contour Map ...........:cccsseesececesesessssseseeeeeeeeeeeesesesesescsescssssesesisieeeeeeeee 122
Figure 6-10 Location of the Shadow ReCeptor ...........::ccceeceesesesesesesesesesssesseneeeeeee 126
Figure 6-11 Shadow Hours per Year ..........cccccececesessssssseeeeeeeesesesesesesescscssssesessseeeeeeeeee 130

Figure 6-12 Shadow Minutes per Day

Figure 7-1 Dana Sit@.......ccccccseescesesseeeseseseseeessesessessscenessesenesssssnesessenenssesssnenessenenee 138
Figure 7-2 AS-Sila ......cccccssessscesesesssseessesesesesesesseseesenesesesceseseesenssssssnsssssenenssessanenessenenee 138
Figure 7-3 Wind Turbines and Registered Site LocationS..............:cccccseseseeeeeeeneeeees 140

Figure 8-1 Flora Surveys during Spring and Fall 2013 ..

Figure 8-2 Quadrants Marked with Yellow Paint for References and Monitoring............ 148
Figure 8-3 Points of Flora and Fauna Collection .............cccccceesesesesesesesesessssseeeneeeees 149
Figure 8-4 Grazing of Livestock at the Project Area by Nomadic Bedouins.................... 151
Figure 8-5 Main Bioclimatic Zones in Jordan ............:cscscssceseeeeesesesesesesesesesessesesssneeeeeeeee 152
Figure 8-6 Typical Habitats of the Project Area.............:cccceesesesesesesesesesesssseseseneeeeeee 153
Figure 8-7 Spur-Thighed Tortoise at the Project Site .............c:cccesesescseeseeeesteeteneeee 160
Figure 8-8 Migration routes through Jordan and the region ...........:cccscseeeeeeeeeeeeee 161
Figure 8-9 Global Migration Pathways through Great Rift Valley ...........ccccecsesesereeeeeee 163

Figure 8-10 Locations of Vantage Points

Figure 8-11 Number of Each Species Recorded along 5 Seasons of SurveyS.............. 173
Figure 8-12 General Habitat of the Project site in Summer and Fall Seasons................ 204
Figure 8-13 Bat Survey Point Counts & Transect ROUtES...........:cccccceseeeeeeeeeeeeeee 206
Figure 8-14 Different Conservation Zones in the Area...........ccccceseseeseseseeseeeeeeeneeee 208
Figure 9-1 Planned Transportation ROUtC ............::ccccscsccsseeeeeeesesesesesesesesessssesesieneeeeeeeee 219
Figure 9-2 Available tracks within the Project area.............cccceceseseseseseseseseseseeeeeeee 220

liv
A=COM REEC

Abbreviations

AEC
BoP
CITES
COz
dB
DOS
DTM
EC
EDCO
EE
EHS
ESIA
EMP
GDP
GEF
GHG
GPS
GWh
HASP
HGVs
IBA
ICAO
ICT
IEA
IRPPS
IFCWB
IUCN
JD
JREEF
kWh
MEMR
MENA
MoEnv
MOH
MW
NEPCO
NOx

Abour Energy Company

Balance of Plant

Convention of International Trade in Endangered Species
Carbon Dioxide

Decibels

Department of Statistics

Digital Terrain Model

European Commission

Electricity Distribution Company

Energy Efficiency

Environmental Health and Safety

Environmental and Social Impact Assessment
Environmental Management Plan

Gross Domestic Product

Global Environment Facility

Green House Gas

Global Positioning System

Giga Watt hour

Health and Safety Plan

Heavy Goods Vehicles

Important Bird Area

International Civil Aviation Organization
Information and Communication Technology
Institute of Environmental Assessment

Instruction and Requirements for Proposal Preparation and Submission
International Finance Corporation / World Bank
International Union for the Conservation of Nature
Jordanian Dinar

Jordan Renewable Energy and Energy Efficiency Fund
Kilo Watt hour

Ministry of Energy and Mineral Resources

Middle East and North Africa

Ministry of Environment

Ministry of Health

Mega Watt

National Electric Power Company

Oxides of Nitrogen
N
RE

RPF

RAP.
SNH

SO.
TORs
TSP

TTU
UNDP
UNFCCC
UNRWA
UTM
VECs

vP

WT

A=COM REEC

Noise Sensitive Receptor

Renewable Energy

Resettlement Policy Framework
Resettlement Action Plan

Scottish Natural Heritage

Sulphur Dioxide

Terms of Reference

Total Suspended Particulate

Tafila Technical University

United Nations Development Programme
United Nations Framework Convention on Climate Change
United Nations Relief and Works Agency
Universal Transverse Mercator

Valued Environmental Components
Vantage Point

Wind Turbine

Wind Turbine Generator

Zone of Theoretical Visual

Wi
A=COM REEC

1. PROJECT DESCRIPTION

1.1 Introduction

Global energy supply is dominated by fossil fuels, natural gas and oil products. Lacking its
own fossil fuel resources, Jordan is highly dependent on imports, costing the country the
equivalent of 19.5% of GDP. At the same time, demand for energy in general, and
electricity in particular, is growing at an average rate of 7.4% annually since 2004".

Jordan is committed to increasing the share of Renewable Energies (RE) to 10% by 2020.
The major share of RE is to come from Wind Power (1,200 MW) and Solar Power (600
MW). At the same time, Jordan is committed to adapting the electricity network to address
the challenge of increasing electricity demand and fluctuating input from RE. Jordan’s
Energy Strategy for 2020 is given below in Figure 1-1.

2015 2020
Renewables, Oil shale, Nuclear, 6%

y 11%

M ° Oil shale,
Imported 14%

electricity, 2% Oil
of | Renewables, produds,
10%
Imported
electricity, 1%
Natural gas,
29%

Figure 1-1 Jordan’s Energy Strategy for 2020
1.2 Proposed Project

Abour Energy Company (“AEC”) was established in 2013 by Xenel International under the
laws of The Hashemite Kingdom of Jordan as a Private Shareholding Company (‘PSC’).
The purpose of AEC is to develop, own and operate a wind farm project comprising of 15
Vestas V117 / 3.3 MW turbines, having a total installed capacity of 49.5 MW, to be located
in the region of Abour in the Governorate of Tafila (the “Project”). The annual electrical
energy to be generated by the wind farm is estimated at 152 million kWh. The wind farm
will be connected to the 132 kV transmission grid system of National Electric Power

‘ National Centre for Research & Development/Energy Research Program (NERC)
A=COM REEC

Company (“NEPCO”). The proposed Project is being developed in accordance with the
national energy strategy of Jordan, within the framework of the Renewable Energy and
Energy Efficiency Law of 2012, which was enacted for the purpose of diversifying sources
for electricity generation and promoting use of renewable energy.

1.3 Electricity Generation in Jordan

In 2012 total electricity generation in Jordan was 16,595 GWh and was made available to
99% percent of a population of 6.4 million. Natural gas was the primary fuel used for the
generation of 90% of generated electricity in 2009. However, due to disruptions to the
natural gas supply from Egypt in recent years, natural gas accounted for only 20% of
electricity generation in Jordan in 2012; the balance of electricity generation requirements
was shifted to costly liquid fuels, such as heavy fuel and distillate oil. It is estimated that
relying on heavy and distillate oils as primary energy sources raised the cost of electricity
generation alone (excluding transmission and distribution) to as high as 18 US cents/kWh.
It is important to note that with the completion of the receiving LNG terminal at the Port of
Aqaba in 2015, imports of natural gas to Jordan was resumed and substantial savings are
being made in the cost of electricity generation. Peak historical and forecasted (MW)
electricity demand in Jordan (according to the 2012 NEPCO Annual Report) is shown in
below in Figure 1-2 .

9.000

8.000

7.000

6.000

5.000

2
= 4.000

3.000
2.000 +
1.000 |
04 Tr Tr Tr r r r r Tr Tr Tr 1

2009 2010 2011 2012 2013 2014 2015 2016 2017 2020 2030
Year

Figure 1-2 Electricity Peak Demand in Jordan
A=COM REEC

1.4 Project Background

To address its dependence on foreign supply of fossil fuels, Jordan’s Ministry of Energy
and Mineral Resources (“MEMR”) embarked on an aggressive program to increase the
country’s use of domestic renewable energy sources with the enactment of the Renewable
Energy and Energy Efficiency Law of 2012.

Jordan has the 8"" largest oil shale reserves in the world. Currently, the government has
started to implement a comprehensive strategy for oil shale development. This is due to
many factors such as the dramatic rise of the global oil prices in recent past
(notwithstanding the sharp decreases in oil prices at the time of writing of this report) which
has directly affected the government's budget and Jordan's GNP and the willingness of
interested investors and companies that have approached MEMR to exploit oil shale for
producing crude oil and for power generation (MEMR, 2015).

In addition to developing locally available oil shale as a primary energy source for
electricity generation, another objective of the program is to increase contributions from
renewable energy sources, such as wind and solar, from 1% in 2012, to 7% by 2015, and
10% by 2020. The driving force behind the development of renewable energy projects is
MEMR’s “Investment Opportunity in Renewable Energy Projects in Jordan” initiative.

In November 2013, Jordan Wind Power Company (“JWPC”), the first major wind farm
project in Jordan with a capacity of 117 MW achieved financial close. This project deploys
39 Vestas wind turbines, each with a capacity of 3.0 MW, and was commissioned in the
fourth quarter of 2015.

The 50 MW wind farm of Abour Energy Company (“AEC”) is another example of the drive
by MEMR to capture domestically available sources of energy. When completed in 2019,
this Project will contribute approximately 152 GWh of electrical energy to the
interconnected system of NEPCO.

There is currently one meteorological mast at the proposed Project site to evaluate the
wind energy potential of the Project. This mast was installed on 21 August 2013 at the
northern part of the Project site. The wind is measured at three different heights: 100 m, 75
m, and 50m. The schematic of the wind mast is shown in Figure 1-3. The coordinates of
the mast (UTM Datum WGS84 Zone 36) are also indicated in Table 1-1. The data
acquired from the measurement mast was used to perform energy yield assessment and
modelling and to determine the locations of the 15 wind turbines generators (micro siting
studies) as well as the feasibility of the Project. Views of the wind measurement mast and
wind turbine locations are presented in Figure 1-4 and Figure 1-5 respectively.
A=COM

REEC

Table 1-1 Wind Measurement Mast Coordinates (WGS84)

LAT

LONG

30.780217

35.675250

A=COM REEC

asm
pot
nm

he

€

Sle

a = a

4 = an
8 SX
:
Ble
:
|
5
g
c
FY
£
A
Fd ar 10m.
e] +
A \
Dae | tare Posen ry
amy | meocmn| oF ft STE
ae
rae
TOWER 100 m. i ws
ae Project N?. Ti
FRONT VIEW LayecutN® O1DAS

Figure 1-3 Schematic of Wind Measurement Mast Installed at the Project Site
A=COM

Figure 1-4 Views of the Wind Measurement Mast
Figure 1-5 Wind Turbine Locations
A=COM REEC

1.5 Project Components

The Project will comprise:

1.5.1
1.5.1

15 x Vestas V117- 3.3 MW wind turbine generators;

Turbine foundations;

Existing and new onsite access roads;

A 33 kV internal grid network using underground cables to connect turbines to the
Project substation;

A Project substation incorporating 2 x 33/132 kV step-up transformers, switchgear,
electrical protection, metering, communications and monitoring, and weather and
safety protection equipment.

Wind Turbine Generator

-1 Overview

The Vestas V117 is a 3.3 MW three-bladed upwind pitch-regulated variable speed-wind

turbine designed for medium wind speed sites. It combines a gearbox with an asynchronous
generator and full power conversion to aid grid compliance. It has a 117 m rotor and will be
supplied with a tower allowing a 91.5 m AGL hub height, certified to withstand IEC Class
1B/2A site conditions. The turbine design life is 20 years. As of 31/Dec/2015 152 x V117s
have been delivered globally to various clients. Figure 1-6 below identifies its various
external (dark blue) and internal (light blue) components.

Wind sensors

Spinner = ——— Aviation lights
yp ——— Cooler top
(Transformer)

Vestas

—_—E Nacelle
Blades {aearBox)

“—< Tower (Generator)
(Yaw ring)

Figure 1-6 Vestas V117 Wind Turbine
A=COM REEC

The V117 is based on a popular platform launched in 2010 that uses a modular design to
aid reliability and maintenance. More than 12 GW of this platform had been ordered, and
more than 8 GW installed, as of 31 December 2015.

Vestas is a leading wind turbine manufacturer. Based in Denmark, it has more than 35
years of wind power experience: It has installed more than 70 GW in 75 countries,
accounting for 15% of the global total and 15 GW more than its nearest rival. It currently
monitors over 28,000 wind turbines worldwide.

The following subsections describe the V117 in more detail.

1.5.1.2 Operational Envelope

AEC’s V117s will be rated at 3.3 MW. Under standard conditions they begin generating
when the hub height wind speed is 3 m/s and continue to produce rated power until 25 m/s
after which they switch off to guard against damage.

These IEC Class IB turbines are suitable for sites with mean annual wind speeds of circa
up to 10.0 m/s ® provided other parameters including turbulence and wind shear are within
acceptable limits. The V117 is derated when ambient temperatures exceed 30 °C but at
Abour this tends to happen when wind speeds are lower so the expected yield impact is
minimal. The turbine can also operate in low noise modes but this reduces energy capture.

1.5.1.3 Turbine Foundation

The turbine foundations are typically designed by the balance of plant contractor to the
developer's and Vestas’ specifications. Foundations comprise steel reinforced concrete
incorporating a Vestas supplied insert onto which the turbine tower is bolted. They also
include ducting and earthing equipment, and support stairs for turbine access.

Individual turbine foundations will vary in size and construction depending on the site and
ground conditions. For AEC all will have a minimum design life of = 25 years (see Section
1.5.2) and be able to withstand site climatic and seismic conditions while staying within
Vestas specifications for movement and settlement.

1.5.1.4 Tower

The V117 has a tubular steel tower made from four (4) sections with flange connections
that bolt together on site. At AEC the towers give a 91.5 m AGL hub height. Magnets help

? Strictly speaking the latest IEC standard no longer uses site mean speed to define site
classification but the two parameters are linked via an assumed wind speed distribution.
A=COM REEC

support internal ladders, reducing welding which permits thinner, lighter towers that are
easier to transport and install.

1.5.1.5 Nacelle

The nacelle sits atop the tower and contains the gearbox, generator, power electronics,
and turbine transformer. The same basic nacelle design is used across the platform range.

The front of the nacelle bedplate is made of cast iron, supports the drive train, and
transmits rotor forces to the tower via the yaw system. The rear bedplate uses a girder
structure and supports the controller, convertors, transformer, and cooling system. The
nacelle cover is made from fibre glass.

1.5.1.6 Rotor and Blades

Like most modern-day turbines the V117 employs a three-bladed upwind design. This
offers a good compromise between cost, weight, noise, rotational speed, energy capture,
aesthetics, torque, and rotational speed.

Blades are made from carbon fibre and fibre glass and bolt onto the cast iron hub via
individual blade pitch bearings. These bearings allow blade pitch to be adjusted to control
power and speed, and to aerodynamically brake the rotor to a halt via full blade feathering.

1.5.1.7 Drive Train

The hub and rotor assembly are connected to the gearbox via a cast iron low speed shaft.
The gearbox steps the rotor speed up for export to the generator via a high speed shaft.
The high speed shaft has a disc brake that can be used to park the rotor and/or brake it in
emergency conditions, and there is a rotor lock to facilitate servicing. This is a standard
design concept widely used in the industry.

1.5.1.8 LV Generator and Convertor

The V117 uses a doubly-fed asynchronous (aka induction) generator equipped with full
power conversion. This permits variable speed operation for optimum energy capture, and
active and reactive power control to improve grid compliance. The turbine can still operate
if one to three of its four convertors are offline, albeit with derating.

1.5.1.9 HV Transformer, Cabling, and Switchgear

The turbine has an appropriate step-up transformer in a separate locked room in the back
of the nacelle. High voltage cables run down the tower to switchgear in the base of the
tower; this switchgear connects the turbine to the wind farm internal grid system

10
A=COM REEC

emanating from the Project substation. The nacelle also has a separate auxiliary
transformer used to power pumps, fans and heaters.

1.5.1.10 Yaw

The turbine has an active yaw system driven by motors which rotate the nacelle via a yaw
bearing connected to a toothed yaw gear inside the top of the tower.

1.5.1.11 Access

Access is via a lockable door in the lower tower which leads via hatches, ladders,
internal platforms, and/or an optional service to the nacelle. More hatches in the nacelle
provide access to the hub and to the instrumentation etc. atop the nacelle. The nacelle
also has an 800 kg internal crane with an access hatch in the floor to facilitate routine
servicing. These hatches and ladders also provide emergency escape routes.

1.5.1.12 Transportation and Installation

The table below sets out key dimensions and masses for installation and transport.

Component Dimensions (m) Mass (t)
Blade 57.2 Lx 4.0 C (max)
Nacelle 3.4Hx128Lx4.2W S70 per unit
Hub 3.8Hx5.5Lx3.8W

The size and weight of the turbine components typically restrict permissible road gradients
and changes thereof, width, camber, bearing capacity, and curvature. There are also
minimum requirements for crane pads in terms of area, arrangement, gradient, and
bearing capacity.

1.5.1.13 Miscellaneous
The turbine is equipped with a supervisory control and data acquisition (SCADA) system

which allows remote control, data logging and monitoring.

It also has two sets of wind sensors atop the nacelle to measure wind conditions and aid
control of the turbine. Control comes from a Vestas system comprising four processors to
direct yawing, pitching, grid synchronisation, and active and reactive power.

The turbine has inductive sensors used to facilitate overspeed protection; it has arc
protection; and it has smoke detection but the fire suppression system is an optional extra.

11
A=COM REEC

The turbine can be equipped to mitigate shadow flicker and with aviation lights. There is an
uninterruptable power supply (UPS) to support the control system and internal lighting.

The lightning protection system combines receptors with shielding, earthing, and a
downcurrent system to protect the turbine from lightning strikes. The earthing system
varies depending on the design of the turbine foundation.

External and internal areas are protected against corrosion.

1.5.2 Balance of Plant

The balance of plant (BoP) comprises the wind farm on- and offsite civil, electrical, and
communications infrastructure. It includes turbine foundations (see 1.5.1.3 above), onsite
access roads, highway improvements, crane pads, appropriate fencing, drainage and
ducting; the onsite electrical and communications networks, earthing, and substation
compound; and the offsite grid connection.

The actual design will reflect the relevant standards; site conditions including ground
conditions and topography; logistics; planning consent requirements; and turbine
supplier requirements for delivery, installation, operation, and maintenance. The
materials, handling, and workmanship used in construction will also comply with the
relevant specifications and standards.

The BoP is normally installed before the wind turbines and is removed after the turbines
therefore it needs a longer design life. AEC’s BoP will have a design life of at least 25
years.

Additional temporary works will be in place during construction to provide a site office,
parking, and welfare facilities for construction staff.

The following subsections briefly describe key aspects of the AEC’s BoP infrastructure.

1.5.2.1 Civil Works

Access to the site will be from Highway 60 (Tafila Highway), with the existing junction
being upgraded as necessary.

Onsite roads will comprise upgraded, existing, and new infrastructure. They will provide
access to each turbine and will be designed to meet turbine supplier requirements for
delivery, installation, and maintenance. These requirements affect the maximum
permissible slope, curvature, camber and the minimum width (2 5 m) and bearing capacity

12
A=COM REEC

of the roads. The roads will be designed to minimise erosion and standing water. Turning
areas and passing places will be provided to avoid long-distance reversing of the vehicles.

Each turbine needs a crane pad and hardstanding area so components can be safely laid
down for assembly and craned into position. These will measure approx. 50m x 50 m
each.

The wind farm will have separate drainage systems for rain, foul, and oily water. The rain
water drains will protect onsite works from erosion and will be designed for a = two-year
return period and a = 50-year storm event to mitigate flood risk. The oily water drains will
discharge through an interceptor to guard against pollution.

As far as possible excavated materials will remain onsite during and after construction.

1.5.2.2 Onsite Electrical and Communications

The onsite electrical grid connects the turbines to the substation and will operate at 33 kV.
There will be three strings serving five turbines each. Buried cables will be in sand-lined
trenches or ducts as appropriate at a depth that protects them from traffic and avoids
interference with agricultural processes.

The onsite communications network will serve the wind farm SCADA system and will use
fibre optic cables to connect the turbines back to the control building.

The control building and substation compound will be located adjacent to the wind farm
will incorporate a mix of civil and electrical elements required for the safe operation of the
wind farm. It will include 33 kV switchgear, 2 x 33/132 kV step-up transformers, 132 kV
disconnectors, gantries for 132 kV lines of NEPCO, and metering equipment. It will also
provide parking and welfare facilities and store ancillary equipment.

An onsite earthing system will be installed for safety reasons.

1.5.2.3 Offsite Electrical & Communications

The wind farm will link to the grid at 132 kV via two parallel gantries form the high voltage
bushings of the transformers to the NEPCO’s switchgear. The connections will be
protected to facilitate safe operation during normal and fault conditions.

1.6 Project Location

The Project site is located in the Village of Abour in Tafila Governorate, 140 km south of
Amman. Communities that are located in the vicinity of the Project site include:

13
A=COM

REEC

- Town of Tafila: about (8.3) km northwest of the Project site;
- Village of Umm Sarab: about (4.2) km southwest of the Project site; and
- Village of Alayn Al-Byyda: about (8) km west of the Project site.

The coordinates of the proposed Project area boundary and the coordinates of the
proposed wind turbine locations (UTM Datum WGS84 Zone 36) are presented in Table

1-2 and Table 1-3, respectively. The Project site location and general layout of the wind
farm is shown in Figure 1-7 and Figure 1-8 below respectively.

Table 1-2 Overall Boundary Coordinates of the Project Area

Point X Y
1 756914 3410154
2 759303 3410157
3 759488 3408527
4 757947 3407005
5 756889 3407047
6 756374 3407485
7 756251 3408091

Table 1-3 Wind Turbine Coordinates

No X Y
11 756967 3407083
T2 757625 3407929
T3 758480 3408149
14 756791 3408063
TS 758323 3408599
T6 757563 3408405
17 758785 3409148
T8 757509 3409220
T9 756953 3407552
T10 757875 3409518
711 756648 3408626
T12 759020 3409732
T13 757652 3409930
714 758297 3410001
T15 757568 3407335

14
A=COM REEC

Eentisterd
Dilys groe

Zabida
A Sinai 7 ay)

Abus
Zahiqah ,, Abs

xe Avm At Bavda ;
ces Y

par g “ y B
jaiseta a: 4 aN
oefee: cA Umm Surab> > oO RM
LE aa eee ‘i 1, sss
il ast 4 po Al Hani

Saab Pama

AlDhahel

sa f \ Copyfght© 2013 Eéri DeLorme, NAVTEQ, TomTom, Sources, Es
DeLome,HERE. TomTom, intermap, increment P Corp, GEBCO, USGS,
“FAQ, NPS, NRCAN. GeoBase, IGN. Kadaster NL, Ordnance Survey. Es
dag. MET, Es China (eng Ke) ssi ante GIS User
“€ammuniy ve

REEC ny ASCOM | LEGEND ABOUR Wind Farm Project
A meen’ Project Area Project Location
‘80000 Geneer iA

Figure 1-7 Location of AEC Project Area

15
Figure 1-8 General Layout of the AEC Wind Farm

16
A=COM REEC

2. SCOPING AND ESIA TERMS OF REFERENCE

2.1 Introduction

The Environmental and Social Impact Assessment is an assessment of the possible
impact — positive or negative — that a proposed project may have on the natural, social
and economic environments.

The legal system in Jordan includes the requirements and instructions for protecting
the environment, so that the project owner takes the responsibility for any project
impact that is likely to affect the environment. These requirements fall within the
framework of the legal system. These include requirements to conduct environmental
assessment procedures which are necessary to prevent the negative effects on the
environment and improve the economic efficiency of the project.

The Scoping Stage is the first stage of the ESIA conducted by the consultant and it
marks the start of the ESIA study. In this stage stakeholders have the opportunity to
participate in the ESIA process and to be introduced to the Project. One of the main
purposes of the Scoping Stage is to get the public and the regulatory authorities
involved in the course of the ESIA and to denote their concerns about the Project in a
formal manner.

2.2 Scoping
2.2.1 Objectives

The following are some of the main objectives of the scoping stage:

e Identify key environmental issues to be included in the assessment.

e Identify legal requirements and framework for the Project through its life.

e Identify relevant component studies to establish the appropriate baseline for the
area of the Project.

e Finalize the proposed Terms of References (TORs).

2.2.2 Methodology

The following methodology was used to fulfil the above-mentioned objectives:

¢ Decision was made by the Ministry of Environment (MoEnv) to conduct a Scoping
Session for the purpose of the ESIA in accordance with MoEnv / ESIA regulations
for the Project.

¢ Alist of potential and relevant stakeholders was prepared by MoEnv.

18
A=COM REEC

e Invitation letters were issued by MoEnv. The letters included the date and place of
the Scoping Session (December 28", 2015 at the Holiday Inn Hotel - Amman).

2.2.3 Scoping Session
The Scoping Session was held in Amman at the Holiday Inn hotel on December 28",
2015. Invited stakeholders including organizations from the public and private sectors
in addition to NGOs attended this session. A list of the scoping session attendees is
provided in Annex I.

The session consisted of the following activities:

e Presentation about the Project activities, components and locations, was given by
the ESIA team leader Eng. Hamed Ajarmeh (Al-Rawabi Company). The
presentation highlighted details of the Project and the need for identifying potential
interactions between the Project activities and the Valued Environmental
Components (“VECs’).

e The participants were then asked to review the legal requirements and the
proposed TORs (which were shown in the second part of the presentation) and
provide any necessary legal requirements and suggest TORs changes or additions.

e The participants were provided with a special form to write down their concerns
about the Project as a function of the following VECs and they were given the right
amount of time needed to do so:

Public health;

Occupational health and safety;
Water resources;
Socio-economic conditions;
Archaeology; and

Biodiversity.

QLNN NL K

¢ All forms were collected from the participants by the MoEnv representative and a
copy of the forms was provided to the ESIA consultant to prepare the Scoping
Report and to carry out the ESIA.

e Photos from the scoping session is presented below in Figure 2-1, Figure 2-2 and
Figure 2-3.

19
Figure 2-1 Scoping Session

20
A=COM REEC

Figure 2-2 Scoping Session

Figure 2-3 MoEnv Representatives

21
A=COM REEC

2.3 ESIA Scope of Work

The ESIA will include the following stages:

Relevant Baseline: Component studies will be launched to enable describing the
relevant existing environmental conditions.

Assessing: This will include evaluation of interactions between the Project activities
and all related environmental components.

Impact Management: An environmental management plan (EMP) including
mitigation measures and monitoring programs will be produced.

Reporting: ESIA main and EMP draft reports will be provided for the purpose of
review by MoEnv.

Reviewing: Reviewing the reports is the responsibility of MoEnv.

Finalizing the report and submitting the final version to MoEnv after incorporating
required remarks to the draft reports.

2.4 ESIA Valued Environmental Components

The ESIA will be focused on identifying, analyzing, assessing, and mitigating impacts

fe)
.
.
.
.
.
.

in the following VECs:
Public health;
Occupational health and safety;
Water resources;
Socio-economic conditions;
Archaeology;
Biodiversity; and
Traffic.

The following tables present the issues resulting from the proposed TORs and Scoping
Session. The tables are presented as a function of VECs. Each VEC will be titled in a

Ss

eparate chapter, where issues related to it will be assessed.

Table 2-1 Socio-economic Conditions

Construction | Operation Decommissioning
Issue phase phase phase
Employment V V V
Landscape and visual V V V
impact and aesthetics
Land use V V V
Business prosperity V V
Stress on infrastructure V V V

22
A=COM

REEC

Land acquisition and
Resettlement

Impact on tourism

Table 2-2 Water Resources

Issue

Construction
phase

Operation
phase

Decommissioning
phase

Long term impacts on
topsoil and erosion

V V

V

Wastewater disposal and
its impact on groundwater
resources

Solid waste and its impact
on surface and ground
water resources

Water Requirements

Floods and rainfall

Table 2-3 Public Health

Issue

Construction
phase

Operation
phase

Decommissioning
phase

Accidents risks

V V

y

Ambient air quality (dust)

Noise

Shadow flickering

Icing/ Ice throw

Aviation & radar

Telecommunication/EMI
links

Domestic wastewater

Domestic solid waste

Public Safety

Table 2-4 Occupational Health and Saf

e

t

y

Issue

Construction
phase

Operation
phase

Decommissioning
phase

Medical care and health
Insurance

V V

V

23
A=COM

REEC

Domestic wastewater

Domestic solid waste

Ambient air quality (dust)

Noise

Accidents impact

Shadow flickering

Icing/ Ice throw

Aviation & radar

Telecommunication/EMI
links

Personal Protection
Equipment (PPE)

Availability of Emergency
Plan

Table 2-5 Archaeology

Issues

Construction phase

Remaining archaeology

y

List of monuments / remains recorded

y

Table 2-6 Biodiversity

Construction | Operation Decommissioning
Issue phase phase phase
Impact on flora V V V
Impact on Wildlife V V V
Impact on Migratory Birds V V V
Impact on habitats V V V

Table 2-7 Traffic

Issues Construction | Operation Decommissioning
phase phase phase

Transportation of Vv

equipment & construction

materials

Traffic volume V V V

Impact on roads and V V V

transportation infrastructure

24

A=COM REEC

2.5 Scope of Work of the Components Studies

2.5.1 Water Resources

Objectives
¢ To determine information regarding water resources, hydrology, geology,

topography and soil in relation to the Project;
e To assess impacts of Project activities on water resources; and
¢ To propose mitigation measures and prepare mitigation plan.

Methodology
¢ Collecting the available data about geological, topographic, soil characteristics of

the Project area;

e Collecting the available data about the meteorology and climate of the Project area
such as: daily rainfall from the rainfall stations distributed within the Project area;

e Description of the water resources in the Project area and groundwater flow
regimes;

¢ Determination of water availability, quality and Project water requirements;

e Assessing the potential impacts of the Project activities on water resources (i.e.
potential impacts on groundwater quality and quantity); and

e Proposing proper mitigation measures to minimize/avoid the negative impacts and
necessary monitoring program as part of the Environmental Management Plan to
protect valleys and water resources.

2.5.2 Socio-Economic Conditions

Objectives
¢ To assess the impact of Project activities on the socio-economic conditions; and

¢ To propose proper mitigation measures to enhance positive impacts of the Project
and to reduce the negative ones.

Methodology
¢ Collecting data through literature survey and field surveys and visits to local

municipalities and governmental organizations and members of the public in the
study area. The data will cover primarily the issues relevant to the Project;

¢ Based on the above findings and using the information about the Project assess
potential impacts of Project activities on the socio-economic conditions (e.g. land
use, visual impacts); and

¢ Propose mitigation measures to reduce the negative impacts and to enhance the
positive impacts.

25
A=COM REEC

2.5.3 Resettlement Policy Framework and Plan

As a safeguard, the Resettlement Policy Framework (“RPF”) sets the basis for a
subsequent Resettlement Action Plan (“RAP”). It will be prepared according to
NEPCO's resettlement policies. It is noted that due to the remote location of Project
site (being away from any farm land or commercial activity) it is not anticipated that
there will be any resettlement for the implementation of the Project; however, for the
record and for the sake of completeness of the ESIA, the overall procedure and
requirements are outlined below. The objective of a resettlement study is to prepare a
RPF for a project, in accordance with NEPCO’s resettlement policies. These are:

e Involuntary resettlement should be avoided, or minimized where unavoidable;

e Where resettlement is unavoidable, resettlement plans and activities should be
seen and executed as development programs;

e Resettled persons should be provided with sufficient investment resources and
opportunities to share in project benefits;

e Displaced persons should be meaningfully consulted and allowed to participate in
planning and implementation of resettlement programs;

¢ Displaced persons should be compensated for their losses at full replacement cost,
within three months of confiscation date, according to the Compensation Law of
1987 and its Amendments;

e The resettled persons should be assisted with the move and provided with support
during the transition period; and

e Resettled persons should be assisted with their efforts to improve, or at least
restore, their former living standards and income earning capacities.

Depending on the location of the project, as well as its components or routes, the
project may require resettlement of a number of households that would be directly or
indirectly affected by the project. These households would be affected through
potential loss of resources, as land would be confiscated for the purposes of this
project or any of its components requiring clearance of land. All people affected in this
manner may be defined as potentially displaced and will have to be identified and
accounted for.

According to the Compensation Law of 1987, valuation methods include the following
steps:

¢ Provision of public benefit from such a project;

e Assessment of replacement values of confiscated land and any attachments; and

e Establishment of compensation rates for all assets to be confiscated.

26
A=COM REEC

Compensation requires negotiation and communication with affected stakeholders.
Consultation with affected communities will be necessary. Such consultation will
explain the nature of the project and its expected effects and benefits on the
surrounding environment and residents. A brief leaflet about the project may be
distributed to the villagers in Arabic explaining the project and describing of the
project’s safety factors. In addition, a survey questionnaire in Arabic language may be
distributed to allow locals to voice their opinions and concerns regarding the project.

The RAP will include the following:

¢ Eligibility Criteria for Displaced Persons;

e Legal Framework;

e Entitlement Delivery;

e Implementation Process;

e Funding Arrangements;

e Consultation and Participation;

e Grievance Redress and Dispute Resolution Procedures;
¢ Monitoring of Confiscation and Compensation; and

e Budget.

2.5.4 Archaeology

Objectives
¢ To identify and assess potential impacts on archaeology and cultural heritage -

upon available information- resulting from the construction and operation of the
Project; and

¢ To define the necessary mitigation measures to minimize potential impacts on
archaeological sites and cultural heritage within the Project area.

Methodology
e A review of the available data will be conducted;

e An archaeologist will investigate the Project area and the survey will be conducted
on foot for the parts where no previous information is available; and

e A mitigation plan will be proposed to avoid and/ or reduce negative impacts of the
project on the historic sites.

2.5.5 Biodiversity

Objectives

This is to satisfy the interest of basic planning for the area and to highlight any
environmental concern that may arise upon the implementation of the proposed Project

on the existing biological conditions. Specifically, the study aims to:

27
A=COM REEC

e Conduct the baseline field surveys of flora, fauna and avifauna in the Project area;

e Identify and list all flora, fauna and avifauna species, and related habitats;

e Identify and locate all protected, endangered or rare plants, animals and avifaunal
species and habitats;

e« Recommend appropriate mitigation measures to reduce (and monitor, if
appropriate) such impacts to flora, fauna, avifauna, bats and habitats; and

e Ensure compliance with existing national and/or international protection
requirements.

Methodology
In order to meet the objectives and scope of this study, different methods will be used

to assess the existing biological environment aspects along the Project area and to
evaluate the expected impacts on these aspects. These methods will include the
following:

e Literature Survey: In this part, the survey team will collect and review the available
data about the biological environment in the Project area. Data collection will be
achieved through library search for the available references on the biodiversity or
any related biological aspects. References from institutions that are working in this
field will be used.

e Field Work Survey: This survey is to complete and update the literary collected
data. Different techniques will be used in the field to assess the biological
environment:
v¥ Conducting field survey of flora of the proposed Project area;
v¥ Conducting an avifauna survey in the proposed Project area;

v Conducting a mammal and bats survey in the proposed Project area; and
¥ Conducting a reptile survey in the proposed Project area.

The study will correlate the target biological environment aspects with their physical
environment units. The effects of the predicted impacts that would occur for these
physical environment units according to the Project activities on the biological
environment aspects in the Project area will be examined.

2.5.6 Traffic Study

Objectives
¢ To identify the alternative access routes to the proposed Project area; and

¢ To assess impacts of Project activities on traffic.

28
A=COM REEC

Methodology
e Describe the roads network in the Project area;

e Determine expected transportation movements to and from the wind farm and each
individual wind turbine sites during all phases of the Project;

e Assess potential impacts of the Project activities on the used roads network; and

e Propose mitigation measures to reduce negative impacts and discuss possible
alternatives.

2.5.7 Noise

Objectives
¢ To establish baseline noise levels;

¢ To identify potential noise sources and impacted areas relevant to Project activities;

e To assess and understand the causes of such impacts; and

¢ To propose proper mitigation measures to protect the public and employees from
such impacts.

Methodology
e Monarch 322 Data logging Sound Level Meter, intended for general-purpose

measurements of sound pressure levels in industrial and environmental
applications, was used. The standard compliance of the instrument is IEC651 Type
2, ANSI S1.4 Type 2;

e Noise level meter was used for one week (continuous monitoring) around the
Project site to identify baseline levels;

e« A numerical model was used to predict noise levels as function of distance from
defined sources; and

e Based on that affected zones, impacts were identified and type of mitigation
measures will be proposed.

2.5.8 Air Quality (dust)

Objectives
e To establish the baseline data for dust emissions (TSP, PM10 and PM2.5). Such

values will be compared to local air quality standards and specifications;
¢ To identify potential dust sources and impacted areas relevant to Project activities;
e To assess and understand the causes of such impacts; and
¢ To propose proper mitigation measures to protect the public and personnel from
such impacts.

Methodology

29
A=COM REEC

e Establish the baseline data for (TSP, PM10 and PM2.5). Such values will be
compared to local air quality standards and specifications;

e Air quality analyzers were used for 20 days around the Project site to monitor (TSP,
PM10 and PM2.5) to identify baseline levels; and

¢ Impacts were identified and type of mitigation measures will be proposed.

2.5.9 Landscape and Visual Impact

Objectives
¢ To identify landscape designations and visual receptors within the study area;

e To assess and understand potential impacts; and
¢ To propose proper mitigation measures to minimize any impacts.

The above objectives can be achieved according to the following guidance:

e Guidelines for Landscape and Visual Impact Assessment: Third Edition (The
Landscape Institute with the Institute of Environmental Assessment, 2013); and

e Visual Representation of Wind farms Good Practice Guidance (Scottish Natural
Heritage, 2007).

2.5.10 Shadow Flickering

The effect of shadow flickering will be assessed by studying the distances of nearest
residential areas or economic activities from the proposed locations of the wind
turbines. The direction and extent of shadow will be estimated for different seasons of
the year; where possible, modelling software will be used. However, the final aim is not
to force unacceptable shadow effect with flickers on people and economic activities.

30
A=COM

2.6 Study Team

The following professional stat

REEC

if has been engaged in this Project in various capacities:

Name Qualification pxpelence
(years)
Eng. Hamed Ajarmeh Team Leader / Environmental Engineer, 30
Environmental Impact Assessment
Specialist
Adnan Budieri M.Sc. /Ecologist 26
Eng. Tayseer Jwaiad Traffic Engineering 26
Ramia Ajarmeh Ph.D./ Environmental Engineering / 12
Socio-Economy Specialist
Eng. Shoroug Al-Wekhyan | B.Sc. Water Resources and Environmental 13
Management Water Resources Specialist
Omar Al-Sawa'eer B.A. / Archaeology 7
Anas Hamed Air quality and Noise equipment technician 7
Ahmet Korkmaz (AECOM) | Environmental Modelling and GIS 7
Specialist
Basak Senturk (AECOM) B.Sc. Biology /Ornithology 3
Evren Ari (AECOM) B.Sc. Chemistry 15
Jamal Othman (IDRC) M.Sc. & Ph.D., Environmental Sciences / 30
Socio-Economy
Tareq Tarawneh (IDRC) M.Sc. Water and Env. Management; 25
Ph.D. Civil Engineering /
Socio-Economy

Study Team CVs are provided in Annex Il.

2.7 Relevant National Legislation

2.7.1 Laws

= The Environment Protection Law No. 52 Year 2006.

= Renewable Energy and Energy Efficiency Law No. 2 Year 2015.
= General Electricity Law Temporary Law No. 64 Year 2002.

= Traffic Law No. 49 Year 2008.

= General Health Law No. 47 Year 2008.

= The Antiquities Law No. 21, Year 1988 and its amendments.

= Transportation Law (89/2003)

= Agricultural Law No. 13 Year 2015.

= Trade, Industry and Occupation Safety Law No. 16 Year 1953.

31
A=COM REEC

= Civil Defense Law No. 18 Year 1999.

= Labour Law No. 8 Year 1996 and its amendments.

= Water Authority Law and its amendments No. 18 Year 1988.

= The Organization of the Natural Resources Affairs Law No. 12 Year 1968.
= Acquisition Law No. 12 Year 1987.

= Compensation Law Year 1987.

2.7.2 Regulations

= The Environmental Impact Assessment Regulation No. 37 Year 2005.

= The Bylaw on Regulating Procedures and Means of Conserving Energy and
Improving its Efficiency No. 73 Year 2012.

= Land use planning Regulation No. 6 Year 2007.

= Natural Reserves and National Parks Regulation No. 29 Year 2005.

= Soil Protection Regulation No. 25 Year 2005.

= Regulation of Solid Waste Management No. 27 Year 2005.

= Air Protection Regulation No. 28 Year 2005.

= Groundwater Control Regulation No. 85 Year 2002

2.7.3 Standards

= Jordanian Standard for reclaimed domestic wastewater (JS 893/2006).
= Jordanian Standard for drinking water (JS 286/2008).
= Jordanian Standard for Ambient Air Quality (JS 1140/2006).

2.7.4 Instructions

= Instructions for Protection of Birds and Wildlife and rules covering their hunting
No.34 Year 2003.

= Instructions on the Protection of water Resources Year 2012.

= Instructions for Recycling and Handling of Consumed Oils Year 2014.

= Instructions for the Limitation and Control of Noise Year 2003.

= Instructions No. 1 Year 2013 for the prevention of occupational hazards related to
health hazards resulting from labour housing units' onsite.

2.7.5 Guidelines

= Guidelines for limiting exposure to time-varying Electric, Magnetic and
Electromagnetic fields, issued in accordance to articles (6/o and 48) of the
Telecommunication Law.

= Drinking Water Resources Protection Guideline, July 2006.

32
A=COM REEC

2.8 International Standards

IFC Policy and Performance Standards on Social and Environmental Sustainability:

v

QLNNLA

IFC Performance Standard 1: Assessment and Management of Environmental
and Social Risks and Impacts

IFC Performance Standard 2: Labour and Working Conditions

IFC Performance Standard 3: Resource Efficiency and Pollution Prevention

IFC Performance Standard 4: Community, Health, Safety and Security

IFC Performance Standard 5: Land Acquisition and Involuntary Resettlement
IFC Performance Standard 6: Biodiversity Conservation and Sustainable
Management of Living Natural Resources

IFC Performance Standard 7: Indigenous People, Year 2012

IFC Performance Standard 8: Cultural Heritage

IFC Guidance Notes

IFC General Environmental, Health and Safety Guidelines, Year 2007

IFC General Environmental, Health and Safety Guidelines for Wind, Year 2007

IFC Operational Policy OP 4.01 Environmental Assessment, October 1998
(Revised April 2013)

IFC Operational Policy OP 4.04 Natural Habitats, November 1998 (Revised April
2013)

33
A=COM REEC

3 RELEVANT LEGAL FRAMEWORK

3.1 Renewable Energy and Energy Efficiency
3.1.1 Policies and Regulations

Jordan has adopted a number of innovative policies and regulations in certain areas,
which is proving that putting in place sound regulatory frameworks can play a
transformative role in key economic sectors. For example, the Renewable Energy Law
contains provisions for a Renewable Energy and Energy Efficiency Fund, for the
creation and maintenance of renewable energy infrastructure. As a final inducement,
the law aims to minimize barriers to efficient energy used in the Jordanian market.
Such policies could be expanded to other sectors of particular importance, along with
greater government spending that target the most prominent environmental challenges.

Jordan ratified the United Nations Framework Convention on Climate Change
(UNFCCC) Kyoto Protocol in 1993, and the Ministry of Environment became the
national focal point for climate change issues. In 1996, Jordan started its climate
change mitigation efforts with a UNDP-GEF supported program for capacity building in
documenting national emissions of greenhouse gas (GHG) and preparing the country’s
national communication to the UNFCCC.

3.1.2 National Energy Efficiency Strategy

The Government of Jordan adopted a National Energy Efficiency Strategy in 2004 that
calls for the promotion of energy efficiency measures in all sectors, development of
domestic energy resources, including renewable energy, and adoption of a rational
pricing policy for meeting high energy demand.

Jordan Renewable Energy (RE) Policy
= Promoting RE to contribute 7% in the primary energy mix by 2015 and 10% by
2020.
= Main Projects to be developed, either through Competitive Bidding or Direct
Proposal Submissions, to reach these targets include:
- 1,200 MW Wind Energy
- 600 MW Solar Energy
- 50 MW Waste-to-Energy

= Establishing the Jordan Renewable Energy and Energy Efficiency Fund (JREEF).
This Fund was established as a legally independent entity with financial and
administrative autonomy in accordance with the Articles of the Renewable Energy
and Energy Efficiency Law, and aims to:

34
A=COM REEC

- Provide incentives and financial support for RE and EE measures, studies
and projects.

- Promote the use of RE and EE in Jordan.

- Encourage private-sector investment in RE and EE projects and activities.

- It also allows for financial assistance and grants from donors.

In response to its many energy challenges, the energy strategy of Jordan emphasizes:

= Significant progress in and expansion of all types of clean energy technologies;

= Encouraging prudence in energy usage and cost effective demand management;

= Sustainable economic growth and ecological preservation; and

= Creation of an energy grid utilizing renewable resources to be supplied to rural
areas.

The objectives of Renewable Energy and Energy Efficiency Law No. 13, 2012 are the
following:

= Exploiting renewable energy sources for increasing the percentage of their
contribution to the total energy mix;

= Contributing to environmental protection and achieving sustainable development by
promoting the exploitation of Renewable Energy;

= Rationalizing the exploitation of energy and improving its efficiency in various
sectors; and

= Creating the Jordan RE and EE Fund JREEF as a financial incentive to further
investments and development of RE and EE.

The law permits local and international companies wishing to establish renewable
energy projects to bypass the competitive bidding process and negotiate directly with
the Ministry of Energy and Mineral Resources. Additionally, the law establishes fixed
feed-in electricity tariffs. Other incentives include a complete income tax exemption
within its first decade of operation for any industrial investment in renewable energies.
The law also specifies metering policies for residential and small RE producers, in
order to encourage low-scale renewable energy supply, via residents selling electricity
to their local area at market prices. It makes the purchasing of renewable energy by
NEPCO compulsory. NEPCO also have to pay for connecting these renewable energy
supplies to the nation’s electrical infrastructure.

In Jordan’s second National Communication to the UNFCCC (2009), 38 GHG
mitigation projects were proposed in the areas of primary energy, renewable energy,
energy efficiency, waste, and agriculture. The cost, benefits and CO2 emission
reduction for each proposed project were analyzed and the areas that offer the biggest

35
A=COM REEC

potential are fuel switch to promote natural gas usage, renewable energy (especially
wind energy) and energy efficiency. If executed, these projects would have led to
annual reductions of 2,761 thousand tons of CO2 eq. in 2009; and expected to
increase to 12,345 thousand tons of COz eq. in 2033, representing 9.7 percent and
17.5 percent from baseline emissions, respectively (Jordan’s Second National
Communication to the UNFCCC report, 2009).

3.2 Relevant National Legislation
3.2.1 Laws

= The Environment Protection Law No. 52 Year 2006.

= Renewable Energy and Energy Efficiency Law No. 2 Year 2015.
= General Electricity Law Temporary Law No. 64 Year 2002.

= Traffic Law No. 49 Year 2008.

= General Health Law No. 47 Year 2008.

= The Antiquities Law No. 21, Year 1988 and its amendments.

= Transportation Law (89/2003).

= Agricultural Law No. 13 Year 2015.

= Trade, Industry and Occupation Safety Law No. 16 Year 1953.

= Civil Defense Law No. 18 Year 1999.

= Labour Law No. 8 Year 1996 and its amendments.

= Water Authority Law and its amendments No. 18 Year 1988.

= The Organization of the Natural Resources Affairs Law No. 12 Year 1968.
= Acquisition Law No. 12 Year 1987.

= Compensation Law Year 1987.

3.2.2 Regulations

= The Environmental Impact Assessment Regulation No. 37 Year 2005.

= The Bylaw on Regulating Procedures and Means of Conserving Energy and
Improving its Efficiency No. 73 Year 2012.

= Land use planning Regulation No. 6 Year 2007.

= Natural Reserves and National Parks Regulation No. 29 Year 2005.

= Soil Protection Regulation No. 25 Year 2005.

= Regulation of Solid Waste Management No. 27 Year 2005.

= Air Protection Regulation No. 28 Year 2005.

= Groundwater Control Regulation No. 85 Year 2002.

3.2.3 Standards

= Jordanian Standard for reclaimed domestic wastewater (JS 893/2006).

36
A=COM REEC

= Jordanian Standard for drinking water (JS 286/2008).
= Jordanian Standard for Ambient Air Quality (JS 1140/2006).

3.2.4 Instructions

= Instructions for Protection of Birds and Wildlife and rules covering their hunting
No.34 Year 2003.

= Instructions on the Protection of Water Resources Year 2012.

= Instructions for Recycling and Handling of Consumed Oils Year 2014.

= Instructions for the Limitation and Control of Noise Year 2003.

= Instructions No. 1 Year 2013 for the prevention of occupational hazards related to
health hazards resulting from labour housing units' onsite.

3.2.5 Guidelines

= Guidelines for limiting exposure to time-varying Electric, Magnetic and
Electromagnetic fields, issued in accordance to articles (6/b and 48) of the
Telecommunication Law.

= Drinking Water Resources Protection Guideline, July 2006.

3.3 Regional and International Agreements and Protocols

The Kingdom of Jordan has signed into law the following international protocols and
agreements relevant to this Project (effective dates noted in parentheses):

= International Plant Protection Convention (24/4/1970).

= Convention Concerning the Protection of the World Cultural and Natural Heritage
(17/12/1975).

= Convention on Wetlands of International Importance especially as Waterfowl
Habitat (RAMSAR Convention) (10/5/1971).

= Protocol to amend the Convention on Wetlands of International Importance
especially as Waterfowl Habitat (RAMSAR Convention) (Paris Protocol) (1982).

= Amendments to Articles 6 and 7 of the 1971 Convention on Wetlands of
International Importance especially as Waterfowl Habitat (Regina Amendments)
(1987).

= Convention of International Trade in Endangered Species of Wild Fauna and Flora
(CITES) (14/3/1979).

= Amendment to the Convention of International Trade in Endangered Species of
Wild Fauna and Flora (art. Xl) (13/4/1987).

= Protocol on Substances that Deplete the Ozone Layer (30/8/1989).

= Convention for the Protection of the Ozone Layer (31/8/1989).

37
A=COM REEC

= Basel Convention on the Control of Trans-boundary Movements of hazardous
Wastes and their Disposal (5/5/1992).

= Convention on Biological Diversity (10/2/1994).

= Amendments to the Montreal Protocol on Substances that Deplete the Ozone
Layer (10/2/1994).

= Framework Convention on Climate Change (21/3/1994).

= Amendments to the Montreal Protocol on Substances that Deplete the Ozone
Layer (28/9/1995).

= International Convention to Combat Desertification in those Countries Experiencing
Serious Drought and/or Desertification, Particularly in Africa (26/12/1996).

= Constitution of the Food and Agriculture Organization of the United Nations
(23/1/1951).

= The Equator Principles: defined as “a benchmark for the financial industry to
manage social and environmental issues in project financing.” These principles
have been adopted by global financial institutions.

3.4 International Standards

The International Finance Corporation (IFC), a member of the World Bank Group,
established a firm-wide set of guidelines related to sustainable development and risk
mitigation in 2006 (updated 2012), known as the Sustainability Framework. Contained
within the Sustainability Framework are the IFC Policy and Performance Standards on
Social and Environmental Sustainability. The Performance Standards are eight points
which were designed to help clients to avoid, mitigate and manage risks and impacts of
project activities as a way of doing business in a sustainable way:

e IFC Performance Standard 1: Assessment and Management of Environmental and
Social Risks and Impacts.

e IFC Performance Standard 2: Labour and Working Conditions.

e IFC Performance Standard 3: Resource Efficiency and Pollution Prevention.

e IFC Performance Standard 4: Community, Health, Safety and Security.

e IFC Performance Standard 5: Land Acquisition and Involuntary Resettlement.

e IFC Performance Standard 6: Biodiversity Conservation and Sustainable
Management of Living Natural Resources.

e IFC Performance Standard 7: Indigenous People, Year 2012.

e IFC Performance Standard 8: Cultural Heritage.

Corresponding to the eight different IFC Performance Standards, IFC has prepared
Guidance Notes. These Guidance Notes explain the requirements that are set in each
Performance Standard. The Guidance Notes are not intended to establish policies.

38
A=COM REEC

They offer helpful materials and good sustainable practices to improve the project
performances.

IFC General Environmental, Health and Safety (EHS) Guidelines, Year 2007: This
guideline contains information on cross-cutting environmental, health and safety issues
applicable to all industry sectors. It defines performance levels and measures to
decrease impacts.

IFC General Environmental, Health and Safety (EHS) Guidelines for Wind, Year 2007:
This guideline deals with environmental, health and safety issues especially designed
for the wind power industry. Different problems that are going along with wind power
are listed and mitigation measures are suggested. This EHS Guideline should be used
together with the General EHS Guidelines mentioned above.

IFC Operational Policy OP 4.01 Environmental Assessment, October 1998 (Revised
April 2013): This policy highlights the need of environmental assessment, which
considers the natural environment (air, water and land), human health and safety,
social, trans boundary and global environmental aspects. Preventive measures are
favoured over mitigatory or compensatory measures.

IFC Operational Policy OP 4.04 Natural Habitats, November 1998 (Revised April 2013):
This policy ensures environmentally sustainable development. Natural habitat
conservation, improved land use and the maintenance of ecological functions are
supported. Projects that involve significant conversion or degradation of natural
habitats are not supported.

39
A=COM REEC

4 SOCIOECONOMIC ASSESSMENT AND MITIGATION PLAN

4.1 Methodology

¢ The required data was identified in the ESIA Terms of Reference.

e Available data were collected from documents, statistics reports, national reports
and studies collected from the Department of Statistics (DoS), the Ministry of
Municipal Affairs (MoMA), Ministry of Health (MoH), Ministry of Education and
Ministry of Higher Education and Scientific Research (MoHESR). In addition to
relevant institutions annual reports and previous studies.

¢ Collected data and results were analyzed to describe the socio-economic context
of the Project area, and how the Project may affect the socio-economic context of
the area during the construction of 15 Vestas wind turbines and during operation.
Lastly, recommendations were made to mitigate any adverse impact, and
enhance the benefits of the Project. For that, this section is presented in the
following sequence:

— Socio-economic Conditions Baseline: provides a summary of the relevant
socioeconomic data and information collected;

— Impact Assessment and Significance: summarizes the findings of the socio-
economic assessment;

— Mitigation Measures: provides recommendations to be undertaken to reduce
or eliminate potential impacts.

— Monitoring: Sets the indicators that would enable the tracking and monitoring
of expected socio-economic impacts.

— Residual Impacts and Conclusion

4.2 Socio-Economic Conditions Baseline

e The baseline socio-economic conditions provide a summary of the relevant socio-
economic data and information collected. This is to enable the identification of the
socio-economic impacts, if any, and summarize the findings of the socio-economic
assessment. Accordingly, this section provides detailed information on the
following socio-economic aspects:
o Overview of Project Area: Tafila Governorate, districts, sub-districts, and the

administrative structure of Project area;

o Demographics: Population and housing for Jordan in general, and the focus
area in particular;

o Medical Provisions: Statistics on hospitals and health care facilities in the area;

o Land use/land use plans and patterns: Including agriculture (types of crops and
annual productions), and industrial facilities; and

40
A=COM REEC

o Economic Activity: Educational institutions, transportation (road, rail, air),
communication and overall economy (i.e. employment and revenue for
agriculture and industry).

4.2.1 Overview of Project Area

The Tafila Governorate is bordered by the Karak Governorate to the north, the Ma'an
Governorate to the east and south, and the Aqaba Governorate to the south. The
governorate constitutes 2.5% of the area of Jordan with a population of 96,291
inhabitants as per the general census of population and housing results for 2015. In
other words, 1.01% of Jordan's population lived in the 37 towns and villages across the
governorate of Tafila in 2015, making it the least populated governorate in Jordan.

Figure 4-1 Tafila Governorate Districts

The governorate lies on an area of 2,209 km®, and is divided into three main districts.
Those are Qasabet Al Tafila, Bussaira and Al Hasa districts, as illustrated in Figure 4-1.
The total number of communities within the three districts is 37, out of which 27
communities are located within Qasabet Al Tafila district, eight communities within
Bussaira district and two within Al Hasa district.

The Project site lies within Al Abour community, which is located within Qasabet Al
Tafila district. Other communities that lie in the vicinity of the Project site as shown in
Figure 1-7 earlier, and include the following:

4
A=COM REEC

Table 4-1 Communities Adjacent to the Project Site

Community District Estimated Distance from AEC Project Site
Tafila town Qasabet Al Tafila 8.3 km northwest of the Project site

Umm Sarab Bussaira 4.2 km southwest of the Project site

Alayn Al-Byyda Qasabet Al Tafila 8 km west of the Project site

Tafila governorate is also divided into four administered municipal boundaries. These
include Greater Tafila Municipality, Al Hareth lbn Al Omair Municipality, Al Qadessiah
Municipality, and Al Hasa Municipality. Figure 4.2 below illustrates the municipal
boundaries of Tafila governorate, the district boundaries, and indicates the location of
the Project area.

“0000 190000 200000 10000 ‘20000 7230000 “240000 250000

LUWAALMAZAR ALINOBY

carne g 4

me. &
pee

10000

Legend
HEI Administrative munkipal oundares [—]uwe | ©

LWA ALHUSAINYAH

wa avsHuBaK

Figure 4-2 Tafila District, Municipality and AEC’s Project Area Boundaries
As shown in Figure 4.2 above the AEC’s Project area lies in the Abour community
within the boundaries of Qasabet Al Tafila district. The area of the Project is considered
relatively distant from any community clusters within either Qasabet Al Tafila District or
Bussaira District.

42
A=COM REEC

4.2.2 Demographics of the Area

Population

According to the results of the general census of population and housing for 2015, the
population of Jordan was 9,531,712 in 2015. The governorate of Tafila is considered
the least populated of the 12 Jordanian governorates with a population of 96,291 in
2015. Table 4.2 below illustrates the relative size of Tafila governorate within Jordan.
Around 1.01% of the national population lives within Tafila. The population density of
the area as per 2015 results is 43.5 persons/km;%, illustrating the sparse nature of the
area.

Table 4-2 Population, Area and Population Density in Tafila and Jordan

Population densit
CCenierintay Population Area (km?) P ; > Y
ate (capita/km’)
Tafila 96,291
Jordan 9,531,712

Source: Department Of Statistics (2015)

The Tafila Governorate as mentioned earlier is subdivided into three districts. The
number of families recorded in all three districts is 19,296 which is considerably low in

comparison to the number of families within the remaining 11 governorates of Jordan
ranging between 865,339 families in Amman and 28,641 in Ma’an.
population statistics of 2015, the average family size is nearly 5 persons. It is important

Based on the

to mention here that there are approximately 6,183 non-Jordanians living in Tafila,
forming about 0.21% of all foreigners staying in the country.

Table 4-3 below provides key demographic indicators for the three districts of Tafila
Governorate based on data from the Department of Statistics for the year of 2015.

Table 4-3 Population of Tafila’s 3 Districts in 2015

Indicator Qasabet Al Tafila Bussaira Al Hasa
Population 60,803 25,245 10,243
Males 32, 023 13,013 5,355
Females 28,780 12,232 4,888
Households 12,481 4,972 1,843

43

A=COM REEC

In general, the gender breakdown for all three districts shows a slightly higher ratio of
males to females. Abour community in particular has a 1:3 ratio of females to males,
with the male rate being dominant. The population of Abour is 69, consisting of only 19
families (i.e., an average family size of 3.6 people) which is lower than the
Governorate’s family size average. Table 4.4 below presents the population of all 37
communities found in the Tafila Governorate illustrating those within each district.

44
A=COM

REEC

Table 4-4 Population of Tafila Governorate by Locality, (DoS, 2015)

= Sub-district Community Population Community Population

a
Alayn Al-Byyda* | 10,448 Barbietah 175
les 9,787 Liban 43
Aimeh 2,582 Harier 42
Sanfahah 454 Ezhaigah 15
Namteh 62 Zabdah 65
Abu Banna 1,247 Sirah 255

x Tafila Shaidham 946 Jeser El-Shohada' | 161

Erhab 708 Nokhah 292
IDhba'ah 49 Arafah 1,098
Majadel 885 Abel 747
Swaimie' 771 Al Ma’atan 15
Afra 39 Erwayyem 1,866

Tafila* 27,559

Tal'et Hussain 453
Bussaira 10,587 Umm Sarab* 744

£ Al Qadessiah 8,604 Dana 31

g Bussaira

a Ghranadal 4,680 Lahtha 10
Al Rashadeiyah 516 Qarqour 73

o

& AlHasa__ | AlHasa 8,084 A\ Jarf 2,159

* communities adjacent to the Project area
Source: Department of Statistics

45
A=COM REEC

Employment

Workforce in Jordan includes all economic active citizens above the age of 15 years
old. Such force has reached about 32.2% of all Jordanians above the age of 15. Since
Jordan has a young population, it is also expected that this work force will increase
rapidly in the future. The distribution of the labor force for Jordan during the period from
2012 and 2014 was divided between nine different occupations as shown in Table 4.5
below.

However, due to the nature of the Tafila Governorate, the majority of work is distributed
between phosphate mining industries, agriculture and tourism sector activities.

Table 4-5 Relative Distribution of Employed Jordanians
Occupation 2014 2013 2012

Female | Male | Female | Male | Female | Male

Legislators, Senior Officials & 1.8 0.4 1.6 0.5 1.8 0.4

Managers

Professionals 60.0 17.2_| 57.4 17.5 | 55.9 18.3

Technicians & Associate 13.5 6.0 14.1 6.3 14.2 6.6

Professionals

Clerks 6.7 45 8.4 49 8.3 5.8

Service Workers, shop & Market 79 34.4 | 89 34.5 | 88 33.0

Sales Workers

Skilled agriculture, forestry & fishery | 0.2 17 0.4 1.8 0.4 1.7

workers

Craft & Related Trades Workers 3.2 16.8 | 3.3 16.3 | 2.9 15.9

Plant Machine Operators & 0.0 13.5 | 0.1 13.1 | 0.0 12.4

Assemblers

Elementary Occupations 6.6 5.4 5.9 5.1 78 6.0

Total (%) 100.0 | 100.0| 100.0 | 100.0[ 100.0 | 100.0

Source: Department Of Statistics

On the other hand, unemployment rate in Jordan was 12.9% in 2014 and was reported
by the Department of Statistics to have reached 13.6% in the fourth quarter of 2015.
For males it reached 11%, and for females 22.1% demonstrating that unemployment
among females is much higher than for males. This is usually attributed to social status,
cultural habits, as well as education levels. The estimated unemployment rate of Tafila
Governorate was 21.1% in total, 13.4% for males and 28.9% for females. Table 4.6
below illustrates the unemployment rate by governorates in Jordan for the year
2013/2014.

46

A=COM REEC

Table 4-6 Unemployment Rates Among Jordan’s Workforce 2013/2014

Male 8.7 12 | 14.2 | 10.4 | 12.3 | 20.4} 9.7 14.4 | 14.1

Female | 19 | 20.4 | 21.9 | 23.2 | 26.5 | 24.9 | 22.3] 27.2) 25 | 28.9] 19.1 | 21.3

In late 2005, the Royal Decree was issued to establish the Tafila Technical University
in Alees, on the road connecting Tafila with high desert way. The location of this
university is not far from the Abour site: only about 5 km, and the number of enrolled
students exceeded 6,000 in 2016. The university consists of five schools as follows:

-College of Engineering

-College of Arts

-College of Business

-College of Educational Sciences

-College of Science
In addition, there are research and service centers, such as the Languages Center,
Community Services, Training and Consultancy and Energy and Oil Shale. The latter is
the most important since it is related to this Project; this College was established in
2009 due to the fact that the southern region is rich with renewable energy, such as
wind, and oil shale resources. It may be worth investigating the possibilities of
cooperation between this center and the AEC’s wind Project in order to benefit from
the laboratories and workshops at the university for testing and maintaining certain
parts or components. On the other hand, senior engineering students may have short
training during their study in the Project and/or nearby renewable energy projects.

Housing and Utilities

Housing in Jordan varies from small apartments to large villas. The total number of
housing units in Jordan was estimated to be 1,221,055 in 2004 and approximately
1,900,000 in 2015, including marginal houses used to accommodate refugees in the
country. Whereas, in Tafila governorate alone, the total number of housing units was
16,785 in 2004 and increased to approximately 20,000 in 2015. Further details on
housing types within Tafila are provided in Table 4-7 below.

47
A=COM REEC

Table 4-7 Distribution of Housing Units in Tafila Governorate in 2004 and 2015

Type of Housing 2004 2015

Conventional (House, 16,209

Apartment, Villa) 19,420

Mobile (Tent) 236 283
Marginal (Barracks) 2 8
Business Establishment 12 19
Under Construction 326 365
Total 16,785 20,095

Source: Department Of Statistics
The cost of living in Jordan is increasing rapidly, but is still lower than industrially
developed nations in the MENA area. Living in Tafila or its suburb is not very costly
due to the fact the rents are much less than in the central and northern regions,
although electricity and water retail prices as well as petroleum products are the same
everywhere in Jordan.

The inflation rate in 2016 was 5.6%. According to the Government of Jordan, the retail
prices of petroleum products as of February 2016 are as follows: unleaded gasoline
(90) 0.580 JD per liter, super unleaded gasoline (95) 0.745 JD per liter, diesel 0.440 JD
per liter, kerosene 0.440 UD per liter, and LPG 7.00 JD per cylinder (Source: MEMR, 1-
7-2016).

4.2.3 Medical Provision

The standard of health care centers in Jordan is among the best in the region. Tafila is

served by one governmental hospital with a capacity of over 100 beds, and over 20
health centers as shown in Table 4.8.

There is one central hospital which is administered by the Medical Services of Jordan
Armed Forces. But there is a plan to construct a new hospital by the Ministry of Health
in the near future. It is worth noting that according to the recent census in 2015 more
than 90% of the citizens in Tafila are having full health insurance.

In terms of employment in the health sector as of 2014, there were 600 employees at
health centers in the Tafila Governorate, with an average of 27.3 employees for each
health care center. Table 4-8 below illustrates Tafila Governorate medical facilities.

48
A=COM REEC

Table 4-8 Distribution of Medical Facilities in Jordan and Tafila

Indicator Tafila Jordan
Total Hospital Number 1 104
Total Hospital Beds 106 12,497
MOH Comprehensive Health Centers 6 98
MOH Primary Health Centers 11 377
MOH Peripheral Health Centers 6 202
MOH MCH Centers 17 677
MOH Dental Clinic 15 397
Pharmacy 14 2,298

Source: Ministry of Health - Annual Statistical Report 2014

The classification of medical human resources within the Tafila Governorate compared
to that of Jordan is presented in Table 4-9 below.

Table 4-9 Medical Human Resources at MOH in Jordan and Tafila

Personnel Tafila Jordan
Doctors 91 19,655
Dentists 20 6,881
Pharmacists 17 12,215
Nurses 50 18,454
Legal midwives 40 2,762
Others 182 3,179

Source: Ministry of Health - Annual Statistical Report 2014

4.2.4 Land Use

Large areas of the Tafila Governorate are identified as agricultural or rural land and
classified as first, second and/or third degree. Other land use patterns within Tafila
Governorate is a mixture of protected areas, nature reserves, existing mining areas,
and proposed areas for phosphate mining, copper and manganese The AEC’s wind

49
A=COM REEC

farm Project area is located in an area classified as an agricultural area as per MoMA’s
classification.

4.2.4.1 Agriculture

The total area of suitable land for agriculture in Jordan is about 10% of the total area of
Jordan. Only 31% of suitable land (3% of all land) is used for agriculture due to the
scarcity of water resources. Jordan is considered as one of the three poorest countries
in water resources in the world. A comparison of green land use in the Tafila
Governorate to that of Jordan in 2014 is shown in Table 4-10.

Table 4-10 Comparison of Green Land Use in Tafila and Jordan in 2014

Irrigated ithauled Designated | Grazing
Governorate | Total area planted planted as forest land
land area lEnGlevea land area reserves
Tafila 2,253,500 | 20,409 27,018 114,570 20,000
Jordan 88,747,500 | 1,021,863.5 | 2,266,857 1,305,490 741,700
Source: Ministry of Agriculture
it should be noted that land designated as forest land is not necessarily covered with

forests. Table 4-11 below shows the distribution of planted areas in dunums
(thousands of square meters) in Tafila Governorate and in Jordan in 2014. Planted
areas in Tafila Governorate are compared to Jordan, highlighting irrigated land as
compared to non-irrigated land.

Table 4-11 Distribution of Planted Areas in Jordan and Tafila in 2014

Tafila (dunums) Jordan (dunums)
Crop
Irrigated Non-irrigated Irrigated Non-irrigated
Fruit Trees 2,690 1,590 157,632 170,998
Grain Crops 0 15,130 56,902 702,330
Vegetables 185 0 520,760 32,883
Olive Trees 1,230 9,550 284,299 584,411

Source: Ministry of Agriculture
It is also worth noting that the total area of fruit and olive farms in Tafila was 42,210
km? in 2011, out of which more than 31 km? were olive farms.

50
A=COM REEC

The agricultural sector contributed 3% to 4% to Jordan’s GDP in 2013 and used about
60% of the water resources in Jordan in the same year, as per the National Water
Strategy. Such contribution can be boosted by irrigation and technological
advancement in farming methods and the use of other water resources such as treated
wastewater in irrigation.

According to the National Water Strategy, wastewater collection and treatment
services were provided to about 63% of the population in 2014, producing about 137
MCM of treated wastewater annually of which 125 MCM is being reused primarily in
agriculture. However, reused wastewater for agricultural purposes is currently not used
in Tafila Governorate.

In Jordan, natural grazing lands, as well as barley and hay production from grains
and legumes, comprise the main forage production which maintains livestock during
winter. In Tafila Governorate, livestock included 111,219 heads of sheep, 36,270
heads of goats, and 108 cows at the end of 2014, according to the Department of
Statistics agricultural surveys.

4.2.4.2 Industry
According to the Ministry of Industry and Trade, industry in Jordan is divided into two
main types:

e¢ The Manufacturing (converting) Sector: includes leather and footwear
manufacturing, chemical industry, plastic industry, IT industry, furniture industry,
food industry, packaging industry, engineering products, etc. This Sector
contributes about 18% of Jordanian GDP.

¢ The Mining Sector: contributes about 2% of Jordanian GDP.

Data obtained from the Ministry of Industry and Trade (Report of industrial Statistics for
the first three quarters of 2010) shows that the value of national exports for the first
nine months of 2010 was 3,100 million dinars, while the value of industrial exports was
2,752 million dinars. Thus, the industrial exports constituted approximately 890% of the
total national exports for the first nine months of 2010. The latest official document
published by the Ministry of Industry and Trade covers the first half of 2014, and shows
the above two figures to be 2,540 million dinars for all exports, and 2,178 million dinars
for industrial exports, respectively.

The number of workers in the industrial sector, according to DoS, in 2008 was 193,708.
Out of which, 8,090 were working in the extractive industries sector and 171,776
workers in the manufacturing sector while 13,842 workers in the sector of electricity
and water supplies. According to the latest figures from DoS in 2014, those numbers

51
A=COM REEC

were 8,369 employees in the extractive industries, 201,075 in the manufacturing sector,
and 7,786 in the electricity and water supply sectors.

The number of workers in both industrial and artisan enterprises registered in the
chambers of industry in the Kingdom for the three first quarters of 2010 was 137,778.
Those classified to work in craft and installations were 26,647 while the remaining
111,131 workers were working in industrial plants. In the latest report issued for the
first half of 2014, those numbers were 162,582 in total, with 32,140 in crafts and
installations, and 130,442 in industrial establishments.

Table 4-12 Industrial Activities in Tafila Governorate

Type Number
Mining and Cement 6
Food & Beverage 34
Textiles & Clothing 22
Wood Industry for Construction 14
Copying and Printing 1
Non-metal & Glass Products 18
Metal & Metal Electroplating Products 30
Furniture Manufacturing and Assembly 15
Construction & Building Assembly 6
Automotive Mechanics, Location and 91
Trade

Source: Ministry of Industry and Trade
A new industrial zone is under construction in Tafila, on the way to the Desert Highway,
close to Jurf Al-Darawish. This project is supported under the arrangement of the Gulf
Grant, and financed by the Saudi Development Fund. It is expected that the required
infrastructure (water pipelines, main sub-station and buildings) to be completed before
the end of 2018. This new industrial city will mainly host small and medium industries.

4.2.4.3 Tourism

In recent years, the Jordanian tourism business development has been the focus of
study and research. In the analysis of tourism, economists emphasize economic
effects of tourism on the economy. The speedy growth of tourism causes an increase

52
A=COM REEC

of household incomes and government revenues through multiplier effects,
improvements in the balance of payments, and growth of the tourism industry. This
industry makes a substantial contribution to the Jordanian economy. Employment in
the tourism cluster, including direct and indirect employment, was estimated at
approximately 49,096 in 2015. This was also witnessed in Tafila Governorate as it
depends on domestic tourists who visit the hot water springs and the natural reserves in
the Governorate

Tourism development in Jordan is aided by the existence of many internationally well-
known landmarks, including Petra and the Dead Sea, among others. In Tafila
Governorate, there are only a few sites popular among tourists. One of these is the
Afra Mineral Spa. In addition to its therapeutic value, the Spa is situated next an old
Byzantine Church dating back to the sixth century. A total of 28,794 visitors were
registered during the first nine months of 2015, with 1,861 non Jordanians. In
comparison, for the same period during 2014, 32,633 visitors were registered, of which
about 1,001 were non Jordanians. This indicates an average decrease of
approximately 11.8% for the total number of visitors, but an increase of 18% in non
Jordanian visitors.

Another historical site is the Sala’a Castle which is located about 15 km southwest of
Afra Spa and about 1 km west of Ain Al Baidaa. The castle overseas Sala’a traditional
village and is built using mud and stone and surrounded by fruit and olive trees.

One area in Tafila region reflecting a special kind of tourism, namely “ecotourism”, is
the Dana Reserve. It was established in 1989 as the largest and first natural reserve in
Jordan. Its total area is about 300 square kilometers and is located near the Al-
Qadesiya area. It constitutes the only reserve containing all four biodiversity
geographical regions, namely the Mediterranean, Irani-Torani, Arab desert, and
Sudanese regions. It is considered home to about 800 plant species, three of which
exist only in Dana Reserve. The Reserve contains lodging locations within its Guest
House, Al-Rummana Camp and Finan Lodge. In 2010 the number of visitors to each
lodging location reached 3,273, 4,097 and 6,500, respectively.

4.2.5 Economic Activity

The following section presents some key indicators on services and utilities within
Tafila Governorate. Where possible, the indicators are compared to their conditions in
Jordan and other governorates.

4.2.5.1 Education

The main general educational providers in Jordan are the Ministry of Education (MoE),
the private sector, in addition to the Armed Forces, which in its turn provides remote

53
A=COM REEC

areas in the country with educational services. The United Nations Relief Agency
(UNRWA), on the other hand, provides educational services to Palestinian Refugees in
Jordan.
In Jordan, there are four educational levels:

|. Kindergarten (2 years);

ll. Basic education (10 years);

Ill. Secondary education (2 years); and

IV University education (as per requirements of the degree).
The Ministry of Education (MoE), which administers vocational and academic
education from kindergarten through secondary education, is the primary source of
baseline data for those demographics. The Ministry of Higher Education and Scientific
Research (MoHESR) supervises education in Jordanian universities and community
colleges, and is the main source of statistics for this sector. Figure 4-3 below illustrates
the percentages of schools as per their supervising authority.

%39

\

%3

%o1

Ministry of Education tails 4y 4) 3155
ia Other Government 58! 42 $5
@UNRWA sl ais,

4 Private Education Wats!) aii

Figure 4-3 Schools According to Supervising Authority
The following table includes various statistics on students in educational institutions,
whether governmental or private, according to several characteristics, as well as
statistics on Jordanian students abroad. This is based on the latest publication for the
Ministry of Education, which covers the years 2012/2013.

54
A=COM REEC

Table 4-13 Education Indicators in Jordan for the Years 2012-2013

Average No. of Students per Class Unit 25.12
Average No. of Students per Teacher 2010-2011 15.7
Percentage of Females among Students 2010-2011 49.2%
Percentage of Female School Teachers to Total Teachers 2010-2011 67.28%

Percentage of Students in Basic and Secondary Stages of Total 25.2%
Population 2010-2011

Percentage of Rented School Buildings of Total School Buildings 2010- 36.5%
2011

Whereas the classification of Jordanian teachers according to the education level
provided is presented in Figure 4.4 below.

ied 5 93a

Vocational dias)!

Secondary
T™%

AS! ce git
Academic
Se

12%

Figure 4-4 Teachers According to Education Level

As for the Tafila Governorate, the distribution of schools, teachers and students, in
Tafila in 2011-2012 are shown in Table 4-14, Table 4-15, Table 4-16 and Table 4-17.

55
A=COM

Table 4-14 Schools in Tafila Governorate According to Gender

Total
Male A
Female 7
Co-ed 100

REEC

Table 4-15 Schools in Tafila Governorate by District, Level and Gender

Kindergarten Basic. Secondary
Directorates Co-
Male | Female | Co-ed | Male | Female ed Male | Female | Co-ed
Tafila 0 ie} 14 16 1 48 13 5 11
Bussaira 0 (e) 4 7 1 20 5 0 3

Table 4-16 Teachers in Tafila Governorate by District, Level and Gender

Kindergarten Basic Secondary
Directorates
Male Female Male | Female Male Female
Tafila 0 82 405 894 217 231
Bussaira 0 19 146 297 71 59

Table 4-17 Students in Tafila Governorate by District, Level and Gender

Kindergarten Basic Secondary
Directorates
Male Female | Male Female | Male Female
Tafila 912 831 7825 7519 1376 1358
Bussaira 291 258 2759 2620 442 447

Furthermore, a Royal Decree was issued to establish Tafila Technical University (TTU)
on the 17th of January 2005. The TTU, which currently contributes to the development

of higher education in Jordan includes seven colleges.

These are: Engineering,

Science, Business, Education, Arts, Student Affairs, and Scientific Research and

Graduate Studies.

56

A=COM REEC

The number of TTU students at the beginning of 2016 was approximately 6,000
students, spread over different programs: Bachelor's Program; Two-Year Intermediate
Diploma Program; Higher Diploma Program; and Master’s Degree Program.

The number of faculty members has recently reached 237, while the number of the
administrative staff was 631. At present the TTU campus is witnessing a construction
boom in the area in buildings, facilities and infrastructure, where a number of
laboratories, centers, halls, classrooms, restaurants and administrative departments
are going to be relocated.

Engineering workshops with the latest machinery and equipment will be also relocated
to the new buildings. Moreover, an integrated sport complex is being constructed; it is
the largest and first of its kind in all Jordanian universities. Another building is being
constructed for the Computer Center, the Department of Admission and Registration
and the library. A new complex of halls and classrooms is being constructed as well.

4.2.5.2 Transportation
The transport sector is a very important sector of the economy in Jordan. It serves the
national economy essentially along the Aqaba-Amman corridor; it also plays an
important role on a regional level in transport goods and passengers to and from the
neighboring countries (Syria, Iraq, Saudi Arabia, Egypt and, potentially, Israel and
Palestine). The transport infrastructure in Jordan can be summarized as follows:

e One sea port (Aqaba) located on the Red Sea;

e Two railway corporations, the Aqaba Railway Corporation (ARC) which transports
phosphate and other mining product from the mines to the port of Aqaba and the
Jordan Hijaz Railway Corporation (JHRC) which is not in operation for the time
being;

e A road network totaling 7,200 km in 2012; and

e Three international airports (Queen Alia international, Amman International, and
King Hussein International).

Air Transportation

Jordan has three airports; two of them are in Amman (Queen Alia International Airport
and Amman Civil Airport); the third is King Hussein International Airport in Aqaba.
Table 4-18 shows air traffic levels in 2014 for all the three airports.

57
A=COM REEC

Table 4-18 Airport Traffic During 2014

Queen Alia International Airport movement during 2014

Air Cargo Movement Mail Movement
Aircraft Movement Passenger Volume (Ton) (Ton)
2 2 2 2 co) 2
= 2 = 2 5 3 5 | 3
3 = 3 =
z & 3 z & 3g 8) 2/28 )8) 2) 8
< 4 ec < 4 e £ 6 & |e} 6]e
36578 | 36547 73125 3489902 3599200 | 7089102 | 57699 | 36184 | 93883 | 1350 | 1196 2546

Amman / Marka Civil Airport during 2014

Aircraft Movement Passenger Volume Air Cargo Movement (Ton)

In- Out-
Arrival Departure Total Arrival Departure Total bound bound Total
3147 3129 6276 20793 20746 41539 0 0 0

King Hussein International Airport/ Aqaba during 2014

Aircraft Movement Passenger Volume Air Cargo Movement (Ton)

Arrival Departure Total Arrival Departure Total In- Out- Total
bound bound

2150 2152 4302 77918 85457 163375 1625 732 2357

Source: Civil Aviation Regulatory Commission
Maritime Transportation

Aqaba city has the only port in Jordan. Most of the imported and exported cargo is
transported through this port. In addition, this port is used for passengers traveling by

ship in and out of the country. Table 4-19 represents handling of Jordanian goods and
transit movement via Port of Aqaba during 2014.

58
A=COM REEC

Table 4-19 Jordanian Goods and Transit Movement via Port of Aqaba

Total of
Jordanian Goods Transit Goods .
Number Handling
ot 8 8 8 8
Vessels = = = =
ie} g 3 ie} g 3
Q 3 2 ie) 12420553
£ inj ec £— ii ec
1664 8667282 | 3195704 | 11862986 | 450059 | 107508 | 557567

Source: Statistics, Ministry of Transport, 2014

Land Transportation

The road network in Jordan has progressed in terms of design, construction and
maintenance. In 2013, the total length of the network in Jordan was about 7,299 km,
including the three types of roads which are highways, secondary and village roads.
Table 4-20 illustrates the length of roads for Tafila and Jordan as per their type. These
are the latest official numbers posted by the Ministry of Public Works and Housing.

Table 4-20 Length of Roads in Jordan and Tafila

Particulars Tafila Jordan
Highway (km) 161 2,651
Secondary (km) 31 1,894
Village (km) 44 2,754
Total (km) 220 7,299

There are two main highways connecting north and south of Jordan. These are
the Dead Sea Highway (Highway 65) and the Desert Highway (Highway 15). In order
to go to Tafila from the Desert Highway, Highway 60 west at Jurf Al Darawish route
should be taken. The Desert Highway also serves as the main route through Jordan to
the Sea and it used to transport good.

In 2013, 1,263,754 vehicles were operating in Jordan. The number and type of
vehicles operating in Tafila is presented below.

59
A=COM REEC

Table 4-21 Number and Type of Vehicles in Tafila

Type of vehicle Tafila
Total no. of passenger cars 2,260
Private 1,921
Public 339
Buses 23
Private companies 2
Public companies 21
Total no. of trucks 5,660
No. of privately-owned trucks 5,243

Oil tankers companies

Private companies

Public companies 4

Total no. of trucks & trailers 911
Private 436
Public 475
Other vehicles 790

The railway system in Jordan runs approximately 452 km. Railway transport is not
currently an effective mode of transportation in Jordan but the country aims to expand
the system by integrating it with neighboring countries. A planned light railway system
is under consideration, and would connect the capital Amman to Zarqa, the second
largest city in Jordan. It will be designed mainly for passenger transportation.

Railway transport in Jordan is managed by Jordan Hejaz Railway Corporation and the
Aqaba Railway Corporation. Jordan will be developing a modern, reliable freight
railway network, linking the nation’s key cities (the national capital, Amman, and major
industrial cities such as Mafraq and Zarqa) to the country’s gateway port, the Port of
Aqaba, and the largest phosphate mine, Shidiya Mine. The network will also connect
with the railways of Saudi Arabia and Syria (and onward to Turkey and Europe in the
future) as well as important markets in Iraq. (Source: Ministry of Transport, Future
Projects, Jordan National Railway Project)

60
A=COM REEC

4.2.5.3 Telecommunications

Jordan has a highly developed communications infrastructure. Jordan's telecom
infrastructure is growing at a very rapid pace and continually being updated and
expanded. Jordan's telecom industry remains the most competitive in the Middle East.
Communications in Jordan occur across many media, including telephone, radio,
television, and internet.

According to statistics issued by the Telecommunications Regulatory Commission in
late 2014, the following are main characteristics of the sector:

¢ 377,208 land line subscriptions, which is declining due to the higher penetration
and cheaper rates of mobile telephones.

e Mobile penetration in Jordan reached 146% at the end of the first half of 2014, with
10.691 million subscriptions, compared with 78% (4.343 million subscriptions) in
2006.

e Internet users reached 5.4 million users by the end of 2014, with penetration
exceeding 70% - a high figure for the region. Internet usage more than doubled
from 2007 to 2013, with the rapid growth expected to continue. Jordan has more
internet start-up companies than any other country in the Middle East. The
Jordanian government has recently announced that the sales tax on computers
and internet connection would be removed in order to further stimulate the
Information and Communication Technology (ICT) industry in Jordan.

4.2.5.4 Economy

Jordan is considered as an upper middle-income country with a population of 6.5
million, without accounting for refugees and foreign residents (estimated to be less
than 3 million), and a per capita GDP of approximately US$4,800 in 2014.
Approximately 60% of the population is young and under 20 years of age, being
mostly students or trainees.

The country has limited natural resources. Potash and phosphate are its main export
commodities. Agricultural land is limited due to the scarcity of water. Jordan is among
the world’s five poorest countries in terms of available water resources. Services
account for more than 70% of the gross domestic product and absorb more than 75%
of the workforce. As one of the most open economies of the region, Jordan is well
integrated with its neighbors through trade, remittances, foreign direct investment,
and tourism, and especially has strong links to the Arab Gulf states.

As a result of its open economy and high degree of regional integration, Jordan is
vulnerable to the political, economic and social volatility of the region. The political
upheaval that swept the Arab region has had a significant impact on Jordan, taking
the form of economic shocks as well as inspiring domestic demands for stronger
citizen voice, greater accountability and improvements in living conditions.

61
A=COM REEC

The regional political upheaval impacted Jordan economically through two factors:
(i) the sharp drop in natural gas supplies from Egypt led to a surge in Jordan’s
current account and fiscal deficits; and

(ii) the Syrian conflict which led to a large influx of refugees is further straining
Jordan’s difficult fiscal position. Equally important is the instability in the
region as a whole.

Recent reports confirmed that Jordan's economy has been on a path of recovery for
the last 5 years. In 2015, the growth ratio was about 2.4% and according to the IMF
forecasts, economic growth may touch 3% in 2016. But still there are worrying
negative trends, such as increasing public debt and significant decrease of money
transfer from Jordanians working in the Gulf States.

Unfortunately, unemployment rate is also rising. Foreign employment is estimated
over 800,000 working in the construction, agriculture and services sectors. Moreover,
annual foreign direct investment (FDI) inflows fell 36.6% in 2015. Lower investments,
which are attributed to external factors mainly the armed conflicts in the neighbouring
Arab countries, contributed to the reduced growth rate. The main economic indicators
in Jordan for 2014 are shown in Table 4-22 and Table 4-23.

Table 4-22 Main Economic Indicators

Indicator Value
Growth rate of GDP at fixed producer prices 3.1%
Growth rate of GDP at current producer prices _| 6.6%
Total production at fixed prices 11,147.6 Million JDs
Total production at current prices 25,194.5 Million JDs
Inflation rate 5.0%
GDP per Capita (JD) 3,876.00
Trade balance (Goods Only) -3,000 Million JDs
Table 4-23 Average Growth Rates in Fixed Prices
Sector Rate
Agriculture 7.6%
Industry
- Mining Industry 27.6%
- Other Industry 1.5%
- Energy (water & electricity) 3.3%

62
A=COM REEC

Construction 6.8%
Trade, Restaurants, and Hotels 3.7%
Transportation and Communications 1.6%

Public debt (91.7% of GDP at the beginning of 2016) is continuing to rise due to an
increase in the debt being accumulated by the electricity and water entities, while the
debt of the central government declined. There is a targeted program to correct the
situation with the IMF and the Ministry of Finance will strictly follow agreed action
plan. This new program is necessary to anchor government commitments to reforms,
and increase confidence in the economy as well as to bridge the gap in the balance
of payments. But still more effort should be focused on improving:

(i) Investment climate;
(ii) Labour market reforms; and

(iil) Governance which is currently under discussion to be targeted in the
near future with the help from IMF.

In this regard and during the past few years, the GoJ made some progress in
addressing the aforementioned challenges, these include:
(i) Reducing fuel subsidies by eliminating government subsidies on fuel for
cars; and

(ii) Gradually increasing retail prices of electricity and water for almost all
categories of consumers except the 1° two segments of residential
consumers.

After serious disruptions of natural gas supply from Egypt, the cost-recovery strategy
for NEPCO has been successful and this was achieved by increasing electricity
tariffs since 2013 by 15% on yearly basis. LNG imports started in 2015 to substitute
for liquid fuels used in power generation plants. At present about 85% of the
generated electricity is by firing LNG in thermal power plants.

The costs and impacts of Syrian refugees are very high and caused serious
difficulties for concerned authorities and hosting communities. The God is suffering
from lack of available resources and international aid. Hosting increasing number of
Syrian refugees are being mitigated by the National Resilience Plan 2014-2016 and
Jordan Response Plan 2016-2018 which includes priority responses to mitigate the
impact of the Syrian crisis on Jordan and on host communities.

We can conclude that GoJ policies are in the right direction to support
macroeconomic stability. The 2016 budget targets are appropriate, with a forecasted
deficit reduction by 1% from 2015, in addition to efforts to reduce the growth rate of
debt. The monetary stance remains a strong point and has been stable in recent

63
A=COM

REEC

years, with a rebound in foreign currency reserves. Fixing and pegging the local
currency (Jordanian dinar) to the US dollar has helped in controlled inflation
expectations and provided a measure of fiscal stability.

4.3 Evaluation of Impact

The AEC Wind Farm Project is expected to have potential socio-economic impacts on

the area during its construction and operation phase. Table 4-24 below provides a
summary of the impacts assessment in terms of several factors such as its level,
frequency, duration, likelihood and significance.
Table 4-24 Impact Assessment and Significance During Construction and
Operation
e
s
4 ©
a _ 2
Impact B ao & w Remarks
2 > al£ Slo 8 3
€ FS) a =le2 2/6 elzZ
e}/c la 2s <
g 8/S|2 ge 8/2) s|3
Sla/2/e/3 2/2 8s] 2/2
S|/3/2)/ 5 )£ 3/8 3) £ 3
O;/aj;r}aja s/s 2)5}] 2P|s
a oO | a
Employment H M{|M|M D R H Yes + Mitigation measures are required
Landscape and visual oo. .
. . M|M|M/M D IR H | Yes : Mitigation measures are required
impact and aesthetics
Land Use L L L|M ID - M | Yes | -/+ -
Business prosperity M|M/]}M JfH ID - M | Yes + Mitigation measures are required
Stress on infrastructure M{|M/}M{IM D IR M | Yes - Mitigation measures are required
Land acquisition
L L L L ID : L No :
and Resettlement
Impact on tourism L L L H - - L No -
Significance criteria:
Geographical Extent L: Limited to Project site M: May reach outside the Project site H: Will reach outside the Project site.
Level L: Will not change existing level. M: Will change existing level slightly H: — Will change existing level severely.
Frequency: L: Occurs only once / rarely M: Occurs during abnormal conditions. H: Occurs continuously
Duration: L: During specific activity M: During construction phase H: During operational phase continuously
Likelihood: L: Impact is not likely to occur. M: May oceur. H: Will occur.

4.3.1

Employment

The Project can be expected to have positive impacts in terms of employment. Given
its remote location, and its distance from Amman, it is expected to recruit local labor

64

A=COM REEC

and local contractors from the area of Tafila during the construction activities and site
preparation. When the Project goes into operation phase, AEC’s Project is expected to
use local technicians as much as possible in the operation and maintenance of the
Project.

Based on experience from similar projects in the region, and discussions with the
manufacturer of the turbine technology to be used in the Project, the estimated number
of workforce during the construction phase is expected to range from 80 to 85. This will
mainly include managers, engineers, technicians, skilled and unskilled labor, and
security staff, and will most probably be males. Work opportunities and recruitments for
local men to work as unskilled labor, drivers, security guards, and other support
positions from the surrounding area will highly increase.

Given the specialized nature of the Project, it is still expected to have a foreign work
force comprising almost 35% of the total work force during construction. Those will be
in the top level managerial and technical positions, however, one can expect significant
knowledge transfer and capacity building to local technicians. Even for the unskilled
labor category, good construction practices, especially as it relates to occupational
safety and construction methods, one could expect significant knowledge transfer.

Given the nature of the Project (i.e., mostly self-operational), the expected number of
employment opportunities during the operation phase is average. Discussions with the
developers of other similar projects, and the developer of the current Project revealed
that a total of 11 to 15 employment opportunities will be created in a number of
categories.

As can be seen, the Project will create opportunities for employment, a good part of
which can be filled from local residents. The EPC contractor will be encouraged to
give priority to local residents in filling those positions. Furthermore, local service
providers (e.g., small contractors, small suppliers, etc.) can be used for the provision of
support services and materials to the site during the construction phase of the Project.

4.3.2 Land use

The land use and future expansion in housing will not be an issue for the Project area
as it is designated as an agricultural land. Currently, there are no housing structures in
the area and dense housing is not expected to occur in the area. However, the
municipality should account for the location of the wind turbines in any future changes
in the land designations and permits for buildings, even within the agricultural area. No
impact is expected in this regard.

65
A=COM REEC

Figure 4-5 Photographs of Project Surroundings

4.3.3 Business Prosperity and New Business

It is expected that construction contracts related to the Project site preparation,
installation of infrastructure, construction of internal roads will be awarded to local
contractors. Therefore, good opportunities for local employment from the local people
during the construction phase are expected.

Project workers represent a new purchasing power to be injected into the local market,
and the workers will add to the demand for several goods and services in nearby
villages. Small shops, food and beverages stores, spare part suppliers, vehicle
maintenance workshops and other local businesses will be positively affected.

A model that has successfully worked elsewhere in the MENA region is for such
projects to encourage groups of workers to establish small businesses that would be
awarded small contracts such as cleaning and janitorial services for the management
building, small maintenance works, and so on. This has additional socio economic
positive impacts on the local community if followed for this Project.

4.3.4 Stress on infrastructure

Since the Project site is largely undeveloped, the impact on existing infrastructure will
be minimal. Transportation of materials by construction vehicles during the
construction phase will, however, add to the traffic loads on surrounding roads. This
impact, however, is temporary, and does not have any long term impacts. The
transporters of materials will be strongly monitored for observing good transportation
practices such as:

66
A=COM REEC

e Covering their trucks to prevent any debris and dust (especially trucks
transporting aggregate and other similar materials);

e Abiding by safety traffic regulations;
¢ Observing speed limits; and

e Having truck wash stations at Project exits to prevent transfer of debris and
other forms of waste to public roads.

4.3.5 Visual Impacts

A wind farm development introduces a number of elements into the landscape which
are likely to be visible from outside the development site, including turbines, access
toads, masts and control buildings. The introduction of these elements into the
landscape can alter the landscape character of the area and can result in visual effects
which may be experienced by a variety of different receptors.

4.3.5.1 Methodology

The visual impact assessment of the proposed AEC wind farm was carried out with the
determination of the visual impacts on the representative viewpoints that are the major
receptors situated in the vicinity of the wind farm. In the assessment of the significance
of the visual impacts, a significance rating matrix is used. The impact significance
assessment methodology is explained in detail below.

Impact Assessment Methodology

To identify and evaluate the potential impacts (positive or negative) of the wind farms
on identified receptors, an impact assessment is carried out. The study also assesses
the significance of the impacts.

Impact Types and Definitions

An impact can be defined as the change in any manner to source or receptor caused
by a facility or facility related activities. The assessment study is carried out to evaluate
and describe how the physical and visual environment can be affected by the facilities.
Impacts of the facilities may be categorized as Positive, Negative, Direct, Indirect and
Cumulative. To define them briefly:

Positive Impact: Improvement occurs on the baseline conditions, or cause
improvement;

Negative Impact: Adverse change from the baseline, or cause a new undesirable
condition;

Direct Impact: Direct interaction between a facility/activity and the receiving
environment/receptors;

67
A=COM REEC

Indirect Impact: Result from other activities that occur as a consequence of the
facility;

Cumulative Impact: Consider and include other facility impacts to affect the same
resources and/or receptors as the facility.

4.3.5.2 Significance

“Significance” is used to describe the impact which is a function of the magnitude of the
impact and the probability of the impact occurring (i.e. likelihood). Impact magnitude, or
severity, is a function of the extent, duration and intensity of the impact.

The impact significance and its components are presented in a matrix structure as
shown in Table 4-25.

68
A=COM REEC

Table 4-25 Significance Rating Matrix with Significance Colour Scale for
Negative Ratings

SIGNIFICANCE
SENSITIVITY
Low Medium. High
Negligible Negligible Negligible
Negligible - Low Negligible
3 Low Negligible
Z Low — Medium
8 ,
FS Medium
Medium — High
High
SENSITIVITY

Low: People engaged in work activities indoors, with limited opportunity for views of the development, road users on minor
access roads travelling for other purposes than just the view.

Medium: Users of primary transport road network, orientated towards the development, likely to be travelling for other purposes
than just the view, dwellings with oblique views of the proposed development.

High: Users of outdoor recreational facilities, on recognized national cycling or walking routes or in nationally designated
landscapes, dwellings with views oriented towards the proposed development.

MAGNITUDE

Negligible: No real change to perception of the view. Weak, not legible, hardly discernible.

Low: The development would cause very minor changes to the existing view over a wide area or minor changes over a limited
area.

Medium: The development would cause minor changes to the existing view over a wide area or noticeable change over a limited
area.

High: The development would cause a considerable change to the existing view over a wide area or an intensive change over a
limited area.

Very High: The development would dominate the existing view.

SIGNIFICANCE
Negligible:

© Nodiscernible improvement or deterioration in the existing view.
Minor:

* — Aminor shift away from baseline conditions.

* This would typically occur where change arising from the alteration would be discernible but the underlying
character / composition / attributes of the baseline condition will be similar to the pre-development.

*  Itwould also occur where the proposed development newly appears in the view but not as a point of principal focus
or where the proposed development is closely located to the viewpoint but seen at an acute angle and at the
extremity of the overall view.

Moderate:

Alteration to one or more elements/features of the baseline conditions such that post development character/attributes of
the baseline will be materially changed.

«This would typically occur where the proposed development closes an existing view of a local landscape and the proposed
development would be prominent in the future view.

Major:
*  Major/substantial alteration to elements/features of the baseline (pre-development) conditions.
* Where the proposed development would cause a very noticeable alteration in the existing view.

* This would typically occur where the proposed development closes an existing view of a landscape of regional or
national importance and the proposed development would dominate the future view.

69
A=COM REEC

4.3.5.3 Impact Assessment

The visual impact assessment of AEC wind farm turbines and the turbines of other
wind farms located in the vicinity of AEC wind farm is carried out according to the
visibility of the AEC wind farm turbines, together with the visibility of the turbines of
other wind farms in the same viewshed from the settlements which are the major
principle visual receptors.

Settlements

The settlements including villages and neighborhoods that lie within the study area
were identified in the process of visual assessment. There are not many villages in the
study area where the turbines AEC wind farm will be observed from.

Roads

The Project area has an undeveloped nature and hence there are not many roads
running through the Project area. Mostly, the roads are the connection tracks between
agricultural sites and small villages.

4.3.5.4 Zone on Theoretical Visibility Diagrams (ZTV)

The term ‘Zone of Theoretical Visibility’ (ZTV) is used to describe the area over which a
development can theoretically be seen, and is based on a Digital Terrain Model (DTM)
and overlaid on a map base. This is also known as a Zone of Visual Influence (ZVI),
Visual Envelope Map (VEM) and Viewshed. However, the term ZTV is preferred for its
emphasis of two key factors that are often misunderstood:

¢ visibility maps represent where a development may be seen theoretically — that
is, it may not actually be visible in reality, for example due to localized
screening which is not represented by the DTM; and

e the maps indicate potential visibility only, i.e. the areas within which there may
be a line of sight. They do not convey the nature or magnitude of visual impacts,
for example whether visibility will result in positive or negative effects and
whether these will be significant or not.

ZTV diagrams for each wind farm have been generated using ArcGIS, Geographic
Information System (GIS) software, to demonstrate the number of turbines that may
theoretically be seen from any point in the study area. In the preparation of the ZTV
diagrams, as the DTM, 30 m resolution DTM generated from ASTER GDEM elevation
data was used. The height of the observer points were assumed as 1.5 m as the
recommended value. The ZTVs indicate the number of hubs that are theoretically
visible. In the preparation of hub height ZTV, the hub height values for each turbine
model in the wind farms were taken as the height that will be visible from any point in
the study area.

70
A=COM REEC

There are some limitations in the generation and use of the ZTVs. These limitations
mean that while the ZTVs are used as a starting point in the assessment, providing an
indication of where the wind farms will theoretically be visible, the information drawn
from the ZTVs is always checked on the ground to ensure that the assessment
accurately represents the visibility of the wind farm. The hub height ZTV diagrams of
each wind farm are shown in the same map in order to understand on which
settlements visual impact will occur.

The assessment of visual impacts is determined by a series of representative
viewpoints which are selected to cover points of specific importance such as
recognized settlements, minor and major routes.

The type of locations used for viewpoints in visual impact assessments tends to vary
from site to site, depending on the nature of the study area and the land uses that
surround the site. The study area is not developed with settlements and transport
corridors. There are no remote upland areas that are designated for landscape
qualities or notable hilltops that provide recognized viewpoints. This means that the
majority of viewpoints used in the assessment is located within or on the edges of
settlements and have been included to represent the views that will be observed by the
residents, who are considered to have increased sensitivity. These viewpoints
generally provide a clearer and more open view than is available from public areas
within settlements and the viewpoints therefore represent views that may be observed
by the residents of nearby houses.

There are five representative viewpoints selected in the study area. The map showing
the locations of the viewpoints is given in Figure 4-6 and Figure 4-7.

In addition, the coordinates of the viewpoints, reasons for selection and distance to the
nearest turbine are listed in Table 4-26.

71
A=COM

REEC

‘Abou Wind Farm

Hus Weigh ZT

Legend
tub Height rv []2-8[]9-11 FF] vespoes @ Tues

‘eau Eneray Company

[ce es

Figure 4-6 Hub Height ZTV Diagrams and Representative Viewpoints

72

A=COM REEC

==wnsram | Legend

‘Abou Wind Farm

Locations of Representative Viewpoints

| GE) viewpoints @ Turbines

‘Abour Energy Company

Figure 4-7 Locations of Representative Viewpoints

73
A=COM REEC

Table 4-26 Representative Viewpoint Information

Viewpoint no Coordinates (Lat / Long)
1 30.797500N
35.700250E
2 30.791465N
35.717725E
3 30.781269N
35.672693E
4 30.797145N
35.684761E
5 30.832783N
35.644098E

4.3.5.5 Preparation of Photomontages

Photomontages are illustrations that aim to represent an observer's view of a proposed
development. For the purposes of this assessment, photomontages have been compiled
to appreciate the potential visual impact of the presence of the AEC wind farm from a
selection of the representative viewpoints, which are illustrated in A3 format (see Annex
Vi).

The methodology for the visualisation production has been based on the Guidelines for
Landscape and Visual Impact Assessment 3rd edition (Landscape Institute, 2013) and the
Visual Representation of Wind Farms (December 2014).

Five of the ten photographed viewpoints have been selected for preparation of
photomontages. The selection was based on the viewpoints which represent a range of
viewer types (e.g. residents living on rural properties, recreational visitors, tourist travelling
along designated routes) and cumulative affects with the greatest visual exposure to the
wind farms (i.e. the greatest numbers of turbines or part thereof, visible from the public
realm). The photomontages, therefore, seek to represent the “worst case scenario”.

The photomontages have been generated using digital photographs taken by AEC, ESRI
ArcGIS software, 3D modeling software (Autodesk 3ds Max) to generate the wireline
diagrams or “wireframes”, and rendering software (Adobe Photoshop).

4.3.5.6 Assessment of Effects on Representative Viewpoints

The visual baseline has been assessed and described in terms of views from selected
representative viewpoints within the study area. It is considered that likely viewers (visual
receptors) who would experience views of the AEC wind farm would include:

74
A=COM REEC

¢ Residents living on rural properties (including homesteads and cottages) in
proximity to the Project;

e People working in the countryside; and
e Recreational users of the landscape on foot or vehicle.

In order to demonstrate the views from the representative viewpoints, photographs were
taken by AEC personnel. The views from each representative viewpoint are given in Table
4-27 below and in Annex VI. The assessment of potential effects on each representative
viewpoint is given below.

75
Figure A-1 Existing view from Viewpoint 1 (180° field of view): The Agriculture
building is located in the north of AEC wind farm. The selected viewpoint is a Highway

Viewpoint Information Coordinates +: 30.797500N 35.700250E
Elevation : 1291 m
View : WSW

Description

« Nearest turbine is approximately 280 m (T14) to the
south of this viewpoint;

« Represents typical and accessible views of highway
users.

|The view of AEC wind farm from the viewpoint is given in
the Figure A-1 above. As it is shown in the figure, the
lobservers at the viewpoint which is on SW of the wind
farm will be able to observe the turbines of wind farm. The
closest turbine of AEC wind farm is turbine 114 at a
distance of 280m. The movement and form of the turbines
Iwill not create contrast with the baseline characteristics of

the view.
Key visual sensitivities ¢ Strong rural character, with agricultural land;
¢ The concentration of native vegetation on small
areas.
Overall inherent sensitivity The overall sensitivity of receptors from this point is

considered to be medium, due to on the primary
transport road.

76
Viewpoint Information

Figure A-2 Existing view from Viewpoint 2 (180° field of view): Hussein Agricultural
Station is located on north east of AEC wind farm.

se

Coordinates : 30.791465N  35.717725E
Elevation : 1217m
View : SW

Description

« Nearest turbine is approximately 1030m (T12) to
the W of this viewpoint;

e Represents typical and accessible views of
personnel and visitors.

|The view of AEC wind farm from the viewpoint is given in
the Figure A-2 above. As it is shown in the figure the
lobservers at the viewpoint which is on NE of the wind
farm will be able to observe the turbines of wind farm.
|The closest turbine of Abour WF is T12 at a distance of
1,217m to the viewpoint.

Key visual sensitivities

e Strong rural character;
e An “un-built” skyline.

Overall inherent sensitivity

The overall sensitivity of receptors from this point is
considered to be low.

77
A=COM

Viewpoint Information

Figure A-3 Existing view from Viewpoint 3 (180° field of view)

REEC

Coordinates : 30.781269N  35.672693E
Elevation : 1271m
View : E

Description

e Nearest turbine is approximately 900m (T11) to the
NE of this viewpoint;

e Represents typical and accessible views of minor
access road users.

|The view of AEC wind farm from the viewpoint with a
view direction of E is given in the Figure A-3 above. T11
is closest turbine of Abour WF to the viewpoint at a
distance of 1,271 m respectively.

Key visual sensitivities

e Strong rural character;
e An‘un-built’ skyline.

Overall inherent sensitivity

The overall sensitivity of receptors from this point is
considered to be low.

A=COM

Viewpoint Information

REEC

Figure A-4 Existing view from Viewpoint 4 (180° field of view

Coordinates +: 30.797145N 35.684761E
Elevation : 1237m
View : NE

Description

e Nearest turbine is approximately 810m (T13) to the
E of this viewpoint;

e Represents typical and accessible views of road
users.

|The view of AEC wind farm from the viewpoint with a
view direction of NE is given in the Figure A-4 above. T10
lis the closest turbine to the viewpoint at a distance of

[810 m.

Key visual sensitivities

e Strong rural character;
e An‘un-built’ skyline.

Overall inherent sensitivity

The overall sensitivity of receptors from this point is
considered to be low.

A=COM

Inorth of AEC wind farm.

Viewpoint Information

Figure A-5 Existing view from Viewpoint 5 (180° field of view): At-Tafilah is located on

REEC

Coordinates +: 37.197612E 36.961210N
Elevation : 1237m
View : SE

Description

e Nearest turbine is approximately 6,300m (T3) to the
SSW of this viewpoint;

e Represents typical and accessible views of
residents and visitors;

e The bases of four of the turbines will be screened
by foreground vegetation and changes in
landform.

[The observers at the viewpoint are able to view AEC

ind farm as can be seen in Figure A-5 above. The
closest turbine of Abour WF to the viewpoint is T13at a
distance of 6,300m.

Key visual sensitivities

e Minaret of mosque
¢ Strong rural character
e An “un-built” skyline

Overall inherent sensitivity

The overall sensitivity of receptors from this point is
considered to be low, due to distance.

80
A=COM REEC

Table 4-27 Visual Impact Assessment

- At-Tafi L
1- At Tafilah 280 m (114) Road Users ow Medium Minor
Highway
2 - Hussein Personnel and Low - .
Agricultural Station 1030m (T12) Visitors Medium Minor
Road U: Low
3 — Viewpoint 3 900m (T11) aa sers Medium Minor
Road U: L
4— Viewpoint 4 810m (113) aa sers ow Medium Minor
Residents and _,
5 - At-Tafilah Town) 6300m (T3) visitors Low Low Negligible
4.3.5.7 Mitigation Measures
Regarding the visual impacts and necessary mitigation measures, visual impacts of minor
and below are considered as not significant, as this is the level at which changes would be

clearly perceived. Since the visual impacts at the viewpoints in this study are classified
negligible to minor, no mitigation measures are proposed.

4.3.6 Impact on Tourism

Due to its remote location, the proposed AEC wind farm will not affect the tourism in the
area. However, it will be a destination for some categories of the community: students
from different stages will visit the site to understand how wind energy converted to clean
electricity with zero emissions. It could become a destination for students from educational
facilities throughout Jordan, which should help contribute to domestic tourism, and making
the area more known throughout Jordan.

4.3.7 Land Acquisition and Resettlement

It is not anticipated there will be any resettlement necessary for the implementation of
Abour Energy wind farm; all needed parcels of lands for the Project have already been
leased from the private owners under 22-year land lease agreements. Some additional
parcels of land will be leased in the near future for construction of some of the access
roads within the existing overall coordinates of the Project site. However, for the sake of
completeness of the ESIA, if there were to be any resettlement, the procedure and
requirements were previously outlined (see section 2.5.3), for the record.

81
A=COM REEC

4.4 Mitigation Measures

Following the assessment of the socio-economic aspects and impacts throughout the
Project phases (i.e. construction, operation and decommissioning), mitigation measures
for certain socio-economic aspects were recommended in order to reduce or eliminate
their potential impacts. These include the following aspects.

4.4.1. Employment

e It is highly recommended to give priority to qualified local contractors to execute some
of the construction works related to the Project such as site preparation.

e It is highly recommended to give priority to qualified local people in recruitment for
skilled and non-skilled jobs in the Project.

¢ Local staff should undergo technical training by the developer and the EPC contractor
in order to improve their technical capacity, and increase their attractiveness as
potential workers on other similar projects in the region.

4.4.2 Business prosperity

e It is recommended that the Project workers and related staff get supplies, food and
beverages, and spare parts (to the extent available) from local stores.

e It is recommended to use local vehicle maintenance workshops during all phases of
the Project.

e It is recommended to encourage local young entrepreneurs to establish small
businesses that could be awarded small service contracts during operations such as
security, simple maintenance, and janitorial services.

4.4.3 Stress on Infrastructure

¢ Strict instruction shall be given to the drivers in this Project to comply with the rules of
road traffic (internal and external).

¢ To protect the roads, the trucks that will be used for construction and equipment
transporting should have a gross weight within the axial permissible load.

4.5 Monitoring

AEC will track and monitor the impact on the following quantitative socio-economic
indicators:

e Local employment (disaggregated by male/female, village origin, and type of post);

82
A=COM REEC

e Bedouin participation in Project;

e Households/persons resettled and assisted in the resettlement;

¢ New training and skill levels;

¢ Traffic accidents;

e¢ New community development projects;

¢ Changes in local incomes;

e New income generation activities and initiatives associated with the Project.

4.6 Residual Impacts and Conclusions

4.6.1 Residual Impacts

The residual impacts on the socio-economic status of the Project area are considered to
be low and mostly positive. These impacts relate to the development of economic activity
in the area and possible upgrading of local infrastructure and facilities as the Project may
attract other businesses into the area.

4.6.2 Conclusions

The Project is located in the Tafila Governorate, the towns, villages of which are populated
by mostly Jordanian families from settled tribes and a few shepherds many of whom
continue to move seasonally. The area is considered to be fairly conservative in its
traditions and cultural values. The nearest community to the Project area is umm Sarab
which lies 4.2 km southwest of the Project site. The area is also adjacent to Tafila
Technical University (TTU). Moreover, the Abour area is surrounded by four groundwater
wells, those most adjacent to the Project site are Al Tawabieh groundwater well and Al
Harrer Well.

Around 69 people live within Al Abour community. However, it was noted that none of
those families live near a 10 km radius from the Project site. Some of the families are
semi-permanently settled there, and other families work as shepherds. The area is
considered to be an open grazing land with a very low percentage of cultivated land mainly
located near the wind mast and includes 4-5 cypress trees.

Accordingly, the Project will have no impacts on the local communities as no displacement
will occur throughout the construction phase. Nonetheless minimum impacts to the rural
way of life in the Project area may be witnessed as sheep herding activity in Abour may be
disrupted.

Finally, there are a number of areas where AEC could address some of these needs
especially in the upgrade of skills and training of local community to work in the Project
which will in return benefit the local area.

83
A=COM REEC

5 GEOLOGY, HYDROLOGY & WATER RESOURCES

5.1 Methodology

¢ Collecting the available data about geological, topographic, soil characteristics of the
Project area;

e Collecting the available data about the meteorology and climate of the Project area
such as: daily rainfall from the rainfall stations distributed within the Project area;

¢ Description of the water resources in the Project area and groundwater flow regimes;

¢ Determination of water availability, quality and Project water requirements;

e Assessing the potential impacts of the Project activities on water resources (i.e.
potential impacts on groundwater quality and quantity); and

e Proposing proper mitigation measures to minimize/avoid the negative impacts and
necessary monitoring program as part of the Environmental Management Plan to
protect valleys and water resources.

5.2 Baseline Data
5.2.1. Topography

The study area is characterized by a rough topography variation. Terrain can be described
as an extent of east Jordan desert; landforms are mainly composed of wadis and small
hills. Drainage in the mapped area has been directly affected by faulting which has caused
linear valleys to develop along sections of wadis. The linear valleys are especially
common within Wadi Umm Ghudran Formation.

The Project site varies in elevation from 1,210 m above sea level (asl) in the eastern
part of the area, to a maximum altitude of 1,415 m (asl) in the southwest. Generally, the
altitude falls gently to the east and steeply to the west of the area. Figure 5-1 shows the
topographic map of the Project site.

84
% & i) & 2 ¢ of Vai %
ig % 2 ¢ s &
re % ¥
% ry oe
P % ™ g
. aofy y 2
» fi
» te y
eS a a F
‘3 gaa — i
_ Y |
r
eas) || 8%
ey : |
|
a 5 \ 3 i
te \ |
‘SiGe
8
my g ‘3
= = Pg
/ é is
se Sa e eo i
*% % ® ’
Fs ‘ 1
é 7” iii :
% : 8
ty > » a a0
i 3 = i :
3 m4 ° }
‘ ” g H
op we tay g Lj
%
ABOUR MOU AREA
comer

5.2.2 Climate

Figure 5-1 Topographic Map of the Project Site

The Project site is located in a hilly area of Tafila and is characterized by relatively cold

winters, with occasional rain and snow fall, and mild to hot summers.

The main climatology stations near the Project site are listed in Table 5-1 below and
shown in Figure 5-2. Continuous recording data was available only in three of these
stations: Shabuk Agr. station, Tafila station and Rashadiya P. Post station.

85
A=COM

Table 5-1 Coordinates of Meteorological Station

REEC

Station name x Y Altitude (m)
Shabuk Agr. 742523 3378368 1418
Tafila 749315 3414470 1019
Rashadiya P. Post 751612 3399508 1428
Buseira 749523 3403969 1121
Dana 749971 3396473 1221
Prince Hasan Agr. Station 759600 3410472 1272

86

A=COM

1:180,000

1 Priect area.

Bh meteorciogy Stations:

ABOUR Wind Farm Project
Meteorology Stations around
the Project site

Figure 5-2 Meteorology Stations around the Project site

87

A=COM REEC

Tafila station is the nearest climatic station to the Project site that provided continuous
recording data. As depicted in the figure above, it is located about 8.8 km northwest of the
Project site. This station is considered as a representative climatic station of the Project.

According to recorded data at Tafila station, the rate of annual rainfall in the winter is about
238.5 mm. Because the surface runoff in the basin is limited, there is no flood station to
measure flooding in the area. The runoff process which occurs only in the event of a
rainstorm is often short.

Table 5-2 below represents the long-term average monthly climatological parameters
(1985-2011) for Tafila station.

Table 5-2 Long Term Monthly Averages for Tafila Station (1985-2011)

Parameter Jan | Feb | Mar | Apr | May | Jun | July | Aug | Sep | Oct | Nov | Dec
Maximum
Temperature (C) 10.3 | 11.2 | 13.7 18 | 21.9 | 24.9 | 25.7 | 25.4 | 24 | 21.4 | 166) 11.6
Minimum

3.2 3.6 5.2 7.5 | 10.2 | 12.9 | 14.6 | 14.5 | 13.7 | 11.2 | 7.7 45
Temperature (C)

Mean Temperature | g— | 75 | 94 | 127] 161 | 189] 197| 20 | 189] 163] 122] 81

(C)

Wind Speed 39 | 38] 39|36|]32/]34]34/] 34] 3 | 29 | 32] 36
(km/hr)

Prevailing Wind Ww w w w w w w w w w w w
Direction

Sunshine Duration | 54 | 53 | 61 | 74 | 87 |103|103| 96 | 86|75| 64] 5
(h/day)

(aan Humidity 59.2 | 566 | 51.4 | 429] 36 | 35.2 | 369 | 39.4 | 429] 42 | 49.7 | 574

Average Monthly | g69| 60 | 523/197] 03 | o | o | o | o | 14 | 285] 47
Rainfall (mm)

Class A Pan Evap.

3.4 44 5.5 6.9 9.2 | 10.3 | 11.2 | 10.1 9.4 7.3 45 3.5
(mm/day)

Potential
Evapotranspiration 1.3 1.8 | 27 3.9 48 5.7 | 54 | 53 42 | 3.2 1.9 1.4
(mm/day)

- Temperature: the minimum average temperature was 3.2 °C during the month of January,
while the highest average temperature was 25.7 °C during the month of July.

- Rainfall: Tafila Governorate is characterized by low amounts of annual rainfall which is
about 276.1 mm.

- Relative Humidity: relative humidity ranges between 59.2% during the month of January
to about 35.2% during the month of May, while the average relative humidity is about
45.8%.

88

A=COM REEC

- Evaporation: the maximum daily rate of evaporation was observed as 5.7 mm in June,
whereas the minimum rate was 1.3 mm in January.

5.2.3 Geology

The geology of the study area was investigated by Tarawneh, 1988, as sheet No. 3151IV.
The bed rock outcropping in the investigated area is of sedimentary origin of Upper
Cretaceous (Campanian to early Tertiary) as shown in Figure 5-3. In some places, the bed
rock is covered by superficial deposits and soils of Pleistocene to Recent age. However,
an igneous activity in the area is appearing as basaltic volcanic rocks associated with
sedimentation.

Wadi As-Sir Limestone Formation (WSL)

This formation is exposed in the northwest and west of the Project site. The Wadi As-Sir
Limestone formation was first defined by Masri (1963), and was later adopted by NRA
Sandstone Aquifer Project (1965-1968). Subsequently, Parker (1970) used the term Wadi
As-Sir limestone Unit. This formation is equivalent to the top part of Ajlun Series, first
described by Quennell (1951) and MacDonald (1965) used “A7” as an equivalent term to
Wadi As-Sir Formation.

The formation is characterized by predominant hard buff dolomitic limestone which passes
upwards to various carbonate lithofacies including oolitic wackestone-packstone and
dolomite with subordinate beds of grey chert nodules. The upper third is marked by a
distinctive massive bedded dolomitic limestone which locally contains quartz- sand and
chert nodules and is overlain by thin medium bedded micrite and dolomite wackestone.

The maximum thickness of this formation in the study area is about 40m, and increases
towards Wadi Al Hisa in the north direction of the area. The age of Wadi As-Sir Limestone
formation is Toronian-Santonian according to Bender (1974). The Wadi As-Sir Formation
is overlain by the Wadi Um Ghudran Formation which is Santonian.

The presence of rudistid bivalves, gastropoda and echinoids as macro fauna and the
presence of wackestone-packstone and the presence of dolomite with subordinate beds of
grey chert nodules suggest a marine, subtidal depositional environment.

Wadi Umm Ghudran Formation (WG)

The formation is exposed over the most part of the Project site. The Wadi Umm Ghudran
Formation was included by Masri (1963) in the lower part of the Amman Formation. It
comprises the lower part of Belgqa series of Quennell (1951). MacDonald (1965) used “B1”

89
A=COM REEC

as equivalent to Wadi Umm Ghudran Formation. Bender (1974) included it in the upper
part of the massive limestone unit. The base of this formation consists of white to buff
chalk with broken bivalve fragments. Above the chalk there is a bed of swelling grey chert
and chalky limestone. Above this phosphatic siltstone and phosphatic sandstone with fish
fragments including abundant teeth occur. The sandstone within this formation is
extensively bioturbated (Thalassinoides).

In the middle of the formation, there are alternating beds of chalk and thin beds of chert
which are dolomitic, and break down into Tripoli, the chalk contains fish fragments
including abundant teeth. The upper part of the formation is again largely chalk with
abundant fish fragments and with chert beds near the top of the unit. The thickness of
Wadi Umm Ghudran Formation ranges between 30-40m within the mapped area. The
thickness decreases towards the south.

The lower boundary of this formation is marked by non-sequence comprising white to buff
chalk with broken bivalve fragments which rests the Wadi As Sir Formation. The upper
boundary of this formation is marked above the chalk at the base of the overlaying
lowermost brecciated chert of the prominent Amman Silicified Limestone.

The presence of extensive bioturbation within the sandstone beds indicates a shallow
environment, whereas chalk deposits are pelagic so a variable fluctuating water depth is
indicated. Wetzel and Morton (1959) considered Lapha sollirei Species and Globotuncana
concavata Species from this formation to be an index of Santonian. Parker (1970)
assigned a Coniacian- Santonian age for this formation.

Amman Silicified Limestone Formation (ASL)

This formation is exposed on the north eastern part of the Project site and it is equivalent
to the lower part of the Belqa Series that was first described by Quennell (1951).
MacDonald (1965) established the term “B2” for this formation and the overlaying of Al
Hisa Phosphorite Formation.

The Amman Silicified Limestone Formation consists of dark grey, thick bedded, auto
brecciated chert interbedded micro crystalline variably phosphatic limestone, oyster rich
coquinal limestone and phosphatic chert. The proportion of phosphate increases upward
and is usually restricted to granules at the top of the chert beds. In some areas a grey,
thick bedded oyster rich coquina grain stone is present, up to 6m thick.

The thickness of this formation within the Project site is ranging from 12m to 27m. The
lower boundary of this formation is marked by dark grey, thick-bedded, autobrecciated

90
A=COM REEC

chert overlaying the Wadi Umm Ghudran chalk. The top does not outcrop in the Project
site.

The presence of a diverse benthonic fauna and the oyster-rich limestone suggests a
shallow to deep water sub tidal marine environment of fluctuating depth. Futyan (1968)
suggests that the formation was deposited in a transgressive sea with the deposition of
chert and lime stone taking place towards the shore.

On the basis of macro fauna and micro fauna Wetzel and Modton (1959) assigned a
Campanian age to the formation.

Basalt (B

Basalt occurrences have been observed in the northern part of the Project site. The
basalts are prophyritic, fine grained, melanocratic rocks. The flow is mostly blocky and
massive in the lower part and vesicular and amygdaloidal towards the top. At outcrop the
basalts often show spheroidal weathering and exfoliation. The basalt flow is usually
separated vertically by zones of pyroclastic deposits composed of tuff, tuffaceous ash and
scoriaceous materials.

The essential minerals common in the exposed basalts are pyroxene, plagioclase and
olivine. The age of the volcanism was determined relatively using stratigraphical and
structural evidence (Bender 1974) is of Miocene to Pliocene age.

Soil (S)

Soil has been observed in the Project site mostly on the flat highlands and is used for
agriculture. The soil is mainly consisting of yellow-brown loess like silt, residual calcareous
bed rocks and clay (Barjous, 1992). It was probably deposits by a combination of
mechanical and chemical weathering followed by colluvial and Aeolian processes. In some
places the soil is red to brown in colour indicating that the soil contains iron oxides. The
soil thickness ranges from 0.5m to 1.0m.

91
° 25 5,

[-_] aBour Mou AREA Wadi Umm Ghudran Soil over Umm Ghudran

HE Basait HEB Mutaramme! Coquina Soil over Wadi As Sir Limestone A
(Amman silicified Limestone Soil over Basalt Fault

1) Wadi As Sir Limestone Soil over Amman Silicified

Figure 5-3 Geological Map of the Project Site

92
A=COM REEC

5.2.4 Tectonic Setups

The study area is located on the eastern side of the Gulf of Aqaba Dead Sea transform
fault system on the north-western boundary of the Arabian Plate; the fault system is part of
the East African Dead Sea rift zone, which extends for about 6,000km (Bender, 1974;
Powell, 1989; Quenell, 1956, 1958, 1983). Faulting of different types, trends extend and
ages are shown on the geological map given in Figure 5.3 above.

The structure is dominated by high angle normal faults. Many faults are trending WNW-
ESE cut across the eastern and central parts of the area. Down thrown within the WNW-
ESE central fault set is mostly to the south-southwest, but some faults have an opposing
throw displacement along these faults as few meters only. Throughout the whole region,
there are numerous minor faults without particular orientation.

The Wadi Al Hisa fault in north of the study area is the major E-W faults in the region. In
the west, it trends ENE and curves eastwards to E-W and ESE direction. At its western
end, it branches into two faults where it has the largest discernible effect, down throwing
the Wadi Umm Ghudran Formation about 500m to the south against Wadi Umm Ishrin
Sandstone Formation.

The drag folding in the upper cretaceous sediments which can be seen at the southern
side of the fault implies a dextral strike slip sense of movement. Lateral displacement
along the fault plane is also suggested by the presence of horizontal slickensides.

The minor faults at the eastern end of Wadi Al Hisa fault are considered to be dextral
strike slip faults as indicated by the peripheral small scale folding.

Along the Wadi Al Hisa fault, a volcanic plug has erupted. A system of SE trending faults is
encountered on the southern side of the Wadi Al Hisa fault, which makes an acute angle
with the major faults. Vertical movements along these faults are small.

5.2.5 Water Resources

The water resources in the study area consist of two sources namely, groundwater and
surface water resources. Groundwater resources near the study area are presented by the
pumped wells and the springs encountered in the catchment areas, while surface water
includes spring flow and flood flow.

The Project site is located within the upper part of Al-Hasa basin and groundwater is the
main source of water in Al-Hasa basin. The main aquifer in Al-Hasa basin is Amman-Wadi
—Sir (B2/A7) aquifer, this aquifer is considered the main supplier of water in the basin.

93
A=COM REEC

Amman-Wadi-Sir (B2/A7) recharge is directly through the rainfall on the basin from
different regions, especially from areas where the layers of the western parts of the basin
are outcropping.

Surface Water

Total average area of Al-Hasa basin is 2,500 square kilometres. The Project site is located
in the southern part of the basin. There is no discharge from springs that can form surface
runoff in and around the Project site, but could get runoff in the event of the heavy rain
during limited periods.

At Al-Hasa basin, runoff only occurs when rainfall is more than 8 mm per day; coefficient
of runoff in the study area could be about 6.8 mm. Thus, the amount of runoff in Al-Hasa
basin is estimated about 13.8 million cubic meters.

Within Al-Hasa basin, rainfall ranges between 300 mm in the higher parts of the basin to
about 100 mm in the low-laying area near the southern area of the Jordan Valley, while
the rainfall in the eastern parts of the basin is only about 50 mm.

Depending on the natural water drainage system in the basin, the runoff occur in the
valleys which are moving to east and northeast of high land towards the area of Al-Fageij
and Husseiniya. These valleys transfer the water that fall on the high land in the wet to the
eastern area.

Valleys of Al-Hasa basin are characterized by non-permanently continuing water flow. The
runoff is decreasing when the rainfall stops. The flow velocity decreases towards the east,
where some of this water may enter to the groundwater and recharging it. Figure 5-4
below shows the hydrological map of the Project site. As it can be seen from the figure,
there are no rivers or creeks in the Project site, only some minor wadis around the Project
site.

94
A=COM

SUWAYMI
°

PSSRAH
GBOUR
Project Site

\| A

TALET HUSEIN )

UMM $ARAB :
.

SAYL REEA'A
¢

AR RAWAT
.

Legend

Main Roads

O.3mH75 15 2.2)

Project rite

Figure 5-4 Hydrological Map of the Project Site

95
A=COM REEC

Groundwater

As mentioned earlier, Amman—Wadi-Sir Formation (B2/A7) is the most important formation
containing groundwater in the basin; Ajlun formation (A1/6) is also very important in the
basin.

These two formations can be divided into:

- Ajlun, Fhais and Hummer Unit (A1/6): These three units can be considered as one unit
composed of limestone and layers of mud stone. These units are characterized by low
permeability and therefore do not contain water.

- Naur Unit (A1/2): consists of limestone which contains many of the cracks as well as it
contains some of the fossils.

- Wadi — Sir Unit: consists of dolomitic limestone, limestone. The total thickness of this unit
is about 140 m.

- Amman Unit (B2): Most of the groundwater wells in the Project site penetrate the layers
of this formation. Because there is a connection between Amman unit (B2) and Wadi-Sir
unit (A7), these two units can be considered one unit called Amman — Wadi-Sir formation
(B2/A7).

Groundwater movement is from the west to northwest. The thickness of this formation is
about 200 m, with the permeability changing with the direction of groundwater movement,
ranging from 50-140 square meters per day (Source: Water Authority documents).

At western highlands of the basin, the rate of rainfall at these highlands is about 300 mm,
so these highlands are considered an area for recharge of this basin. Groundwater moves
from the western highlands towards the eastern areas and also towards northwest area.

Groundwater Resources in the Project Site

There are four groundwater wells in close vicinity of the Project site. The details of these
wells are presented in Table 5-3 below. Figure 5-5 shows the locations of these wells.

96
A=COM REEC

Table 5-3 Details of Wells around the Project site

. Aquifer | Aquifer | Water
Well ID X Y Aquifer Code Top | Bottom| Level
CF1027 760202 | 3409423 B2/A7 54 152 54
CF1031 756728 | 3410014 B2/A7 59 162 59
CF1035 755707 | 3408296 B2/A7 - - 19.35
CF1037 759708 | 3410073 B2/A7 54 168 53.9

5.2.6 Seismicity

The rate of seismic activity in Jordan is moderate, however many of the strong seismic
events are located along the axis of Dead Sea Rift, which is formed in the north-western
boundary of the Arabian plate. Matching magnetic anomalies across the rift have indicated
a total strike-slip movement of approximately 107km.

The Dead Sea rift is a transform boundary between the Arabian and African plates,
connecting the Red Sea spreading center in the south to the Taurus-Zagros collision zone
in the north. The Dead Sea transform is about 1100 km. long, and separates the Sinai sub
plate from the Arabian plate. A geological offset is of about 105-110 km. Seismicity map of
the Dead Sea rift region during the period 1983-2008 is shown in Figure 5-6 and Seismic
Hazard Distribution Map of Jordan is presented in Figure 5-7.

No active faults or any active morphological features were found within the Project area
due to the location of the major plate boundary (Dead Sea Transform Fault System —
DSTFS) at a distance of approximately between 30-40 km to the west of the Project site
and it is not expected to affect the Project site.

97
A=COM REEC

Figure 5-5 Groundwater wells around the Project Site

98

REEC

A=COM

Figure 5-6 Seismicity map of the Dead Sea rift region during the period 1983-2008

(source: Jordan Seismological Observatory)

99
A=COM REEC

Legend
Intensity lovel Past significant earthquakes ©
(Modified from Giardini et (Ounbar et al ,1994)
st 3000) Pastworld stress events @
oe" (Reineck etal, 2003)
etter Sele Morte
Project site © = =& — B00rUnknown
in (before instrumentation)
very on © @ = 01-4,9(UnteR)
Drow
Plate boundaries @ O se:2eneine
(Dunbar et al ,1994) 56 san
International boundaries @ 40-49 (9m)
(UN, 2007) °
© @ 50-50 0veie
ities (DCW, 1993)
aha  —— @@ 60-6045
Volcanoes
(Dunbar otal, 1904) @@ 20-79,0e1 stora)
= @@ 0 ,cres225n

Figure 5-7 Seismic Hazard Distribution Map of Jordan
(Source: World Health Organization (WHO), 2007)

100
A=COM REEC

5.3 Impact Assessment

The principal impacts to water resources would be those during the construction phase
rather than the operational phase. The Project should seek to minimize the potential for
soil and water contamination by ensuring that all wastes are properly handled, managed,
and disposed of in an appropriate manner by a licensed contractor.

The expected impacts of the proposed Project on the surface water and groundwater of
the Project area in the construction phase can be summarized as follows:

Domestic wastewater: wastewater resulting from uses of workers may affect the water
resources in the region in case of its access to these sources, if not handled properly.

Solid wastes (solid wastes that result from the workforce in the Project and construction
debris): The quality of rain water, which is a source to groundwater recharge, may be
affected by these wastes if not handled properly. The collection of the solid waste should
be within the prepared area at the Project. Therefore, it must provide an integrated system
for the management of solid waste. It should be noted that it is not allowed to change the
oils of the vehicles used within the Project site and it should be done in specific places
which is dedicated for this purpose.

Storm water runoff is considered to be the sole cause of impact to water quality through
washing off sand/suspended solids during excavation, backfilling and underground cable
laying into any of the identified existing water bodies.

Erosion is another potential environmental problem that can stem from construction
activities of the Project. Erosion impacts can include increased siltation of streambeds,
alteration of stream courses, and increased flooding, leaving scars on the land.

During the operational phase, no residual water resources and quality impacts are
expected to occur and the operational phase causes insignificant impact.

5.4 Mitigation Measures

e During the construction phase, the contractor should manage the generated domestic
wastewater in an environmentally safe manner. This might include using temporary
movable water closets (toilets) and transporting the resulting domestic wastewater to
the nearest wastewater treatment plant.

¢ All wastewater generated by the construction activities will be trucked off site to the
local wastewater disposal station.

101
A=COM REEC

For the liquid waste that can result from machinery and vehicles as a result of

maintenance work, the maintenance of these machines and vehicles must be in

special places and it should not be within the Project site.

Domestic solid wastes that result from workers must be collected in special containers

and transported periodically to the nearest solid wastes landfill.

Solid waste resulting from site preparation, construction and rehabilitation will be used

as fill material in the site (if appropriate), while the remaining will be collected in special

places far from wadis and transported to the nearest solid waste landfill.

Open stockpiles of construction materials (e.g. aggregates and sand) on site should

be covered with tarpaulin or similar fabric during rainstorms.

Spill clean-up procedures must be clearly displayed in all construction materials

storage areas.

The risk of serious erosion can be reduced by:

= Minimizing the amount of earth disturbed during construction, principally by
eliminating unnecessary roads;

= Avoiding construction on steep slopes;

= Allowing buffers of undisturbed soil near drainages and at the edge of plateaus;

= Assuring re-vegetation of disturbed soils; and

= Designing erosion-control structures adequate to the task.

102
A=COM REEC

6 PUBLIC HEALTH AND OCCUPATIONAL HEALTH & SAFETY

6.1 Methodology

e Defining the issues may affect either public or occupational health during the Project
phases;

e Assessing the potential impacts of the Project activities on public health and
occupational health and safety; and

e Proposing proper mitigation measures to reduce/avoid the negative impacts.

The key issues are:

Public Health
Construction | Operation | Decommissioning

Issue phase phase phase
Accidents risks V V V
Ambient air quality (dust) V V

Noise V V V
Shadow flickering V

Icing/ Ice throw V

Aviation & radar V

Telecommunication/EMI

links

Domestic wastewater V V V
Domestic solid waste V V V
Public Safety V V

Occupational Health and Safety

Construction | Operation Decommissioning

Issue phase phase phase
Medical care and health f f f

V V V
Insurance
Domestic wastewater V V V
Domestic solid waste V V V
Ambient air quality (dust) V V
Noise V V V

103
A=COM

REEC

Accidents impact V V V
Shadow flickering V

Icing/ Ice throw V

Aviation & radar V
Telecommunication/EMI V

links

Personal Protection f f

Equipment (PPE) Y Y

Availability of Emergency V V

Plan

6.2 Baseline studies and Impacts Evaluation

Level:

=
2 ©
é e 5
8 age g
= z aQssislel2
o c/sjQc/25/6!] § | 5 2
© O/S\|—sjo2)/2/ gS > 5
& |x ele (8 8/se/2| =] z=
Los o| ¢
8 js) 2) 5/Ss/se/2| >| 8 5
Impact 6 |a|rlaleaeire|S| ola iva
Accidents risks M M/L {M/W | IR_|L {Yes | - Mitigation measures are required
Domestic Solid wastes L M|H |H|D R_|M [Yes | - Mitigation measures are required
Domestic Wastewater L |LJ|H |H|D R_|M [Yes | - Mitigation measures are required
Air quality (dust) M M/M |M|D R_|M /Yes | - Mitigation measures are required
Noise M M/|M |M/|D R_|M [Yes | - Mitigation measures are required
Shadow flickering M M/|M |M/|D R_|M [Yes | - Mitigation measures are required
Icing/ Ice throw L M{L {[L {ID | IR _|[M {Yes | - Mitigation measures are required
Aviation & radar L M{L {[L {ID | IR _|[M {Yes | - Mitigation measures are required
Telecommunication/EMI links M M/|M {M /ID | IR_|M {Yes | - Mitigation measures are required
Public safety and access L M|M |M|{ID | IR _|M {Yes | - Mitigation measures are required
Medical care H |H|H |H |D R_|H [Yes | + Mitigation measures are required
Personal Protection Equipment M |H/H |H|D R H |Yes | + Mitigation measures are required
Availability of Emergency Plan M [H/H |H |D R_|H [Yes | + :
Significance criteria:
Geographical Extent: L: Limited to Project site. M: May reach outside the Project site. H: — Will reach outside the Project site.
L: Will not change existing level M: — Will change existing level slightly. H: — Will change existing level severely.
Frequency: L: Occurs only once / rarely. M: — Occurs during abnormal conditions. H: — Occurs continuously.
Duration: L: During specific activity. M: — During construction phase. H: — During operational phase continuously.
L M: — May occur. H: Will occur.

Likelihood: Impact is not likely to occur.

104

A=COM REEC

6.2.1 Domestic Solid Waste and Wastewater
These issues were previously discussed in Sections 5.3 and 5.4.
6.2.2 Accidents Risk

The main concern is the transportation movement on external roads and the use of
machinery and vehicles during the different phases of the Project. The second concern
would be related to safety of workers. Therefore, clear instruction and mitigation measures
are required.

One of the major occupational health and safety issues is working at heights, especially
during assembly of the turbine tower, nacelle, generator, etc. and maintenance of these
components. A detailed Health and Safety Plan (HASP) including this issue will be
developed before the construction activities start and it will be implemented later. The
safety harness will be used to secure persons during ascent to and descent from the
nacelle of the wind turbine generator system and when carrying out work in areas where
there is a falling hazard. Furthermore, a training program including climbing techniques,
fall protection measures and use of fall protection equipment will be conducted for
employees. In addition, during adverse weather conditions, tower installation and
maintenance work will not be performed.

During the construction and operational phases of this proposed Project, all necessary
precautions related to working at heights will be taken. This Project will comply with
national legislation and IFC/WB Guidelines. With proper implementation of the HASP and
taking the necessary precautions given in the regulations, potential accidents associated
with working height would be eliminated.

6.2.3 Ambient Air Quality

Although air quality is not expected to be an important issue in wind farm projects, brief
background information about air quality of the Project area is provided in this section.

6.2.3.1 Guidance

The Jordanian ambient air quality standard (JS1140/2006) is accepted as guidance in the
assessment of ambient air quality of the area. This standard sets limits to daily total
suspended particulate (TSP), PM:o and PM2.5 concentrations as shown in Table 1-1 below.

Table 6-1 Limit Concentrations for TSP, PMio and PM25

Standard PM2.5(ug/m®) PM10(ug/m®) TSP(ug/m>)

JS1140/2006 65 120 260

105

A=COM REEC

6.2.3.2 Existing Baseline

Dust Monitoring Stud

The Project site is situated in an undeveloped rural area and there is no dust receptor
close to turbine locations in the Project site. In order to understand and identify the existing
ambient air concentrations of TSP, PMio and PM2.s, a continuous dust monitoring study for
20 days between 11 April 2014 and 30 April 2014 was conducted at the closest occupied
building which is the building of Agricultural Research Center situated approximately
1,030m away from the closest turbine T12 in the east. The map showing the dust
monitoring location and the view of the monitoring point are presented in Figure 6-1 and
Figure 6-2 respectively.

Dust and Noise measurements instruments details are provided in Annex III.

Dust Monitoring Results

The hourly monitoring results for TSP, PM1o and PM2.5 are presented in Figure 6-3, Figure
6-4 and Figure 6-5 respectively.

The hourly TSP monitoring results show that the TSP concentrations do not show major
variations except few outliners which are likely to be measurement errors. The hourly PMio
and PM2.5 measurement results however show higher variations than TSP measurement.
All the measurement results show that the concentrations recorded on 25" of April 2014
are higher than the concentrations measured in other days which can be explained by the
possible dust emitting operation near the agricultural research center.

In addition to hourly measurement results, the daily average of TSP, PMio and PMos
measurement results are presented in Table 6-2. The maximum daily average
concentration of TSP was recorded on the first measurement day as 60.13 .g/m*. The
PMio and PM25 maximum daily average concentrations were recorded on the same day,
25" of April 2014 as 108.88 g/m® and 193.71 j1g/m’, respectively. The results are
compared to Jordanian ambient air quality standard (JS1140/2006) and no exceedances
to JS1140/2006 were observed throughout the monitoring period.

106
Figure 6-1 Dust Monitoring Location

107
REEC

A=COM

Figure 6-2 View of the Monitoring Point

1000

lomo}
essqooqgcse
ao

(<u1/81) ‘2U0 dst

Time

—¢*— Hourly TSP Conc.

Figure 6-3 Hourly TSP Concentrations

108
i
&

250

(,w/3n) ‘2u03 “Wd

00:60
00:ZT
00:10
00:60
00:ZT
00:TO
00:60
00:ZT
00:TO
00:60
00:LT
00:TO
00:60
00:LT
00:T0
00:60
00:LT
00:TO
00:60
00:ZT
00:TO
00:60
00:ZT
00:TO
00:60
00:ZT
00:TO
00:60
00:ZT
00:TO

Time

—4— Hourly PM10 Conc.

Figure 6-4 Hourly PMio Concentrations

250

we

FF
2 2 2 fo)
3 ra) 3 rr)
a a a

(,w/3n) ‘su03 **INd

Time

—+— Hourly PM2.5 Conc.

Figure 6-5 Hourly PM25 Concentrations

109
A=COM

Table 6-2 Daily Average of TSP, PMio and PMo.5

REEC

Date PM2.5(ug/m*) | PM10(ug/m*) | TSP(ug/m*)
11/04/2014 60.13 97.38 173.67
12/04/2014 42.46 69.13 124.96
13/04/2014 44.79 75.71 139.13
14/04/2014 24.79 44.79 88.38
15/04/2014 18.08 38.25 75.46
16/04/2014 18.71 39.92 82.58
17/04/2014 14.88 29.38 65.50
18/04/2014 10.50 25.75 58.50
19/04/2014 12.21 31.75 65.17
20/04/2014 17.75 39.29 80.88
21/04/2014 14.25 33.83 73.33
22/04/2014 10.33 30.21 65.75
23/04/2014 15.70 33.57 73.35
24/04/2014 23.21 43.04 92.21
25/04/2014 56.42 108.88 193.71
26/04/2014 18.46 51.17 95.33
27/04/2014 8.67 25.75 94.50
28/04/2014 11.04 30.25 53.21
29/04/2014 6.38 18.50 67.46
30/04/2014 8.42 23.58 41.17
Max. Daily Average Value 60.13 108.88 193.71
JS1140/2006 Limit Value 65 120 260

6.2.3.3 Impact Assessment

Compared to the environmental impact of traditional energy sources, the impact of the
power produced by the wind turbines is relatively minor. They consume no fuel, and emit
no air pollution, unlike fossil fuel power sources.

Wind farm reduces greenhouse gas emissions (GHGs) and other emissions, which can
cause regional and local air pollution mainly carbon dioxide (COz), sulphur dioxide (SO2)
and oxides of nitrogen (NOx). Furthermore, during operation the wind farm will not emit

any pollutants into atmosphere.

Dust may be generated as a result of construction activities. Dust could arise from: earth
moving operations for site levelling, backfilling and foundations; removal of soil, site

110
A=COM REEC

stripping, blow-off and spillage from vehicles, concreting operations, site reinstatement and
road construction. The extent of such emissions of dust is dependent on wind speed,
ground conditions and the prevalence of hot dry conditions.

During most weather conditions, using the proposed dust mitigation measures, will
suppress generation of dust at the site during construction phase and will not cause
nuisance at the receptors in the area and will not impact local air quality.

Air quality effects arising from vehicles exhaust emissions will also be insignificant.
Emissions from the maintenance procedures like oil changes, lubrication, etc., are low
since most of the materials could be recycled.

6.2.4 Noise

The Project site is situated in a rural area and there is no permanent noise-emitting activity
in or around the Project site. The results of the site survey show that there is no dwelling
inside or in the close vicinity of turbine locations. The closest dwelling is an agricultural
office situated to the east of the Project site.

The construction and operation of wind farms has the potential to cause annoyance to
people residing in the settlements situated in the close vicinity of the wind farm sites. The
noise is generated during the construction and decommissioning phase from the
construction machines and traffic and also during the operation phase from the operation
of wind turbines.

6.2.4.1 Guidance

The noise assessment is performed in accordance with the following legislation and
guidance:

e National Jordanian Noise Legislation such as “Instructions for the Limitation and
Control of Noise”, 2003

e IFCMWorld Bank Group Environmental, Health and Safety Guidelines — Wind Energy
(April 30, 2007)

Jordanian Noise Legislation

Relevant national noise regulation in Jordan sets the noise limits according to the use of
the noise sensitive receptors for day time and night time periods. The limits stated in the
regulation for each area usage are given in Table 6-3 below.

111
A=COM REEC

Table 6-3 National noise regulation limit values

Highest Permissible limits of

Area equivalent sound level (dB(A))
Day Night

Residential in urban 60 50
Residential in sub-urban 55 45
Residential in rural 50 40
Residential having small industries, offices and 65 55
public buildings. City centers
Industrial areas 75 65
Schools, hospitals, mosques and churches 45 35

IFC/World Bank Group Environmental, Health and Safety Guidelines — Wind Energy

Wind turbines produce noise when operating. The noise is generated primarily from
mechanical and aerodynamic sources. The noise guideline addresses the impacts of noise
beyond the property boundary of the facilities. According to the guideline, noise impacts
should not exceed the levels presented in Table 6-4 below, or result in a maximum
increase in background levels of 3 dBA at the noise sensitive receptor location off-site.

Table 6-4 IFC/WB Guideline Noise Limits

One Hour Leg (ABA)
Receptor Day Time Night Time
(07:00-22:00) (22:00-07:00)
Residential; Institutional; 55 45
Educational
Industrial, Commercial 70 70

6.2.4.2 Existing Baseline

In order to determine existing ambient noise levels (background noise) around the Project
site, background noise monitoring studies were undertaken at the closest occupied
building which is the office of Agricultural Research Center in the east of the Project site.

Noise Sensitive Receptor

The NSR, selected as nearest permanent office used by the staff of Agricultural Research
Center, was determined according to its distance to the closest turbines. The coordinates

112
A=COM REEC

(UTM Projection WGS84 Datum Zone 36) of the NSR are given in Table 6.5. The closest
turbine is Turbine 12 (T12) in west with a distance of about 1,030 m. The location of the
receptor is given in Figure 6-6 below.

Table 6-5 Coordinates of Noise Sensitive Receptor

Noise Sensitive Receptor X Y
Agricultural office 760043 | 3409608

Background Noise Monitoring

Background noise level monitoring studies were undertaken for a week between April 13,
2014 and April 20, 2014 at the NSR. Ambient noise levels were continuously measured for
24 hours and the levels were logged for ten minute sampling interval. The noise
measurements were undertaken with Monarch 322 data logging sound level meter. The
equipment used is in compliance with the standards. Calibration of the equipment was
checked before and after each measurement with an acoustic calibrator. All measurement
systems were set to log the Lamin, LamaxaNd Leg Noise levels over the required ten minute
intervals over the deployment period.

The equipment used for the measurements was set to a weighted, fast response,
continuously monitoring mode over ten minute sampling period. All noise measurements
were performed with the following precautions:

e Field calibration checked before and after measurements;

¢ Windshield placed over the microphone;

e Microphone was positioned approximately 1.5 m above local ground level;

e Microphone placed away from any significant vertical reflective surfaces; and

¢ Monitoring equipment was secured so as to avoid extraneous wind noise
generated in close proximity to the microphone.

113
ABOUR Wind Farm Projec
NSR Location

Figure 6-6 Location of Noise Sensitive Receptor

114
A=COM REEC

Measured Background Noise Levels

The results of the background noise level measurements are compared with respect to
both IFC/World Bank Group Environmental, Health and Safety Guidelines — Wind Energy
(April 30, 2007) and Jordanian Noise Regulation. Both IFCMWB and local standards
provide noise limits in Equivalent Sound Level (Laeq) which is the average A-weighted
sound pressure level that gives the same total energy as the varying sound level during
the measurement period of time. Since both IFC/WB and Jordanian noise regulation give
the noise limits in Lacq, the comparisons are made with the Lacq values measured during
the noise survey.

The IFCWB noise guideline provides limits for daytime (07:00-22:00) and nighttime
(22:00-07:00). Noise level limits of 55 dBA and 45 dBA are considered for daytime and
nighttime guideline Lycq limits, respectively.

Daytime

The results of the daytime background noise levels are compared with the IFC/WB
guideline values and Jordanian noise regulation values. In this regard, the day-time noise
measurement results, 10 minute noise level logs, (Lacq), IFC/WB guideline value of 55 dBA
and Jordanian noise regulation value 65 dBA are plotted in the graph and given in Figure
6-7 below.

70
65
60
55
50
45
40
35
30
25
20

15:10 08:10 16:10 09:10 17:10 10:10 18:10 11:10 19:10 12:10 20:10 13:10 21:10 14:10
Time
====|FC/WB Guideline Daytime Noise Level Limit(dB)
——— Jordanian Noise Regulation Limit Value(dB)

LAeq Sound Pressure Level (dB)

Figure 6-7 Daytime Background Noise Measurement Results

115
A=COM REEC

As it can be seen from the graph above, almost all the background noise levels at NSR
are below the IFC/WB daytime noise level limit of 55 dBA and Jordanian noise regulation
limit of 65 dBA. The reason of some high background noise levels is mainly extraneous
noises. Background noise levels range between 32 dBA and 55 dBA.

Nighttime

The results of the night-time background noise levels are compared with the IFC\WB
guideline values. The noise measurement results (L:eq), IFC/WB guideline value of 45 dBA
and Jordanian noise regulation value of 55 dBA are plotted and given in Figure 6-8 below.

60
55

50

45
40

35
30
25
20

22:00 04:00 01:00 22:00 04:00 01:00 22:00 04:00 01:00 22:00 04:00

Time
== |FC/WB Nighttime Noise Level Limit(dB)
Jordanian Noise Regulation Noise Limit(dB)

LAeq Sound Pressure Level (dB)

Figure 6-8 Night-time Background Noise Measurement Results
The nighttime measurement results show that background noise levels show rapid
changes in the night-time hours of 22:00 — 07:00. As can be seen in Figure 6-8, almost
half of the measured nighttime background noise levels at the NSR are below the IFC\WB
limit value of 45 dB(A). The nighttime baseline noise monitoring results show that the
monitored noise levels were influenced constantly by extraneous sources.

6.2.4.3 Impact Assessment

Construction & Decommissioning Phase

Construction inevitably creates some degree of noise emissions at locations in close
proximity. However, construction noise is temporary and transient in nature. The noise
levels generated by construction would have the potential to impact noise sensitive

116
A=COM REEC

receptors. Noise levels at a receptor during construction depends on several factors, such
as the number and type of equipment and machinery used, the distance between the
noise sensitive receptor and the construction site and level of attenuation likely due to
ground absorption, air absorption and barrier effects.

The noise assessment will consider potential impacts associated with the construction
stages of wind farm development. The guidance in BS5228:2009, Code of Practice for
Noise and Vibration Control on Construction and Open Sites will be followed to minimize
noise emissions.

The noise impact during the decommissioning phase will likely be similar in nature to that
experienced during the construction phase.

Operation Phase

Operating wind turbines generate noise varying with wind speed. The sources of sounds
emitted from wind turbines consist of 1) mechanical sounds and 2) aerodynamic sounds.

Mechanical sound originates from the rotation of mechanical and electrical equipment.
Sources of mechanical sounds include gearbox, generator, yaw drives, cooling fans and
auxiliary equipment. Mechanical sounds can be transmitted directly to air (air-borne) or
transmitted along structural components before noise is radiated into the air (structure-
borne). Aerodynamic sound originates from the flow of air around the blades. Continuous
improvements in mechanical design of large wind turbines have resulted in significant
reductions in mechanical sounds. Presently, noise emissions from modern wind turbines
mostly come from broadband aerodynamic sounds.

Since the operating wind turbines generate noise, there is a potential impact at the
neighbouring receptors. Thus, a noise impact assessment is carried out for this Project.

Methodology
Noise assessment study basically consists of the following major steps:

¢ Noise survey to determine existing ambient background noise levels;
e Noise levels predicted or measured for the turbines;

¢ Predicting turbine noise levels at noise sensitive receptor; and

« Comparison of estimated sound pressure levels with noise criteria.

117
A=COM REEC

Background Noise Surve

As described in the previous section in detail, background noise levels were measured at
the NSR. During the survey, Lacq data was collected for 10-minute averaged periods. The
measured L eq Noise levels were then averaged for daytime and nighttime hours described
in IFCWWB Guideline and the average Licq values were determined for daytime and
nighttime periods of IFC/WB Guideline and given in Table 6-6 below.

Table 6-6 Average Background Noise Levels

Background Noise Levels, dBA

Daytime Period (07:00 — 22:00) 41.9
Nighttime Period (22:00 — 07:00) 42.9

Turbine Noise Characteristics

Vestas V117-3.3 MW model turbines (91.5 m hub height) will be used in the Project. The
noise levels generated by V117-3.3 MW were obtained from the turbine manufacturer. The
noise data include sound power levels with wind speed over a range of 3 to 13 m/s
(referenced to a 10 m height). Sound power levels at hub height for each wind speed are
given in Table 6-7. These are calculated at a reference air density of 1.225 and for the
normal operation mode.

Table 6-7 Sound Power Levels at each Wind Speed from 3 to 13 m/s

Reference Wind Speed (m/s)

3 4 5 6 7 8 9 10 11 12 13

V117-

92.5 | 93.0 95.5 99.0 102.4 105.5 107.6 108.3 108.3 108.3 108.3
3.3MW

Noise Modelling

The potential noise impact of the wind turbines on sensitive receptor is determined by
noise modelling. Commercially available WindPro version 2.7 noise propagation model
which is based on ISO 9613-2 is used in this Project. The model is capable of utilizing
different propagation modules, for a variety of wind speed, and it incorporates terrain data
into calculations. The model also includes absorbance due to atmosphere and nearby
surfaces. Ambient noise levels at the NSR are modelled under worst case conditions.

The model contained within ISO 9613-2 Acoustics — Attenuation of Sound during
Propagation Outdoors — Part 2: General method of Calculation (1996) has been used to

118

A=COM REEC

calculate the noise emission levels at the nearest sensitive receptor. The ISO 9613-2
algorithm, which is one of the available models presented in WindPro software, has been
chosen as being the most robust prediction method based on the findings of a joint
European Commission (EC) research project into wind farm noise propagation over large
distances.

Although it is not possible to specify exact error bands on noise predictions, the ISO 9613-
2 model was found to be the best available, both in flat and hilly, complex terrain. ISO
9613-2, like all the other models, tends to over-estimate the noise at the nearest sensitive
receptor, rather than under-estimate it. The study performed as part of the EC research
(‘Development of a Wind Farm Noise Prediction Model”, JOR3-CT95-0051) concluded
that the ISO 9613-2 method tended to predict noise levels that would generally occur
under downwind propagation conditions. The probability of non-exceedance of the levels
predicted by the ISO 9613-2 algorithm was about 85%. The same research also
demonstrated that under upwind propagation conditions, between a given receiver and the
wind farm, the noise level at that receiver will be as much as 10dB(A) to 15dB(A) lower.

Model Inputs

ISO 9613-2 model uses the following equation in calculating the noise levels at the
receptor locations.

L(DW) = LWAref + K + De—(Adiv + Aatm+ Agr + Abar + Amisc)—Cmet

Where:
L(DW) : Calculated noise level at the receptor, dBA
LWA, ref : Noise emission of Wind Turbine, dBA
K : Pure tone, dBA
De : Directivity correction, dB
Adiv : Attenuation due to the geometrical divergence, dB
Aatm : Attenuation due to atmospheric absorption, dB
Agr : Attenuation due to ground effect, dB
Abar : Attenuation due to a barrier, dB
Amisc : Attenuation due to miscellaneous other effects, dB
Cmet : Meteorological correction, dB

All the input values except LWA,ref are calculated according to coordinates of the wind
turbines and noise sensitive receptor. Turbine noise emission levels given in Table 6.7 are

119
A=COM REEC

used as LWA, ref values. Other inputs and assumptions used for the noise propagation
model are as follows:

e Wind turbine and noise sensitive receptor coordinates;

e Elevation data of the Project site is used to determine ground effect;

¢ Meteorological coefficient value is assumed as 0 dB to represent worst case
conditions; and

e Pure tone value is assumed as 0 dB.
Air absorption value is assumed 1.9 dB/km, default value of ISO 9613-2.

Model Output

Predicted turbine noise levels at the NSR, in terms Of Leg, over the wind speed range from
3 m/s to 13 m/s are estimated with the model and shown in Table 6-8 below.

Table 6-8 Predicted Wind Farm Noise Levels at the NSR

Predicted Reference Wind Speed (vio), ms"

Turbine

Noise }3}/4}s5]e6f|7]| s 9 | 10 | 11 | 12 | 43
Levels

(dBA)

NSR 20.9 | 24.8 | 29.0 | 32.8 | 34.4 34.7 34.7 34.7 34.7 | 34.7 34.7

Noise contour map obtained from the results of noise modelling is given in Figure 6-9.
Noise Criteria
In this assessment, two noise criteria are used:

1. A constant regulatory noise limit set for the daytime and night-time by the
Jordanian noise regulation. These noise limits are 65 dBA and 55 dBA for the
daytime and night-time, respectively, for residential having small industries, offices
and public buildings and city centers.

2. The IFCWB noise guideline limit is given as Laeqand is set for 55 dBA for daytime
(07:00-22:00) and 45 dBA for night-time (22:00-07:00). It should be also noted that
the night-time absolute lower limit of 45 dBA is also based on World Health
Organization guidelines for the protection of sleep indoors with windows open. In
addition, the IFC/WB noise guideline states that if the noise impact is above the

120
A=COM REEC

IFCMWB limits then it requires that proposed activities should not result in a
maximum increase in background levels of 3 dBA at the nearest receptor.

In addition to the explanation above, the noise limits and guideline values applicable to this
Project are summarized in Table 6-9 below.

121
Figure 6-9 Noise Contour Map

122
A=COM

Table 6-9 Noise Limits and Guidelines Applicable to the Project

REEC

Jordanian noise regulation

Definition Leay (IBA) Lnignt (ABA)
a Residential having small
Limit Value industries, offices and public 65 55
buildings and city centers.
IFCWB Guideline
a Léay (BA) Laignt (ABA)
a. Definition (7:00-22:00) (22:00-7:00)
Guideline value aes ay
Residential; Institutional;
. 55 45
Educational
A If the limit values are not
Maximum an "
allowable satisfied, the maximum
increase in allowable increase in the 3 3
, " background level(at the nearest
background

receptor off-site)

Comparison of Noise Impact with Noise Criteria

Maximum noise impact level result from turbine operation at the NSR and background
noise levels for IFC/(WB Guideline and Jordanian noise regulation daytime and night-time
periods are given in Table 6-10.

Table 6-10 Daytime and Night-time Predicted Turbine and Background Noise Levels

Turbine Noise
Emission Level
(@ 8-cutout m/s wind

speed), dBA
Predicted Turbine Noise Levels 34.7
IFC/WB
Guideline Daytime Period Background Noise Levels, dBA 41.9
&
Jordanian
Noise Nighttime Period Background Noise Levels, dBA 42.9
Regulation

As can be seen from Table 6-10, t

he predicted maximum turbine noise level at the NSR is

below the absolute noise criteria of Jordanian noise regulation and IFC/WB Guideline for
daytime and night-time.

This noise assessment study has demonstrated that the operational noise of the proposed
wind farm will not exceed the Jordanian noise regulation and IFC/WB Guideline daytime

and night-time noise limits.

123

A=COM REEC

6.2.4.4 Cumulative Impacts

The Project site is separated from other proposed or consented wind farms in the area by
sufficient distances to ensure cumulative noise impacts will not arise from this
development.

6.2.5 Shadow Flickering

Wind turbines, like all other tall structures will cast a shadow on the neighbouring area
when the sun is visible. The major difference between a tall structure and a wind turbine
regarding their shadow casting potential is the rotating blades of the wind turbine. As the
rotor blades rotate, shadows pass over the same point causing an effect termed as
shadow flicker. Shadow flicker occurs when the sun passes behind the wind turbine and
thus casts a shadow. This phenomenon is regarded as an environmental impact and can
create a disturbance/nuisance if the wind farm is not situated and/or planned accordingly.

It is possible to calculate the number of hours per year that shadow flicker may occur at a
building from the relative position of turbine to the building, the geometry of the wind
turbine, the latitude of the wind farm site and the width of the windows potentially affected.

6.2.5.1 Guidance

Shadow flicker has rarely been a problem with wind farm developments although it is
accepted that it can on occasion present a nuisance to amenity when people are within the
rooms affected by the phenomenon. There is no specific standard for the assessment of
shadow flicker in Jordan and no international guidelines on acceptable levels of shadow
flicker. Therefore, relevant German Guideline, “Instructions for identifying and assessing
the optical emissions from wind turbines, States Committee for Pollution Control, March
2002”, which includes strict standard for shadow flicker impact was used.

On this basis, in order to define the significance of effects, the German guidelines have
been adopted as the reference for this Project. They state that shadow flicker should not
exceed:

¢ 30 hours per year worst case
¢ 30 minutes per day worst case

The German guidelines also state:
« Shadow flicker is only created when more than 20% of the sun is covered by the

turbines blade; and

124
A=COM REEC

¢ Minimum sun height over the horizon for influence in shadow calculations is 3
degrees.

Any predicted shadow flicker effect that is less than the German guideline of 30 minutes
per day and 30 hours per year is deemed to be of negligible magnitude and therefore not
significant. Where the magnitude is predicted to be greater than negligible, professional
judgement is used to describe the effect as large, medium or small, taking into account
salient factors such as duration and distance.

6.2.5.2 Existing Baseline

Since shadow flickering occurs in east-west direction, potential shadow receptors which
are occupied buildings in east-west direction to the Project site are surveyed. A desktop
study followed by the site survey identified only one building susceptible to shadow flicker.
The map showing location of the shadow receptor is given in Figure 6-10. As can be seen
in Figure 6-10, the shadow receptor, which is also determined as noise sensitive receptor,
is located to the east of the Project site.

The coordinates of the shadow receptor (UTM Projection, WGS 84 datum Zone 36) are
given in Table 6-11 below.

Table 6-11 Shadow Receptor Coordinates
Shadow Receptor Xx Y
Agriculture office 760043 3409608

The shadow flickering modelling study was performed in order to predict the shadow hours
and minutes at the shadow receptor.

125
Figure 6-10 Location of the Shadow Receptor

126
A=COM REEC

6.2.5.3 Impact Assessment

Shadow flicker is only an issue during operation of wind turbines, and there can be no
effect during construction or decommissioning of the proposed turbines. Following the
baseline study, further assessment was undertaken in order to determine the duration,
dates and times when shadow flicker may occur at the receptor.

EMD’s WindPRO software Shadow module was used to create a mathematical model of
the proposed development and receptor.

Model Inputs

This model accounts for latitude and longitude of the proposed site and uses a model of
the sun’s position in the sky throughout the year to calculate shadow lengths, positions
and times. A Digital Terrain Model (DTM) was also used in the assessment to take
account of the topography between receptor and turbines.

Regarding the maximum distance for influence of shadow flickering, various attempts and
experiments have showed that the shadow impact is irrelevant at the areas which are ten
times rotor diameter distance away from the wind turbine. Although the influence distance
is 1,170 m according to this assumption, the distance calculated by the model, 1,711 m is
used as the maximum distance of influence for shadow flickering.

Model Results

Shadow modelling calculates the shadow flickering impact in worst case. The worst case
scenario assumes that the sun is shining for all day from dusk to dawn with no cloud cover
and the heading of the turbines is following the movement of the sun during the shining
hours. The model calculates the shadow flickering for each minute of a day throughout a
year. The full results of the modelling study include several reports and graphical
demonstrations. These reports are given in Annex V.

The summary of the modelling results are provided in Table 6-12. In this table, shadow
hours per year, shadow days per year and maximum shadow minutes per day at the
shadow receptor for worst case scenario are provided. The maps showing the contour
lines for shadow hours per year and shadow minutes per day for worst case are given in
Figure 6-11 and Figure 6-12 respectively.

127
A=COM

Table 6-12 Shadow Modelling Results

REEC

Shadow Worst Case
Shadow
Max. shado
Receptor Shadow hours per | Shadow days per minutes or da
year (h/year) year (days/year) (ait day) y
Agricultural office 20:41 67 0:27

Modelling results demonstrate that the shadow flickering that is estimated to be observed
at the Shadow Receptor, which is located approximately 1 km away from the closest
turbine T12 in the east of the Project site, will be caused by only T7 and T12. Shadow
receptor will observe total shadow for 20:41 hours in a year in 67 days. Maximum 27

minutes of shadow in a day will be observed at the shadow receptor.

The theoretical instances of shadow flicker will always be less than that predicted by the
model given the use of the worst case assumptions. The occurrence of shadow flicker is
only possible during the operation of the wind farm (i.e. when the rotor blades are turning,
and when the sky is clear enough to cast shadows). It is important to consider the

following facts when making an assessment:

Climatic conditions dictate that the sun is not always shining. Direct sunlight may
account for as little as 25% of daylight hours over a year. Cloud cover during other
times may obscure the sun and prevent shadow flicker occurrence. While some
shadow may still be cast under slightly overcast conditions, no shadow at all would
be cast when heavy cloud cover prevails. It is considered that weather conditions
will reduce actual occurrence of shadow flicker by at least half, compared to
calculated levels.

Objects such as trees or walls may obscure the view of the turbines and hence
shadow flicker.

During operation, the turbine rotors automatically orient themselves to face the
prevailing wind direction. This means the turbine rotors will not always be facing
the affected dwellings, and in fact will sometimes be “side on” to the receptor. Very
little area of blade movement would be visible during such occurrences and
therefore the potential for shadow flicker is significantly reduced.

The turbines will not operate for 100% of daylight hours. During periods of very low
speed wind or very high speed wind or maintenance shut-downs, the rotors do not
turn. During such periods shadow flicker would not occur.

128
A=COM REEC

Consideration of these factors leads to the conclusion that the level of shadow flicker will
be significantly less than the predicted levels in Table 6-12.

6.2.5.4 Cumulative Impacts

There are no other developments within ten rotor diameters of the receptor identified for
this study. Therefore, no cumulative effects have been taken into account.

129
Figure 6-11 Shadow Hours per Year

130
A=COM REEC

Figure 6-12 Shadow Minutes per Day

131
A=COM REEC

6.2.6 Electromagnetic Interference Problems

This concern is usually about problems caused by the location of wind turbines in relation
to existing radio or television stations and to possible electromagnetic emissions produced
by the wind turbines.

The main problem created by wind turbines is caused by the moving blades which can
result in signal variations due to deflection. This effect was more of a problem with first
generation wind turbines which had metal blades. The blades of modern wind turbines are
made exclusively of synthetic materials which have a minimal impact on the transmission
of electromagnetic radiation. Any possible interference problems can be prevented by
proper design and location.

As for radiation emitted, the parts of a wind turbine which could possibly emit low level
electromagnetic radiation are the electrical generator and the transformer. The
electromagnetic field of a wind turbine is extremely weak and is confined to a very short
distance from the exterior turbine housing which is more than 50m above the ground.
Hence, there is no exposure to electromagnetic radiation, and especially not at the base of
the wind turbine. The transformer is always surrounded by a security barrier or is enclosed
by a metal shed. The barrier is placed at a distance where the level of electromagnetic
radiation is negligible.

6.2.7 Ice Throw

As stated in Section 4.3.2, the coldest month is January and average temperature is 3.7°C
for January. Therefore, it is foreseen that blade/ice throw will not be a potential risk to
threat public safety. However, the turbines will be maintained regularly in case of a
blade/ice throw risk.

Ice detection system is used for protection against the risk of ice throw from the blades.
The system is directly connected to the top controller and stops the turbine(s) operation
when ice is detected.

The ice detection sensor is located on the nacelle of Vestas V117-3.3 MW wind turbine.
One WTG (wind turbine generator) is equipped with the ice detection sensor in a region
covering 3 or 4 WTGs.

The ice detection sensor utilizes an ultrasonic axially vibrating nickel alloy tube to detect
the presence of icing conditions. The nickel alloy tube expands and contracts under the
influence of variable magnetic field.

132
A=COM REEC

As the ice detection sensor faces an icing environment, ice accumulates on the nickel
alloy probe. The additional mass from ice causes the frequency of the sensing probe to
decrease, which is detected by an electronic frequency comparator circuit. Once the ice
accumulation on the probe is detected, all the WTGs in the same region are shut down.

6.2.8 Aviation

There are three airports in Jordan: Queen Alia International Airport is located
approximately 110 km north of the Project site; Amman Civil Airport is located
approximately 134 km north of the Project site; and King Hussein International Airport is
located approximately 147 km southwest of the Project site. The wind turbines are not
expected to adversely impact aviation given the distances between the site and the
airports.

International Standards and Recommended Practices published by the International Civil
Aviation Organization (ICAO) recommend that the obstacles or fixed objects listed below
should be marked or lightened according to the defined methods:

e A fixed obstacles that extend above a takeoff climb surface within 3,000 m of the
inner edge of the take-off climb surface;

e A fixed object, other than a obstacles adjacent to the take-off climb surface;

e A fixed obstacles that extends above an approach or transition surface within
3,000 of the inner edge of the approach surface;

e A fixed obstacle above a horizontal surface; and

e A fixed object that extends above an obstacle protection surface.

All of the 15 wind turbines will be equipped with aviation lights.

6.2.9 Public Safety and Access

The proposed Project will not cause any risk in terms of public access. All the necessary
precautions will be taken in order to prevent unauthorized access to the Project site. In
order to prevent unauthorized access to the wind turbine area, security personnel will be
employed during the operation period. Moreover, if needed, selected areas will be
cordoned off by a fence. Access to wind turbine towers will be prevented by installing a
70m radius and 2.5m high metal fence around each tower and bilingual warning signs to
warn the public will be posted.

6.2.10 Medical Care and Health Insurance

Contractors working on the construction of the Project should provide their workers with
the necessary medical coverage.
133
A=COM REEC

Employees and personnel in operation phase will be provided with medical insurance
according to the laws and regulations and will be also subjected to primary and periodical
medical check-ups.

6.2.11 Personal Protection Equipment

Using personal protective equipment and safety tools are required in this Project
especially during construction and during assembly of wind tower component and general
maintenance activities.

6.2.12 Availability of Emergency Plan

This plan identifies actions to be taken by management and workers at the site if an
accident may result in serious injury or loss of life or property.

The most important goals of the emergency plan is to avoid situations of confusion and
disorder, reduce the time needed for reflection, ensure the protection of individuals and
property and the environment in the event of emergency situations, as well as to facilitate
a retum to normal operating conditions and reduce the impact of the emergency to the
minimum.

6.3 Mitigation Measures
6.3.1 Accidents Risk

¢ Transportation of equipment should be carried out in the times to avoid peak times,
and minimize the movement of machinery within the cities and following the traffic laws.

e Drivers should be instructed to follow safety instructions, the traffic law and to abide
with the road speed limits.

e The need for traffic signs for the Project to facilitate compliance with traffic safety
matters.

e Drivers must have knowledge of first aid in the event of any accident.

¢ Compliance with instructions and the requirements of civil defence.

6.3.2 Air Quality (Dust)
The proponent will require its construction contractors to take sufficient precautionary

measures to limit dust generation. Such measures are outlined below:

e Water trucks should be employed to periodically wet the construction areas and
location roads to minimize dust emissions;

e All vehicles carrying bulk materials into or out of the site will be covered to prevent dust
emission;

134
A=COM REEC

e Any storage on site of aggregate or fine materials will be properly enclosed and
screened so that dust escape from the site is avoided;

¢ All vehicles will be properly maintained to reduce air emissions;

¢ Good housekeeping arrangements should be employed so __ that
the site is kept as clean as possible; and

e There should be daily inspections of the working areas and immediate surrounding
areas to ensure that any dust accumulation or spillages are removed/cleaned up as
soon as possible.

6.3.3 Noise

In order to minimize the potential noise impact at the surrounding properties, the layout of
the proposed wind farm was optimized. As the predicted turbine noise levels at the NSR
are below the local Jordanian noise regulation and IFC/WB Guideline daytime and
nighttime noise limits, no routine mitigation is proposed.

6.3.4 Shadow Flickering

No routine mitigation is proposed, this will however be kept under review during the
operation of the scheme in case particular combinations of circumstances arise that
increase the potential for nuisance (particularly where rooms affected are in regular
occupancy and the effect proves to be a frequent occurrence in reality).

Where nuisance arises, mitigation measures can be incorporated into the operation of the
wind farm to reduce the instance of shadow flicker. Mitigation measures range from
planting tree belts between the affected receptor and the responsible turbine(s) and/or
installing blinds at the affected buildings. A more common measure entails ensuring the
turbines are fitted with shadow flicker control systems that automatically shut down
individual turbines during periods when shadow flicker could theoretically occur, i.e. when
the wind speed and direction coincides with sufficient sun for shadows to form. It can also
coincide the time of day and year that shadow flicker occurs at a particular property.

6.3.5 Ice Throw

A representative number of wind turbines will be equipped with Ice Detection sensors
which will are capable of detecting the presence of ice build-up and stop the neighbouring
wind turbines thus preventing ice throw.

6.3.6 Aviation

The turbines will be equipped with aviation lights.

135
A=COM REEC

6.3.7 Electromagnetic Interference Problems

Wind turbine generators could lead to electromagnetic interference with aviation radars
and telecommunication systems. The blades of the proposed wind turbines are made of
synthetic material which produces no electromagnetic impact. There are two
telecommunication towers near the Project site, however, (i) they are at considerable
distance from all of the wind turbines to be installed at the Project site; and (ii) the line of
sight between the towers does not cross the overall boundary of the Project. There is no
aviation radar in the vicinity of the Project site. Consequently the Project will not interfere
with the telecommunication systems in the area.

6.3.8 Public Safety and Access

Security personnel will be employed during the construction and operations phases of the
Project in order to prevent unauthorised access by the public to the wind farm and
individual wind turbines. In addition at the completion of the construction phase, each
wind turbine will be fenced off with a 70m radius and 2.5-m high metal fencing.

6.3.9 Personal Protection Equipment

The company should provide all workers with the personal protective equipment and
safety tools and instructions required for the work and according to their needs.

6.3.10 Medical Care and Health Insurance

¢ Contractors working on the construction of the Project should provide their workers
with the necessary medical coverage.

e Employees and personnel in operation phase will be provided with medical insurance

according to the laws and regulations and will be also subjected to primary and
periodical medical check-ups.

136
A=COM REEC

7 ARCHAEOLOGY & CULTURAL HERITAGE

7.1 Methodology

The study team investigated the Project site in order to establish the baseline
comparison required to assess any impact on this Valued Environmental Component,
and also to provide relevant authorities with information about the archaeological and
heritage sites.

7.2 Archaeological Background

The rich culture of Tafila Governorate is attributable to the diversity of sites, the
landscape and the strategic location of this area on the Old Kings Highway which
connects the southern part of Jordan with the north. The archaeological surveys
indicated the presence of hundreds of sites related to many historical periods starting
from the prehistorical periods in Kh. Hemma at wadi Hassa to the Iron age city state of
the Adomite within Bousiera, its capital. One of the flourished periods in the Tafila region
was under the Nabeaten civilization such as Dharieh and Kh. Tannuer.

The Byzantine period started in the 4" century in the Rashadieh area, and the Islamic
period is manifested through different sites starting from the 8" century up to the early
20" century. Major sites in Tafila are Tafila Castle, As-Sila' Castle, As-Sila‘ Village, Al-
Ma‘tan Village, Senefheh, Majadel, Sayir, Freij, Zubre, Naqd, Ayn Al-Beida, An-Namata,
Busiera, Dharieh, Kh.Tannur, Kh. Hemma, Dana and Rashadieh. These sites are
located to the west of the Project site; the closest site is more than one km from the
western border of the Project site.

137
A=COM REEC

Figure 7-1 Dana Site

Figure 7-2 As-Sila

7.3 Archaeological Survey

A systematic walkthrough survey of the Project area was carried out. GPS was used to
verify the exact location where the 15 wind turbines will be installed. Annex VII shows

138
A=COM

REEC

photographs of the locations of each of the 15 wind turbines of the Project. The survey
started from the top of the each location to the distances of 20 meters apart through the
rest of each turbine site.

With the aid of Mega Jordan database3, four registered archaeological sites were
identified in the Project area. The coordinates of these sites (UTM Datum WGS84 Zone 36)
are shown in Table 7-1 below and the locations of these sites and the wind turbines are

shown in Figure 7-3 be!

Ow.

Table 7-1 Mega Jordan Database Sites at the Project Area

Site Xx Y Altitude (m)
Site 174 756954 3408952 1300.01
Site 175 757134 3407611 1375.11
Site 172 756402 3407810 1320.57

Thalithumat 757899 3407940 1339.43

8 Mega site is a project at the Jordanian Department of Antiquities for registering the archaeological remains.

139
Figure 7-3 Wind Turbines and Registered Site Locations

140
A=COM REEC

The details of each registered archaeological site, including site elements, are given in
Table 7-2 below.

Table 7-2 Details of Registered Archaeological Sites

Registered site | Details
Other Site Name | JADIS: 2102038
MEGA Number 9868
Total Area (m?) 198.8
Perimeter (m) 56.4
Site 172 Buffer Zone (m) 0
The following site related data have been recorded at this site:
Date Entered July 1, 2010
Element Type Rock-cut with Simple Entrance or Dromos
Periods Unspecified Period
Other Site Name | JADIS: 2102033
MEGA Number 9866
Total Area (m?) 198.8
Perimeter (m) 56.4
Buffer Zone (m) 0
Site 174 The following site related data have been recorded at this site
Date Entered July 1, 2010
Element Type Cave/
Periods Unspecified Period
Date Entered July 1, 2010
Element Type Water Structure, Cistern
Periods Unspecified Period
Other Site Name JADIS: 2102034
MEGA Number 9867
Total Area (m?) 198.8
Perimeter (m) 56.4
Buffer Zone (m) i)
The following site related data have been recorded at this site
Date Entered July 1, 2010
Element Type Cave/Shelter
Periods Unspecified Period
Site 175 Date Entered July 1, 2010
Element Type Water Structure, Cistern
Periods Unspecified Period
Date Entered July 1, 2010
Element Type Sherd/Flint Surface Scatter
Periods Iron Age Ila-b
Date Entered July 1, 2010
Element Type Sherd/Flint Surface Scatter
Periods Roman, Early
. Other Site Name | JADIS: 2102035
Thalithumat | MEGA Number _| 4824

141
A=COM

REEC

Total Area (m?)
Perimeter (m)
Buffer Zone (m)

198.8
56.4
i?)

The following site related data have been recorded at this site

Element Type
Periods

Date Entered July 1, 2010
Element Type Tall/Tell

Periods Unspecified Period
Date Entered July 1, 2010
Element Type Grave

Periods Unspecified Period
Date Entered July 1, 2010
Element Type Tower

Periods Unspecified Period
Date Entered July 1, 2010

Sherd/Flint Surface Scatter
Byzantine, Unspecified

Date Entered
Element Type
Periods

July 1, 2010
Sherd/Flint Surface Scatter
Unspecified Period

Date Entered
Element Type
Periods

July 1, 2010
Sherd/Flint Surface Scatter
Iron Age Ila-b

Date Entered
Element Type
Periods

July 1, 2010
Sherd/Flint Surface Scatter
Unspecified Period

Date Entered
Element Type
Periods

July 1, 2010
Sherd/Flint Surface Scatter
Ottoman, Unspecified

7.4 Impact Assessment

Potential types of impact of the Project to the archaeological sites, built heritage and

historic landscape include:

« Physical impacts upon archaeological features;

e Visual impacts upon archaeological features;

e Physical impacts upon built heritage features;

¢ Visual impacts upon built heritage features;

e Visual impacts on the historic landscape; and

« Physical impacts upon deposits with palaeoecological potential.

On the basis of the initial archaeological survey, 4 of the proposed turbine locations were

identified as archeologically sensitive. Abour Energy Company was notified to avoid these

areas and to revise the wind farm layout. New locations for these wind turbines were

142
A=COM REEC

suggested by the archaeological team. Abour Energy proceeded to revise the wind farm
layout and the archaeology team visited the revised site layout on 20 September 2014 with
satisfactory results. The details of this survey are presented in Table 7-3 below.

Table 7-3 Archaeological Survey Results of Turbine Locations
Turbine

Location Description Remarks
x 756955 A hilly site with steep slope at 80m to the north of the No archaeological
Y — 3407106 road. signs of any kind
x 757625 Agricultural land, plowed and planted, with modern No archaeological
Y — 3407929 walls within the land. signs of any kind
T3 Well plowed flat agricultural land, 60m from dirt road to No archaeological
X— 758474 the north, surrounded by barbed wire fence from east signs of an nd
Y - 3408206 and west. 9 y
x 756810 Semi flat land covered with flint stones, with sharp drop No archaeological
Y — 3408037 to the east. signs of any kind
TS Well plowed agricultural land with a slope to the east, No archaeological
X— 758546 surrounded by modern stone walls and barbed wire signs of an nd
Y — 3408659 fence, with water well. 9 y
T6 A flat agricultural land, part of it randomly covered with No archaeological
X— 757506 medium size flint stones and other parts planted; small signs of an nd
Y — 3408383 hill surrounds the location of the turbine from the north. a y
7 |
X — 758785 Flat agricultural land with slope to the north. No archraeciogical
Y —3409148 signs of any kin
18 No archaeological
X— 757481 An agricultural plateau. 5 f i d
Y — 3409068 signs of any kin
x. 756974 A hilly site with steep slope, traversed by modern No archaeological
Y - 3407576 walls; bedrock can be seen on many spots. signs of any kind
Xo 75781 9 A flat plowed agricultural plateau surrounded by stone _No archaeological
Y — 3409502 walls with a water well. signs of any kind
x No archaeological
X— 756625 A sloped plateau surrounded by agricultural land. 5 f i d
Y — 3408620 signs of any kin
xX 759020 Flat agricultural land with slope to the north and No archaeological
Y — 3409732 northeast. signs of any kind
T13 Base of the turbine near a sheep barn and surrounded No archaeological
X—- 757652 with barbed wire fence; bedrock can easily be seen all : f i d
Y - 3409930 around. Signs of any Kin
x 758097 Base of turbine located at the slope of a plateau, No archaeological
Y — 3410001 surrounded by agricultural land. signs of any kind
x No archaeological
X — 757568 A semi flat land covered with flint bedrock. 9}
Y — 3407335 signs of any kind

143
A=COM REEC

7.5 Mitigation Measures

The turbines and access roads have been positioned in locations to minimize direct
impacts on previously recorded archaeological sites within the Project site.

The results of the archaeological survey suggest that there are no features in the vicinity of
the proposed turbine locations that must be avoided. Mitigation measures in these areas
are therefore not required.

Further evaluation will likely be needed during the initial construction stages. This
evaluation may include excavation of the turbine base areas under the supervision of a
suitably qualified archaeologist, monitoring of the topsoil strip of the access roads. The
exact nature of this work will need to be defined in consultation with an archaeologist. The
impact assessment will be updated following results from the required evaluation.

It is essential during the construction phase to provide strict instructions to the contractor
to suspend construction upon discovery of any antiquities or archaeological items. Such
discoveries should be reported to the Director of Department of Antiquities or to the
nearest Public Security Center. The Department of Antiquities may recommend certain
measures to protect the found items.

There are no mitigation measures that can be recommended to reduce the visual impacts
to archaeological sites, due to the nature of the proposed development.

144
A=COM REEC

8 BIODIVERSITY

8.1 Introduction

The biodiversity study focused on the baseline data of flora and fauna (reptilia, mamalia,
aves, amphibia) at the Project site in Abour area in Tafila. The following methodology was
applied:

¢ Conducting field survey of flora of the proposed Project area;

¢ Conducting an avifauna survey in the proposed Project area;

¢ Conducting a mammal survey in the proposed Project area (Bat surveys were
conducted in May-August 2013); and

¢ Conducting a reptile survey in the proposed Project area.

The study was conducted during March — May 2013 and June - November 2013. For the
spring period, a total of 40 field days and for the fall period 50 field days were spent at the
Project site. The study comprises of two methodology components in compliance with the
Jordan Ministry of Environment, the ESIA committee standards in Jordan and the
international standards for wind farms. The ecological baseline research includes data
from the following primary and secondary sources:

« Desktop data from secondary sources; and
¢ On-site monitoring of the wind farm area and the surrounding as primary source.

Information on the flora and fauna of the area was derived from studies published by
universities, the Royal Society for the Conservation of Nature (RSCN), the Ministry of
Agriculture as well as from field information collected during the monitoring surveys. The
investigation was carried out in linear transects of 500 meters and 20m x 20m of quadratic
transects. Two fixed observation stations and two random observation areas were chosen.

During the first migration season, researchers observed that the Project area is disturbed
by farmers, constant movements of the local residents and road traffic; the core of the
Project site is away from the edges of the Rift Valley and it is sparsely covered with desert
vegetation.

8.2 Objectives

This is to satisfy the interest of basic planning for the area and to highlight any
environmental concern that may arise upon the implementation of the proposed Project on
the existing biological conditions. Specifically, the study aimed to:

e Conduct the baseline field surveys of flora, fauna and avifauna in the Project area;

145
A=COM REEC

e Identify and list all flora, fauna and avifauna species, and related habitats;

e Identify and locate all protected, endangered or rare plants, animals and avifaunal
species and habitats;

« Recommend appropriate mitigation measures to reduce (and monitor, if
appropriate) such impacts to flora, fauna, avifauna, bats and habitats; and

e Ensure compliance with existing national and/or international protection
requirements.

8.3 Guidance

The following national and international laws and regulations were considered:

e Jordan Environmental Law No. 52 Year 2006;

e Jordan Environmental Impact Assessment Regulation No. 37 Year 2005;

¢ Convention on the Conservation of European Wildlife and Natural Habitats
Standing Committee 23 meeting Strasbourg, 1-4 December 2003;

e Wind Farms and Birds: An analysis of the effects of wind farms on birds, and
guidance on environmental assessment criteria and site selection issues report
written by BirdLife International on behalf of the Bern Convention;

e IFC Guidance note 6: Biodiversity Conservation and Sustainable Management of
Living Natural Resources; and

e |IFCMWBG Environmental, Health and Safety Guidelines for Wind, Year 2007.

8.4 Study Team

The team was composed of 3 lead surveyors as follows:

-Adnan Budieri Team Leader, Mammals and Reptiles Surveys
-Banan Sheikh Flora Surveys
-Laith Moghrabi Birds and Bats Surveys

8.5 Flora

In order to determine the flora species within the Project site and its vicinity, Banan Al
Sheikh and his team conducted the ecological surveys (see Figure 8-1). Together with
their evaluation on the proposed Project area, detailed literature surveys were conducted
for the area.

146
Figure 8-1 Flora Surveys during Spring and Fall 2013

8.5.1 Flora Literature Review

The flora literature review is based on records in available publications, such as (Zohary,
1968-1972; Feinbrun, 1978; Al-Eisawi, 1998). Information on the flora and fauna of the
area was also collected from universities, the Royal Society for the Conservation of Nature,
the Ministry of Agriculture and published sources. Flora species were determined
according to records published by (Al-Eisawi et al., 1998).

It should be noted that no official conservation status exists up to date for the flora and
fauna of Jordan. Jordan committees are currently setting the status of Jordanian plants.
Several studies have been conducted to identify the flora of southern Jordan (Boulos,
1977; Boulos et al., 1977; Al-Eisawi, 1980, 1982, 1983; Al-Oran, 1994, 1995). Moreover,
several other works are aimed to identify the bioclimatic subdivisions in Jordan and the
corresponding vegetation types (Long, 1957; Poore and Robertson, 1963; Kruchner, 1986;
Al-Eisawi, 1985, 1997).

The mountainous parts of the area belong to the Mediterranean bio-climate which occurs
at altitudes 1,200 and 1,300 m above sea level. Lower altitudes are considered to be
Irano-Turanian bio-climate. The climate of the area is under the influence of Sahro-Arabian
desert in the eastwards.

8.5.2 Flora Survey Methodology

For the flora field survey, the Project area was scanned by linear and quadratic transects.

The site was divided into 4 blocks. A quantitative approach (species richness = number of

species) of recording species was used in addition to the assessment of the species
147
A=COM REEC

dominance. The investigation was carried out in linear transects of 100 m and 20m x 20m
of quadratic transects for plant biodiversity.

The information about quadratic transects such as elevation, coordinates and vegetation
cover are provided in Table 8-1. Quadratic transects were marked with yellow paint in
order to be referenced for further data collection and monitoring as shown in Figure 8-2.
Flora surveys included up to 4 quadratic transects in the area (Figure 8-3).

Table 8-1 Observation locations for the flora surveys

info ey] a a aa
Elevation (m) 1282 1310 1320 1333
X Coordinate 758084 758784 757808 757759
Y Coordinate 3409885 3408081 3409721 3408705
‘eon 40 50 15 15

Figure 8-2 Quadrants Marked with Yellow Paint for References and Monitoring

The plant species were identified with the help of national and regional field guides and
other scientific material published on the internet. Flowers, stands of shrubs and trees
were also photographed during the field surveys.

148
1:15,000

Leceno
@ Turbine Location

Ci rojctsen
Bi rvsosaacsiain

=| ABOUR Wind Farm Project
Points of Flora Collection

149

Figure 8-3 Points of Flora and Fauna Collection
A=COM REEC

The data collected from the field surveys are as follows:

1-

2-

Quadrates and linear specific sites were surveyed for terrestrial flora at the
observation stations to define the bio-geographical zones of the area;
For terrestrial flora the vegetation communities were distinguished based on
field observations and analyzed in terms of various parameters such as species
dominance, coverage, height, species diversity, etc.;
Flora composition was determined, with emphasis on key species, based on
documentation of specimens and identification of plant species according to the
use of key and manuals of the terrestrial of the region; and
Data analysis produced information on standard characteristics including:

¢ General habitat structure

e Dominant species

e Species composition

e Vegetation height

e Plant species richness

e Degree of existing disturbance

The last of these items is extremely important for evaluating the pre-ecological

rehabi

itation period. The survey dates are given in Table 8-2 with their locations.

Table 8-2 Surveys in days and locations, 2013

Survey field visit Date Location No of days

Habitat assessment 17-19 March Q1-3 3 days
Flora survey 17-18 March Qi 2days
Flora Survey 22 March Q2 1 day
Flora Survey 9-10 April Q3 2 days
Flora Survey 20 April u 1 day
Flora Surveys 10 May L2 1 day
Flora surveys 20 May L3 1 day
Habitat assessment 20 June Q1-3 1 day
Flora survey 1 July Qi iday
Flora Survey 30 July Q2 1 day
Flora Survey 5 August Q3 2 days
Flora Survey 20 August uu 1 day
Flora Survey 7 September L2 1 day
Flora survey 10 October L3 1 day
Flora survey 15 November Q4 1 day

8.5.3 Floristic Analysis

The area of the proposed wind farm is hilly with several wadis (seasonal river valleys)

crossing the site. The vegetation is degraded due to overgrazing, plowing and wood
collection by local people.

150
A=COM REEC

There is no forest at or near the site. A number of farmers and local nomads use the site
for livestock grazing (Figure 8-4).

ES

Figure 8-4 Grazing of Livestock at the Project Area by Nomadic Bedouins
The vegetation density was less than 30% due to overgrazing habitat which also causes
minimal vegetation diversity in the area. The deterioration in vegetation cover has caused
a decrease in the number of mammals, reptiles and some resident bird species.

The general habitat structure is typical of Mediterranean non-forest vegetation (Al Eisawi,
1986).

The dominant species are Artemisia sieberi, Astragalus spinosus, Centaurea pallescebs,
Colchicum ritchii, Launea spinosa, Noaea mucronata, Poa bulbosa and Scorzonera
judaica. The vegetation is composed of dwarf shrubs like cushions and the vegetation
heights are up to 30-40 cm. The plant species richness is defined as follows:

Q1=21 species, Q2= 18 species, Q3= 28 species and Q4= 18 species

8.5.4 Phytogeographical region

The Project site lies within the Irano-Turanian eco-zone and Mediterranean, at an attitude
of about 1,400 m above sea level. The main bioclimatic zones in the region are shown in
Figure 8-5.

151
A=COM REEC

eee A

LEGEND

© Project Area

‘Main Bioclimatic Zones
Irano-Turanian

[EE Meditorranean
Saharo-Arabian

I Sudanian Penetration

oa

ABOUR Wind Farm Project
Main Bioclimatic Zones
in Jordan

Figure 8-5 Main Bioclimatic Zones in Jordan

152
A=COM REEC

On its eastern borders, the Project site is located at approximately 10 km from Dana
Biosphere Reserve, a resting and feeding zone for migrating birds and also a habitat for
local birds. Figure 8-6 shows the typical habitat of the Project area.

Figure 8-6 Typical Habitats of the Project Area

8.5.5 Flora Survey Results

There was relatively rich vegetation cover at the time of field survey due to seasonal floods
in the wadis of the area, where more flowering plants and animal signs were recorded.
The Project site exhibits both Irano-Turanian and Mediterranean features in many aspects
as shown in Table 8.3.

Table 8-3 shows the different flora species found in the Project site according to the spring
2013 and fall 2013 survey results.
Table 8-3 Flora Species Found in the Project Area in Spring and Fall 2013

analog

[Species (+/-) EOGRAPHIC [HABITAT END. |IUCN|CITES BERN
IREGION

[Asteraceae

Achillea falcate M Light soil INE - i

Achillea santolina DD IDD DD |NE }+ i

Artemisia herba-alba DD IDD DD INE F- F

[Tragopogon collinus DD IDD DD INE F- F

|Anthemis melampodina DD IDD DD |NE }+ i

153
A=COM

REEC

154

analog

[Species (+/-) EOGRAPHIC [HABITAT END. |IUCN|CITES BERN
IREGION

[Carlina hispanica M Grazed area INE }+

[Centaurea pallescens j0 (Grazed, fields IR INE +

[Centaurea ammocyanus M - INE }+

ICrepis sancta IM Fields - INE F- L

Brassicaceae

Eruca sativa DD (Abandoned field INE - t

Mathiola longipetala DD Rocky slopes DD NE - b

Ranunculaceae

[Adonis cupaniana M Light soil abandoned INE + F

ield

[Adonis dentate M Light soil INE - r

[Anchusa strigosa M Fields, grazed area INE +

Papilionaceae

[Astragalus sanctus M Fields INE + F

Artemisia sieberi jo Degraded, grazed INE - r

[Astragalus spinosus Tv Grazed area INE -

Berberidaceae

Bongardia chrysogonum M Fields INE +

lLeontice leontopetalum DD Fields INE }+ b

Cru ciferae

|Cardaria draba M Roads, wastes INE }+

|Causinia moabitica M Grazed area IR INE -

Liliaceae

[Colchicum ritchii Grazed area IR INE -

|Cruciferae

Diplotaxis erucoides M Fields r INE + r

Diplotaxis harra \TDX Grazed area r INE + r

\Umbelliferae

Eryngium glomeratum IMT Grazed area F INE + F

Euphorbiaceae

[Euphorbia

Ispsphierosolymitana M | Ney |

Liliaceae

IGagea commutate M Light soil, Grazed area - INE + F

|Geraniaceae

|Geranium tuberosum M Fields IF INE - t

Erodium hirtum DD IDD DD |NE }+ r

IPapaveraceae
A=COM REEC

PHYTO-
[Species (+/-) EOGRAPHIC [HABITAT END. |IUCN|CITES BERN
IREGION
IGlausium grandiflorum lo Road sides IR INE + F
iCaryophyllaceae
IGypsophila Arabica iT Grazed area - INE }+ b
Silene conoidea DD Fields DD |NE }+ r
Solanaceae
Hayoscyamus spreticulatush
 eticulatos . Fields | Ney |
|Cistaceae
Helianthemum vesicarium Tv Fields r INE - r
[Amaryllidaceae
Ixiolirion tataricum M Fields IR INE - r
\Compositae (Asteraceae)
Lactuca undulate M Grazed area t INE - t
lLaunea spinosa iT Grazed area - INE }+ b
Launea undulate M Grazed area r INE - r
FFumariaceae
IHypecoum procumbens M (Abandoned field INE + r
lridaceae
orem Maquis and calcareous
IGynandriris sisyrinchium M ' INE - r
lhills
lLamiaceae
[Ajuca chia DD IDD DD INE F- r
Salvia palaeastina DD IDD DD NE - b
Salvia lanigera DD IDD DD INE F- F
Fabaceae DD IDD IDD
Astragalus cretaceous DD IDD DD |NE }+ r
IGramineae (Poaceae)
Lolium rigidum IMT (Grazed, fields r INE }+ r
Poa bulbosa MTD Grazed area t INE - t
[Aegilops crassa DD IDD DD INE F- F
Avena sterillis DD IDD DD |NE }+ r
Hordeum glaucum DD IDD DD |NE }+ r
[Hordeum spontaneum DD IDD DD INE F- r
Piptatherum holciforme DD IDD DD NE - b
Schismus barbatus DD IDD DD |NE }+ t
Malvaceae
Malva neglecta IMT Road sides r INE - r
Labiatae

155
A=COM REEC

analog

[Species (+/-) EOGRAPHIC [HABITAT END. |IUCN|CITES BERN
IREGION

Marrubium cuneatum M Grazed area IR INE - t

Marrubium vulgare M Grazed area F INE + F

|Cruciferae

Matthiola longipetala M Grazed area r INE - r

\Chenopodiaceae

INoaea mucronata IMT Grazed area t INE - t

lLabiatae (Lamiaceae)

INepeta involucrate Grazed, rocky IR INE + b

Boraginaceae

Alkanna tinctoria DD IDD DD |NE }+ r

Salsoleae

[Anabasis syriaca DD IDD DD NE - b

Papilionaceae

\Onobrychis montanum (Grazed, fields IR INE + b

|Ononis natrix IMT (Chalky r INE - r

Liliaceae

|Ornithogalum montanum IMT (Grazed, fields - INE + b

IPapaveraceae

IPapaver syriacum M Grazed area F INE + F

|Compositae

IPicnomon acarna IMT (Grazed, fields r INE }+ r

IPapaveraceae

IRoemeria hybrid IMT Fields IF INE + F

Ranunculaceae

[Runanculus damascenum M Fields, grazed r INE }+ r

Labiatae

Salvia ceratophylla Fields, grazed IR INE + r

|Umbelliferae (Apiaceae)

Scandix stellata Fields IR INE - t

|Cruciferae

Schimpera Arabica Fields r INE + r

IScrophulariaceae

Schropholaria xanthoglossum |T Fields, grazed r INE - r

|Compositae

Scorzonera judiaca MT Grazed area - INE }+ b

Scorzonera papposa M Grazed area r INE + r

IScrophulariaceae

Schropholaria xanthoglossum |T Fields, grazed r INE - r

156
A=COM

REEC

analog
[Species (+/-) EOGRAPHIC [HABITAT END. |IUCN (CITES |BERN
IREGION
|Caryophyllaceae
Silene sp. \T Fields, grazed - b b b
IScrophulariaceae
erbascum fruticulosum IMT Grazed IF INE - r

ABREVIATIONS

IM; Mediterranean IDX: extreme desert (O: Montana=Mediterranean
|T: Transition IR: Rare IF: frequent

IEX: Extinct INT: Near Threatened |NE: Not Evaluated

IEW: Extinct In The Wild

ILC: Least Concern

IEN: Endangered

(CR: Critically Endangered

DD: Data Deficient

U: Vulnerable

8.6 Fauna

8.6.1 Field surveys

Fauna surveys were designed to collect in

formation on the presence, distribution and

habitat use of important functional terrestrial fauna elements and species of special
interest. Linear transects of 500 m length and quadratic transects with 400 m squares for
reptiles and mammals. The surveys focused on vertebrates because of their importance in
ecosystem function and status.

Table 8-4 shows field visits of a total of 19 days and these included:

« Mammals
e Reptiles

e Soaring Birds

Table 8-4 Field Visits in Spring and Fall 2013 for Fauna Surveys

Survey field visit Date INo of Days
Habitat Assessment 117-19 March 3 days
Fauna Mammals 20-21 April 2 day
Fauna Mammals 10-12 May 2 days
Fauna Reptiles 20 April 1 day
Fauna Reptiles 10 May 1 day
Fauna Mammals 20 June 3 days
Fauna Mammals MH July 2 day
Fauna Mammals 30 July 2 days
Fauna Reptiles 5 August 2 day
Fauna Reptiles 20 September 1 day

157
A=COM REEC

Line-transects were conducted at the site. Each transact was examined carefully for the
presence of living animals, animal signs and tracks, active burrows, remains or any other
vital signs that indicate the activity of animals.

In addition to the field observations, local farmers and labourers were queried if they had
noticed the presence of certain species. Their observations were interpreted based on
precise descriptions of some key species or commonly-known species which are difficult
to be mistaken.

8.6.2 Fauna Literature Review

The review relied on previous studies and surveys conducted in the area, specially the
national IBA inventory. Literature review was conducted for reptiles, birds and mammals.
The records are available in hard copies or published electronically. Currently Jordan has
no official conservation status for the fauna. However, the conservation status of birds was
defined according to International Union for the Conservation of Nature (IUCN) Red List.

As for reptiles and mammals, the conservation status was determined according to
published data by (Z. Amr, 2012). Some scattered information on the natural history of the
area is published along with other studies on fauna. A study on the reptiles of southern
Jordan, (El -Oran et al., 1994) collected several snake species in the vicinity.

Disi et al., (2000) included records of various lizards from Shobak area close to the Project
area, covering both the Irano-Turanian and the Mediterranean bio climates. Additionally,
Disi & Hatough-Bouran, (1999) reported one species of amphibians and 42 species and
subspecies of reptiles belonging to two orders and twelve families; they indicated that two
reptilian species--European Chameleon and Roth’s Dwarf Snake and eleven species of
mammals were found in the area as well as one rare and endangered species, Hyaena
hyaena.

There are several studies available on the mammals of southern Jordan, particularly at
Dana Biosphere Reserve. Amr et al., (1995) studied the carnivores of the reserve, where
they reported on the occurrence of seven species. Some of these species (i.e. the Red
Fox, Vulpes vulpes) have a wide home range that may extend several kilometers.

Furthermore, Catullo et al., (1996) investigated the status of the Nubian Ibex, Capra
nubiana, in Dana Biosphere Reserve with notes on its distribution within the area. Disi &
Hatough- Bouran, (1999) reported on the occurrence of 29 species of mammals belonging
to six orders and 14 families that were found in the area of Petra.

158
A=COM REEC

8.6.3 Amphibians

No amphibians were expected in the study area in addition to the fact that amphibians
have never been recorded previously.

8.6.4 Reptilians

Reptilian Survey Method

Fauna surveys were designed to collect information on the presence, distribution and
habitat use of important functional terrestrials and species of special interest. Linear
transects of 500 m length and quadratic transects with 400 m squares for reptiles and
mammals. The surveys focused on vertebrates (reptiles) because of their importance in
ecosystem function and status.

Reptiles were surveyed in conjunction with bird and mammal surveys. Incidental
observations were recorded (e.g. live and dead snakes along access roads). Searches
were conducted in selected microhabitats (e.g. beneath rocks, along wadi systems and at
crossings and convergences), night-lighting for nocturnal animals and information from
local residents.

Reptiles were surveyed by walking transects in each of the flora sampling locations (see
above) so that much of the data for plants and animals is co-located. Additional habitats
(vegetation edge, man-made features) were surveyed for wildlife.

Line-transects were conducted at the site. Each transect was scanned to search alive
animals or their signs such as foot prints, scat or nesting / burrowing areas. In addition to
the field observations, local farmers and labourers were asked if they have noticed the
presence of certain species. Their observations were interpreted based on precise
descriptions of some key species or commonly-known species which are difficult to
mistake.

Reptilian Survey Results

The area is impacted somewhat by agriculture and heavily by grazing activities. Only
general fauna species were observed on the site. The following reptiles were recorded
through observation at daytime especially in the morning. Formal consultation with local
farmers and Semi-Nomadic herders living in the area indicated presence of reptile species.

In total 19 species of reptilians were recorded during spring and fall 2013 in the Project
area and its vicinity. Table 8-5 shows the species and their conservation status.

159
A=COM

Figure 8-7 Spur-Thighed Tortoise at the Project site

Table 8-5 Reptile Species List of the Project Area

Species Common Name IUCN Red List CITES Bern
Status

Family Gekkonidae

Ptyodactylus hasselquistii Fan-footed Gecko _| Not Evaluated : App-3

Ptyodactylus guttattus Spoted Fan-footed | Least Concern - App-3
Gecko

Family Chamaeleonidae

Chamaeleo chamaeleon Mediterranean Least Concern - App-2
Chameleon

Family Agamidae

Stellagma stellio Starred Agama Least Concern > App-3

Family Lacertidae

Acanthodactylus boskianus | Bosk’s Fringe-toad | Not Evaluated - App-3
Lizzard

Ophisops elegans Sanke-eyed Lizard | Not Evaluated : App-2

Family Scincidae

Chalcides ocellatus Ocellated Skink Not Evaluated - App-2

Family Colubridae

Dolichophis jugularis Large whip Snake _| Least Concern - App-3

Platyceps collaris Red whip Snake Least Concern : App-3

Coluber nummifer Coin Snake Not Evaluated - App-3

Eirenis rothi Collared Dwarf Least Concern - App-3
Snake

Eirenis coronella Crowned dwarf Least Concern - App-3
Snake

Malpolon monspessulanus __| Montpellier Snake | Least Concern - App-3

Telescopus nigriceps Black-headed Least Concern - App-3
Snake

Lytorhynchus diadema Diademed Sand Least Concern - App-3
Snake

160

A=COM

Species Common Name IUCN Red List CITES Bern
Status

Platyceps rhodorachis Jan’s Whip Snake _| Not Evaluated a App-3

Psammophis schokari Forskal’s Sand Not Evaluated - App-3
Snake (common)

Telescopus hoogstraali The Black Cat Endangered - App-3
Snake

Family Testudinidae

Testuedo graeca Spur-thighed Vulnerable - App-3
tortoise

8.6.5 Birds

Jordan is located along one of the most important migration flyways in the world, namely
the Great Rift Valley / Red Sea Flyway. Millions of birds fly along this flyway biannually
from north to south in autumn and in the opposite direction the spring season when the
birds will be heading to their breeding grounds. The Great Rift Valley passes by the
western side of the country and constitutes a critical flyway passing through the country as

shown in Figure 8-8 below.

Figure 8-8 Migration routes through Jordan and the region
(Source: http://migratorysoaringbirds.undo.birdlife.org/en/flyway)

161

A=COM REEC

Spring migration in Jordan starts approximately in late February and continues until early
May, depending on the species that pass through. During the spring migration, birds
migrate from the south in Africa to the north in Europe and Russia in order to go back to
their breeding grounds. In autumn, birds migrate in the opposite direction from Europe
south to Africa in order to avoid the cold weather in the northern parts of the northern
hemisphere and they spend winter in Africa; although some other species have shorter
journeys and they spend winter in the Middle East, including Jordan.

8.6.5.1 Importance of Jordan for Migration

The Rift Valley in general is part of the major routes for annual bird migrations between
Asia, Europe and Africa (Figure 8-9). The area of Dana Biosphere Reserve is a huge
resting habitat for migratory birds. It serves as a stopover site during their fall migration to
Africa and their spring migration to Europe and Asia. Being at the crossroads of Europe,
Africa and Asia, Jordan serves as a natural bridge for birds migrating between their
breeding areas in Europe and Asia, and their winter quarters in Africa.

Although many bird species migrate across broad fronts, several congregate along
established corridors while migrating. As a result, enormous concentrations of tens of
thousands of birds regularly and predictably occur at specific geographical features,
especially along mountain ridges and passes, narrow coastal plains, isthmuses and
peninsulas. Migration corridors usually occur along what are known as “leading lines”,
which are geographic or topographic features such as mountain ranges and coastlines
that are oriented along or near the preferred direction of travel.

The Great Rift Valley in Jordan forms such an important corridor for migration, where the
adjacent mountain ridges are important and crucial leading lines for soaring migratory
birds. The Sharah Mountains are an excellent example for a migration corridor.

162
A=COM REEC

1 Breeding
 Non-breeding
™ Resident

Migration route
within the Med/ — VF ae =
Black Sea Flyway
Other routes

Figure 8-9 Global Migration Pathways through Great Rift Valley

(Source: http://www. birdlife.org/datazone/userfiles/file)

According to BirdLife International, at least 2 million migratory soaring birds pass along the
Rift Valley-Red Sea flyway. Many of these species breed in mid and Eastern Europe and a
significant portion of their entire population pass through the region. Indeed, the entire
population of species such as the Lesser Spotted Eagle and White Stork passes through
the area twice a year. Moreover, dozens of these species are listed as globally threatened
by (IUCN).

8.6.5.2 Importance of Project Area for Migration

The Project area is located to the northeast of the Dana Biosphere Reserve and Dana
Important Bird Area, which engulfs the reserve as a whole. According to the literature
survey, the Project area is not a part of the IBA, but is adjacent to the IBA. The distance
between Dana Reserve and the Project area is approximately 8 km. It is assumed that the
IBA boundary cannot be regarded to be strict and sharp drawn but rather as a sketch of a
zone deserving protection.

163
A=COM REEC

Aim of the Study

An aim of the field surveys was to identify patterns of visible bird migration within and
adjacent to the Project site, with a particular focus on the migration of raptors and storks,
which are known to be sensitive to wind farm development.

A further aim of the survey was to record flight activity of target species that might occur
within or close to the Project site. All soaring migrants on passage or resident were
recorded throughout the observation time. Recorded data includes the species, number of
individuals on passage (if in flock), height of bird from substrate, direction, duration spent
on site (in a radius of 2 km) and behavior.

The avifauna research focused on the transit and resident soaring birds. The soaring birds
are large bodied birds that use the raising thermals and updraft air while they migrate. This
compels them to avoid the crossing of large water bodies. The navigation around the
Black Sea, Caspian Sea, Mediterranean and Red Sea brings most of the soaring birds into
the Middle East.

Methodology

Field surveys were conducted for 5 migration seasons in total in order to make an
assessment of the ornithological value of the Project site and identify potential
ornithological constraints.

In order to achieve a suitable level of survey both across the spring and autumn, survey
periods were timed and stratified to coincide with the peak migration periods for a number
of species that are known to migrate through Jordan. Target species for the purposes of
this study included all herons, ducks, waders, cranes, bustards and especially storks and
raptors, while the majority of the recorded species during the surveys have been consisted
of raptors.

8.6.5.3 Survey Area and Vantage Point Surveys

The survey is based on a methodology for counting migrating raptors, storks and some
passerines from vantage points (on high ground) as described in Sutherland (2006). The
survey method was also consistent with the vantage point survey guidance published by
Scottish Natural Heritage (SNH, 2005) which has been used in ornithological wind farm
assessments throughout the United Kingdom and is broadly applicable to the assessment
of wind farm proposals in Jordan.

164
A=COM REEC

Vantage Point (VP) watches are a means of quantifying flight activity of bird species of
conservation importance that take place within the wind farm envelope, with the principal
aim of determining the likely collision risk. Activity patterns and time spent flying within the
turbine envelope may also allow an assessment of the consequences of displacement
assuming that the turbines are built.

Two different vantage points have been used during the observations in the Project area.
While the VP1 remains stable, there has been a change in VP2 after the surveys in 2013
in order to have a broader idea of the migration both in and the vicinity of the Project area
and compare the area with adjacent area having same type of habitat.

-VP1 is on the north part of the Project area.

- While the VP2 in 2013 is on the outside of the Project area on north-west, the VP2 in
2014 and 2015 is inside of the Project area on the south of VP1.

-The map of the area showing the vantage points is given below (Figure 8-10). The
coordinates and elevations of the VPs are given below (Table 8-6).

Table 8-6 Vantage Points Coordinates and Elevations

Vantage Point Coordinates Elevation
VP1 30°47'27.40"N 35°41'30.30"E 1338 m
VP2 (2013) 30°48'30.51"N 35°38'33.64"E 1311m
VP2 (2014) 30°46'33.76"N 35°41'28.70"E 1381m

The vantage point surveys were performed under the supervision of AECOM Turkey for
the four seasons of spring and autumn 2013 and spring and autumn 2014.

The surveys for the spring migration period of 2015 were undertaken by Natural Research
Projects on and around the site of the proposed Abour Wind Farm and referred to as “the
Development”, and was jointly commissioned by the International Finance Corporation
(IFC) and Abour Energy Company (AEC).

The spring 2013 survey was conducted for total of 8 days between 22.03.2013 and
18.05.2013 on two vantage points by Laith El-Moghrabi and his team on VP1 and VP2
(2013).

The autumn 2013 survey was conducted for 8 days between 28.08.2013 and 01.11.2013
on the same two vantage points by Laith El-Moghrabi and his team.

165
A=COM REEC

The spring 2014 survey was conducted for 13 days between 21.03.2014 and 14.04.2014
on two vantage points. While one vantage point remained the same as the previous year,
location of the second vantage point was changed. The survey was conducted by Anton
Issa Khalilieh and Talal Bani Oudeh.

The autumn 2014 survey was conducted for 15 days between 05.09.2014 and 01.11.2014
on the same two vantage points of the previous season. The surveys were conducted by
brahim K. Al-Hasani and Anwar Fahd Elhalah.

The spring migration 2015 was undertaken by Natural Research Projects for 58 days
between 03.04.2015 and 31.05.2015.

Each observation day on each survey season during 2013 and 2014 in a vantage point
lasted for at least seven-and-half hours. The start and end of each observation day ranged
between 07:15 and 10:00 and the end time between 16:00 and 18:00. Two expert bird
watchers counted and recorded bird movements simultaneously in two vantage points (a
single expert bird watcher in each vantage point).

Observation effort on 2015 spring migration was stratified across four daylight periods
(termed “Early Morning”, “Late Morning”, “Early Afternoon” and “Late Afternoon”) to allow
for bimodal variation in diurnal flight activity. “Early morning’/"Late Morning” watches were
conducted between dawn-10:00 hrs/10:00-13:00 hrs and “Early Afternoon’/"Late afternoon”
watches were conducted between 13:00-16:00 hrs/16:00 hrs-dusk, with a break of a
minimum of 30 minutes between consecutive watches by the same observer to prevent
fatigue.

166
Figure 8-10 Locations of Vantage Points

8.6.5.4 Recording Effort

The vantage point surveys were performed under the supervision of AECOM Turkey for
the four seasons of 2013 and 2014 spring and autumn.

The surveys for the spring migration period of 2015 were undertaken by Natural Research
Projects (NRP) on and vicinity of the site of the proposed Abour Wind Farm and was jointly
commissioned by the International Finance Corporation (IFC) and Abour Energy Company
(AEC).

It should be noted that the differences between the methodologies conducted by AECOM
and NRP especially in terms of data collection cause some results not to be comparible
although the difference is not so critical.

The spring 2013 survey was conducted for total of 8 days between 22.03.2013 and
18.05.2013 on two vantage points by Laith El-Moghrabi and his team on VP1 and VP2
(2013).

167
A=COM REEC

he autumn 2013 survey was conducted for 8 days between 28.08.2013 and 01.11.2013
on the same two vantage points by Laith El-Moghrabi and his team.

4

The spring 2014 survey was conducted for 13 days between 21.03.2014 and 14.04.2014
on two vantage points. While one vantage point remained the same as the previous year,
location of the second vantage point was changed. The survey was conducted by Anton
Issa Khalilieh and Talal Bani Oudeh.

The autumn 2014 survey was conducted for 15 days between 05.09.2014 and 01.11.2014
on the same two vantage points of the previous season. The surveys were conducted by
Ibrahim K. Al-Hasani and Anwar Fahd Elhalah.

The spring migration 2015 was undertaken by Natural Research Projects for 58 days
between 03.04.2015 and 31.05.2015. The surveys were conducted by Laith El-Mogrhabi
(LEM), Abdullah Rumman (ABD), Ashraf Elhalah (AE), Osama Smadi (OS) and Ibrahim
Hasani (IH).

Each observation day on each survey season on 2013 and 2014 in a vantage point lasted
for at least seven-and-half hours. The start and end of each observation day ranged
between 07:15 and 10:00 and the end time between 16:00 and 18:00. Two expert bird
watchers counted and recorded bird movements simultaneously in two vantage points (a
single expert bird watcher in each vantage point).

Observation effort on 2015 spring migration was stratified across four daylight periods
(termed “Early Morning”, “Late Morning”, “Early Afternoon” and “Late Afternoon”) to allow
for variation in diurnal flight activity. “Early moring’/"Late Morning” watches were
conducted between dawn-10:00 hrs/10:00-13:00 hrs and “Early Afternoon’/"Late afternoon”
watches were conducted between 13:00-16:00 hrs/16:00 hrs-dusk, with a break of a
minimum of 30 minutes between consecutive watches by the same observer to prevent
fatigue.

The recording effort during 5 seasons of surveys is given in the table below (Table 8-7).

168
A=COM

REEC

Table 8-7 Recording Effort during 5 Seasons of Surveys

Survey Date Surveyor Starting | Ending | Duration of Survey | Wind Direction | Temperature Cloud VP No
Season y' Time Time (hour-minute) and Speed (°C) Cover (*)
22.03.2013 08:00 16:00 8 hours VP1
° 29.03.2013 08:00 16:00 8 hours VP1
S 05.04.2013 16:00 8 hours . VP1
& [faotaore 1600 [shows | Noon parameters wor egos | ve
& 26.04.2013 16:00 8 hours ‘season 9 VP1
& 02.05.2013 16:00 8 hours VP1
09.05.2013 16:00 8 hours VP1
17.05.2013 16:00 8 hours VP1
28.08.2013 16:00 8 hours NE-NW / 25 26 VP1
28.08.2013 16:00 8 hours NE-NW /25 26 VP2
05.09.2013 16:00 8 hours NW / 22 22 VP1
05.09.2013 16:00 8 hours NW / 22 22 VP2
15.09.2013 16:00 8 hours W-NW / 25 24 VP1
oO 15.09.2013 16:00 8 hours W-NW / 25 24 vP2
8 24.09.2013 16:00 8 hours W-NW /37 17 VP1
c 24.09.2013 16:00 8 hours W-NW /37 17 vP2
£ 04.10.2013 16:00 8 hours W-NW /37 15 VP1
Ss 04.10.2013 16:00 8 hours W-NW /37 15 vP2
< 16.10.2013 16:00 8 hours SE-SW /17 21 VP1
16.10.2013 16:00 8 hours SE-SW /17 21 VP2
25.10.2013 16:00 8 hours W-NW / 21 16 VP1
25.10.2013 16:00 8 hours W-NW/21 16 VP2
01.11.2013 16:00 8 hours NE-NW /13 13 VP1
01.11.2013 16:00 8 hours NE-NW /13 13 vP2
21.03.2014 AK. 18:10 10 hours 40 minutes SW / 13-17 07-13 25% VP1
21.03.2014 T.O. 18:10 10 hours 40 minutes SW / 13-17 07-13 25% vP2
22.03.2014 AK. 18:00 10 hours 40 minutes SW /8-14 10-17 7% VP1
22.03.2014 T.O. 18:00 10 hours 40 minutes SW/8-14 10-17 7% vP2
8 23.03.2014 T.O. 18:00 10 hours 30 minutes WN-W / 10-30 10-17 10-60% VP1
D 23.03.2014 AK. 18:00 10 hours 30 minutes WN-W / 10-30 10-17 10-60% vP2
= 29.03.2014 T.O. 18:00 10 hours E/ 15-30 13-22 8% VP1
a 29.03.2014 AK. 18:00 10 hours E/ 15-30 13-22 8% vP2
07.04.2014 T.O. 17:00 9 hours NN-E / 19-23 24 5% VP1
07.04.2014 AK. 17:00 9 hours N-NE / 19-23 24 5% vP2
08.04.2014 T.O. 17:00 9 hours E-NE / 19-23 24 5% VP1

169

A=COM

REEC

Survey Date Surveyor Starting Ending Duration of Survey | Wind Direction Temperature Cloud VP No
Season Time Time (hour-minute) and Speed (CC) Cover (*)
08.04.2014 AK. 08:00 17:00 9 hours E-NE / 19-23 24 10-15% vP2
12.04.2014 AK. 08:00 18:00 10 hours SW / 20-30 13 15% VP1
12.04.2014 T.O. 08:00 18:00 10 hours SW / 20-30 13 15% vP2
13.04.2014 T.O. 08:00 18:00 10 hours W-NW / 25-30 25 30% VP1
13.04.2014 AK. 08:00 18:00 10 hours W-NW / 25-30 25 30% vP2
26.04.2014 T.O. 07:30 18:00 10 hours 30 minutes NW / 10-15 13-27 5% VP1
26.04.2014 AK. 07:30 18:00 10 hours 30 minutes NW / 10-15 13-27 5% vP2
27.04.2014 T.O. 07:30 18:00 10 hours 30 minutes W-NW /10 16-27 5% VP1
27.04.2014 AK. 07:30 18:00 10 hours 30 minutes W-NW / 10 16-27 5% vP2
09.05.2014 T.O. 07:30 17:00 9 hours 30 minutes W-NW / 20-30 13-27 20% VP1
09.05.2014 AK. 07:30 17:00 9 hours 30 minutes W- NW /20-30 13-27 20% vP2
10.05.2014 T.O. 07:30 17:00 9 hours 30 minutes W-NW / 20-30 13-27 20% VP1
10.05.2014 AK. 07:30 17:00 9 hours 30 minutes W-NW / 20-30 13-27 20% vP2
14.05.2014 T.O. 07:30 17:00 9 hours 30 minutes W-NW / 20-30 13-27 20% VP1
14.05.2014 AK. 07:30 17:00 9 hours 30 minutes W-NW / 20-30 13-27 20% vP2
05.09.2014 WA. 08:00 17:00 9 hours W/5-8 23 i} VP1
05.09.2014 AE. 08:35 17:00 8 hours 25 minutes W/5-8 23 - 30 i} VP 2
12.09.2014 AE. 08:20 17:00 8 hours 40 minutes W-NW / 8-26 18-27 0 vP 1
12.09.2014 A. 08:15 17:00 8 hours 45 minutes W-NW / 8-26 18-27 0 vP 2
13.09.2014 A. 08:30 16:30 8 hours NW/ 10-26 18 - 27 0 VP 4
13.09.2014 AE. 08:30 16:30 8 hours NW / 10-26 18 - 27 i?) VP 2
x 19.09.2014 AE. 07:30 17:00 9 hours 30 minutes NW / 3-27 17-26 0 vP 1
& 19.09.2014 A. 07:45 17:00 9 hours 15 minutes NW / 3-27 17-26 0 vP 2
£ 20.09.2014 WA. 07:45 16:00 8 hours 15 minutes NW / 16-31 16-31 1 vP 1
2 20.09.2014 AE. 07:40 16:00 8 hours 20 minutes NW / 16-31 16-31 1 VP 2
< 26.09.2014 AE. 07:40 16:00 8 hours 20 minutes NW / 8-21 17-26 2 vP 1
26.09.2014 A. 07:45 16:00 8 hours 15 minutes NW / 8-21 17-26 2 vP 2
27.09.2014 A. 08:00 16:00 8 hours SW/ 2-16 19-29 2 VP 14
27.09.2014 AE. 16:00 8 hours SW/ 2-16 19-29 2 VP 2
02.10.2014 A. 16:00 7 hours 30 minutes NW / 10-26 16 - 24 4 vP 1
02.10.2014 AE. 16:00 7 hours 30 minutes NW / 10-26 16 - 24 4 vP 2
08.10.2014 WA. 16:30 8 hours 30 minutes W/5-7 24 - 27 3 vP 1

170

A=COM

REEC

Survey Date Surveyor Starting | Ending | Duration of Survey | Wind Direction | Temperature Cloud VP No
Season y' Time Time (hour-minute) and Speed (°C) Cover (*)
08.10.2014 AE. 08:00 16:30 8 hours 30 minutes W/5-7 24-27 3 VP 2
09.10.2014 AE. 08:00 16:30 8 hours 30 minutes SE-NW / 3-16 20 - 26 5 vP 1
09.10.2014 LA. 08:00 16:30 8 hours 30 minutes SE-NW / 3-16 20 - 26 5 vP2
17.10.2014 AE. 08:00 16:30 8 hours 30 minutes W-NW / 11-13 14-22 0 VP1
17.10.2014 LA. 08:00 16:30 8 hours 30 minutes W-NW / 11-13, 14-22 i} vP2
18.10.2014 AE. 08:00 16:30 8 hours 30 minutes W/4-6 14-23 0 VP1
18.10.2014 LA. 08:00 16:30 8 hours 30 minutes W/4-6 14-23 0 vP2
24.10.2014 AE. 08:00 16:30 8 hours 30 minutes S-W/ 11-13 12-21 i} VP1
24.10.2014 LA. 08:00 16:30 8 hours 30 minutes S-W/ 11-13 12-21 0 vP2
25.10.2014 AE. 08:00 16:30 8 hours 30 minutes W-NW /13 13 - 24 0 VP1
25.10.2014 LA. 08:00 16:30 8 hours 30 minutes W-NW / 13, 13 - 24 i} vP2
01.11.2014 AE. 07:00 15:30 8 hours 30 minutes W/24 13-17 5 VP1
01.11.2014 LA. 07:00 15:30 8 hours 30 minutes W/24 13-17 5 vP2
03.04.2015 AE 7:30 1730 10 hours sw /3 14 10 VP1
04.04.2015 IH 7:30 1800 10 hours wW/4 15 10 vP2
06.04.2015 AE 7:30 1730 10 hours E/2 2 ie} VP1
07.04.2015 IH 7:30 1730 10 hours NW /3 23 ie} vP2
10.04.2015 AE 7:30 1730 10 hours NW/3 10 7 VP1
11.04.2015 IH 7:30 1730 10 hours W-SW /4 6 9 vP2
14.04.2015 os 7:30 1730 10 hours W-SW /2 15 1 vP2
15.04.2015 AE 7:30 1730 10 hours E/3 15 ie} VP1
16.04.2015 ABD 1200 1730 10 hours wW/4 10 6 vP2
17.04.2015 IH 730 1730 10 hours NW/2 14 2 VP1
18.04.2015 IH 730 1730 10 hours Sw/4 18 ie} vP2
22.04.2015 IH 730 1730 10 hours wW/4 18 1 vP2
23.04.2015 AE 730 1730 10 hours W/5 13 6 VP1
24.04.2015 AE 730 1730 10 hours Ww/2 14 4 VP1
25.04.2015 os 730 1730 10 hours SE/3 17 ie} vP2

171

A=COM

REEC

Sumer | Date [Surveyor [Serine | Ending [Dviaton ol Sivoy [Wind Brecon | Tempe | (Olu. | ve
28.04.2015 Abd 730 1730 10 hours sw/1 0 25 VP1
29.04.2015 IH 730 1730 10 hours S/4 0 26 VP2
01.05.2015 AE 730 1730 10 hours W/3 23 0 VP1
02.05.2015 os 730 1730 10 hours W/2 20 0 VP2
05.05.2015 AE 730 1730 10 hours NW/2 20 0 VP1
06.05.2015 ABD 730 1730 10 hours E/2 20 0 VP2
08.05.2015 os 730 1730 10 hours W/3 25 3 VP1
09.05.2015 os 730 1730 10 hours W/3 23 1 VP2
11.05.2015 LEM 730 1730 10 hours Sw/2 25 3 VP1
12.05.2015 IH 730 1730 10 hours W/2 20 2 VP2
15.05.2015 AE 730 1730 10 hours NW/4 20 0 VP1
16.05.2015 IH 730 1730 10 hours SE-E/3 21 0 VP2
21.05.2015 AE 730 1730 10 hours NW/3 24 0 VP1
23.05.2015 AE 730 1730 10 hours W/4 23 3 VP2
28.05.2015 AE 730 1730 10 hours W/3 31 1 VP1
30.05.2015 IH 730 1730 10 hours W/3 20 0 VP2

*The cloud cover data was collected as percentages in spring 2014 survey while it was collected as okta scales in autumn 2014 and spring

2015 surveys.

172

A=COM

REEC

8.6.5.5 Results and Discussions

The species observed and the number of individuals of these species for five seasons are

given in Figure 8-11 below.

Steppe Buzzard (2764)
Honey Buzzard (576)
Black Kite (361)

Steppe Eagle (146)
Long-legged Buzzard (135)
White Stork (93)
Short-toed Eagle (91)
Common Kestrel (77)
Western Marsh Harrier (71)
Griffon Vulture (44)
Lesser Kestrel (41)
Egyptian Vulture (28)
Sparrowhawk (22)

Lesser Spotted Eagle (20)
Montagu's Harrier (17)
Pallid Harrier (15)

Booted Eagle (11)
Brown-necked Raven (9)
Red Footed Falcon (3)
Levant Sparrowhawk (3)
Common Raven (

1)
Black Stork (1)

0

30 60 90 120 150 180 210 240 270 300 330 360 390 420 450 480 510 540 570 600

Figure 8-11 Number of Each Species Recorded along 5 Seasons of Surveys

Target species recorded in the Project area are given in Table 8-8.

As well as soaring birds, all recorded bird species in the region are listed in Table 8-9.

173

A=COM

Table 8-8 Target Bird Species in the Study Area

REEC

Ciconia nigra Black Stork MSB 1 LC App II App II
Ciconia ciconia White Stork MSB 93 Lc : App Il
. Resident and summer
Gyps fulvus Griffon Vulture breeding populations 44 Lc App Il App II
- MSB/
Neophron percnopterus | Egyptian Vulture Occasionaly foraging 28 EN App Il App Il
Clanga pomarina Lesser Spotted Eagle MSB 20 LC App Il App II
Aquila nipalensis Steppe Eagle MSB 146 Lc App Il App II
MSB/
Circaetus gallicus Short-toed Snake Eagle | Resident and summer a1 Lc App II App II
breeding populations
Hieraaetus pennatus Booted Eagle MSB 1 Lc App I App II
Milvus migrans Black Kite MSB 361 [Ke] App II App Il
Circus aeruginosus Western Marsh Harrier MSB 71 LC App Il App II
Circus pygargus. Montagu’s Harrier MSB 17 Lc App I App II
Circus macrourus Pallid Harrier MSB 15 NT App II App II
Resident and summer
Buteo rufinus Long-legged Buzzard breeding populations 135 Lc App II App II
Buteo buteo vulpinus Steppe Buzzard MSB 2764 LC App Il App II
Pernis apivorus Honey Buzzard MSB 576 LC App Il App II
Accipiter nisus Eurasian Sparrowhawk MSB 22 LC App Il App II
Accipiter brevipes Levant Sparrowhawk MSB 3 Lc App II App Il
. Both resident and MSB
Falco tinnunculus Common Kestrel individuals 77 Lc App II App II
. Both resident and MSB
Falco naumanni Lesser Kestrel individuals 4 Lc App II App II
Falco vespertinus Red-footed Falcon MSB NT App Il App II
— Residents and summer
Corvus ruficollis Brown-necked Raven breeding populations Lc - App-lll
Residents and summer
Corvus corax Common Raven breeding populations 1 Lc - App-lll

174

A=COM

Category 3:
Other migrants
and wintering
populations

REEC

Table 8-9 Non-target Species in and the Vicinity of the Project Area

Common Quail

Coturnix coturnix

Recorded at TRWPP during bird surveys

European Nightjar

Caprimulgus europaeus

Recorded at TRWPP during bird surveys

Alpine Swift Tachymarptis melba Recorded at TRWPP during bird surveys +
Little Swift Apus affinis Recorded at TRWPP during bird surveys +
Pallid Swift Apus pallidus Recorded at TRWPP during bird surveys +
Common Swift Apus apus Recorded at TRWPP during bird surveys +
Common Cuckoo Cuculus canorus Recorded at TRWPP during bird surveys +
Corncrake Crex crex Recorded at TRWPP during bird surveys -
Glossy Ibis Plegadis falcinellus Recorded at TRWPP during bird surveys -
Eurasian Bittern Botaurus stellaris Recorded at TRWPP during bird surveys -
Common Hoopoe Upupa epops Recorded at TRWPP during bird surveys -
European Bee-eater Merops apiaster Recorded at TRWPP during bird surveys

European Roller Coracias garrulus Recorded at TRWPP during bird surveys

Eurasian Wryneck Jynx torquilla Recorded at TRWPP during bird surveys -
Merlin Falco columbarius Recorded at TRWPP during bird surveys 2
Red-backed Shrike Lanius collurio Recorded at TRWPP during bird surveys +
Woodchat Shrike Lanius senator Recorded at TRWPP during bird surveys +
Masked Shrike Lanius nubicus Recorded at TRWPP during bird surveys +
Eurasian Golden Oriole Oriolus oriolus Recorded at TRWPP during bird surveys +
Sand Martin Riparia riparia Recorded at TRWPP during bird surveys +
Eurasian Crag-martin Hirundo rupestris Recorded at TRWPP during bird surveys +
Barn Swallow Hirundo rustica Recorded at TRWPP during bird surveys +
Red-rumped Swallow Hirundo daurica Recorded at TRWPP during bird surveys +
Northern House-martin Delichon urbicum Recorded at TRWPP during bird surveys +

175

A=COM

REEC

Calandra Lark Melanocorypha calandra Recorded at TRWPP during bird surveys +
Bimaculated Lark Melanocorypha bimaculata Recorded at TRWPP during bird surveys +
Greater Short-toed Lark Calandrella brachydactyla Recorded at TRWPP during bird surveys +
Wood Lark Lullula arborea Abour WF report. Listed as occurring in project area +
Eurasian Skylark Alauda arvensis Recorded at TRWPP during bird surveys +
Upcher's Warbler Hippolais languida Listed as population occurring at Dana IBA +
Willow Warbler Phylloscopus trochilus Recorded at TRWPP during bird surveys +
Common Chiffchaff Phylloscopus collybita Recorded at TRWPP during bird surveys +
twine nat Phylloscopus collybita Recorded at TRWPP during bird surveys +
Wood Warbler Phylloscopus sibilatrix Recorded at TRWPP during bird surveys -
Blackcap Sylvia atricapilla Recorded at TRWPP during bird surveys +
Garden Warbler Sylvia borin Abour WF report. Listed as occurring in project area +
Common Whitethroat Sylvia communis Recorded at TRWPP during bird surveys +
Lesser Whitethroat Sylvia curruca Recorded at TRWPP during bird surveys +
Common Starling Sturnus vulgaris Recorded at TRWPP during bird surveys +
Eurasian Blackbird Turdus merula Recorded at TRWPP during bird surveys +
Song Thrush Turdus philomelos Recorded at TRWPP during bird surveys +
European Robin Erithacus rubecula Abour WF report. Listed as occurring in project area +
Bluethroat Luscinia svecica Abour WF report. Listed as occurring in project area +
Bluethroat (Wintering) Luscinia svecica Abour WF report. Listed as occurring in project area +
Black Redstart Phoenicurus ochruros Recorded at TRWPP during bird surveys +
Common Redstart Phoenicurus phoenicurus Recorded at TRWPP during bird surveys +
Whinchat Saxicola rubetra Recorded at TRWPP during bird surveys +
Common Stonechat Saxicola torquatus Recorded at TRWPP during bird surveys +
Northern Wheatear Oenanthe oenanthe Recorded at TRWPP during bird surveys +

176

A=COM

REEC

Finsch's Wheatear Oenanthe finschii Recorded at TRWPP during bird surveys
Black-eared Wheatear Oenanthe hispanica Recorded at TRWPP during bird surveys
Pied Wheatear Oenanthe pleschanka Recorded at TRWPP during bird surveys -
Isabelline Wheatear Oenanthe isabellina Recorded at TRWPP during bird surveys +
Rufous-tailed Rock-thrush | Monticola saxatilis Recorded at TRWPP during bird surveys -
Blue Rock-thrush Monticola solitarius Recorded at TRWPP during bird surveys
Spotted Flycatcher Muscicapa striata Abour WF report. Listed as occurring in project area
Spanish Sparrow Passer hispaniolensis Recorded at TRWPP during bird surveys +
Dead Sea Sparrow Passer moabiticus Listed as population occurring at Dana IBA -
Pale Rock Sparrow Petronia brachydactyla Recorded at TRWPP during bird surveys +
White Wagtail Motacilla alba Recorded at TRWPP during bird surveys +
Yellow Wagtail Motacilla flava Recorded at TRWPP during bird surveys +
Tawny Pipit Anthus campestris Recorded at TRWPP during bird surveys +
Tree Pipit Anthus trivialis Recorded at TRWPP during bird surveys -
Red-Throated Pipit Anthus cervinus Recorded at TRWPP during bird surveys -
Eurasian Chaffinch Fringilla coelebs Recorded at TRWPP during bird surveys +
European Serin Serinus serinus Recorded at TRWPP during bird surveys +
European Greenfinch Carduelis chloris Abour WF report. Listed as occurring in project area +
European Goldfinch Carduelis carduelis Recorded at TRWPP during bird surveys +
Eurasian Linnet Carduelis cannabina Recorded at TRWPP during bird surveys +
Corn Bunting Miliaria calandra Recorded at TRWPP during bird surveys +
Ortolan Bunting Emberiza hortulana Recorded at TRWPP during bird surveys +
Category 4: Chukar Alectoris chukar Recorded at TRWPP during bird surveys +
Other residents Sand Partridge Ammoperdix heyi Recorded at TRWPP during bird surveys +
and summer Rock Dove Columba livia Recorded at TRWPP during bird surveys +

177

A=COM

breeding
populations

Feral Pigeon

Columba livia domestica

REEC

Recorded at TRWPP during bird surveys

Eurasian Collared-dove

Streptopelia decaocto

Recorded at TRWPP during bird surveys

Laughing Dove

Spilopelia senegalensis

Recorded at TRWPP during bird surveys

Spotted Sandgrouse

Pterocles senegallus

Listed as population occurring at Dana IBA

Crowned Sandgrouse

Pterocles coronatus

Listed as population occurring at Dana IBA

Alpine Swift Tachymarptis melba Recorded at TRWPP during bird surveys +
Eurasian Thick-knee Burhinus oedicnemus Recorded at TRWPP during bird surveys -
Cream-coloured Courser Cursorius cursor Recorded at TRWPP during bird surveys -
Little Owl Athene noctua Recorded at TRWPP during bird surveys +
Hume's Owl Strix butleri Listed as population occurring at Dana IBA -
Pharaoh Eagle-owl Bubo ascalaphus Listed as population occurring at Dana IBA -
Woodchat Shrike Lanius senator Recorded at TRWPP during bird surveys +
Masked Shrike Lanius nubicus Recorded at TRWPP during bird surveys +
Brown-necked Raven Corvus ruficollis Recorded at TRWPP during bird surveys +
Common Raven Corvus corax Recorded at TRWPP during bird surveys +
Pale Crag-martin Hirundo obsoleta Recorded at TRWPP during bird surveys -
Greater Hoopoe-lark Alaemon alaudipes Listed as population occurring at Dana IBA -
Bar-tailed Lark Ammomanes cinctura Listed as population occurring at Dana IBA

Desert Lark Ammomanes deserti Recorded at TRWPP during bird surveys +
Dunn's Lark Eremalauda dunni Listed as population occurring at Dana IBA -
Crested Lark Galerida cristata Recorded at TRWPP during bird surveys +
Wood Lark Lullula arborea Recorded breeding in Dana IBA (expert review) +
Temminck's Lark Eremophila bilopha Recorded at TRWPP during bird surveys +
Streaked Scrub-warbler Scotocerca inquieta Recorded at TRWPP during bird surveys +
Graceful Prinia Prinia gracilis Abour WF report. Listed as occurring in project area +

178

A=COM

REEC

White-spectacled Bulbul Pycnonotus xanthopygos Abour WF report. Listed as occurring in project area +
Orphean Warbler Sylvia hortensis Abour WF report. Listed as occurring in project area +
Arabian Warbler Sylvia leucomelaena Listed as population occurring at Dana IBA +
Sardinian Warbler Sylvia melanocephala Listed as population occurring at Dana IBA +
Spectacled Warbler Sylvia conspicillata Recorded at TRWPP during bird surveys +
Arabian Babbler Turdoides squamiceps Listed as population occurring at Dana IBA -
Tristram's Starling Onychognathus tristramii Listed as population occurring at Dana IBA +
Eurasian Blackbird Turdus merula Recorded breeding in Dana IBA (expert review)

White-tailed Wheatear Oenanthe leucopyga Listed as population occurring at Dana IBA

Hooded Wheatear Oenanthe monacha Listed as population occurring at Dana IBA -
Mourning Wheatear Oenanthe lugens Recorded at TRWPP during bird surveys +
Black-eared Wheatear Oenanthe hispanica Recorded at TRWPP during bird surveys +
Desert Wheatear Oenanthe deserti Recorded at TRWPP during bird surveys -
Isabelline Wheatear Oenanthe isabellina Recorded at TRWPP during bird surveys

Blue Rock-thrush Monticola solitarius Recorded at TRWPP during bird surveys

Blackstart Cercomela melanura Recorded at TRWPP during bird surveys

Palestine Sunbird Nectarinia osea Recorded at TRWPP during bird surveys -
House Sparrow Passer domesticus Recorded at TRWPP during bird surveys +
Spanish Sparrow Passer hispaniolensis Recorded at TRWPP during bird surveys +
Dead Sea Sparrow Passer moabiticus Recommended for inclusion by expert review -
Rock Sparrow Petronia petronia Recorded at TRWPP during bird surveys

Pale Rock Sparrow Petronia brachydactyla Recorded at TRWPP during bird surveys

Tawny Pipit Anthus campestris Recorded at TRWPP during bird surveys

Long-Billed Pipit Anthus similis Recorded at TRWPP during bird surveys -
Syrian Serin Serinus syriacus Listed as population occurring at Dana IBA +

179

A=COM

European Greenfinch

Carduelis chloris

REEC

European Goldfinch

Carduelis carduelis

Recorded at TRWPP during bird surveys

Eurasian Linnet

Carduelis cannabina

Recorded at TRWPP during bird surveys

Desert Finch

Rhodopechys obsoletus

Recorded at TRWPP during bird surveys

+ft]e ft

Trumpeter Finch

Bucanetes githagineus

Recorded at TRWPP during bird surveys

Pale Rosefinch

Carpodacus synoicus

Listed as population occurring at Dana IBA

Corn Bunting

Miliaria calandra

Recorded at TRWPP during bird surveys

Ortolan Bunting

Emberiza hortulana

Recorded at TRWPP during bird surveys

Cretzschmar's Bunting

Emberiza caesia

Listed as population occurring at Dana IBA

Striolated Bunting

Emberiza striolata

Listed as population occurring at Dana IBA

180

A=COM REEC

The flight activity of the target species are analysed for each vantage point for five
seasons in the Project area. The tables below (see Table 8-10 and Table 8-11) give an
overview of the bird activity in terms of number of flights, number of individuals and total
flight times for each species in the Project area. The detailed information on each survey is
given in the Annexes (see Annex III and Annex IV). The number of flights shows that how
many times the species were observed during the whole season. The total number of
birds recorded is the total number of birds during the whole season. The total time
recorded shows how many seconds the species use the survey area.

181
A=COM

REEC

Table 8-10 Number of Flights and Number of Individuals of Target Species for 5 Seasons

(Total survey effort for each survey season in brackets)

Ciconia nigra Black Stork : : : : : : 1 1 : :
Ciconia ciconia White Stork : : : : : 3 92 1 1
Gyps fulvus Griffon Vulture : : 5 8 : : 23 34 2 2
Neophron percnopterus | Egyptian Vulture 2 6 12 12 - - 3 8 2 2
F 7 Eastern Imperial
Aquila heliaca Eagle - - - - - - - - 3 4
Clanga pomarina Lesser Spotted Eagle 3 4 7 8 1 3 1 5 : -
Aquila nipalensis Steppe Eagle 5 7 38 88 9 20 7 9 20 22
Circaetus gallicus a SHELO 4 7 12 15 17 20 22 23 23 26
Hieraaetus pennatus Booted Eagle : : : : 4 6 3 3 2 2
Pandion heliaetus Osprey : : : : : : : : 1 1
Milvus migrans Black Kite 10 28 > - 22 175 18 28 6 7
, . Western Marsh
Circus aeruginosus laren : - 14 67 : : 3 4 2 2
Circus pygargus Montagu’s Harrier : 5 9 4 4 3 3 1 1
Circus macrourus Pallid Harrier 2 2 6 6 1 1 5 5 1 1
Buteo rufinus Long-legged Buzzard 2 2 13 45 20 20 35 41 53 59
Buteo buteo vulpinus Steppe Buzzard 50 402 37 1201 69 954 59 207 83
Pernis apivorus Honey Buzzard : : 3 63 33 264 4 4 26 153
actoorstt Eurasian
Accipiter nisus Ss aia - - 6 8 - - 10 14 8 8
Accipiter brevipes Levant Sparrowhawk : - - : : : 2 3 1 1
Falco tinnunculus Common Kestrel : - - : 3 3 64 74 111 111
Falco naumanni Lesser Kestrel : : : : 27 38 : : 3 3

182

A=COM

Falco vespertinus Red-footed Falcon : : : : : : 2 2 1
Aquila spp. Eagle Species : : : : : : 3 3

Buzzard Species. : - - - - - 2 7
Circus spp. Harrier Species : : : : : : 1 1
Falco spp. Falcon Species : - : - 2 4 - - - .
All the species recorded 91 555 176 1599 207 1496 274 571 267 490

Table 8-11 Total Flight Times Recorded and at RSH of Target Species for 5 Seasons
(Total survey effort for each survey season in brackets)
Ciconia nigra Black Stork : : : : : : 60 ie) : :
Ciconia ciconia White Stork : : : : : : 420 285 17 0
Gyps fulvus Griffon Vulture : : 300 210 : : 1980 780 211 98
Neophron percnopterus | Egyptian Vulture 120 90 600 600 : : 210 150 122 78
F 7 Eastern Imperial

Aquila heliaca Eagle - - - : : : : : 1638 406
Clanga pomarina Lesser Spotted Eagle 150 105 375 330 57 0 75 75 : :
Aquila nipalensis Steppe Eagle 390 345 2085 1560 406 248 615 285 2416 1188
Circaetus gallicus Short-toed Snake 255 105, 1000 850 1691 512 2145 930 3317 2504

183

A=COM

Eagle
Hieraaetus pennatus Booted Eagle : : : : 160 30 345 45 276 276
Pandion heliaetus Osprey : : : : : : : : 86 86
Milvus migrans Black Kite 690 510 : : 1239 90 1590 525 662 162
Circus aeruginosus hese Marsh - - 870 795 - - 120 45 NA NA
Circus pygargus Montagu’s Harrier : : 315 315 455 260 300 60 91 61
Circus macrourus Pallid Harrier 75 45 405 405 39 15 405 60 4 15
Buteo rufinus Long-legged Buzzard 75 60 1170 1170 2507 683 3345 1965 4390 2994
Buteo buteo vulpinus Steppe Buzzard 2685 1905 2295 1455 3564 225 4575 1575 NA NA
Pernis apivorus Honey Buzzard 975 720 150 90 1414 75 435 225 18180 13091
Accipiter nisus ae wk : : 285 285 - : 480 240 NA NA
Accipiter brevipes Levant Sparrowhawk : : : : : : 75 ie) NA NA
Falco tinnunculus Common Kestrel : : : : 303 135, 5895, 3090 NA NA
Falco naumanni Lesser Kestrel - - - : 9617 1530 : : 212 183
Falco vespertinus Red-footed Falcon : : : : : : 135 45 30 30
Aquila spp. Eagle Species : : : : : : 240 0 - -

Buzzard Species : : : : : : 75 ie) - -
Circus spp. Harrier Species - - - - 323 218 - - -
Falco spp. Falco species : : : : : : 60 60 - -
All the species recorded 5415 3885 10975 8725 21577 3803 23580 10440 31689 21172

184
A=COM REEC

Bird Movements in the Project Area

This section provides an overall view of the 5 seasons (2013 and 2014 Spring and Autumn
and Spring 2015 seasons) of bird surveys in the Project area.

Twenty two target species (not including unidentified species) were recorded during the
five seasons of surveys (refer to Table 8-10). Accounts for target species are given in
paragraphs below. For the detailed information for each season see the annexes (Annex
Ill and Annex IV)

> Black Stork
The species is a passage migrant for Jordan, consequently for the project area, too. Only
1 individual is recorded during four surveys; on 19.09.2014 in autumn 2014 survey.

> White Stork
The species is a passage migrant for the project area and its vicinity. 4 flights of 93
individuals are recorded during the five surveys. The data indicates that when this species
occurs it may do so in moderate or possibly large flocks. (see Table 8-10).

> Griffon Vulture

Griffon Vulture is one of the most iconic breeding raptors in Jordan. It used to breed along
the Rift Margin. Some colonies reached more than 100 nests according to Andrew (1995).
Although this species is considered as ‘Least Concern’ on the IUCN Red List, numbers
have declined in Jordan. Recent records include a few pairs in the Dana Biosphere
Reserve where, in 1997 and 1999, there were a total of six pairs. In 2006 and 2010, 17
and 9 active nests were located respectively. In 2008, a new colony was spotted by Mr.
Yaman Al-Safadi in Wadi Namaleh close to Petra (where is approximately 50 km
southwest of the project site), estimated to be 7 to 10 pairs. In 2012, the colony was
double checked and birds were noticed at the site.

30 flights of 44 individuals for this species are recorded in total of five surveys. The
species is recorded during the autumn 2013 and 2014 surveys and the spring 2015 survey.
Since the species is considered to be using the area for foraging, the percentage of time
observed at rotor swept height suggests that individuals of this species may be repeatedly
at risk from colliding with turbines. Special attention should be paid for during and post
construction period surveys due to the numbers have declined recently in Jordan.

> Egyptian Vulture
The species occurs in two different ways in Jordan. While there are breeding populations,

there are also passage migrants for the country over the Rift Valley. The studies
conducted in Shaumari Nature Reserve show that the species is present in the reserve.

185
A=COM REEC

Although the nature reserve is approximately 140 km away from the project area, it is likely
that the individuals present in the reserve might fly into the project area with foraging
purposes considering the behaviours of the species. Egyptian Vultures are non-flocking
species, migrating along a broad front. This is probably the reason why only small
numbers of these species were seen in the autumn and even smaller numbers were seen
in the spring. We assume that these species also fly, at least partially, along the Negev
and Jordan Valley axis, a route which has not been studied in detail.

19 flights of 28 individuals for this species are recorded in total of four surveys. The only
period that the species was not recorded is spring 2014 survey. Although the numbers
recorded are not high, special attention should be paid for the during and post construction
period surveys due to the species has the conservation status of EN (Endangered)
according to IUCN Red List and the species is vulnerable towards both the wind turbines
and powerlines. Both the Middle Eastern and European population of Egyptian Vultures
has declined by over 50 percent in recent times. Hunting, habitat destruction, and power
lines, such as the one that injured this particular Egyptian vulture, are viewed to be the
main reasons why the Egyptian Vultures are an endangered species today.

> Eastern Imperial Eagle
3 flights of Eastern Imperial Eagle were observed only during the 2015 spring survey

period, involving 4 individuals. This species is globally categorised as Vulnerable on the
IUCN Red List on account of its small global population size and continuing long-term
decline in numbers (Birdlife International 2013c).

> Lesser Spotted Eagle
The species is a non-breeding passage migrant for the Project area. The majority of the

migration of this species is considered to occur along the western side of the project area
towards Israel. The species is recorded on four survey surveys although in low numbers.
12 flights of 20 individuals for this species are recorded in total of four surveys. 74.74% of
the total flight time of 582 seconds occurred at rotor swept height. It is not recorded in
spring 2015 season.

> Steppe Eagle
Steppe Eagle is a common passage migrant for the project area and it is one of the raptor

species that migrates as big numbers over Jordan both during spring and autumn. Some
studies (Leshem Y. and Yom-Tov Y., 1998) indicate that about an eighth (13.5%) of the
Steppe Eagles fly along the Negev-Jordan Valley axis from Elat Mountains on the north-
west towards their breeding sites in spring. Hence, the species is observed in each survey
period as it is expected.

186
A=COM REEC

79 flights of 146 individuals are recorded for this species in total of five surveys. While the
number of the individuals is not high for total of four surveys, the percentage of flight time
at risk height raises the concern.

> Short-toed Snake Eagle
Short-toed Eagle is a native breeding raptor in Jordan and regularly uses the Rift Margin in

both summer and winter. It typically nests on trees, but is also found on cliffs, such as in
the Mujib Biosphere Reserve and its surroundings. In Dana, a total of two to three pairs
breed every year, while in Muijb a total of five breeding pairs were recorded in 2006. The
species also occurs on migration through the survey area.

83 flights of 91 individuals are recorded for this species in total of five surveys. It is
observed in every survey season.

Considering the information that the species is native and the observations on site, the
species is thought to be using the area for foraging.

> Booted Eagle
Booted Eagle occurs in Jordan both natively and on passage migration.

9 flights of 11 individuals are observed during 5 seasons, in 2014 spring and autumn and
2015 spring. As the species is observed mostly flying high, it is thought to be using the
area only for passage on migration. Moreover, the reason why the species was not
recorded during the surveys in 2013 might be due to the low survey effort, or the species
does not prefer using the project area for migration as it prefers the more western part of
the Project area.

> Osprey
Osprey was recorded on one occasion during the spring 2015 survey period with 1 flight of
1 individual. In Jordan osprey are considered a scarce autumn migrant.

> Black Kite
Black Kite is a both native and a passage migrant species for the country. Although no
breeding activity is recorded during the surveys, it is known to be breeding in the close
vicinity of the project area (BirdLife Fact Sheet 2014). Black Kites are known to fly along
the Negev-Jordan Valley axis starting from Elat Mountains during migration.

87 flights of 361 individuals are observed during the five surveys. And it is recorded during
all five surveys.

The species uses the area only for passage during migration.

187
A=COM REEC

> Western Marsh Harrier
The species occurs in Jordan both as non-breeding and passage migrant. The species is

known to be a broad front migrant. It was recorded in low numbers within the survey area
with a total of 19 flights of 73 individuals during the five surveys.

> Montagu’s Harrier
Jordan is on the migration route between the breeding areas on north and wintering areas

on south for Montagu’s Harriers. The species is a passage migrant for Jordan and the
project area while it also uses the area for foraging during migration according to the
observations on surveys. 13 flights of 17 individuals are observed during the five surveys.
The species was recorded on all but the spring 2013 survey. Total number of records for
each survey was low. The 4 observations in spring 2014 surveys are thought to belong to
the same individuals that spent some days in the area for resting and foraging purposes
during its migration.

> Pallid Harrier

The species occurs in Jordan both as non-breeding and passage migrant. However, it is
thought to be seen in the project area only on migration considering the field observations
although a few individuals were recorded landing on the ground. 15 flights of 15 individuals
were observed during the four surveys. It was observed during all five surveys. Majority of
the total flight time of 935 seconds occurred at rotor swept height. The flight time spent
below RSH (almost the rest of the activity) is mainly due to the records of landing on the
ground.

> Long-legged Buzzard
Long-legged Buzzard is a resident species in Jordan and results indicate that it is likely

also to breed in the vicinity of the Project area. 123 flights of 137 individuals were
observed during the four surveys. 60% of the total flight time of 11406 seconds occurred at
rotor swept height. Many individuals recorded in the survey area were observed flying low,
foraging and landing. This behaviour suggests that turbines are a collision risk to this
species.

> Steppe Buzzard
Steppe Buzzard is an eastern subspecies of Buteo buteo (Common Buzzard). It is a long

distance migrant that migrates as huge flocks over Jordan while western subspecies are
either resident or short distance migrants. Steppe Buzzard passes through Israel along the
Mediterranean coast only in the autumn. Only small proportions of the numbers of the
Steppe Buzzard pass over Israel in the spring following Mediterranean coast in the autumn.
Much larger proportions of both species migrate over the Elat Mountains in the spring,
turning northeast from there towards breeding grounds in Russia. A small proportion of

188
A=COM REEC

these two species fly along the Negev-Jordan Valley eastern axis and another proportion
of the species migrate along the western axis. Steppe Buzzard was recorded on all five
surveys with a total of 215 flights comprising 2764 individuals.

Due to the methodology difference in spring 2015, the species is recorded as a secondary
target species and only the number of individuals per 5-minute period was recorded. The
number of five- minute recording periods in which steppe buzzard was encountered was
83 during the spring 2015 survey.

For the first 4 seasons of surveys, the species was calculated to have the highest
predicted collision risk in the Project area.

> Honey Buzzard
European Honey Buzzard is a passage migrant for that migrates as huge flocks over

Jordan and especially over Yarmouk Protected Area. The species is among the species
that constitutes the huge flocks of spring migration over Jordan, recorded mainly between
late April and early June. 90 % of the season total of Honey Buzzards usually migrates
within a period of two weeks from August 31 to September 13 in autumn in Israel. The
number of Honey Buzzards counted in Israel is relatively stable over the entire period. As
the fluctuations do not necessarily reflect a change in population size and the migration
corridor of the Honey Buzzard also reaches east into Jordanian territory but is not as much
as Israelian numbers, the number of individuals recorded during the surveys indicates that
the species doesn’t prefer the project area as a main migratory route.

Sixty six flights comprising 484 individual were observed in total.

This species is considered vulnerable to the effects of potential wind energy development
(Strix 2012).

> Eurasian Sparrowhawk
Eurasian Sparrowhawk is a non-breeding passage migrant for Jordan. 24 flights of 30

individuals were observed in total of five seasons. 68.63% of the total flight time of 765
seconds occurred at rotor swept height during the total of first four seasons.

Although most of the individuals recorded were observed transiting through the site, 3
individuals were recorded landing on the ground and foraging in the project area on
02.10.2014. Since the small raptor species are known to stop at some places for foraging
during migration, it is considered that some individuals of the species are likely to use the
area for feeding purposes.

189
A=COM REEC

Due to the methodology difference in spring 2015, the species is recorded as a secondary
target species and only the number of individuals per 5-minute period was recorded. The
number of five- minute recording periods in which Eurasian Sparrowhawk was
encountered was 8 during the spring 2015 survey. However no flight duration is possible
to evaluate together with the previous four seasons of surveys.

> Levant Sparrowhawk
Levant Sparrowhawk is also another species that is among the species that occurs in

large flocks during the spring migration over Jordan. The species is a passage migrant for
Jordan. However, only 3 flights of 4 individuals were observed in total. These individuals
were recorded during autumn 2014 and spring 2015 surveys. 100% of the total flight time
of 75 seconds occurred at rotor swept height during the autumn 2014.

Only the number of individuals per 5-minute period was recorded during the spring 2015
surveys.

While, Levant Sparrowhawks are also known to migrate during the night or late after
sunset which constitutes a source of inaccuracy with the recorded numbers, it is likely that
greater numbers would have been recorded during survey periods — daylight — if the
project area were an important migration route for the species. The low numbers recorded
in the project area during surveys suggests that collision risk to the species is likely to be
low.

> Common Kestrel
Both passage migrant and resident populations of Common Kestrel occur in Jordan. 178
flights of 188 individuals were observed in total. The species is seen in 2 days in total
during the spring 2014 survey and in 14 days during the autumn 2014 survey then was
also observed in spring 2015. Some of the individuals recorded had no specific flight
direction and were typically recorded hovering and hunting at low height indicating that a
proportion of the birds recorded were resident/locally breeding individuals.

52.03% of the total flight time of 6198 seconds occurred at rotor swept height during the
first four survey seasons. Although the number of individuals recorded is not particularly
high, the proportion of time at risk height combined with the likely presence resident
individuals present throughout the year indicates an annual risk of collision fatalities.

As a secondary target species, only the number of individuals per 5-minute period was
recorded during the spring 2015 survey season.

190
A=COM REEC

> Lesser Kestrel
There are both breeding and passage migrant populations of Lesser Kestrel in Jordan.
Although the vicinity of the project area has potential as a breeding and feeding area since
some areas near the escarpments surrounding Dana were shown to be productive
habitats with a high density of prey for raptors; these were thus visited more often by the
resident and summer visiting raptors including Lesser Kestrels.

27 flights of 38 individuals were observed in 3 days in total all in April 2014. Approximately
15% of total flight time of 9829 seconds occurred at rotor swept height while the majority of
the flight (approximately 80%) occurred below rotor swept height during this season.

A total of three flights of lesser kestrel were observed during the spring 2015 survey period.
A total of flight duration of 212 seconds was recorded. Of this time 28 seconds was
estimated to be below 30 m in height and not at risk of collision. The remaining 183
seconds was estimated to have occurred at heights between 30-150 m and therefore at
risk of potential collision. Overall, collision risk for this species is likely to be low.

> Red-footed Falcon
Red-footed Falcon is a rare but a regular passage migrant for Jordan. Falcons (Falconidae)
do not migrate by soaring and are generally broad-front migrants (i.e. they do not do follow
particular migration routes) and therefore do not usually concentrate in large numbers.
However, they will occasionally soar with migrating raptors and often occur at bottleneck
sites.

2 flights of 2 individuals were observed in total during the first four surveys. Depending on
the general characteristics of the species’ flight, these two individuals can be considered
as occasional. 33.33% of the total flight time of 135 seconds occurred at rotor swept height.
The rest of the flight occurred below the rotor swept height. Although the height of the
flights are prone to risk for this near threatened species due to proposed wind turbines, it is
very hard to assess it via only two flights of two individuals.

And a single observation of a red-footed falcon, 30 seconds of flight in total, was recorded
during the spring 2015 surveys. The entire duration of this flight was estimated to have
been at risk of collision, flying between 30- 50 m in height. Based on survey results the
collision risk to Red-footed Falcon at this site is likely to be very low.

> Common Raven
A single flight of the species was observed for a total of 110 seconds. Of this time 47
seconds was spent between 30-50 m in height. The remaining 63 seconds was spent
below 30 m.

191
A=COM REEC

Bird Collision Risk Assessment

The principal risk to birds at the project site is collision with turbine rotors. Collision risk
principally occurs when a bird is flying at rotor swept height. Flying height varies both
within and between species. Some species may typically fly at rotor swept height while
others tend to fly above the rotor swept area. The type of flight such as gliding or hovering,
which is characteristic for certain species of birds, may cause different risks of collision.
Changes in visibility during day and at night, or different weather conditions, are also likely
to influence the risk of bird collision with the turbines.

The ‘Band’ collision risk model used in this project to predict annual collision rates first
calculates a 'no-avoidance risk’, i.e. the rate of collision assuming that birds fly as if the
wind turbine structures and rotors were not there and take no avoiding action whatsoever.
It is assumed that if a bird is hit it is killed, whether immediately or through injury.

In practice, most birds do take avoiding action: they may detect either an entire wind farm
array, or a particular wind turbine, and alter their flight lines such as to avoid the structures;
or they may at close quarters see an oncoming blade and take emergency avoiding action.
To account for this an ‘avoidance rate’ is applied to the initial ‘no avoidance’ collision
estimate.

Data available on avoidance factors is limited, and often relates to topographic and
climatic conditions and to species. The difficulties of collecting such data are also
considerable. It can rarely be assumed that all collisions have been detected, because of
scavenging losses, injured birds escaping from the search area, or because of rough
ground or tall vegetation. A precautionary approach is recommended when basing an

avoidance factor on available data.
Collision risk modelling

Differences in data collection methods between the first four seasons of surveys and the
spring 2015 survey mean that collision risk estimates are not directly comparable
between 2013/4 and spring 2015.

The Band collision risk model (Band et al., 2007) was used to assess collision risk using
flight activity recorded during the 5 surveys at the site. The Band Model requires input
parameters describing species-specific information on biometrics, flight characteristics and
the expected amount of flight activity; and turbine-specific information on blade size, blade
pitch, rotor rotation period and the anticipated proportion of time that turbines will be
operational.

192
A=COM REEC

A. Calculating a theoretical collision risk (Based on Scottish Natural Heritage’s
Collision Risk Model)

This approach is especially appropriate for birds such as raptors which occupy a
recognized territory, and where observations have led to some understanding of the likely
distribution of flights within this territory except for the bird populations making regular
flights through the windfarm, possibly in a reasonably defined direction. As a result, the
approach yields the number of bird transits (per annum) through the rotors of the windfarm.
The approach is followed through the steps below:

1. Identify a ‘flight risk volume! (Vw) which is the area of the windfarm multiplied by the
height of the turbines.

2. Calculate the combined volume swept out by the WF rotors: Vr = N x 1 R2 x (D +L)
3. Estimate the bird occupancy (n) within the flight risk volume. This is the number of birds
present multiplied by the time spent flying in the flight risk volume, within the period

(usually one year) for which the collision estimate is being made

4. Calculate the time (t) taken for a bird to make a transit through the rotor and completely
clear the rotors: t= (d+ l)/v

5. The bird occupancy of the volume swept by the rotors is then n x (Vr/Vw) bird-seconds.
6. To calculate the number of bird transits through the rotors, divide the total occupancy of
the volume swept by the rotors in bird-seconds by the transit time (t): Number of birds
passing through rotors = n x (Vr/Vw) /t

Vw: the area of the windfarm multiplied by the height of the turbines.

Vr: the volume swept out by the windfarm rotors

N: the number of wind turbines

R: the rotor radius

d: the depth of the rotor back to front

|: the length of the bird

n: bird occupancy

v: the speed of the bird through the rotor (m/sec)

t: the transit time

193
A=COM REEC

Predicted Collision Risk

The number of windfarm (N) is 15 for Abour WF 500 m buffer zone with the area of
7,953,570 m?. The windfarm area is assumed that the total of the buffer zones with the
radius of 1 km in each turbines.

1.

4

he height is assumed as 150 m (max turbine height) for calculation of “the flight
risk volume” Vw = 7,953,570 m? x 150 m = 1,193,035,500 m°

(500m = 7,953,570 m* 1000 m = 14,935,500 m?)

2. The combined volume swept out by the rotors calculated as Vr = N x 1’ x (d +1)
where r is the radius of rotor, d is depth of rotor (assumed 2 m) and | is the length
of bird.

3. The estimated bird occupancy is calculated and listed for each target species and
each survey season (see Annex III for the details)

4. The number of birds passing through rotors for each target species is calculated.

Probability of One Bird Being Hit When Flying Through Rotor Swept Zone

The probabilities of one bird being hit when flying through rotor swept zone for each target
species, which were calculated by the help of an Excel spreadsheet available from the
renewable energy pages of the SNH web site: http:/Avww.snh.gov.uk/docs/C234672.xIs
(SNH 2000). The rotor speed is assumed as 17.6 rpm which is technically the maximum
speed of this turbine model (V117-3.3 MW 50/60 Hz)

B. The Band Model is a two stage process
Stage 1. An estimation of the number of bird transits per unit time through the rotor swept
areas of the turbine blades using data from flight activity surveys.

Stage 2. An estimation of the probability of collision strike for a bird of a given species
flying through the rotor swept area of an operational turbine.

1. Multiplying together the outputs of stages 1 and 2 provides an estimate of collision
tisk, assuming no avoidance behavior.

2. It is widely accepted that flying birds, including raptors, are able to avoid turbine
blades in a number of ways. Birds may exercise avoidance by detecting the wind
farm or turbine at relatively large distances (tens to hundreds of meters) and modify
their flight path to avoid the structures (commonly referred to as far field or macro
avoidance). At closer proximity to turbines (approximately <10m), birds may see an
oncoming rotor blade and undertake evasion action (commonly referred to as near
field or micro avoidance) (SNH, 2000).

194
A=COM REEC

To provide a credible prediction of the actual number of collisions that might occur,
the product from stages 1 and 2 of the Band Model is adjusted downwards by an
avoidance rate to take account of the assumed level of behavioral avoidance shown
by the species under consideration. Typically, avoidance rates are assumed to lie in
the range 95% to 99%, depending on species (SNH, 2010); the actual avoidance
rate for some species could potentially be higher or lower than this range.

After adjusting for avoidance rate, CRM results provide an estimate of the number of
collisions that will occur over the time frame examined, typically a season, or year or
for the intended lifetime of the wind farm. The analyses presented here is for an
estimate of the number collisions for a single spring migration season.

Model assumptions

5.

Band et al. (2007) notes a number of approximations are made when undertaking
CRM, for example birds are modelled as simple cruciform shape and turbine
blades have width and pitch but no thickness.

Further assumptions made in the CRM undertaken for the Development are as
follows:

¢ During VP watches all flight activity by primary target species within the study
area (a 180 degree arc out to 2 km from the VP) is detected and recorded;

¢ Allair space 30 m above ground level in the study area for a VP is visible;
¢ Flight height band has been accurately determined;

« Flight lines have been accurately plotted on field maps;

« Species are correctly identified;

« Watch effort is sufficient to overcome stochastic effects of the natural variability in
flight activity; and

« Watch effort within each stratum is temporally representative of that stratum.

Wind farm characteristics

The Development has fifteen turbines. The turbine specifications used in CRM were a
blade length of 58.5 m and a hub height of 91.5 m, giving a maximum blade tip height of
150 m. The Rotor Swept Height (RSH) of the proposed turbines is 33-150 m. The flight
risk volume (Vw) used in the CRM is based on a 500 m buffer around the turbine locations
(total area = 833.8 ha) and a height equal to the rotor diameter (117 m).

1.

Blade pitch is variable, dependent on wind speed, to create optimum power

generation. Modern turbines have an operational range between -5° to 90°. Pitch changes

195
A=COM REEC

as wind speed increases and for most ambient wind speeds blade pitch does not increase
above c.30°. When blade pitch increases to around 30° wind speeds are generally too
high (around 25 m/s or 55 mph) and turbines are shutdown to prevent damage, typically
with blades being moved to 90° (“feathered”). It is considered that a blade pitch of 15° is
appropriate for use within the Stage 2 calculation as this value represents the approximate
average wind speed at which blades will be operating.

Viewsheds and watch effort

2. Viewshed analyses were not undertaken as Digital Elevation Model (DEM) data were
not available. Nevertheless the VPs were carefully selected to give optimal views across
the areas of interest. For the purpose of the CRM it is assumed that all the air space
greater than 30 m above ground level was visible from all VPs. This assumption is likely to
overestimate the actual visible area from each VP as there was some ‘dead’ ground
caused by topography. As a consequence the resulting CRM estimates are likely to be
slightly biased low.

The below tables (Table 8-12 and Table 8-13) show the results of the CRM for each
season. Due to the subtle differences in the data collection between the 2013/14 spring
and autumn seasons and spring 2015, a total collision risk is not modelled within this ESIA
but the comparisons are shown. Also note that during 2013/14 field surveys flying heights
at RSH were categorized as between 30-130m, 20m below the actual maximum turbine
blade height of 150m. In theory this will result in a slight underestimation of risk across all
estimates for the 2013/14 seasons.

196
A=COM

Table 8-12 Expected Number of Birds Colliding per Survey Season

(with Avoidance (98%) in Descending Order)

REEC

1 Steppe Buzzard 2.89985408 Steppe Buzzard 6.75343265 Steppe Buzzard | 0.81195233 Steppe Buzzard 1.234542415
European Honey
2__| Buzzard 0.27266200 Steppe Eagle 0.81418695 Lesser Kestrel | 9 15062298 Common Kestrel 0.786175349
os European Honey P

3__| Black Kite 0.05455253 Black Kite 0.47928297 Buzzard 0.07730108 Griffon Vulture 0.607100976
Western Marsh .

4_| Steppe Eagle 0.01446206 Harrier 0.21406987 Black Kite 0.06016823 Long-legged Buzzard | 9 314933967

Short-toed Snake 7 Long-legged

5_| Eagle 0.00301654 Long-legged Buzzard | 9 95795061 Buzzard 0.05288919 White Stork 0.149822297
Short-toed Snake Short-toed

6 _| Lesser Spotted Eagle | 9 oo1ggsa2 Eagle 0.05448245 Snake Eagle 0.04202639 Short-toed Snake Eagle | 9 987787546

. European Honey ‘i
7_| Egyptian Vulture 0.00164712 Buzzard 0.02213622 Steppe Eagle _| 0.00538959 Black Kite 0.055398141
7 . Montagu's

g_| Long-legged Buzzard | 9 oooas462 Egyptian Vulture 0.01555616 Harrier 0.00358726 Steppe Eagle 0.015360323

9 Pallid Harrier 0.00027320 Griffon Vulture 0.01538355 Common Kestrel_|_0.00107885 Eurasian Sparrow hawk _| 0.01180555

10 Lesser Spotted Eagle | 0.01193546 Booted Eagle 0.00065651 Egyptian Vulture 0.003660273

. : : European Honey

1 Montagu's Harrier 0.00977872 Pallid Harrier 0.00004553 Buzzard 0.003513686
Eurasian Sparrow

12 hawk 0.00801091 Lesser Spotted Eagle | 9 991695377

13 Pallid Harrier 0.00737630 Pallid Harrier 0.000910654

14 Western Marsh Harrier 0.000723413

15 Montagu's Harrier 0.000620871

16 Booted Eagle 0.000492381

197

A=COM REEC

Table 8-13 Expected Number of Birds Colliding for Spring 2015
(with Avoidance (98%) in Descending Order)

1 Pallid Harrier 0.000
2 Montagu’s Harrier 0.001
3 Red-footed Falcon 0.001
4 Egyptian Vulture 0.002
5 Osprey 0.002
6 Black Kite 0.003
7 Griffon Vulture 0.004
8 Lesser Kestrel 0.004
) Eastern Imperial Eagle 0.012
10 Booted Eagle 0.015
1 Steppe Eagle 0.029
12 Short-toed Eagle 0.057
13 Long-legged Buzzard 0.065
14 Honey Buzzard 0.259
8.6.5.6 Conclusions

Migration Paths in the Project Site and Comparison to the Main Migration Routes

« Based on both the literature surveys and the satellite tagged birds’ tracks on
BirdLife’s Soaring Bird Sensitivity Map application, the Project area has relatively
low migration rates compared to the migration occurring directly to the west of the
project site (Dana Biosphere Reserve and Rift Valley)

* Generally, the results of the five seasons of VP surveys conducted for the ESIA
corroborate the Birdlife Sensitivity Map information and indicate that the Project
site is not a busy migration corridor.

¢ Flight lines mapped during surveys suggest that within the Project site the main
migration routes are orientated north/east and north-east/south-west and tend to
be more direct flights during the spring migration and dispersed flights in autumn.

¢ The micro-migration paths of soaring migrants observed and recorded in the
Project area show flight paths aggregating along two valleys in the area. One of
these is in the western part of the Project area. The other is in the southeastern
part of the Project area.

The wind farm site is away from the edge of the Rift Valley and it is not heavily covered
with vegetation. However, both the resident and migrant birds mentioned in the report
would still use the Project area occasionally and its vicinity for foraging, breeding, passing
and resting.

198
A=COM REEC

Collision Risk

Collision risk estimates results for migratory soaring birds and other collision vulnerable
species are reported as low across each of the individual surveys. With the exception of
Steppe Buzzard all results suggest a species-specific fatality rate of below 1 individual per
year. It is likely that this is a reasonable estimate for migratory species passing through the
site during spring and autumn migration as the surveys were targeted for these migratory
periods. However, for summer breeding and resident species, surveys would have needed
to have been conducted for the whole period when birds were present to provide
reasonable collision risk estimates. Assuming these species use the site during the period
they are present in the area, then collision risk estimates presented in the report are likely
to be underestimates. Therefore, for Griffon Vulture, Short-toed Eagle, Long-legged
Buzzard, Lesser Kestrel and Common Kestrel a higher annual collision rate than those
given would be expected. Given the high regional conservation status of some of these
species populations, a comprehensive monitoring and mitigation strategy is required to
reduce collision likelihood and minimize any adverse effects of the development on these
populations.

Displacement

It is possible that resident birds such as larks, wheatears and other passerines will be
displaced from parts of the Project site as a result of changes in habitat brought about by
the development. Resident birds may leave the feeding and breeding habitats in the
Project site due to disturbance caused by wind farm. Displacement may be temporary or
permanent. The Dana Important Bird Area and Biosphere Reserve provides additional and
alternative suitable habitat in the vicinity of the Project site.

Habitat Loss and Damage

Since the area is heavily disturbed by local resident people and roads, the impact in terms
of habitat loss and damage impact is anticipated to be low in the Abour WF as the habitat
is already fragmented and is not representing a vital and very special habitat that cannot
be replaced.

Relationship with the Waterfowl

The impact on waterfowl is not a consideration due to the fact that there are no wetlands in
the vicinity of the Project area, excluding the coincidental waterfowl migration over the
Project area.

199
A=COM REEC

Considering the five seasons of VP surveys have been conducted at the Project site, it is
concluded that the Project site is not a busy migration corridor. Regarding the flight maps
supplied by the surveyors, the main migration routes within the Project site are north / east
and northeast / south-west, mainly composed of direct flights in spring migration whilst the
main migration routes are composed of more dispersed flights in autumn.

The micro-migration paths observed and recorded in the Project area show a pattern of
aggregating along two valleys in the area. While one valley and hence the path that the
soaring migrants follow is on the western part within the Project area, the other valley and
hence the path that the soaring migrants follow is on the southeastern part of the Project
area.

Considering the layout of the turbines and the size of the wind farm consisting of only 15
wind turbines, AEC’s wind farm is not considered to cause a major barrier effect for birds
during spring and autumn migration periods. Furthermore, the wind farm site is away from
the edges of the Rift Valley and it is not heavily covered with vegetation. However the
resident and migrant threatened birds mentioned in the report would occasionally or
accidentally use the Project area and its vicinity for foraging, breeding, passing and resting.

Based on both the literature surveys and the satellite tagged birds’ tracks on BirdLife’s
Soaring Bird Sensitivity Map application, the Project area has a relatively low migration
comparing to the massive migration occurring mainly on the western side (Dana
Biosphere Reserve and Rift Valley).

The impact on waterfowl is not a consideration due to the fact that there are no wetlands in
the vicinity of the Project area, excluding the coincidental waterfowl migration over the
Project area.

Displacement of resident birds such as larks, wheatears, warblers, serins, bulbuls,
Palestine sunbirds and other passerines is possible. However, Dana Important Bird Area
and Biosphere Reserve within it can serve as the suitable habitat in the vicinity.

Since the area is heavily disturbed by local residents and roads, the impact in terms of
habitat loss and damage impact is anticipated to be low in the AEC Wind Farm as the
habitat is already fragmented and is not representing a vital and very special habitat that
cannot be replaced.

200
A=COM

8.6.6 Mammals

REEC

Mammals Survey Method

Fauna surveys were designed to collect information on the presence, distribution and
habitat use of important functional terrestrial fauna elements and species of special
interest. Linear transects of 500 m length and quadratic transects with 400 m? for
mammals. The surveys focused on vertebrates, particularly on mammal because of their
importance in ecosystem function and status.

Incidental observations were also recorded (e.g. live and dead rodents, porcupines and
hedgehogs). Searches were conducted in selected microhabitats (e.g. beneath rocks,
along wadi systems and at crossings and convergences), night-lighting for nocturnal
animals and information from local residents.

Mammals were surveyed by walking transects in each of the flora sampling locations (see
above) so that much of the data for plants and animals is co-located. Additional habitats
(vegetation edge, man-made features) were surveyed for wildlife. Line-transects was
conducted at the site. Each transect was scanned to search alive animals or their signs
such as foot prints, scat or nesting / burrowing areas.

In addition to the field observations, local farmers and labourers were asked if they have
noticed the presence of certain species. Their observations were interpreted based on
precise descriptions of some key species or commonly-known species which are difficult
to mistake. Mammals and bat studies were conducted from 15" of May and till 30" of
August 2013, using bat detectors.

Mammals Survey Results

A total of 15 mammalian species were recorded through observations during spring and
fall 2013. Table 8-14 shows the species and their conservation status:

Table 8-14 Mammalian species of the Project Area

(Common name

[Species

IUCN Cons. Status

CITES

Bern

Family Erinaceidae

[Erinaceus concolor

European Hedgehog

Least Concern

Family Rhinolophidae

IRhinolophus
ferrumequinum

(Greater Horse Shoe
Bat

Least Concern

Family Leporidae

Lepus capensis syriacus

(Arabian Hare

Least Concern

201
A=COM

REEC

Species (Common name IUCN Cons. Status {CITES Bern
Family Cricetidae
IGerbillus dasyurus agner’s Gerbil Least Concern F F
Meriones tristrami [Tristram’s Jird Least Concern t t
Meriones libycus Libyan Jird Least Concern F F
Family Spalacidae
[Spalax leucodon Palestine Mole Data Deficient - b
Family Hystricidae
Hystrix indica Indian crested Least Concern F F
Porcupine

Family Canidae

ulpes vulpes IRed Fox Least Concern IApp-3 b
|Canis lupus olf Least Concern (App-1 and |App-2

2

Family Hyaenidae
IHyaena hyaena Striped Hyena Near Threatened \App-3 F
Family Felidae
Felis silvestris ild Cat Least Concern App-2 |App-2
Family Muridae
[Acomys dimidiatus Eastern Spiny Mouse _|Least Concern F F
Meriones tristrami Tristrams's Jird Least Concern t t
Family Gerbillinae
Dipodillus dasyurus agner's Gerbil Least Concern F F

Bats Literature Review

Jordan is a relatively small country, but its bat faunal diversity is high, with 26 species
represented by 9 families recorded so far. This diversity is mainly due to Jordan's location
at the crossroad between three major continents which enhances the creation of four bio-
geographical zones with different climatic conditions; these are the Mediterranean, Irano-
Turanian, Saharo-Arabian, and Afro-tropical. This allows the presence of several species
from different bio-geographical affinities.

Adjacent areas to the Project site have been studied and notes on their bat diversity were
provided. A survey on bats was accomplished in 1995 in the Dana Biosphere Reserve and
showed the presence of seven bat species including Botta’s Serotine Bat Eptesicus bottae
and Bodenheimer’s Pipistrelle Pipistrellus bodenheimeri (RSCN, 1995). The survey results
were updated in 2012 which revealed the presence of ten bat species in Dana Reserve
(RSCN, 2012).

202
A=COM REEC

Harrison and Bates, (1991) published the most comprehensive review on the Mammals of
Arabia including Jordan. The book contains a list of all mammalian species from the
Arabian Peninsula, including bats with a detailed description of all species’ external
characteristics, cranial measurements, dentition, variation, distribution in the range
countries and some useful remarks on the biology of the species.

In 1996, Qumsiyeh published the second and most comprehensive review of the
Mammals of the Holy Land, with more emphasis on the conservation status and biology of
the species. Qumsiyeh review stated the presence of bat species with details on their
distribution, status and human interaction. This review was followed by a detailed
description provided by (Qumsiyeh et al., 1998) on bats’ faunal diversity with illustration of
their bio-geographical affinities.

In 2000, Amr produced one of the most useful guides to Jordan’s mammalian species
including their bio-geographical affinity. His guide included comprehensive species list of
bats’ faunal diversity, with detailed description of each species localities. Amr updated his
book in 2012 where further notes on bat species were included and he provided the most
recent and updated distribution maps.

Benda et al., (2010) published the most comprehensive and up to date manuscript on the
bats of Jordan, including distributional data, ecology, echolocation, ecto-parasites and
zoogeographical analysis.

Since 1990s, it has been assumed that bat species foraging in the open air could be
affected by wind turbines as birds. Bach et al., (1999); Rahmel et al., (1999) discussed for
the first time the problems associated between wind farms and bat species.

Johnson et al., (2000) published his work on bird’s strikes findings where he showed that
the number of dead bats found under wind turbines was sometimes higher than the
number of dead birds. This study was followed by several reports which included notes of
bats collision with wind turbines (Durr, 2001; Trapp et al., 2002; Durr & Bach, 2004; Ahlen,
2002; Alcalide, 2003). Robert et al., (2007) published their work on the variation in bat
fatalities at wind energy facilities where they stated that bat fatalities increased
exponentially with tower height; they suggested that migrating bats fly at lower altitudes
than nocturnally migrating birds and those newer, larger turbines are reaching that
airspace. Therefore, they suggested that minimizing tower height may help minimize bats’
fatalities, however, fatalities in birds will be increased.

Rodrigues et al., (2008) developed a publication titled as "Guidelines for Consideration of
Bats in Wind Farm Projects". This publication is considered important as it shows the

203
A=COM

REEC

impact of wind farms on bats and it was adopted by all the European Union countries.
Evidences of turbines killing bats from local populations and even from populations at far
distance were provided by (Voigt et al., 2012).

Bats Field Survey

The bat surveys covered the Project site from the period of 20" of June and until
September 2013. A total of 10 field work days were carried out in June, July, August and
September 2013. During the surveys a hand-held Global Positioning Device (GPS) type
Garmin Etryx was used and two methods were applied in field days shown in Table 8-15.

Table 8-15 Bat Surveys Date and Field Days

[Survey field visit [Date INo of days
Bat survey 20 June iM days

Bat survey H July l2days

Bat survey 30 July 2 day

Bat survey 5 August 2 days

Bat survey 20 August 2 day

Bat survey 7 September iM day

Habitat Description for Bats

Generally, the Project site is composed of infertile barren lands with some rocky outcrops
and a few vegetation land cover. In addition, bands of the White Wormwood (Artemisia
herba-alba) is found at the site but the majority is degraded and lands were altered to

cultivated areas for wheat or barely (Figure 8-12).

*

Figure 8-12 General Habitat of the Project site in Summer and Fall Seasons

204
A=COM REEC

Detection of Bats

Bat box III bat detector with acceptable length range 19-125 KHz and a bandwidth of more
than 16 KHz were used. This method included two sub-methodologies and these are:

Route Transect Method

This method started at 09:30 p.m. until 12:00 a.m. Method implies selecting the start point
randomly and the team walked for unspecified length depending mainly on the topography
of the land. While walking, the team was searching for any evidence of bat presence using
the bat detector and when positive calls heard, the team stopped and location was
recorded using the GPS. A total route length of three kilometres was covered in the study
area (Figure 8.14).

Points for Bat Detection

Four points were selected randomly in the study area with a total of one hour monitoring
period. This method started at 08:00 a.m. until 09:00 p.m. where the team positioned in
the selected point and searched for bat calls using the bat detector. When positive
detection happened, the team recorded the frequency and the location. Activity index was
determined in means of number of bats calls detected per hour (Figure 8-13).

205
18000
LceNo

© Turbine Location
Project rea

@® cat suney Points

Bat Survey Transect Routes

=| ABOUR Wind Farm Project
Bat Survey Point Counts:
& Transect Routes

Figure 8-13 Bat Survey Point Counts & Transect Routes

206
A=COM REEC

Bat Survey Results

No bat activities were recorded at the site, however, a species of bat was recorded 8 km
south of the Project location in Ein Garandal. The signals recorded were found at around
38 KHz and they were belonging to Kuhl's Pipistrelle, Pipistrellus kuhlii (LC).

8.7 Naturally Protected Areas

There are couple of designated and proposed protected areas in the region. The map
showing the protected areas and important bird areas in the region is given in Figure 8-14.
The closest areas to the Project site are Dana Biosphere Reserve and Dana Important
Bird Area (IBA). The distance between Dana Biosphere Reserve and the Project site is
about 11 km whereas Dana IBA is situated around 7.5 km away from the Project site in
southwest.

207
Proposed/AbujRukbah) . t
Nature Reserve}

+300,000

Leen

Project Area

Designated & Proposed
A Protected Areas

= Important Bird Areas (IBA)
Jd» Designated|Fifa’
> Nature\Reservese

rve

3} ABOUR Wind Farm Project
Protected Areas & IBAs
around the Project site

Figure 8-14 Different Conservation Zones in the Area

208
A=COM REEC

8.7.1 Dana Biosphere Reserve

According to official website of The Royal Society of Conservation Nature, Dana
Biosphere Reserve was established in 1989 and it is the largest nature reserve in Jordan,
with 320 km? of area along the face of Wadi Araba. It sweeps along mountain ridges
starting from high plateau near Quadesiyya (which is 1,500m asl) to the desert plains in
Wadi Araba. A number of steep-sided wadis which are often lined with a lush growth of
trees and shrubs cut mountains.

Dana Biosphere Reserve includes the four different bio-geographical zones, which are
Mediterranean, Irano-Turanian, Saharo Arabian and Sudanian penetration. Moreover, it
has a great habitat and species diversity in the region. Dana Biosphere Reserve hosts
several vegetation types, including the Phoenician Juniper, evergreen oak, sand dunes,
acacia, and rocky sudanian. In addition, it covers the southernmost remaining forest
community of Cypress Cupressus simpervirens.

Dana holds a wide variety of wildlife, including numerous rare species of plants and
animals. It contains several globally threatened species of birds and mammals, such as
Syrian Serin (Serinus syriacus), Lesser Kestrel (Falco naumanni), Blanford's Fox (Vulpes
cana) and Nubian Ibex (Capra nubiana). Dana holds the largest breeding colony for Syrian
Serin in the world. Moreover, the Lesser Kestrel is known to breed in the area.

The habitats are diverse ranging from highland plateaus with steppe vegetation and
modified by traditional cereal farming, juniper and oak open woodland amongst rounded
sandstone hills, rugged rocky slopes and gorges to sand dunes and perennial streams
lined with trees and oleander bushes.

Overgrazing, woodcutting, and hunting, mainly of Ibex and Chukar are the major threats to
the natural environment of the area. The main use of the Dana Biosphere Reserve is
grazing which is causing local habitat degradation and soil erosion, while agriculture is
practiced at higher elevations in Wadi Araba. There is a cement factory at Rashadiya and
mining area at Jebel Sarab which are causing destruction of local habitat.

8.7.2 Dana Important Bird Area

Figure 8.13 above shows the boundaries of the IBA at Dana Biosphere Reserve. At least
80 bird species breed representing four different biogeographic origins are in the IBA.
These include Lesser Kestrel, Bonelli's Eagle, Short-toed Eagle and Verraux’s Eagle,
Griffon Vulture, Hume’s Tawny Owl and Eagle Owl, Hooded and Isabelline Wheatears,
Dunn's, Bar-tailed and Short-toed Larks, Woodlark, Tawny and Long-billed Pipit, Arabian,

209
A=COM REEC

Upcher’s and Orphean Warblers, Palestine Sunbird, Arabian Babbler, Tristram’s Grackle,
House and Cretzchmar’s Bunting, Sinai Rosefinch and Fan-tailed Raven.

The Dana Biosphere Reserve holds the only breeding population of Syrian Serin in Jordan,
and probably up to 50% of the world population of this species, which is endemic to the
Near East. There is huge raptor migration in spring, which may total up to 100,000 birds
per season including Egyptian Vulture, Imperial, Steppe and Lesser Spotted Eagles, but
most numerous are Levant Sparrow Hawk, Honey and Steppe Buzzards. Other migrants
or winter visitors include Wryneck, Cyprus and Menetries Warblers, Rock Bunting,
Hawfinch and Red fronted Serin.

8.8 Impact Assessment
8.8.1 Impacts on Flora

There will be a significant impact on the existing vegetation during site preparation and
excavation activities. There will be limited impact on the flora during the operation phase.

Removal of topsoi
During the construction activities, the topsoil will be removed where the wind turbines,
crane pads and access roads will be built. The topsoil has a high nutrient content, thus
removal of it will cause direct loss of micro-habitats for common vegetation. Moreover,
removal of top soil will have an indirect impact on reptiles, small mammals and local birds
which use ground for nesting purposes, such as larks and other passerines.

In order to construct the Project units and access roads, the vegetation will be removed.
The majority of the habitat destruction occurs during the road constructions. However,
vegetation loss will be limited and moreover, topsoil should be removed and stored on site
for future landscaping purposes.

Since the Project site already has many existing dirt roads, the significance of the impact
is expected to be low.

Solid and liquid waste

Solid and liquid wastes will be either domestically generated or result from construction
activities. The wastes are needed to be handled properly so that the wadi beds not
contaminated during water runoffs. These runoffs would also affect directly the flora in the
area. Such wastes may also indirectly attract animals to the area.

Destruction of flora
In the first phase of the Project, the vegetation will be stripped for the construction in the
Project site. Thus, the natural vegetation will be destroyed by the cuttings, removal of the

210
A=COM REEC

vegetation and excavation processes. The construction activities will cause most of the
fauna species that depend on this flora and vegetation structure to lose their habitat.

There will be biomass loss due to plant species loss during stripping but the site works will
not affect their populations only temporarily and the proposed Project will not disturb the
overall vegetation structure permanently.

8.8.2 Impacts on Fauna

In the first phase of the Project activities, the vegetation from areas to be developed within
the Project site, e.g. turbine bases, access road routes and substation footprints will be
stripped. During this phase, there is a risk of disturbance to birds and other animals that
make use of this vegetation for breeding, foraging etc.

After stripping, the Project site will be levelled or excavated. If there are animals just below
the soil surface, they may come out to the surface because of excavation disturbance.
These should be relocated to an undisturbed area similar to the undisturbed area from
which they were originally displaced.

It is not possible for the animals nesting on the plants or soil in the Project site to inhabit
these areas again after the stripping. This is the case especially for the wind farm project
units and access roads. The individuals leaving their habitats will have to find similar
habitats around. During this period, since these animals will be under stress and in an
adaptation process, no one should approach or try to capture or any other attempt, which
increases their stress.

The degree of effects of these activities on the fauna elements not only depends on the
type of the activity, but also the mobility of the animal. If the mobility of the animal is high
enough, its reaction to the threats will also be quick. Birds have the highest ability to move
away from disturbance, provided they are not breeding in a disturbed area. Minimal
adverse effects are expected for the suite of non-breeding birds likely to occur at the site
as a consequence of stripping or excavation activities. Compared with any stripped areas
there is an abundance of similar quality habitat for foraging and other activities in
undisturbed areas within, and adjacent to the site.

If breeding locations of priority bird species are identified in the vicinity of areas to be
stripped, removal of vegetation and soil should take place during the non-breeding season.

211
A=COM REEC

Habitat loss

Excavation work for the turbine locations, substation building and access roads could
result in habitat loss. This could result in direct small decreases in populations of some
reptilian (i.e. agama, Tortoise) and mammalian species (i.e. Libyan Jird, foxes). In extreme
cases, if an essential habitat area or feature is lost, it is possible to lose species from the
area permanently.

The road construction in wind farm projects constitutes the majority of the destruction. For
this reason, existing access roads should be used in the area for the construction activities
and construction of additional roads should be avoided as much as possible. The time
period of the removal of vegetation could be carefully arranged so that the species
inhabiting these areas will be protected. These species will migrate to other similar
habitats for nesting and nourishment in their breeding periods.

Habitat Alteration

Invasion by weeds, habitat conversion, increased human disturbance due to changes in
access, noise and light disturbance at night causes direct changes in plant communities
may directly affect resident birds.

Habitat Fragmentation
Fragmentation is resulted from conversion of large, continuous blocks of habitats into

smaller patches by Project roads. The severity of this direct effect is determined by the
scale of the fragmentation and the tolerance of the species. The impact is anticipated to be
low in the AEC wind farm as the habitat is already fragmented.

Noise

Many fauna species are adversely affected by lower noise levels compared to humans. As
a result, animals may have a break or quit some of their daily activities such as nutrition,
and seasonal activities, particularly breeding. During construction and operation phases,
the noise level resulting from various sources might be higher than the background noise
levels near the turbines. It is expected that the wild animals will move to calmer and more
comfortable environments in the region due to the noise and mobility throughout the
construction process. However the construction activities are for a limited period of time
and the related activities will not lead to any long term negative biological and physical
pressure on the populations of the species classified in IUCN risk categories.

Light and Traffic

The wind turbine components may be brought to the site by large vehicles during night-
time. During the construction phase of the Project, the vehicles carrying construction
material and personnel to the Project site will also cause a traffic load in the close vicinity

212
A=COM REEC

of the Project site. After the installation of the facility, the fauna elements inhabiting near
the access roads may face to various risks resulting from these vehicles.

The light and noise will most probably cause animals to leave the Project site. Moreover,
these night activities may also lead to accidental killing of animals by transport equipment
at the construction site.

The disturbance caused by the construction work may lead to major changes in the use of
area for some of the wildlife components such as porcupines. Shifting of the normal
feeding time to daytime may be a possible indirect change.

Solid and liquid wastes

Some wildlife species may be attracted by the domestic wastes. Of particular relevance is
the possibility that Griffon Vultures and other scavenging raptors will be attracted to the
site by domestic waste resulting in an elevated collision risk to these species. There will be
a risk of contamination with hazardous wastes for both humans and fauna in the region. All
wastes must be collected during construction and disposed properly to decrease the
impact on fauna.

Hunting by workers
Since hunting is very common in the area, it is required to give information to the workers
about illegal hunting.

Additional impacts related to birds are reviewed in the Birds section (see: Section 8.6.5)

8.9 Mitigation Measures

For detailed discussion on mitigation measures please refer to Annex IX of this report.

8.9.1 Mitigation Measures during Construction Phase

¢ Comply with environmental standards and strictly control workers to behave
responsibly with respect to environmental issues;

e Reduce/ optimize amount and size of new roads as much as possible;

e Replant natural vegetation and transfer rich soil of the construction sites to nearby
areas;

« Decommission temporary assembly areas and restore to the original conditions;

e Limit decommissioning activities to the excavation site where possible and replant
site with native plants;

¢ Collect all wastes, solid and liquid, in sealed containers to be disposed in proper
disposal sites;

213
A=COM REEC

Work should be under 1SO14001 accreditation for environmental management
which also be imposed on all the subcontractors; and

Cover each spot where excavated material is stored when climate conditions
requires to effect dust control by usage of dust suppression substances.

Stripping and Excavation Activities

8.9.2

Limit construction activities within the wind farm site;

Reduce / optimize amount and size of new roads as much as possible;

Store the natural soil at special sites and reuse it when back-fill activities are
needed; and

Shift natural vegetation and nutrient rich soil of the construction sites to nearby
areas.

The on-site transmission lines within the wind farm area of the Project are planned
to be buried. Moreover, NEPCO should be encouraged that any transmissions
lines between the wind farm and the (offsite) substation to be designed in line with
Avian and Bat Collision and Electrocution protection measures presented in World
Bank Group Environmental, Health, and Safety Guidelines for Electric Power
Transmission and Distribution (2007).

The bird flight route maps, especially for the autumn surveys (see Annex Ill a),
indicate that the majority of the flight activity occurs within the valleys in between
and surrounding the hills that the turbines are located on. Therefore, the pre-
construction survey data suggests that current turbine micro-siting and layout of
wind farm are suitable considering the observed flight behaviours of the target
species and especially the migrants.

An annual breeding bird survey, to characterize bird populations using the site and
evaluate the effect of the development on these populations is suggested as part
of the ESMMP, with the first survey to take place before the start of construction
activities.

Mitigation Measures for the Operation Phase

Collect all wastes in sealed containers to be disposed in proper disposal sites;
Prohibit leaving the roads and crane pads with vehicles unless major maintenance
works will have to be performed;
Prohibit workers from hunting and produce awareness materials such as:

o Signs

o Training manuals and material.

o Posters.

o Brochures.

214
A=COM REEC

e Reduce vehicle movements to a minimum;

e Reduce footprint as much as possible;

e Minimize intervention as much as possible;

¢ Conduct follow-up researches on the effects of the Project on the avifauna;

e Synchronize aviation lights (if practical);

¢ Post construction bird mortality monitoring should be undertaken in order to identify
short-term and long-term impacts of the wind farm and appropriate mitigations
which satisfactorily address these impacts. Recommended minimum requirements
for during and post construction monitoring effort and timing are as follows:

© Flight-activity monitoring conducted throughout the year with an increased level
of monitoring effort during the spring and autumn migration periods.

o Implementation of an observer-led shutdown on demand system to mitigate for
collision between turbine rotors and high conservation  status/collision
vulnerable bird species.

© Conducting of ‘carcass search surveys’ to assess bird collision fatalities

o Conducting of ‘bias correction trials’ to calibrate carcass search surveys for
searcher efficiency and carcasses removal rates.

© Monitoring of livestock movements within the site to help identify elevated risks
to Griffon Vulture and other scavenging bird species that may be attracted to the
site by the periodic presence of livestock on site.

¢ Activities listed above should be conducted initially for the first 3-years of operation.
These mitigation measures then should be reviewed and subsequent mitigation
measures should be confirmed.

¢ The mitigation measures described above should follow protocols detailed ESMMP.
and developed before the start of post-construction monitoring.

¢ A reporting schedule described in detail in ESMMP will be followed. This should
include:

o Immediate reporting of fatalities.

o Monthly review of carcass search results and
o 6 monthly review of all mitigation measures as part of adaptive management

process.

215
A=COM REEC

9 TRAFFIC AND TRANSPORT

The main transportation impacts from the development will be associated with the
movements of commercial heavy goods vehicles (HGVs) travelling to and from the site
during the construction phase. HGV vehicles will be associated with the transport of plant
and materials to the site.

9.1 Guidance

The assessment will be based on guidance given in the Institute of Environmental
Assessment's (IEA) Guidelines for the Environmental Assessment of Road Traffic (1993)
used in the assessment of the impacts generated by traffic and transportation associated
with a development in UK during ESIA studies.

9.2 Planned Routes

The Project site is located in an area within Tafila Governorate which is served by the
Desert Highway running in a north-south direction. It goes south to Aqaba area and Port of
Aqaba and north to the capital city Amman.

Transportation of the equipment required for the Project from Port of Aqaba to the Project
site will be via the Desert Highway. The planned transportation route of the turbine
equipment from Port of Aqaba to the Project site in the Village of Abour is shown in Figure
9-1. Figure 9-2 presents the available tracks within the Project area.

The number of fatalities on the Desert Highway during the 2015 totalled 20 people, in
addition to tens of injuries. But no data could be obtained for the planned route.

9.3 Impact Assessment

The main concern is the transportation movement on external roads and the use of
machinery and vehicles during the different phases of the Project. The traffic related
environmental impacts will be established by comparing predicted development traffic
demand levels to key environmental impact thresholds as set out in the (IEA) Guidelines
for the Environmental Assessment of Road Traffic. The assessment of traffic related
impacts will be undertaken in relation to:

e Severance

e Accident potential

¢ Conflict with vulnerable road users
¢ Delay incurred by all modes

216
A=COM REEC

Severance is defined by the IEA guidelines as the perceived division that can occur within
a community when it becomes separated by a maior traffic artery. Severance can result
from the difficulty of crossing a road with high traffic or by a physical barrier created by the
road itself. Severance effects can impact residents, motorists or pedestrians.

Accident potential may occur because of the transportation movement on external roads
and the use of machinery and vehicles during the different phases of the Project. Changes
in traffic flow and composition may have implications on the local road network and may
increase the risk of accidents.

Conflict with vulnerable road users: Mobility is part of daily life. Anyone using the roads is
at risk of injury or death in the event of a road accident. Some people are more at risk than
others and are commonly referred to as Vulnerable Road Users (VRU). The term has
been defined in different ways:

e World Health Organization in 2013 considered VRUs to be “pedestrians, cyclists,
and motorcyclists”;

e US DOT’s National Strategy on Highway Safety has a more complex definition:
“road users who are most at risk for serious injury or fatality when they are involved
in a motor-vehicle-related collision. These include pedestrians of all ages, types
and abilities, particularly older pedestrians and people with disabilities. VRU‘s also
include bicyclists and motorcyclists. Older drivers may also be considered to fit into
this same user group”;

e European Union's ITS Directive refers to “non-motorized road users, such as
pedestrians and cyclists as well as motor-cyclists and persons with disabilities or
reduced mobility and orientation”.

Vulnerable Road Users can be summarized as following:

e Pedestrians;
e Cyclists;
e Children, elderly and disabled persons; and

Road workers.
Vehicle speed is a key factor in fatalities.

Delay incurred by all modes: additional or changes in traffic volume by a development may
cause delays to non-development traffic or may affect the ability of pedestrian to cross
roads.

217
A=COM REEC

The main impact of the Project is expected to be during construction phase (temporary
period). While the operation phase will have much smaller impact than during construction
phase. The main traffic activity during operation phase will be the maintenance vehicles
which can access the site easily and will not represent a noticeable impact on the total
number of vehicles.

The main route for equipment transportation will be via Desert Highway which is well-
developed and consists of several lanes. Therefore, no additional impact is expected to
affect this route.

9.4 Mitigation Measures

¢ Construction materials should be well-sealed in the trucks to prevent spill during
transportation.

¢ Trucks delivering construction materials should have a gross weight that is within
the axial permissible load.

218
1570748

Project arco

Plamed Rowe

ABOUR Wind Farm Project
Planned Route

Figure 9-1 Planned Transportation Route

219

Figure 9-2 Available tracks within the Project area
A=COM REEC

10 ANALYSIS OF PROPOSED PROJECT ALTERNATIVES

The analysis of Project alternatives is one of the main tenets of environmental impact
policy and procedures world-wide. A thorough, unbiased and transparent assessment of
alternatives from an environmental, social, technical and economic standpoint is one of
the most important contributions an ESIA can make to improve decision making.

The analysis for this Project contains options/alternatives which are the “No Project”
versus “Project” alternative; however, the Project location is selected by MEMR and the
Project developer.

By considering these alternatives prior to the commencement of Project activities,
environmental and social benefits can be maximized and potential challenges can be
identified and addressed.

Table 10.1 below presents the symbols that denote the various levels of environmental
impact to aid in the comparison of alternatives. Each symbol indicates an overall
evaluation of the specified environmental component and social aspect.

Table 10. 1 Evaluation Symbols for Levels of Environmental and Social Impact

Symbol Description
Xx Denotes no change to the existing situation
P Denotes potential for impact, which is not considered significant

- Denotes Potential Significant Adverse Impact
+ Denotes Potential Significant Beneficial Impact

10.1 The “Project” vs. the “No Project” Alternative

The “No Project” option considers the alternative of not carrying out the Project at all. It is
normally evaluated to assess the impacts if the Project does not go ahead. This
alternative is evaluated against the implementation of wind energy project as one of the
renewable energy resources in Jordan.

Table 10.2 presents the methodology of evaluation the overall impacts and takes into
consideration that a degree of mitigation is applied.

Going forward with the proposed Project alternative is considered the best possible
option as opposed to “No Project” since the proposed Project is considered a green and

221
A=COM REEC

environmental solution for energy generation in Jordan as the wind energy considered as
renewable clean technology with no emissions as well as the global and local trend for
energy generation.

Table 10.2 Comparison of overall environmental impacts as a result of the
Proposed Project against the “No-Project” Alternative

Environmental Components Proposed Project No-Project Alternative

Terrestrial Ecology - Xx

Air Quality

Noise Generation

Wastewater Generation :

Waste Generation / Disposal -

Soil & Groundwater Xx

Health & Safety -

Socio-economic Impacts

Traffic Disturbance

Land Use

Archaeology / Cultural

Property

Energy Production + -

Employment and Job + -

Opportunity

Xx
Xx

<x KK KK KK OK

UtT Ut,
x<

222
A=COM REEC

REFERENCES

Abdallah |. Husein, Osama Kh. Nusier, and Robert Y. Liang, "Seismicity of Jordan and
Conterminous Countries" (April 2, 1995), International Conferences on Recent Advances
in Geotechnical Earthquake Engineering and Soil Dynamics, Paper 8

Ahlén, |. (2002): Fladderméss och faglar dédade av vindkraftverk. Fauna och Flora, 97:
14-22

Alcalde, J.T. (2003): Impacto de los parques edlicos sobre las poblacidnes de
murciélagos. Barbastella, 2: 3-6

Al-Eisawi, D. M. (1998): Field Guide to Wild Flowers of Jordan and Neighboring
Countries, UNDP, Al-Rai Print shop, Amman, 290 pp

Amr, Z. S., Kalishaw, G., Yosef, M., Chilcot, B, J. and Al-Budari, A. (1996): Carnivores of
Dana Biosphere Reserve (Carnivora: Canidae, Hyaenidae and Felidae), Jordan. Zoology
in the Middle East, 13:5-16.

Amr, Z. S. (2012): Mammals of Jordan. 2 Edition, Al Rai Press.

Annual Statistical Report 2013, The Hashemite Kingdom of Jordan Ministry of Health
retrieved from http://apps.moh.gov.jo/MOH/En/publications.php

Bach, L., Brinkmann, R., Limpens, H., Rahmel, U., Reichenbach, M. & Roschen, A.
(1999)

Benda, P., Luéan, R. K., Obuch, J., Reiter, A., Andreas, M., Backor, P., Bohnenstengel,
T., Eid, E.K., Sevéik, M., Vallo, P. & Amr, Z.S. (2010): Bats (Mammalia: Chiroptera) of the
Eastern Mediterranean and Middle East. Part 8. Bats of Jordan: fauna, ecology,
echolocation, ectoparasites. Acta Societas Zoologicae Bohemicae, 74: 185-353.

Bender, F., 1974. Geology of Jordan. Contribution to the Regional Geology of the World.
Gebrueder Borntraeger, 196p., Berlin.

BirdLife International (On-line), Accessed 2007 at http:/Awww.birdlife.org

Catullo, G.Ciucci, P.Disi, A. M.&Boitani, L. (1996): Nubian ibex in south-western Jordan
(Dana Biosphere Reserve).Oryx 30 (3):222-224.

Disi, A. M.Hatough-Bouran, A. (1999): Biodiversity of the terrestrial vertebrate fauna of
Petra (Jordan). CasopisNarodnihoMuzeaRadaPrirodovedna, 168 (1-4): 83-98.

223
A=COM REEC

Disi, M. A., Moudry, D. Necas, P. & Rifai, L. (2001): Reptiles and Amphibain of the
Hashemite Kingdom of Jordan: An Atlas and Field Guide. Chimara.Frankfurt

Dirr, T. & Bach, L. (2004): Fledermause als Schlagopfer von Windenergieanlagen —
Stand der Erfahrungen mit Einblick in die bundesweite Fundkartei. Bremer Beitrage fur
Naturkunde und Naturschutz, 7: 253-264.

Durr, T. (2001): Fledermause als Opfer von Windkraftanlagen. Naturschutz und
Landschaftspflege in Brandenburg, 10: 182

El-Oran, R. M., Al-Melhem, W. N. &Amr, Z. S. (1994): Snakes of southern Jordan.
Bollettino di Zoologia 61 (4): 359-367.

Guidance: Recommended bird survey methods to inform impact assessment of onshore
wind farms (rev. May 2014) Scottish Natural Heritage (SNH, 2005)

Guidelines for Landscape and Visual Impact Assessment: Third Edition, The
Landscape Institute with the Institute of Environmental Assessment, 2013

Guidelines for the Environmental Assessment of Road Traffic,1993, Institute of
Environmental Assessment’s (IEA)

Harrison, D. L. and P.J.J.Bates, 1991. The Mammals of Arabia. Second Edition. Harrison
Zoological Museum Pub. pp.354

Jordan’s Second National Communication (SNC) to the United Nations Framework
Convention on Climate Change (UNFCCC), 2009, Central Press, Amman, Jordan

Jordan Seismological Observatory, Eng. Ahmad Algazo, Country Report on Jordan
Seismological Observatory (SSO) Network

Kirby, J. (2010) Review of current knowledge of bird flyways, principal knowledge gaps
and conservation priorities. CMS Scientific Council: Flyway Working Group Review

MacDonald, Sir M, 1965. East Bank water resources, Unpublished report and maps,
Central Water Authority, Jordan

Masri, M. 1963. Report on Amman-Zerga area. Unpublished report.Central Water
Authority, H.K of Jordan.74pp

Ministry of Energy and Mineral Resources - Mineral Status and Future Opportunity - Oil
Shale, by Dr. Jamal Alali, Geo. Abdelfattah Abu Salah, Dr. Suha M. Yasin, Geo. Wasfi Al
Omari, 2015

224
A=COM REEC

NEPCO Annual Report, The Hashemite Kingdom of Jordan National Electric Power
Company (NEPCO), 2012

Official Website of the IUCN Red List of Threatened Species, version 2014.2,
http://www. iucnredlist.org/

Official Website of Jordan Civil Aviation Regulatory Commission, 2014,
http:/Awww.carc.jo/

Official Website of Jordan Department of Statistics (DOS), http://www.dos.gov.jo

Official Website of Jordan Ministry of Agriculture, http:/www.moa.gov.jo/ar-jo/home.aspx

Official Website of Jordan Ministry of Energy and Mineral Resources, MEMR,
http:/Awww.memr.gov.jo/

Official Website of Jordan Ministry of Transport, MOT, http:/Awww.mot.gov.jo/

Official Website of Jordan Water Authority, http://waj.gov.jo/sites/en-us/default.aspx

Official Website of Tafila Technical University, http://www.ttu.edu.jo/

Parcker, D.H. 1970. The hydrogeology of the Mesozoic-Cainozoic aquifers of the western
highlands and plateau of east Jordan, 4 vol. UNDP/FAO 212, unpublished technical
report, No.2, 424pp.Rome.

Powell, J. H., 1989. Stratigraphy and sedimentation of the Phanerozoic rocks in central
and southern Jordan, Part B: Kurnub, Ajlun and Belqa groups, Nat. Res. Auth., Geol. Dir.,
Geol. Map. Div., Bulletin 11: 161p, Amman.

Quennell, A. M., 1956. Geological map of Jordan (East of the Rift Valley) 1: 250,000.
Department of Lands and Survey, Hashemite Kingdom of Jordan

Quennell, A. M., 1958. The structure and geomorphic evolution of the Dead Sea rift. Q.J.
Geol. Soc. London, 64: 1-24.

Quennell, A. M., 1983. Evolution of the Dead Sea Rift, Proc. of the 1st Jordanian Geol.
Conf., Amman, 460-482.

Qumsiyeh, M.B. (1996): Mammals of the Holy Land. Texas Tech University Press, 389 pp

Qumsiyeh, M.B., Amr, Z.S. & Al-Oran, R.M. (1998): Further records of bats from Jordan
and a synopsis. Turkish Journal of Zoology, 22:277-284.

225
A=COM REEC

Rahmel, U., Bach, L., Brinkmann, R., Dense, C., Limpens, H., Mascher, G.,
Reichenbach, M. & Roschen, A. (1999): Windkraftplanung und Fledermause.
Konfliktfelder und Hinweise zur Erfassungsmethodik, Bremer Beitrage fiir Naturkunde
und Naturschutz, 4: 155-161

Report of industrial statistics for the three first quarters of 2010, Jordan Ministry of
Industry and Trade

Rodrigues, L., Bach, L. Dubourg-Savage, M.-J. Goodwin, J. & Harbusch, C. (2008):
Guidelines for Consideration of Bats in Wind Farm Projects. EUROBATS Publication
Series No. 3 (English version). UNEP/EUROBATS Secretariat, Bonn, Germany, 51 pp

Robert M.R. Barclay, E.F. Baerwald, J.C. (2007): Gruver Variation in bat and bird
fatalities at wind energy facilities: assessing the effects of rotor size and tower height
Canadian Journal of Zoology, 85(3): 381-387, 10.1139/Z07-011

Scottish Natural Heritage (2005 - revised 2010) Survey methods for use in assessing
the

impacts of onshore windfarms on bird communities (Guidance note). Scottish Natural
Heritage, Edinburgh, Scotland

Statistics of Handling of Jordanian Goods and Transit Movement via Aqaba Port during
the Period (2008-2011) in tons, official website of Jordan Ministry of Transport, 2014,
http:/Awww.mot.gov.jo/en/statistics

Sutherland, W. J. (2006). Ecological Census Techniques: A Handbook. Cambridge
University Press

Tarawneh,B. 1988. The Geology of At Tafila-Map Sheet No. 3151 IV. Geology
Directorate. Geological Mapping Division. Natural Resources Authority, Bull,12.

Tawalbeh, M., Solar Energy in Jordan Policies & Regulation, National Center for
Research & Development/Energy Research Program (NERC)

Visual Representation of Windfarms Good Practice Guidance (Scottish Natural
Heritage, 2007

Voigt, C.C., Popa-Lisseanu, A. G., Niermann, |. & Kramer-Schadt, S. 2012. The

catchment area of wind farms for European bats: A plea for international regulations.
Biological Conservation 153: 80-86.

226
A=COM REEC

West Asia Regional Workshop on Environmental Legislation, Amman, 19950501 -
19950503 / IUCN /Jordanian Royal society for the Conservation of Nature (RSCN), 1995,
56p

Weizel, R and Morton,D.M 1959. Contribution a la geologie Transjordanie. In 1 Dubertret
ed. Notes et memoirs sur le moyen orient, VII, 95-191.

ZUHAIR S. AMR 1 & AHMAD M. DISI 2 Systematics, distribution and ecology of the
snakes of Jordan

227
A=COM REEC

ANNEXES
Annex I: List of attendees at the Scoping Session
Annex II: Project Team CVs

Annex Ill: AECOM Ornithology Report for Abour Wind Farm Based on Field
Studies Conducted During Spring and Autumn 2013 and 2014 Migration Periods

Annex Illa: Appendices to AECOM’s Ornithology Report

Annex IV: NRP’s Report on Bird Flight Activity Survey in Abour Wind Farm
during spring 2015 Migration Period

Annex IVa: Figures of NRP’s Report

Annex V: — Shadow Flicker Modelling Results

Annex VI: Visual Impact Assessment

Annex VII: Measurements Instruments Details

Annex Vill: Archaeological Survey Photographic Documentation

Annex IX: | Environmental and Social Management Mitigation Plans

228
